Exhibit 10.2

MASTER PROFESSIONAL SERVICES AGREEMENT

BETWEEN

KRAFT FOODS GROUP, INC.,

AND

HP ENTERPRISE SERVICES, L.L.C.

As amended and restated pursuant to Amendment 90

KRAFT / HP CONFIDENTIAL

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

MASTER PROFESSIONAL SERVICES AGREEMENT

This Master Professional Services Agreement (this “MPSA”) is entered into
effective April 27, 2006 (the “Effective Date”) by and between Kraft Foods
Group, Inc. (formerly, Kraft Foods Global, Inc.), having a principal place of
business at Three Lakes Drive, Northfield, Illinois 60093 (“Kraft”), and HP
Enterprise Services, L.L.C. a Delaware limited liability company, having a place
of business at 5400 Legacy Drive, Plano, Texas 75024 ( “Supplier”).

WHEREAS, Kraft and Supplier have engaged in extensive negotiations, discussions
and due diligence that have culminated in the formation of the contractual
relationship described in this Agreement; and

WHEREAS, Kraft desires to procure from Supplier, and Supplier desires to provide
to Kraft and the Eligible Recipients, the information technology and other
products and services described in this Agreement, on the terms and conditions
specified herein;

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and of other good and valid consideration, the receipt and sufficiency
of which is hereby acknowledged, Kraft and Supplier (collectively, the “Parties”
and each, a “Party”) hereby agree as follows:

 

1. BACKGROUND AND OBJECTIVES

 

1.1 Performance and Management by Supplier.

Kraft desires that certain information technology and other functions and
services presently performed and managed by or for Kraft and the Eligible
Recipients, as each is described in this Agreement, be performed and managed by
Supplier. Supplier has carefully reviewed Kraft’s requirements, has performed
all due diligence it deems necessary, and desires to perform and manage such
information technology and other business processes and services for Kraft and
the Eligible Recipients.

 

1.2 Goals and Objectives.

The Parties acknowledge and agree that the specific goals and objectives of the
Parties in entering into this Agreement are to:

 

  (1) Reduce Kraft infrastructure capital and operating expenses, both initially
and over the Term of this Agreement, in accordance with this Agreement;

 

  (2) Utilize enabling technologies to add value to Kraft’s business processes;

 

  (3) Continue to deliver year-on-year cost reductions;

 

  (4) Design new capabilities and innovations to enable growth;

 

  (5) Implement common processes and move toward an integrated enterprise-wide
reporting system across Kraft;

 

  (6) Provide committed levels of service quality that are consistent and
harmonized across differentiating or core processes;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

2



--------------------------------------------------------------------------------

  (7) Enhance the morale and career opportunities of displaced employees by
transitioning Kraft information technology personnel to positions of opportunity
with a first-tier provider of information technology services;

 

  (8) Gain access to world class capabilities by contracting with a first tier
Supplier that can attract the “best and brightest” individuals;

 

  (9) Enhance the ability of Kraft and its affiliated companies to focus on
their core businesses;

 

  (10) Provide Kraft with a service structure that will enhance its ability to
quickly and effectively adapt to changing business requirements and changes in
the Kraft business environment;

 

  (11) Standardize and reduce complexity in similar processes, taking into
account relative advantages of cost and functionality;

 

  (12) Institutionalize ongoing governance to ensure a new way of working is
maintained with continuous improvement opportunities;

 

  (13) Create the potential for sustainable long-term cost savings due to
continuous improvement and reduction or spreading of fixed costs over a
multi-year period;

 

  (14) Enhance Kraft’s ability to manage its business to predictable costs;

 

  (15) Provide a contract structure that will minimize the occurrence of
true-ups after the Effective Date that would result in unplanned changes in the
Services, Service performance, pricing or to other costs to Kraft;

 

  (16) Leverage the Supplier’s scale in the procurement of goods and services
associated with the agreement;

 

  (17) Minimize and/or eliminate Third Party Contract breakage penalties and
costs;

 

  (18) Provide the information required to support Kraft’s internal chargeback
and support Kraft’s management of individual services and cost; and

 

  (19) Obtain access to best practices in the area of information technology
business processes and services.

 

1.3 Interpretation.

The provisions of this Article 1 are intended to be a general introduction to
this Agreement and are not intended to expand the scope of the Parties’
obligations or alter the plain meaning of this Agreement’s terms and conditions,
as set forth hereinafter. However, to the extent the terms and conditions of
this Agreement are unclear or ambiguous, such terms and conditions are to be
construed so as to be consistent with the background and objectives set forth in
this Article 1.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3



--------------------------------------------------------------------------------

1.4 Effectiveness.

The Parties’ obligations and responsibilities under this Agreement with respect
to Services shall commence as of the “GroceryCo Start Date” as defined in that
certain Amendment No. 90 to the Legacy Agreement (the “Spin-Off Amendment”), as
determined pursuant to Section F of such Spin-Off Amendment (including with
respect to all Companion Agreements in effect for the Snack Business as of the
Start Date under this Agreement).

 

1.5 Commencement of Services Under this Agreement.

Supplier shall provide the Services set forth in this Agreement from and after
the GroceryCo Start Date. Supplement A to this Agreement which sets forth the
hosting Services to be provided under this Agreement for Kraft shall also become
effective as of the Grocery Start Date. For the avoidance of doubt, the term
stated in any Supplement each shall continue without change (e.g., the Term of a
novated Supplement will not “reset” upon the GroceryCo Start Date).

 

2. DEFINITIONS AND DOCUMENTS

 

2.1 Definitions.

The terms used with initial capital letters in this Agreement shall have the
meanings ascribed to them in Schedule 1.

 

2.2 Other Terms.

The terms defined in this Article include the plural as well as the singular and
the derivatives of such terms. Unless otherwise expressly stated, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section, Subsection
or other subdivision. Article, Section and Subsection references refer to
articles, sections and subsections of this Agreement. The words “include” and
“including” shall not be construed as terms of limitation. The words “day,”
“month,” and “year” mean, respectively, calendar day, calendar month and
calendar year. As stated in Section 21.3, the word “notice” and “notification”
and their derivatives shall mean notice or notification in writing. Other terms
used in this Agreement are defined in the context in which they are used and
shall have the meanings there indicated.

 

2.3 Framework Approach.

 

2.3.1 Framework Agreement. The body of this agreement (i.e., the introductory
paragraph through Article 21) and all schedules, attachments and exhibits hereto
(the “Framework Agreement”) sets forth terms and conditions pursuant to which
the Parties may enter into supplementary agreements for the provision of
Services.

 

2.3.2 Supplements and Work Orders. To the extent the Parties desire to enter
into an agreement for Supplier to perform Services, the Parties shall execute a
supplement to this Framework Agreement, a form for which is set forth in Exhibit
2. Each supplement, together with any schedules, attachments or exhibits thereto
and amendments of any of the foregoing, shall be referred to as a “Supplement”.
After execution of a Supplement, the Parties may modify the scope or nature of
the Services to be provided under such Supplement by executing an amendment
referring to such Supplement. Supplements and amendments thereto are not binding
on the Parties until fully executed by authorized representatives of each Party.

 

2.3.3

Relationship of the Framework Agreement and Supplements. For purposes of
determining the rights and obligations under a Supplement, the term “Agreement”
means, collectively, the Framework Agreement and the Supplements. For all other
purposes, the term “Agreement” shall

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4



--------------------------------------------------------------------------------

  mean collectively, the MPSA, the Framework Agreement, and the Supplements. All
of the terms and conditions of this Framework Agreement shall be deemed to be
incorporated into each Supplement unless otherwise provided in a particular
Supplement or unless, given the context of a particular term or condition, the
term or condition is clearly inapplicable to such Supplement. For example, if
this Framework Agreement contains a term regarding Service Levels, and a
particular Supplement does not contain Service Levels, such term would not apply
to such Supplement. The terms and conditions of a particular Supplement
(including incorporated Framework Agreement terms and conditions as such may
have been modified for such Supplement), apply only to such Supplement unless
otherwise expressly provided. Thus, for example, a pricing term in Supplement 1
will not apply to Supplement 2 unless otherwise expressly agreed. However,
information in a Schedule to the Framework Agreement, for example, Schedule 8,
will apply to all Supplements.

 

2.3.4 References to a Schedule, Attachment, Exhibit or Appendix includes all
subparts of such documents. For example, a reference to Schedule 2.6 will be
deemed to include reference to Attachments 2.6-A, 2.6-B, and 2.6-C to Schedule
2.6.

 

2.4 Companion Agreements.

 

2.4.1 Operation. The Parties will enter into one or more companion agreements to
this Agreement between Eligible Recipients outside of the United States and
corresponding Supplier Affiliates in those same countries for the purpose of
memorializing the implementation of this Agreement with respect to such Eligible
Recipients, compliance with Laws applicable to such Eligible Recipients or
otherwise to effect the intent of the Parties under this Agreement with respect
to such Eligible Recipients (each, a “Companion Agreement”). All references to
this Agreement include all Companion Agreements. Each Companion Agreement will
be in form of Exhibit 1, unless otherwise agreed by the Parties. Kraft and
Supplier agree that the execution of Companion Agreements shall in no way limit
or reduce the obligations of either Party under this Agreement, including with
respect to the provision of Services to any Eligible Recipient, except (i) for
provisions in a particular Companion Agreement that are expressly acknowledged
to be an amendment to this Agreement for purposes of such Companion Agreement,
or (ii) as required by applicable local law.

 

2.4.2

Enforcement. Kraft and Supplier acknowledge and agree that with respect to each
Companion Agreement, Kraft shall be fully responsible and liable for all
obligations of the applicable Eligible Recipient, and Supplier shall be fully
responsible and liable for all obligations of itself or any Supplier Affiliate
or Subcontractor, as may be applicable. Kraft shall have the right to enforce
this Agreement (including the terms of all Companion Agreements) on behalf of
each Eligible Recipient that enters into a Companion Agreement, and to assert
all rights and exercise and receive the benefits of all remedies (including
monetary damages) of each such Eligible Recipient, to the same extent as if
Kraft were such Eligible Recipient, subject to the limitations of liability
applicable under this Agreement. Supplier shall have the right to enforce this
Agreement (including the terms of all Companion Agreements) on behalf of each
Affiliate or Subcontractor that enters into a Companion Agreement, and to assert
all rights and exercise and receive the benefits of all remedies (including
monetary damages) of each such Affiliate or Subcontractor hereunder, to the same
extent as if Supplier were such Affiliate or Subcontractor, subject to the
limitations of liability applicable under this Agreement. Notwithstanding
anything to the contrary in any Companion Agreement, any and all disputes
arising under or relating to any Companion Agreement shall be subject to the
provisions of Article 19, and under no circumstances shall

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5



--------------------------------------------------------------------------------

  Kraft or any Eligible Recipient, on the one hand, or Supplier or any Supplier
Affiliate or Subcontractor, on the other hand, bring or attempt to bring any
claim or other action arising under or relating to any Companion Agreement or
this Agreement in any jurisdiction except as provided in Article 19. Any
amendment, variation or modification to this Agreement will be binding upon each
Supplier Affiliate and each Kraft Affiliate to the extent that the provisions of
this Agreement apply (expressly or by implication) to the business arrangements
entered into by those parties pursuant to the Companion Agreement, whether such
Companion Agreement was entered into before or after the said amendment,
variation or modification came into effect.

 

2.5 Associated Contract Documents.

This Agreement includes each of the following Schedules and Exhibits, all of
which are attached to this Agreement and incorporated into this Agreement by
this reference. Unless otherwise expressly stated, references to specific
Schedules include all numbered subsidiary Schedules (e.g., references to
Schedule 1 mean, collectively, Schedule 1 and Schedule 1.1, and references to
Schedule 2 mean, collectively, Schedules 2.1, 2.2, 2.3, 2.4, and 2.5).

 

1

  

Definitions

1.1    Common Terms and Acronyms 5.4    Key Supplier Personnel 6    Governance 7
   Kraft Sites 7.1    Kraft Facilities 8    Technical Architecture and Standards
10    Kraft Provided Equipment 11.1    Kraft Software 12.1    Kraft Third Party
Contracts 12.3    Transitioned Third Party Contracts 17.1    Data Security 17.2
   Physical Security 17.3    Kraft Rules 17.4    Kraft Internal Controls 17.5   
Kraft Labor Policies 18    Network Services Demarcation 19    Subcontractors
21.1    Policies and Procedures Manual Content 23    Termination Assistance
Services 24.1    Direct Kraft Competitors 24.2    Direct Supplier Competitors 25
   Approved Benchmarkers 27    Global Personal Data Protection Principles
Exhibit 1    Form of Companion Agreement Exhibit 2    Form of Supplement
Exhibit 3    Form of Non-Disclosure Agreement Exhibit 4    Form of Invoice
Exhibit 5    Form Source Code Escrow Agreement

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6



--------------------------------------------------------------------------------

3. TERM

 

3.1 Initial Term and Supplement Term.

Unless otherwise terminated as set forth in Article 20, this Agreement shall
remain in effect from the Effective Date until the second anniversary of the
first date on which no Supplement is then in effect between the Parties, and the
term for each Supplement (each, a “Term” with respect to such Supplement) shall
be as set forth therein, unless such Supplement is terminated earlier in
accordance with this Agreement.

 

3.2 Extension.

Supplier shall offer to Kraft complete terms and conditions for renewal of this
Agreement, including pricing, at least 12 months prior to any scheduled
expiration of the Term. If Kraft desires to renew the applicable Supplement
after the corresponding initial Term, Kraft will notify Supplier at least 180
days prior to the scheduled expiration date. If the Parties are unable to reach
agreement and execute such renewal at least 30 days prior to the scheduled
expiration of the Term, then Kraft, at its sole option, may extend such Term for
up to [ * * * ] extension periods of up to [ * * * ] each, on the terms and
conditions then set forth in the applicable Supplement, including applicable
pricing and price adjustments specified therein. Unless otherwise agreed by the
Parties in writing, no Termination Charges shall be applicable to any
termination on or after the expiration of the initial term of the applicable
Supplement, unless, during any such extension period, it becomes necessary for
Supplier to enter into new commitments (such as refresh of equipment, in order
to provide the Services or meet the Service Levels), in which case Termination
Charges may be payable with regard to such commitments, provided that Supplier
notifies Kraft in advance of such commitments and the associated costs and
obtains Kraft’s prior approval thereof, which approval will not be unreasonably
withheld.

 

4. SERVICES

 

4.1 Overview.

 

4.1.1 Services. Supplier shall provide the Services to Kraft, and, upon Kraft’s
request, to Eligible Recipients and Authorized Users designated by Kraft,
including for all Kraft Sites, subject to the initial delay in the start date
for Services to be provided in Deferred Countries. The Services shall consist of
the following, as they may evolve during the Term of this Agreement or be
supplemented, enhanced, modified or replaced:

 

  4.1.1.1 The services, functions, processes and responsibilities described in
this Agreement and the applicable Supplements, which include the Technological
Evolution and the following:

 

  4.1.1.1.1 the Services described in the applicable Supplement.

 

  4.1.1.1.2 the Transition Services, as described in Section 4.2 and the
applicable Supplement;

 

  4.1.1.1.3 the Transformation Services, as described in Section 4.3 and the
applicable Supplement; and

 

  4.1.1.1.4 the Termination Assistance Services, as described in Section 4.4 and
Schedule 23.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

7



--------------------------------------------------------------------------------

  4.1.1.2 The following additional services, functions, processes and
responsibilities, even if not specifically described in this Agreement, so long
as they are related to the services, functions, processes and responsibilities
described in Section 4.1.1.1 above (provided that, in the event of a direct
conflict between the applicable Supplement and the scope of services, functions
and responsibilities described in this Section 4.1.1.2, this Section 4.1.1.2
shall not be construed as altering and/or superseding the applicable
Supplement):

 

  4.1.1.2.1 for services, functions and responsibilities related to those in the
applicable Supplement performed by Supplier for Kraft prior to the Commencement
Date, the services, functions and responsibilities other than Projects performed
by Supplier for the Snack Business during the 12 months preceding the
Commencement Date and not (a) excluded from this Agreement by a specific change
to the applicable Supplement or (b) discontinued pursuant to an affirmative
decision by Kraft as reflected in a Kraft writing to discontinue such service,
function or responsibility;

 

  4.1.1.2.2 for services, functions and responsibilities not performed by
Supplier for Kraft prior to the Commencement Date, unless otherwise expressly
specified in the applicable Supplement, the services, functions, processes and
responsibilities related to the activities described in the applicable
Supplement that were performed by Kraft Personnel in the [ * * * ] months
preceding the Commencement Date (or for Services to be performed in the Deferred
Countries such later date as determined in accordance with this Agreement), and
not discontinued during such [ * * * ] month period so that such discontinued
services are not being performed on a recurring basis as of the Commencement
Date, by Kraft Personnel who were displaced or whose functions were displaced as
a result of this Agreement, including all Affected Personnel (including, for the
avoidance of doubt, those services, functions and responsibilities performed by
Directed Employees); and

 

  4.1.1.2.3 where a detailed Kraft Base Case is attached to the applicable
Supplement, the services, functions, processes and responsibilities reflected in
those categories of the Kraft Base Case that Supplier is assuming pursuant to
this Agreement.

 

4.1.2 Included Services. If any services, functions or responsibilities not
specifically described in this Agreement are an inherent, necessary or customary
part of the Services or are required for proper performance or provision of the
Services in accordance with this Agreement, they shall be deemed to be included
within the scope of the Services to be delivered for the Charges, as if such
services, functions or responsibilities were specifically described in this
Agreement.

 

4.1.3 Commencement of Services. Supplier shall commence providing the Services
as follows:

 

  4.1.3.1 in the case of the Transition Services and the Transformation
Services, on the date stated in the Transition Plan or Transformation Plan of
the applicable Supplement, respectively;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

8



--------------------------------------------------------------------------------

  4.1.3.2 in the case of the Services described in the applicable Supplement, at
12:00:01 a.m., United States Central Time on the Commencement Date (or at such
later time as Kraft may specify);

 

  4.1.3.3 in the case of Services comprising Projects, New Services and
Termination Assistance Services, on the date determined in accordance with this
Agreement or the applicable Supplement; and

 

  4.1.3.4 the value add Services provided pursuant to the applicable Supplement.

 

4.1.4 Required Resources. Except as otherwise expressly provided in the
applicable Supplement or this Agreement, Supplier shall be responsible for
providing the facilities, personnel, Equipment, Software, technical knowledge,
expertise and other resources necessary to provide the Services.

 

4.1.5 Supplier Responsibility. Supplier shall be responsible for the provision
of the Services in accordance with this Agreement even if, by written agreement
of the Parties, such Services are actually performed or dependent upon services
performed by (i) Subcontractors, (ii) subject to Section 10.2, non-Supplier
Personnel, including Kraft employees, or (iii) subject to Section 6.6, Managed
Third Parties.

 

4.2 Transition Services.

 

     This Section 4.2 shall only apply if a Supplement specifically refers to
Transition Services in its Services description.

 

4.2.1 Transition. During the Transition Period, Supplier shall perform the
Transition Services and provide the deliverables described in the Transition
Plan, which will be attached to the applicable Supplement. If any services,
functions or responsibilities not specifically described in the Transition Plan
are an inherent, necessary or customary part of the Transition Services or are
required for the proper performance of the Transition Services in accordance
with this Agreement, they shall be deemed to be included within the scope of the
Transition Services to be delivered for the transition charges, as if such
services, functions or responsibilities were specifically described in the
Transition Plan. During the Transition Period, Kraft will perform those tasks
which are designated to be Kraft’s responsibility in the Transition Plan,
provided that, Kraft shall not be obligated to perform any tasks during the
Transition Period that are not set forth in such Transition Plan, other than any
services, functions or responsibilities that are an inherent, necessary or a
customary part of the designated tasks. Unless otherwise agreed, Kraft shall not
incur any charges, fees or expenses payable to Supplier or third parties in
connection with the Transition Services, other than those charges, fees and
expenses specified in the applicable Supplement and those incurred by Kraft in
connection with its performance of tasks designated in the Transition Plan as
Kraft’s responsibility. During the Transition Period, Supplier shall confer with
Kraft regarding the Deferred Countries and the timetable for Supplier’s
assumption of responsibility for the Services originating from such Deferred
Countries. In addition, after the Commencement Date and until Supplier’s
assumption of responsibility therefor, Supplier shall cooperate and coordinate
with Kraft’s management of the services originating from such Deferred Countries
so as to coordinate such Services with the Services provided by Supplier during
such period.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

9



--------------------------------------------------------------------------------

4.2.2 Initial Transition Plan. The initial Transition Plan will be attached to
the applicable Supplement. During the 30 days immediately following the
Effective Date, Supplier shall prepare and deliver to Kraft a detailed
Transition Plan for Kraft’s review, comment and approval. The proposed detailed
Transition Plan shall describe in greater detail the specific transition
activities to be performed by Supplier, but, unless otherwise agreed by Kraft,
shall be consistent in all respects with the initial Transition Plan, including
the activities, deliverables, Transition Milestones and Deliverable Credits
described therein and in the applicable Supplement. Supplier shall address and
resolve any questions or concerns Kraft may have as to any aspect of the
proposed detailed Transition Plan and incorporate any modifications, additions
or deletions to such Transition Plan requested by Kraft, to the extent such
modifications, additions or deletions are not inconsistent with the Transition
Plan set forth in the applicable Supplement. If approved by Kraft, or if Kraft
fails within ten business days of receipt of the Transition Plan to provide any
comments and Supplier provides Kraft with notice thereof and an additional seven
days to provide comments, the detailed Transition Plan shall be appended to and
incorporated in the applicable Supplement.

 

4.2.3 Transition Plan. The detailed Transition Plan shall identify, among other
things, (i) the transition activities to be performed by Supplier and the
significant components and subcomponents of each such activity for each Eligible
Recipient, (ii) the deliverables to be completed by Supplier, (iii) the date(s)
by which each such activity or deliverable is to be completed (the “Transition
Milestones”), (iv) Supplier’s plans for the hiring and retention of Transitioned
Employees, (v) a process and set of standards acceptable to Kraft to which
Supplier will adhere in the performance of the Transition Services and that will
enable Kraft to determine whether Supplier has successfully completed the
transition and the activities and deliverables associated with each Transition
Milestone, including measurable success criteria by each Tower that Supplier
must meet before transitioning the work any further, (vi) a process for Kraft to
delay all or any part of the transition if Kraft determines that any part of the
transition poses a risk or hazard to Kraft’s or an Eligible Recipient’s business
interests (without any increase in Supplier’s Charges to the extent Kraft’s
determination is based on Supplier’s failure to perform satisfactorily its
transition obligations), (vii) the contingency or risk mitigation strategies to
be employed by Supplier in the event of disruption or delay, (viii) any
transition responsibilities to be performed or transition resources to be
provided by Kraft or the Eligible Recipients and (ix) a detailed work plan
identifying the specific transition activities to be performed by Supplier
Personnel (at the individual or team level, as appropriate) on a weekly basis
during the Transition Period. The Transition Plan also shall identify any
related documents contemplated by the applicable Supplement and/or required to
effectuate the transition to be executed by the Parties.

 

4.2.4

Performance. Supplier shall perform the Transition Services described in the
Transition Plan in accordance with the timetable and the Transition Milestones
set forth in the Transition Plan. Supplier shall provide all cooperation and
assistance reasonably required or requested by Kraft in connection with Kraft’s
evaluation or testing of the deliverables set forth in the Transition Plan.
Supplier shall perform the Transition Services in a manner that will not
(i) disrupt or have an unnecessary adverse impact on the business or operations
of Kraft or the Eligible Recipients, (ii) degrade the Services then being
received by Kraft or the Eligible Recipients, or (iii) disrupt or interfere with
the ability of Kraft or the Eligible Recipients to obtain the full benefit of
the Services, except as may be otherwise provided in the Transition Plan. Prior
to undertaking any transition activity, Supplier shall discuss with Kraft all
known Kraft-specific material risks and shall not proceed with such activity
until Kraft is reasonably satisfied with the plans with regard to such risks
(provided that, neither Supplier’s disclosure of any such risks to Kraft, nor
Kraft’s acquiescence in Supplier’s plans, shall operate or be construed as
limiting Supplier’s responsibilities under this Agreement). Supplier shall
identify and resolve, with Kraft’s

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

10



--------------------------------------------------------------------------------

  reasonable assistance, any problems that may impede or delay the timely
completion of each task in the Transition Plan that is Supplier’s responsibility
and shall use commercially reasonable efforts to assist Kraft with the
resolution of any problems that may impede or delay the timely completion of
each task in the Transition Plan that is Kraft’s responsibility.

 

4.2.5 Reports. Supplier shall meet at least weekly with Kraft to report on its
progress in performing its responsibilities and meeting the timetable set forth
in the Transition Plan. Supplier also shall provide written reports to Kraft at
least weekly regarding such matters, and shall provide oral reports more
frequently if reasonably requested by Kraft. Promptly upon receiving any
information indicating that Supplier may not perform its responsibilities or
meet the timetable or Transition Milestones set forth in the Transition Plan,
Supplier shall notify Kraft in writing of material delays and shall identify for
Kraft’s consideration and reasonable approval specific measures to address such
delay and mitigate the risks associated therewith.

 

4.2.6 Suspension or Delay of Transition Activities. Kraft reserves the right, in
its sole discretion and subject to Change Control Procedures, to suspend or
delay the performance of the Transition Services and/or the transition of all or
any part of the Services. If Kraft elects to exercise this right and Kraft’s
decision is based, at least in material part, on reasonable concerns about
Supplier’s ability to perform the Services or Supplier’s failure to perform its
obligations under this Agreement, Kraft shall not incur any additional Charges
or reimbursable expenses in connection with such decision. If Kraft’s decision
is not based in material part on reasonable concerns about Supplier’s ability to
perform the Services or Supplier’s failure to perform its obligations under this
Agreement, Kraft shall reimburse Supplier for any additional costs reasonably
incurred by Supplier as a result of such decision, but only to the extent
Supplier notifies Kraft in advance of such costs, obtains Kraft’s approval prior
to incurring such costs, and uses commercially reasonable efforts to minimize
such costs. The Parties acknowledge that the Transition Milestones and any
Service or Service Levels directly dependent upon achieving those Milestones may
be equitably adjusted as a result of Kraft's decision to delay the performance
of the Transition Services and/or the transition of all or any part of the
Services.

 

4.2.7 Failure to Meet Transition Milestones. The Parties acknowledge and agree
that the Transition Plan specifies various Transition Milestones by which
Transition activities and/or deliverables are to be completed. Supplier
recognizes that its failure to meet the Transition Milestones may have a
material adverse impact on the business and operations of Kraft and the Eligible
Recipients and that the damages resulting from Supplier’s failure to meet such
Transition Milestones are not capable of precise determination. Accordingly, if
Supplier fails to meet a Transition Milestone, then, in addition to any other
remedies available to Kraft under this Agreement, at law, or in equity, and
subject to any exceptions to meeting Service Levels or Transition Milestones set
forth in the applicable Supplement, Supplier shall be subject to the imposition
of the Deliverable Credits specified in the applicable Supplement for such
Transition Milestone, as compensation for Kraft’s damages and not as a penalty.
If Kraft recovers other monetary damages from Supplier as a result of Supplier’s
failure to meet one or more Transition Milestones, Supplier shall be entitled to
set off against such damages any Deliverable Credits paid for the failures
giving rise to such recovery. Neither the transition nor the activities and
deliverables associated with individual Transition Milestones shall be deemed
complete until the Parties have mutually determined that Supplier has
successfully completed them in accordance with the process and standards
identified in the Transition Plan.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

11



--------------------------------------------------------------------------------

4.2.8 Termination for Cause. Notwithstanding the foregoing, Kraft may terminate
this Agreement for cause if (i) Supplier fails to comply with its obligations
with respect to the provision of Transition Services and such failure causes or
will cause a material disruption to or otherwise has or will have a material
adverse impact on the operations or businesses of Kraft or the Eligible
Recipients, and, in the case of a failure that will have a material adverse
impact that has not yet occurred, Supplier fails to cure such failure within 15
days after its receipt of notice of such failure or, in the case of a failure
that has caused a material adverse impact, Supplier fails to cure such failure
within 5 days after its receipt of notice of such failure, (ii) Supplier
materially breaches its obligations with respect to the provision of Transition
Services and fails to cure such breach within 15 days after its receipt of
notice, or (iii) Supplier fails to meet a Transition Milestone and such failure
constitutes a material breach of the applicable Supplement and Supplier fails to
cure such breach within 15 days after its receipt of notice. In addition, unless
otherwise agreed, if Supplier fails to meet the Transition Milestone for the
completion of the transition of all Services to Supplier by more than 45 days,
Kraft may terminate this Agreement for cause without requirement of notice or
opportunity to cure. In all such events, subject to Section 18.3, Kraft may
recover the damages suffered by Kraft or the Eligible Recipients in connection
with such a termination, provided that, if such termination is based on
Supplier’s failure to meet a Transition Milestone, Supplier shall be entitled to
set off against such damages any Deliverable Credits Supplier has paid for the
failure to meet such Transition Milestone.

 

4.3 Transformation Services.

 

     This Section 4.3 shall only apply if a Supplement specifically refers to
Transformation Services in its Services description.

 

4.3.1 Transformation. Without limiting any of Supplier’s other obligations
hereunder with respect to Technological Evolution, Supplier shall perform the
transformational activities and implement the technology and other changes
described in the Transformation Plan described in the applicable Supplement. If
any services, functions or responsibilities not specifically described in the
Transformation Plan are an inherent, necessary or customary part of the
Transformation Services or are required for proper performance or provision of
the Transformation Services or the completion of the changes described in the
Transformation Plan in accordance with this Agreement, they shall be deemed to
be included within the scope of the Transformation Services to be delivered
without additional charge, as if such services, functions or responsibilities
were specifically described in the Transformation Plan. Kraft will perform those
tasks which are designated to be Kraft’s responsibility in the Transformation
Plan, and any services, functions or responsibilities that are an inherent,
necessary or a customary part of the designated tasks. Unless otherwise agreed
in writing, Kraft shall not incur any charges, fees or expenses payable to
Supplier in connection with the transformation, other than those charges, fees
and expenses specified in the applicable Supplement and those incurred by Kraft.
At Supplier’s request or as specified in the Transformation Plan, Kraft shall
provide reasonable cooperation to Supplier in connection with its performance of
the Transformation Services.

 

4.3.2 Transformation Plan. The initial Transformation Plan will be described in
the applicable Supplement.

 

4.3.3

Contents of Transformation Plan. The Transformation Plan shall identify, among
other things, (i) the transformational activities to be performed by the
Supplier and the changes in technology and business processes to be implemented
by Supplier, (ii) the date(s) by which each such activity

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

12



--------------------------------------------------------------------------------

  or implementation is to be completed (“Transformation Milestones”), (iii) a
process and set of standards acceptable to Kraft to which Supplier will adhere
in the performance of the transformation and that will enable Kraft to determine
whether Supplier has successfully completed the transformation and the
activities and deliverables associated with each Transformation Milestone,
including measurable success criteria by each Tower that Supplier must meet
before transforming the work any further, (iv) providing a process for Kraft to
delay Supplier from proceeding with any part of the transformation, either
current or future plans, or altering the timing for implementation of parts of
the transformation without any increase in Supplier’s Charges, if Kraft
reasonably determines that any part of the transformation poses a risk or hazard
to Kraft’s or an Eligible Recipient's business interests, (v) the contingency or
risk mitigation strategies to be employed by Supplier in the event of disruption
or delay, and (vi) any transformational activities to be performed by Kraft or
the Eligible Recipients (provided that Kraft and the Eligible Recipients shall
not be obligated to perform any transformational activities that are not
specifically contemplated by this Agreement and expressly set forth in the
Transformation Plan).

 

4.3.4 Implementation Plan. Within 45 days after the Commencement Date, and
thereafter at least 30 days before the end of each calendar year during the
Term, Supplier shall deliver to Kraft for Kraft’s review, comment and approval a
detailed plan for the implementation of the activities required for the
implementation of the Transformation Plan for the succeeding calendar year. In
addition, until implementation of the Transformation Plan is completed, Supplier
shall deliver to Kraft, at least 30 days before the end of each calendar
quarter, a detailed plan, consistent with the annual plan, for the
implementation of transformational activities related to the Transformation Plan
that will be taking place during the succeeding quarter, for Kraft’s review,
comment and approval. Such implementation plan shall be based on and consistent
with the initial Transformation Plan set forth in the applicable Supplement, and
shall identify each transformational activity to be performed by Supplier
Personnel, and the acceptance testing and review process for the changes being
implemented. If approved by Kraft, each such plan for each calendar year shall
become a part of the Transformation Plan and be incorporated in the applicable
Supplement. In addition, Supplier may propose an update of the overall
Transformation Plan in the applicable Supplement at the time it submits its
annual implementation plan, which update shall be subject to Kraft’s review,
comment, and approval. The implementation plans described above are in addition
to and separate from the annual Technology Plan described in Section 9.5.5,
though Supplier’s update to the Transformation Plan may arise from changes
contemplated by the Technology Plan.

 

4.3.5

Performance. Supplier shall perform the Transformation Services and implement
the Transformation Plan in accordance with the timetable and Transformation
Milestones set forth in the Transformation Plan, and Kraft shall reasonably
cooperate with Supplier to assist Supplier in implementing the Transformation
Plan. Supplier shall provide all cooperation and assistance reasonably required
or requested by Kraft in connection with Kraft’s evaluation or testing of the
deliverables resulting from implementation of the Transformation Plan. Supplier
shall implement the Transformation Plan in a manner that will not (i) disrupt or
have an unnecessary adverse impact on the business or operations of Kraft or the
Eligible Recipients, (ii) degrade the Services then being received by them, or
(iii) interfere with their ability to obtain the full benefit of the Services,
except as may be otherwise provided in the Transformation Plan. Prior to
undertaking any transformation activity, Supplier shall discuss with Kraft all
known Kraft-specific material risks and shall not proceed with such activity
until Kraft is reasonably satisfied with the plans with regard to such risks
(provided that neither Supplier’s disclosure of any such risks to Kraft

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

13



--------------------------------------------------------------------------------

  nor Kraft’s acquiescence in Supplier’s plans shall operate or be construed as
limiting Supplier’s responsibilities under this Agreement). Supplier shall
identify and resolve, with Kraft’s reasonable assistance, any problems that may
impede or delay the timely completion of any phase of the Transformation Plan.

 

4.3.6 Failure to Meet Transformation Milestones.

 

  4.3.6.1 The Parties acknowledge and agree that the Transformation Plan
specifies various Transformation Milestones by which transformational activities
and/or deliverables are to be completed. Supplier recognizes that its failure to
meet the Transformation Milestones may have a material adverse impact on the
business and operations of Kraft and the Eligible Recipients and that the
damages resulting from Supplier’s failure to meet such Transformation Milestones
are not capable of precise determination. Accordingly, if Supplier fails to meet
a Transformation Milestone, then, in addition to any other remedies available to
Kraft under this Agreement, at law, or in equity, and subject to any exceptions
to meeting Service Levels or Transformation Milestones set forth in the
applicable Supplement, Supplier shall be subject to the imposition of
Deliverable Credits specified in the applicable Supplement for such
Transformation Milestone, as compensation for Kraft’s damages and not as a
penalty. If Kraft recovers other monetary damages from Supplier as a result of
Supplier’s failure to meet one or more Transformation Milestones, Supplier shall
be entitled to set off against such damages any Deliverable Credits paid for the
failures giving rise to such recovery.

 

  4.3.6.2 Neither the transformation nor the activities and deliverables
associated with individual Transformation Milestones shall be deemed complete
until the Parties have mutually determined that Supplier has successfully
completed them in accordance with the process and standards identified in the
Transformation Plan.

 

4.4 Termination Assistance Services.

 

4.4.1 Availability. As part of the Services, and for the Charges set forth in
Section 4.4.2.8 and the applicable Supplement, Supplier shall provide to Kraft,
the Eligible Recipients and/or their designee(s) the Termination Assistance
Services described in Section 4.4.2 and Schedule 23 and any termination
assistance services described in the applicable Supplement. Any Termination
Assistance Services provided in connection with the expiration or termination of
a Supplement shall apply with respect to the Services and associated personnel,
Software, Equipment, contracts, Facilities and other resources associated with
the discontinued Services.

 

  4.4.1.1

Period of Provision. Supplier shall provide such Termination Assistance Services
to Kraft and the Eligible Recipients, or their designee(s) (i) with reasonable
prior written notice given the nature of the tasks being requested, with such
services commencing on the date specified in the notice, which may be up to six
months prior to the expiration of the Term or on such earlier date as Kraft may
reasonably request given the nature of the tasks being requested, and continuing
for the period of time requested by Kraft in its notice to Supplier, which may
be up to 12 months following the effective date of the expiration of the Term
(as such Term may be extended pursuant to Section 3.2), (ii) commencing upon any
notice of termination (including notice based upon breach

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

14



--------------------------------------------------------------------------------

  or default by Kraft, breach or default by Supplier, or termination in whole or
in part for convenience by Kraft) of the Term with respect to all or any part of
the Services, and continuing for the period of time requested by Kraft in its
notice to Supplier, which may be up to 12 months following the effective date of
such termination of all or part of the Services, or (iii) commencing upon notice
of termination of all or part of the Services to an Eligible Recipient no longer
Controlled by Kraft and continuing for the period of time requested by Kraft in
its notice to Supplier, which may be up to 12 months following the effective
date of such termination.

 

  4.4.1.2 Extension of Termination Assistance Services. Kraft may elect, upon 30
days’ prior notice, to extend the effective date of any expiration/termination
of all or part of the Termination Assistance Services, in its sole discretion,
provided that the total of all such extensions will not exceed 180 days
following the originally specified effective date without Supplier’s prior
written consent. If Kraft provides less than 30 days’ prior notice of an
extension, Supplier shall nonetheless use commercially reasonable efforts to
comply with Kraft’s request and provide the requested Services and/or
Termination Assistance Services.

 

  4.4.1.3 Extension of Other Services. As part of the Termination Assistance
Services, for a period of 12 months following the expiration or termination
date, Supplier shall provide to the Eligible Recipient(s), under the terms and
conditions of this Agreement, at Kraft’s request in a written notice provided to
Supplier at least 60 days in advance of such expiration or termination date, any
or all of the Services being performed by Supplier prior to the expiration or
termination date, including those Services described in Article 4 and the
applicable Supplement; provided that Kraft may extend the period for the
provision of such Services for up to an additional 180 days in accordance with
Section 4.4.1.2. To the extent Kraft requests such Services, Kraft will pay
Supplier the Charges specified in the applicable Supplement that Kraft would
have been obligated to pay Supplier for such Services if this Agreement had not
yet expired or been terminated. To the extent Kraft requests a portion (but not
all) of the Services included in a particular Charge, the amount to be paid by
Kraft will be equitably adjusted by the amount attributable to the portion of
the Services that Supplier will not be providing or performing.

 

  4.4.1.4 Firm Commitment. Supplier shall provide Termination Assistance
Services to Kraft and the Eligible Recipients, or their designee(s) regardless
of the reason for the expiration or termination of the Term; provided, if this
Agreement is terminated by Supplier under Section 20.1.2 for failure to pay
undisputed amounts, Supplier may require payment by Kraft in advance for
Termination Assistance Services to be provided or performed under this
Section 4.4. At Kraft’s request, Supplier shall provide Termination Assistance
Services directly to an Eligible Recipient or an Entity acquiring Control of an
Eligible Recipient; provided that, unless otherwise agreed by the Parties, all
such Termination Assistance Services shall be performed subject to and in
accordance with the terms and conditions of this Agreement.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

15



--------------------------------------------------------------------------------

  4.4.1.5 Performance. All such Termination Assistance Services shall be
provided subject to and in accordance with the terms and conditions of this
Agreement. Supplier shall perform the Termination Assistance Services with at
least the same degree of accuracy, quality, completeness, timeliness,
responsiveness and resource efficiency as it provided and was required to
provide with respect to the same or similar Services during the Term. The
quality and level of performance of the Termination Assistance Services provided
by Supplier following the expiration or termination of the Term as to all or
part of the Services or Supplier’s receipt of a notice of termination or
non-renewal shall continue to meet or exceed the Service Levels and shall not be
degraded or deficient in any respect. Accordingly, Service Level Credits may
still be assessed for failure to meet Service Levels during the period
Termination Assistance Services are provided. Supplier Personnel (including all
Key Supplier Personnel) reasonably considered by Kraft to be critical to the
performance of the Services and Termination Assistance Services that are
performing or overseeing Services Kraft has requested Supplier to continue
performing shall be retained on the Kraft account through the completion of the
Services, including Termination Assistance Services, they are performing. If
Kraft requests Supplier to perform less than all of the Services as part of the
Termination Assistance Services, and at such time Supplier can reasonably
demonstrate that the Service Levels for the remaining Services will be
negatively impacted due to the partial termination of a Tower or the termination
of any Services within the Cross Functional Services Tower, then the Parties
agree to work together to adjust the Service Levels and the Service Level
Credits accordingly.

 

4.4.2 Scope of Termination Assistance Service. As part of the Termination
Assistance Services, Supplier will timely transfer the control and
responsibility for all Services previously performed by or for Supplier to
Kraft, the Eligible Recipients and/or their designee(s) by the execution of any
documents reasonably necessary to effect such transfers. Additionally, Supplier
shall provide any and all reasonable assistance requested by Kraft to allow,
among other things:

 

  (a) the Systems and processes associated with the Services to operate
efficiently;

 

  (b) the Services to continue with as little interruption or adverse effect as
is reasonable under the circumstances; it being understood that Supplier shall
not be responsible for Kraft’s or the replacement supplier’s failure to properly
perform any in-sourced or re-sourced part of the Services; and

 

  (c) the orderly transfer of the Services to Kraft, the Eligible Recipients
and/or their designee(s).

 

     The Termination Assistance Services shall include, as requested by Kraft,
the Services, functions and responsibilities set forth on Schedule 23. In
addition, in connection with such termination or expiration, Supplier will
provide the following assistance and Services at Kraft’s direction:

 

  4.4.2.1

General Support. Supplier shall (i) assist Kraft, an Eligible Recipient and/or
their designee(s) in developing a written transition plan for the transition of
the Services to Kraft, such Eligible Recipient, or their designee(s), which plan
shall include (as requested by Kraft) capacity planning, business process
planning, facilities planning, human resources planning, telecommunications
planning and

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

16



--------------------------------------------------------------------------------

  other planning necessary to effect the transition, (ii) perform programming
and consulting services as requested to assist in implementing the transition
plan, (iii) train personnel designated by Kraft, an Eligible Recipient and/or
their designee(s) in the use of any business processes or associated Equipment,
Software, Systems, Materials or tools used in connection with the provision of
the Services, (iv) provide Kraft a catalog all business processes, Software,
Kraft Data, Equipment, Materials, Third Party Contracts and tools used to
provide the Services, (v) provide machine readable and printed listings and
associated documentation for source code for Software owned by Kraft and source
code to which Kraft is entitled under this Agreement and assist in its
re-configuration, (vi) analyze and report on the space required for the Kraft
Data and the Software needed to provide the Services, (vii) assist in the
execution of a parallel operation, data migration and testing process until the
successful completion of the transition to Kraft, an Eligible Recipient and/or
their designee(s), (viii) create and provide copies of the Kraft Data in the
format and on the media reasonably requested by Kraft, an Eligible Recipient
and/or their designee(s), (ix) provide a complete and up-to-date, electronic
copy of the Policy and Procedures Manual in the format and on the media
reasonably requested by Kraft, an Eligible Recipient and/or their designee(s),
and (x) provide other technical assistance as requested by Kraft, an Eligible
Recipient and/or their designee(s).

 

  4.4.2.2 Personnel.

 

  4.4.2.2.1 Kraft, the Eligible Recipients and/or their designee(s) shall be
permitted to undertake, without interference from Supplier, Supplier
Subcontractors or Supplier Affiliates (including counter-offers), to hire,
effective after the later of the termination of the Term or completion of any
Termination Assistance Services, any Supplier Personnel primarily assigned to
the performance of Services within the 12-month period prior to the expiration
or termination date. Supplier shall waive, and shall cause its Subcontractors
and Affiliates to waive, their rights, if any, under contracts with such
personnel restricting the ability of such personnel to be recruited or hired by,
or to provide any services to, Kraft, the Eligible Recipients and/or their
designee(s). Supplier shall provide Kraft, the Eligible Recipients and/or their
designee(s) with reasonable assistance in their efforts to hire such Supplier
Personnel, and shall give Kraft, the Eligible Recipients and/or their
designee(s) reasonable access to such Supplier Personnel for interviews,
evaluations and recruitment. Kraft shall endeavor to conduct the above-described
hiring activity in a manner that is not unnecessarily disruptive of the
performance by Supplier of its obligations under this Agreement.

 

  4.4.2.2.2 Promptly upon Kraft providing notice for provision of Termination
Assistance Services, Supplier shall provide to Kraft a list, organized by
country, of the Supplier Personnel who are eligible for solicitation for
employment pursuant to this Section 4.4.2.2. Subject to applicable Privacy Laws,
such list shall specify each such Supplier Personnel's job title and annual rate
of pay.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

17



--------------------------------------------------------------------------------

  4.4.2.3 Software. Supplier shall provide Software in accordance with
Section 14.6.

 

  4.4.2.4 Equipment. Subject to Section 6.4.3, Kraft, the Eligible Recipients
and/or their designee(s) shall have the right (but not the obligation, except
with respect to Committed Equipment Purchase obligation specified in the
applicable Supplement) to purchase, or assume the lease for, any Equipment
(including the Acquired Assets) owned or leased by Supplier that is primarily
used by Supplier, Supplier Subcontractors or Supplier Affiliates to perform the
Services. Such Equipment shall be transferred in good working condition,
reasonable wear and tear excepted, as of the expiration or termination date or
the completion of any Services requiring such Equipment, whichever is later.
Supplier shall maintain such Equipment for which Supplier has the maintenance
obligation under the terms of this Agreement through the date of transfer so as
to be eligible for the applicable manufacturer’s maintenance program at no
additional charge to Kraft, so long as Kraft’s instructions to Supplier under
this Agreement regarding such Equipment have not voided the applicable
manufacturer’s maintenance program and such maintenance program is available
(provided that Supplier has notified Kraft in writing in advance that Kraft’s
instructions will void the applicable manufacturer’s maintenance program and
Kraft does not change its instructions following receipt of Supplier’s
notification). In the case of Supplier-owned equipment, Supplier shall grant to
Kraft, the Eligible Recipients and/or their designee(s) a warranty of title and
a warranty that such Equipment is free and clear of all liens and encumbrances.
Such conveyance by Supplier to Kraft, the Eligible Recipients and/or their
designee(s) shall be at the net book value which shall be calculated in
accordance with GAAP, a depreciation method that is either straight line (or, at
Supplier’s option, accelerated) for a period of time that is no longer than the
refresh cycle specified in the applicable Supplement for the applicable
Equipment. At Kraft’s request, the Parties shall negotiate in good faith and
agree upon the form and structure of the purchase. In the case of leased
Equipment, Supplier shall (i) represent and warrant that Supplier, or its
Affiliate or Subcontractor if such entity is the lessee, is not in default under
the Lease, (ii) represent and warrant that all payments thereunder have been
made through the date of transfer, and (iii) notify Kraft of any lessor defaults
of which it is aware at the time.

 

  4.4.2.5 Kraft Facilities, Equipment and Software. Supplier shall vacate the
Kraft Facilities and return to Kraft, if not previously returned, any Kraft
owned or leased Equipment, Kraft Owned Software and Kraft licensed Software, in
condition at least as good as the condition when made available to Supplier,
ordinary wear and tear excepted. Such Kraft Facilities, Equipment and Software
shall be vacated and returned at the expiration or termination date of the Term
or the completion of any Services requiring such Kraft Facilities, Equipment and
Software, whichever is later.

 

  4.4.2.6

Supplier Subcontracts and Third Party Contracts. Supplier shall inform Kraft of
all subcontracts or Third Party Contracts primarily used by Supplier, Supplier
Subcontractors or Supplier Affiliates to perform the Services. Subject to
Sections 6.4.3, Supplier shall, at Kraft’s request, cause any such
Subcontractors (other than product vendor specialists who Supplier engages on a

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

18



--------------------------------------------------------------------------------

  temporary basis to address urgent problems, and excluding Supplier Overhead
Materials), Supplier Affiliates or third party contractors to permit Kraft, the
Eligible Recipients and/or their designee(s) to assume prospectively any or all
such contracts or to enter into new contracts with Kraft, the Eligible
Recipients and/or their designees on substantially the same terms and
conditions, including price. Supplier shall so assign the designated
subcontracts and Third Party Contracts to Kraft, the Eligible Recipients and/or
their designee(s) as of the expiration or termination date or the completion of
any Termination Assistance Services requiring such subcontracts or Third Party
Contracts, whichever is later. There shall be no charge or fee imposed on Kraft,
the Eligible Recipients and/or their designee(s) by Supplier or its
Subcontractors, Affiliates or third party contractors for such assignment.
Supplier shall (i) represent and warrant that it is not in default under such
subcontracts and Third Party Contracts, (ii) represent and warrant that all
payments thereunder through the date of assignment are current, and (iii) notify
Kraft of any Subcontractor’s or third party contractor’s default with respect to
such subcontracts and Third Party Contracts of which it is aware at the time.

 

  4.4.2.7 Other Subcontracts and Third Party Contracts. In addition to its
obligations under Section 4.4.2.6, and subject to Kraft’s consent to the
contrary in Section 6.4.3, Supplier shall make available to Kraft, the Eligible
Recipients and/or their designee(s), pursuant to reasonable terms and
conditions, any Subcontractor or third party services then being utilized by
Supplier in the performance of the Services. Supplier shall retain the right to
utilize any such Subcontractor or third party services in connection with the
performance of services for any other Supplier customer. Kraft and the Eligible
Recipients shall retain the right to contract directly with any such
subcontractor or third party previously utilized by Supplier to perform any
Services or to assume Supplier’s contract with such Subcontractor or third party
to the extent provided in Section 4.4.2.6.

 

  4.4.2.8

Rates and Charges. Except as otherwise provided in this Section 4.4.2.8 and
Section 4.4.2.9, if Kraft requests that Supplier provide or perform Termination
Assistance Services in accordance with this Agreement, Kraft shall pay Supplier
the rates and charges specified in the applicable Supplement for the additional
Supplier Personnel or resources required to perform such Termination Assistance
Services. To the extent rates and charges for such Supplier Personnel or
resources are not specified in the applicable Supplement, Kraft shall pay
Supplier a negotiated fee, which will be [ * * * ] that is [ * * * ] the [ * * *
] reflected in the applicable rates under the applicable Supplement from
Supplier’s [ * * * ]. To the extent the Termination Assistance Services
requested by Kraft can be provided by Supplier using personnel and resources
already assigned to Kraft to provide the Services and that are not removed as a
result of Kraft's request that Services be reduced, and without adversely
impacting the remaining personnel’s ability to perform their responsibilities in
accordance with this Agreement, including the applicable Service Levels, there
will be no additional charge to Kraft for such Termination Assistance Services.
If the Termination Assistance Services requested by Kraft cannot be provided by
Supplier using personnel and resources as described in the preceding sentence,
Kraft, in its sole discretion, may forego or delay any work activities or
temporarily or permanently adjust the work

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

19



--------------------------------------------------------------------------------

  to be performed by Supplier, the schedules associated therewith or the Service
Levels to permit the performance of such Termination Assistance Services using
such personnel or resources already assigned to perform the Services that are
not removed as a result of Kraft's request that Services be reduced.

 

  4.4.2.9 Proprietary Communications Network. If Supplier uses a proprietary
communications network to provide Services to Kraft or the Eligible Recipients,
then for a period of up to two years following the expiration or termination
date, upon Kraft’s request Supplier shall continue to provide such proprietary
communications network and other Network Services at the rates, and subject to
the terms and conditions, set forth in this Agreement.

 

4.4.3 Resources. Supplier shall ensure that, at all times during the Term, on 30
days’ notice, it is able to deploy all necessary resources to perform
Termination Assistance Services in accordance with this Section 4.4.

 

4.4.4 Survival of Terms. This Section 4.4 shall survive termination/expiration
of the Term.

 

4.5 Use of Third Parties.

 

4.5.1 Right of Use. Nothing in this Agreement shall be construed as a
requirements contract, and notwithstanding anything to the contrary contained
herein, this Agreement shall not be interpreted to prevent Kraft or any Eligible
Recipient from obtaining from third parties (each, a “Kraft Third Party
Contractor”), or providing to itself, any or all of the Services or any other
services. Nor shall anything in this Agreement be construed or interpreted as
limiting Kraft’s right or ability during the Term to change the requirements of
Kraft or the Eligible Recipients, move parts of Towers in and out of scope, add
or delete Eligible Recipients or to increase or decrease its demand for
Services. To the extent Kraft or an Eligible Recipient obtains from Kraft Third
Party Contractors, or provides to itself, any of the Services, the amount to be
paid to Supplier by Kraft will be adjusted in accordance with the applicable
Supplement, and such adjustments [ * * * ] (unless [ * * * ] elects to declare a
[ * * * ] pursuant to [ * * * ]). Similarly, to the extent Kraft adds or deletes
Eligible Recipients or increases or decreases its demand for Services, the
amount to be paid to Supplier by Kraft will be adjusted in accordance with the
applicable Supplement and the rates specified therein. Without limiting the
forgoing, if and to the extent Kraft purchases telecom transport services from
Supplier, Kraft will have the right to discontinue purchase of any or all
telecom transport services from Supplier on [ * * * ] notice in the United
States and [ * * * ] notice outside the United States [ * * * ], and, at its
election, to include any replacement telecom transport services contract that
Kraft enters into as a Managed Telecom Transport Agreement.

 

4.5.2

Supplier Cooperation. Supplier shall fully cooperate with and work in good faith
with Kraft or Kraft Third Party Contractors as described in the applicable
Supplement or requested by Kraft and, except as provided below, at no additional
charge to Kraft. Such cooperation may include: (A) timely providing access to
any facilities being used to provide the Services, as necessary for Kraft
personnel or Kraft Third Party Contractors to perform the work assigned to them;
(B) timely providing reasonable electronic and physical access to the business
processes and associated Equipment, Software and/or Systems to the extent
necessary and appropriate for Kraft personnel or Kraft Third Party Contractors
to perform the work assigned to them; (C) timely providing written requirements,
standards, policies or other documentation for the business processes and
associated Equipment, Software or Systems procured, operated, supported or used
by Supplier in connection with the Services; (D) ensuring that there is no
degradation in the

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

20



--------------------------------------------------------------------------------

  provision of the Services caused by the adjustments made by Supplier in
transferring Services to a third party, Kraft or an Eligible Recipient; or
(E) any other cooperation or assistance reasonably necessary for Kraft personnel
or Kraft Third Party Contractors to perform the work in question. Kraft
personnel and Kraft Third Party Contractors shall comply with Supplier’s
reasonable security and confidentiality requirements, and shall, to the extent
performing work on Software, Equipment or Systems for which Supplier has
operational responsibility, or accessing any Supplier facilities, comply with
Supplier’s reasonable standards, methodologies and procedures, so as to not
compromise the confidentiality or security of any Supplier information,
including information of any other customer of Supplier. If, in connection with
providing the foregoing assistance to Kraft Third Party Contractors, Supplier is
required to use resources it would not otherwise have been required to use to
provide the Services either because of the specific skill levels involved or to
avoid any adverse impact on the Services or the Service Levels, and Supplier is
not compensated for such additional resources through the charging mechanism in
the applicable Supplement, then Kraft will compensate Supplier for such
assistance on a time and materials basis provided that (i) Supplier notifies
Kraft prior to its final decision that Supplier will not be able, using
commercially reasonable efforts, to cooperate with the Kraft Third Party
Contractor without such additional resources under such circumstances and
Supplier provides a reasonable estimate of any impact of such additional
resources on the Charges, (ii) Supplier identifies and considers commercially
reasonable alternatives, if any, available to avoid such additional resource
requirement, and (iii) Supplier uses commercially reasonable efforts to minimize
usage of such additional resources.

 

4.5.3 Notice by Supplier. Supplier shall immediately notify Kraft when it
becomes aware that an act or omission of a Kraft Third Party Contractor will
cause, or has caused, a problem or delay in providing the Services, and shall
use commercially reasonable efforts, using existing Supplier Personnel assigned
to perform the Services, to work with Kraft, the Eligible Recipients and the
Kraft Third Party Contractor to prevent or circumvent such problem or delay;
provided, that the Parties acknowledge and agree that Supplier has no
responsibility for the work of Kraft Third Party Contractors or any delays
therein or problems therewith, unless and to the extent Supplier or its
Affiliates or Subcontractors are responsible for managing such third parties or
have caused such problems or delays. Supplier shall cooperate with Kraft, the
Eligible Recipients and Kraft Third Party Contractors to resolve differences and
conflicts arising between the Services and other activities undertaken by Kraft,
the Eligible Recipients or Kraft Third Party Contractors. Any notification
provided by Supplier in accordance with this Section 4.5.3 shall not excuse
Supplier from the performance of any of its obligations under this Agreement.

 

4.6 Projects.

 

4.6.1

Procedures and Performance. Supplier shall perform Projects requested and
approved by Kraft as part of the Services. The Projects underway as of the
Effective Date are specified in the applicable Supplement. If Supplier desires
to make any change to a Project that is underway as of the Effective Date, then
Supplier shall submit to Kraft a written proposal describing such change and the
potential impact of such change, and Kraft may, in its sole discretion approve
or reject such proposal. A “Project” is a discrete unit of non-recurring work
that is (i) not an inherent, necessary or customary part of the day-to-day
Services, (ii) not required to be performed by Supplier to meet the existing
Service Levels (other than Service Levels related to Project performance and
except as provided in the applicable Supplement), and (iii) unless as otherwise
provided in the applicable Supplement, that requires at least [ * * * ] of a
Supplier Personnel’s effort to complete. A Project may consist of or include
work that would otherwise be treated as

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

21



--------------------------------------------------------------------------------

  New Services. The Supplier Personnel assigned to perform such Projects shall
possess the training, education, experience, competence and skill to perform
such work. The Kraft Contract Manager or his or her designee shall request,
define and set the priority for such Projects. Supplier shall maintain
appropriate continuity of personnel assigned to perform Projects. Kraft shall
pay for Projects performed by Supplier at Kraft’s request in accordance with the
applicable Supplement.

 

4.6.2 Project Proposals. To the extent required under this Agreement, the
applicable Supplement or the Policy and Procedures Manual, Supplier shall
prepare a Project proposal that conforms with the requirements for New Services
proposals in accordance with Section 11.5.1 prior to beginning such Project.
Kraft may accept or reject such Project proposal in its sole discretion. The
hours expended by Supplier in preparing proposals or plans or reporting on the
status of such Projects shall be included in the Monthly Base Charges and shall
not be counted as FTE Services. If there is significant growth in the monthly
number of Project proposals or plans requested by Kraft as compared to the
monthly number of Project proposals and plans typically prepared by Kraft prior
to the Effective Date, the Parties agree to meet and develop an equitable
solution.

 

4.6.3 Additional Work or Reprioritization. In addition to the FTEs provided for
in accordance with Section 4.6.1, the Kraft Contract Manager or his or her
designee may identify new or additional work activities to be performed by
Supplier Personnel (including work activities that would otherwise be treated as
New Services) or reprioritize or reset the schedule for existing work activities
to be performed by such Supplier Personnel. Unless otherwise agreed, Kraft shall
incur no additional charges for the performance of such work activities by
Supplier Personnel to the extent then assigned to Kraft. Supplier shall use
commercially reasonable efforts to perform such work activities without
impacting the established schedule for other tasks or the performance of the
Services in accordance with the Service Levels. If after using such efforts it
is not possible to avoid such an impact, Supplier shall notify Kraft of the
anticipated impact and obtain its consent prior to proceeding with such work
activities. Kraft, in its sole discretion, may forego or delay such work
activities or temporarily adjust the work to be performed by Supplier, the
schedules associated therewith or the Service Levels to permit the performance
by Supplier of such work activities. The foregoing shall not be interpreted to
and is not intended to diminish Supplier’s right to reduce the resource assigned
to Kraft, so long as such reduction is not in contravention of its obligations
hereunder, and does not require that Supplier Personnel work longer hours than
normally required of full time FTEs.

 

4.6.4 Baselining Non-Billable Project Work.

 

  4.6.4.1

A “Non-Billable Project” is a discrete unit of non-recurring project work
initiated by Kraft that is (i) not an inherent, necessary or customary part of
the day–to-day Services, (ii) not required to be performed by Supplier to meet
the existing Service Levels (other than Service Levels related to Non-Billable
Project performance), and (iii) unless otherwise provided in the applicable
Supplement, that requires less than [ * * * ] of a Supplier Personnel’s effort
to complete. The Parties acknowledge that Non-Billable Projects will not include
the effort required of Supplier to meet its obligations under this Agreement,
including performing activities such as: (i) System maintenance activities,
including the correction of security deficiencies and flaws (ii) maintenance and
continuous improvement in Service Levels, (iii) Technological Evolution (except
as otherwise provided in Section 9.17.1), including technology refresh
requirements

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

22



--------------------------------------------------------------------------------

  and Software currency requirements; (iv) changes required to comply with all
Supplier Laws; (v) “run the business” changes of type periodically performed by
Kraft Personnel prior to the Effective Date (or by Supplier Personnel if
Supplier was performing such Services prior to the Effective Date); and
(vi) compliance with the Kraft Standards as of the Effective Date. A
Non-Billable Project may consist of or include work that would otherwise be
treated as New Services.

 

  4.6.4.2 The Supplier Personnel assigned to perform Non-Billable Projects shall
possess the training, education, experience, competence and skill to perform
such work. Supplier shall maintain appropriate continuity of personnel assigned
to perform Non-Billable Projects. Except as provided in this Section 4.6.4,
Non-Billable Project Work will be performed by Supplier as part of the Monthly
Base Charges.

 

  4.6.4.3 Reserved.

 

  4.6.4.4 Reserved.

 

  4.6.4.5 Reserved.

 

  4.6.4.6 If, during any calendar quarter during the Term, Supplier is requested
to perform a significant number of Non-Billable Projects over or under the
agreed baseline, then through the governance process described in Schedule 6,
the Parties will meet and agree on appropriate adjustments, including working
with Kraft to reduce the number of Non-Billable Projects, adjusting priorities
of Supplier's then existing personnel, or adding or decreasing the FTEs to
handle the increased or reduced number of Non-Billable Projects, or some other
approach as the governance committee may determine is appropriate.

 

4.6.5 Reserved

 

4.7 Acquisition and Divestiture Services.

Supplier shall provide the following Services related to Entities acquired or
divested by Kraft.

 

4.7.1 Acquisition and New Entity Support. With respect to a potential
acquisition by Kraft, or formation by Kraft of a new Affiliate, partnership,
joint venture or other Entity that may become an Eligible Recipient, upon
Kraft’s request, Supplier will provide support (including assessments of the
current technology environments to be acquired, potential integration
approaches, and the potential net economic impact of the acquisition in
connection with the Services) as reasonably necessary to assist Kraft’s
assessment of the portion of the acquisition or new Entity to which the Services
will relate and subsequently provide the Services as they apply to such Entity
on the terms and conditions of this Agreement, including Section 11.5, if and to
the extent that the Services as they apply to such Entity satisfy the definition
of New Services. Such support will be provided within the timeframe reasonably
requested by Kraft or as required by the timing of the acquisition or formation
of such Entity.

 

4.7.2 Migration of Systems and Business Processes. As requested by Kraft and as
they relate to the Services, Supplier will migrate the business processes,
systems, applications and data of such Entity to the Kraft environment on the
terms and conditions of this Agreement, including Section 11.5, if and to the
extent that the Services as they apply to such Entity satisfy the definition of
New Services.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

23



--------------------------------------------------------------------------------

4.7.3 Personnel Support. As requested by Kraft, Supplier will provide personnel,
at the rates set forth in the applicable Supplement or such other rates as may
be agreed upon by the Parties, to staff vacancies and to provide management for
the information technology functions needed to support such Entity, including
on-site support at the location of such Entity.

 

4.7.4 Divestitures. From time to time, Kraft may divest business units or
Affiliates. In such cases, Supplier will provide transition support services to
Kraft, the divested Entity or the acquiring Entity as if such services are
Termination Assistance Services. Supplier shall provide the services described
in Sections 4.7.1 through 4.7.3 and Section 11.1.6 to the divested Entity or the
acquiring Entity with respect to such divestitures as described in
Section 11.1.6.

 

5. REQUIRED CONSENTS

 

5.1 Supplier Responsibility.

At no additional cost to Kraft, Supplier shall undertake all administrative
activities necessary to obtain all Required Consents. At Supplier’s request,
Kraft will cooperate with Supplier in obtaining the Required Consents by
executing appropriate Kraft-approved written communications and other documents
prepared or provided by Supplier. In addition, in those instances where Kraft is
the contracting party or licensee, Kraft will make the initial contact with and
make introductions to the applicable third parties as Supplier may reasonably
request. With Kraft’s approval, Supplier shall exercise for the benefit of Kraft
and the Eligible Recipients any rights Supplier has to utilize or transfer
license rights or other applicable rights under Supplier’s existing third party
licenses, leases or contracts, and the Parties shall cooperate in minimizing or
eliminating any costs associated therewith.

 

5.2 Financial Responsibility.

[ * * * ] shall pay all transfer, re-licensing or termination fees or expenses
associated with obtaining any Required Consents or terminating any licenses or
agreements as to which [ * * * ] is unable to obtain such Required Consents. [ *
* * ] will cooperate with [ * * * ] in good faith to minimize such fees and
expenses.

 

5.3 Contingent Arrangements.

If, despite using commercially reasonable efforts, Supplier is unable to obtain
a Required Consent with Kraft's reasonable cooperation, with respect to Kraft
licensed Third Party Software, Supplier shall, at Supplier’s option and with
Kraft’s approval (which shall not be unreasonably withheld), (i) replace the
Kraft license for such Third Party Software with a Supplier license;
(ii) replace such Third Party Software with other Software offering equivalent
features and functionality, or (iii) secure the right to manage the Kraft
licensed Third Party Software on behalf of Kraft. If, despite using commercially
reasonable efforts with Kraft's reasonable cooperation, Supplier is unable to
obtain a Required Consent with respect to any other Kraft Third Party Contract,
then, unless and until such Required Consent is obtained, Supplier shall manage
such Third Party Contract on Kraft’s behalf and perform all obligations and
enforce all rights under such Third Party Contract as if Supplier were a party
to the agreement in Kraft’s place. If, despite using commercially reasonable
efforts with Kraft's reasonable cooperation, management of such Third Party
Contract is not legally or contractually possible or Supplier is unable to
obtain any other Required Consent, Supplier shall use all commercially
reasonable efforts to determine and adopt, subject to Kraft’s

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

24



--------------------------------------------------------------------------------

prior approval, such alternative approaches as are necessary and sufficient to
provide the Services without such Required Consent. If such alternative
approaches are required for a period longer than 90 days following the
Commencement Date (or, in the case of Required Consents specific to a Deferred
Country, 90 days after Supplier begins performing Services for such Deferred
Country), the Parties will equitably adjust the terms and reduce the prices
specified in this Agreement to reflect any additional costs being incurred by
Kraft and any Services not being received by Kraft and the Eligible Recipients.
In addition, if Supplier fails to obtain any Required Consent within 90 days
after the Commencement Date (or, in the case of a Deferred Country, the
applicable start date for the Services for such Deferred Country requiring such
consent) and such failure has a material adverse impact on the use or enjoyment
of such Services by Kraft or the Eligible Recipients, [ * * * ] may terminate
the affected [ * * * ] of any [ * * * ]. Except as otherwise expressly provided
herein, the failure to obtain any Required Consent shall not relieve Supplier of
its obligations under this Agreement and [ * * * ] shall not be entitled to any
[ * * * ] in connection with [ * * * ] any Required Consent or implementing any
alternative approach.

 

6. FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES

 

6.1 Service Facilities.

 

6.1.1 Service Facilities. The Services shall be provided at or from (i) the
Kraft Facilities described on Schedule 7.1, (ii) the Supplier Facilities
described in the applicable Supplement, or (iii) any other service location
approved by Supplier and Kraft, including work performed remotely by Supplier
Personnel using methods of remote access approved by Kraft according to
procedures set forth in the Policy and Procedures Manual. Supplier may from time
to time determine that the relocation by Supplier, its Affiliates or
Subcontractors of the provision of a Service Function to a new Supplier Facility
is necessary or desirable. In such event, Supplier shall notify Kraft of the
location and timing of such relocation. Such notification shall include all
information that Supplier reasonably believes is required for Kraft to determine
whether the new location will result in: (A) increased costs to Kraft or the
Eligible Recipients, (B) a negative impact to the Services or Service Levels, or
(C) increased business (including public relations), operational or regulatory
risk to Kraft or the Eligible Recipients. If Kraft requires additional
information from Supplier in order to complete its evaluation, Kraft will notify
Supplier, and Supplier will promptly provide such additional information. If
Kraft reasonably believes that the new location will have such an impact, then
Kraft will promptly provide Supplier with a list of Kraft’s concerns. Supplier
will address those concerns before executing any such relocation. Supplier shall
not proceed with such relocation until Kraft has determined that it will not
have one of the effects described above. If Supplier believes that Kraft’s
concerns are unfounded, Supplier may challenge Kraft’s determination according
to the dispute resolution processes under Article 19 of this Agreement. Supplier
agrees that help desk relocation will be more broadly subject to Kraft’s
approval, which approval may be subject to sharing of cost savings associated
with such relocation in the event the relocation is to a different country from
the prior location. Kraft acknowledges and has approved the Supplier Facilities
set forth on the applicable Supplement as of the Supplement Effective Date for
the provision of the Services and scope thereof described therein. Supplier
shall be financially responsible for all additional costs, Service Taxes
(including telecom taxes) and property taxes or expenses related to or resulting
from any Supplier-initiated relocation to a new or different Supplier Facility,
including any costs or expenses incurred or experienced by Kraft or any Eligible
Recipient as a result of such relocation.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

25



--------------------------------------------------------------------------------

6.1.2 Kraft Facilities. Kraft shall provide Supplier with the use of and access
to the Kraft Facilities (or equivalent space) described in Schedule 7.1 for the
periods specified therein solely as necessary for Supplier to perform its
obligations under this Agreement. All Kraft owned or leased assets provided for
the use of Supplier under this Agreement shall remain in Kraft Facilities unless
Kraft otherwise agrees. In addition, all improvements or modifications to Kraft
Facilities requested by Supplier shall be (i) subject to review and approval in
advance by Kraft, (ii) in strict compliance with Kraft’s then-current policies,
standards, rules and procedures, and (iii) performed by and through Kraft at
Supplier’s expense. THE KRAFT FACILITIES ARE PROVIDED BY KRAFT TO SUPPLIER ON AN
AS-IS, WHERE-IS BASIS. KRAFT EXPRESSLY DISCLAIMS ANY WARRANTIES, EXPRESS OR
IMPLIED, AS TO THE KRAFT FACILITIES, OR THEIR CONDITION OR SUITABILITY FOR USE
BY SUPPLIER.

 

6.1.3 Office Space, Furniture, Fixtures and Equipment. At the Kraft Facilities
described in Schedule 7.1, Kraft shall provide office space and office furniture
for the number of Supplier Personnel and for such periods specified in Schedule
7.1. Except as otherwise provided in Schedule 7.1 or to the extent Supplier
agrees otherwise, the office space and office furniture provided by Kraft for
the use of Supplier Personnel will be office space and office furniture that
reasonably meets Supplier Personnel’s requirements, provides reasonably
acceptable working conditions, is equivalent to office space and office
furniture provided by Kraft to other contractors performing information
technology or similar services at the same Kraft Facility, except to the extent
Supplier provides lesser quality office space and office furniture to its own
similarly situated employees. In the case of Transitioned Employees only, for
the first two Contract Years, such office space shall be located in such part of
the Kraft Facility as is generally made available to similarly situated Kraft
employees, except to the extent Supplier provides lesser quality office space
and office furniture to its own similarly situated employees. Supplier shall be
financially responsible for providing all other office space, office furniture
and fixtures needed by Supplier or Supplier Personnel (including Transitioned
Employees) to provide the Services, and for all upgrades, replacements and
additions to such office furniture or fixtures; provided that any such office
furniture and fixtures in Kraft Facilities must meet Kraft’s then-current
standards and procured by Kraft on Supplier’s behalf, but only with Supplier’s
prior written consent to the terms of the procurement; and provided further that
Supplier shall use commercially reasonable efforts to purchase and use surplus
Kraft furniture and fixtures to the extent available and where to be used by
Supplier within Kraft Facilities. Supplier Personnel using the office facilities
provided by Kraft will be accorded reasonable access to the communications
wiring in such facilities (including fiber, copper and wall jacks, subject to
Section 6.1.4) and the use of certain shared office equipment and services, such
as photocopiers, local and long distance telephone service for Kraft-related
calls, telephone handsets, mail service, office support service (e.g.,
janitorial), heat, light, and air conditioning; provided that such access and
usage shall be solely for and in connection with the provision of Services by
such Supplier Personnel; and provided further that Supplier shall reimburse
Kraft for the additional incremental costs incurred by Kraft or the Eligible
Recipients if and to the extent Supplier’s technology solution, service delivery
model and/or inefficiency cause its usage or consumption of such resources to
exceed historical levels. Supplier shall be responsible for providing all other
office related equipment and services needed by Supplier or Supplier Personnel
at such Kraft Facilities to provide the Services, and for upgrades,
improvements, replacements and additions to such equipment or services.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

26



--------------------------------------------------------------------------------

6.1.4 Supplier’s Responsibilities Regarding Kraft’s Network. To the extent any
Equipment provided or used by Supplier or Supplier Personnel is connected
directly to the network(s) of Kraft or any Eligible Recipient, such Equipment
(and all Software installed thereon or that may be subsequently added) shall be
(i) subject to review and approval in advance by Kraft (Supplier shall cooperate
with Kraft in the testing, evaluation and approval of such Equipment), (ii) in
strict compliance with Kraft’s then-current security policies, architectures,
standards, rules and procedures, and (iii) in strict compliance with Kraft’s
then-current hardware and software specifications. Supplier shall promptly
investigate any security breach of Kraft’s networks or Systems associated with
Supplier Personnel or the performance of the Services. Supplier shall notify
Kraft and permit Kraft to participate in any audit or investigation of any such
security breach. Supplier shall promptly report the findings of any such audit
or investigation to Kraft and, within five business days after the report of
such audit or inspection is completed, shall provide Kraft with a written
statement of the details of such report to the extent it pertains to Kraft, and,
to the extent not provided in such statement, a written summary of such report
that includes at least the following: (A) scope of the audit; (B) control
weaknesses found; (C) the impact to Kraft (financial, operational or otherwise)
of such security breach; and (D) Supplier’s plan for remediation within 60 days;
provided that Supplier may redact name or other identifying information of other
Supplier customers from any information provided to Kraft and Supplier will be
under no obligation to disclose any Supplier cost information (other than
Pass-Through Expenses and reimbursable costs) or any information that is the
proprietary or confidential information of any other Supplier customer or
vendor.

 

6.1.5 Supplier’s Responsibilities. Except as provided in Sections 6.1.1, 6.1.2
and 6.1.3 and Section 6.4, Supplier shall be responsible for providing all
furniture, fixtures, Equipment, space and other facilities required to perform
the Services and all upgrades, improvements, replacements and additions to such
furniture, fixtures, Equipment, space and facilities. Without limiting the
foregoing, Supplier shall provide (i) all maintenance, site management, site
administration and similar services for the Supplier Facilities,
(ii) uninterrupted power supply services for the Supplier Facilities and for the
Software, Equipment and Systems in Kraft Facilities as designated in Schedule
7.1 and (iii) telecommunications transport (voice and data) between Supplier
Facilities and Kraft Sites and Facilities.

 

6.1.6 Physical Security. Kraft is responsible for the physical security of the
Kraft Facilities; provided, that Supplier shall be responsible for the safety
and physical access and control of the areas that are dedicated solely for use
by Supplier for its performance of the Services and Supplier shall not permit
any person to have access to, or control of, any such area unless such access or
control is permitted in accordance with control procedures approved by Kraft,
including the procedures described in Schedule 17.2, or any higher standard
agreed to by Kraft and Supplier. Supplier shall be solely responsible for
compliance by Supplier Personnel with such control procedures, including
obtaining advance approval to the extent required.

 

6.1.7 Standards, Requirements and Procedures at Kraft Facilities. Supplier shall
adhere to and enforce, and cause Supplier Personnel to adhere to and enforce,
the operational, safety and security standards, requirements and procedures
described in the applicable lease and/or then in effect at the Kraft Facilities,
as such standards, requirements and procedures may be modified by Kraft from
time to time. Supplier shall regularly advise Kraft of other operational, safety
and security practices, procedures and safeguards that Supplier sees in general
use in the industry.

 

6.1.8

Employee Services. Subject to applicable security requirements, Kraft will
permit Supplier Personnel to use certain employee facilities (e.g., designated
parking facilities, cafeteria and common facilities) at the Kraft Facilities
that are generally made available to the employees and

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

27



--------------------------------------------------------------------------------

  contractors of Kraft or the Eligible Recipients. The employee facilities in
question and the extent of Supplier Personnel’s permitted use shall be specified
in writing by Kraft and shall be subject to modification in Kraft’s sole
discretion with the same advance notice, if any, that Kraft provides its own
employees. Supplier Personnel will not be permitted to use employee facilities
designated by Kraft for the exclusive use of certain Kraft or Eligible Recipient
employees and will not be entitled to the provision or reimbursement of paid
parking.

 

6.1.9 Use of Kraft Facilities.

 

  6.1.9.1 Unless Supplier obtains Kraft’s prior written agreement, which Kraft
may withhold in its sole discretion, Supplier shall use the Kraft Facilities,
and the Equipment and Software located therein, only to provide the Services to
Kraft and the Eligible Recipients.

 

  6.1.9.2 Kraft reserves the right to relocate any Kraft Facility from which the
Services are then being provided by Supplier to another geographic location;
provided that, in such event, Kraft will provide Supplier with comparable office
space in the new geographic location. In such event, Kraft shall pay the
applicable labor rate(s) for additional personnel reasonably required by
Supplier, for the incremental Out-of-Pocket Expenses reasonably incurred by
Supplier in physically relocating to such new geographic location, and for any
additional ongoing costs incurred by Supplier that would not have been incurred
but for the required relocation; provided that such relocation is not expressly
contemplated in this Agreement, and that Supplier notifies Kraft of such
additional required personnel, incremental Out-of-Pocket Expenses, and ongoing
costs, obtains Kraft’s approval prior to using such personnel or incurring such
expenses and costs, and uses commercially reasonable efforts to minimize such
personnel, expenses and costs.

 

  6.1.9.3 Kraft also reserves the right to direct Supplier to cease using all or
part of the space in any Kraft Facility from which the Services are then being
provided by Supplier and to thereafter use such space for its own purposes. In
such event, Kraft shall reimburse Supplier for any reasonable incremental
Out-of-Pocket Expenses incurred by Supplier in leasing required substitute new
space, and for any additional ongoing costs incurred by Supplier that would not
have been incurred but for the required relocation; provided that such
relocation direction is not expressly contemplated in this Agreement and that
Supplier notifies Kraft of such additional required incremental Out-of-Pocket
Expenses and ongoing costs, obtains Kraft’s approval prior to incurring such
expenses and costs, and uses commercially reasonable efforts to minimize such
expenses and costs.

 

  6.1.9.4 In connection with any decision by Kraft to relocate any Kraft
Facility or to direct Supplier to cease using any Kraft Facility as described in
Section 6.1.9.2 or 6.1.9.3, Supplier will provide to Kraft for its review,
comment, and approval, a written plan for such relocation which shall include
the cost of such plan, and any commercially reasonable alternatives for reducing
such costs, which alternatives may in some cases include limited impacts of the
availability of the affected Services.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

28



--------------------------------------------------------------------------------

6.1.10 Conditions for Return. When the Kraft Facilities are no longer to be used
by Supplier as contemplated by Section 6.1.2 or are otherwise no longer required
for performance of the Services, Supplier shall notify Kraft as soon as
practicable and shall vacate and return such Kraft Facilities (including any
improvements to such facilities made by or at the request of Supplier) to Kraft
in substantially the same condition as when such facilities were first provided
to Supplier, subject to reasonable wear and tear.

 

6.1.11 No Violation of Laws. Supplier shall (i) treat, use and maintain the
Kraft Facilities in a reasonable manner, and (ii) ensure that neither Supplier
nor any of its Subcontractors commits, and use commercially reasonable efforts
to ensure that no business visitor or invitee commits, any act in violation of
any Laws in such Supplier occupied Kraft Facility or any act in violation of
Kraft’s insurance policies or in breach of Kraft’s obligations under the
applicable real estate leases in such Supplier occupied Kraft Facilities (in
each case, to the extent Supplier has received notice of such insurance policies
or real estate leases or should reasonably be expected to know of such
obligations or limitations). Such commercially reasonable efforts include, by
way of example, providing the visitor or invitee with notice of any requirements
regarding such facilities that are not common or self-evident; accompanying
visitors and invitees while in Kraft facilities; and exercising appropriate
oversight over such visitors and invitees activities while in Kraft facilities.

 

6.2 Use of Supplier Facilities.

During the Term and solely for the purpose of conducting audits, and reviews of
the Services and other work directly related to the Services, Supplier will
provide to Kraft at no charge (i) reasonable access to and use of Supplier
Facilities from which the Services are being performed, and (ii) access to
reasonable work/conference space at such Supplier Facilities, for the conduct of
Kraft’s business pertaining to the Services. All such access shall be in
compliance with Supplier’s security rules and procedures communicated in advance
and applicable to other parties visiting Supplier’s facility.

 

6.3 Kraft Rules/Employee Safety.

 

6.3.1 Kraft Rules and Compliance. In performing the Services and using the Kraft
Facilities, Supplier shall observe and comply with all Kraft policies, rules and
regulations applicable to Kraft Facilities or the provision of the Services
which have been communicated to Supplier or Supplier Personnel in advance by
such means as are generally used by Kraft to disseminate such information to its
employees or contractors, including those set forth on Schedule 17.3 and those
applicable to specific Kraft Sites (collectively, “Kraft Rules”). The Parties
acknowledge and agree that, as of the Commencement Date, Supplier is fully
informed as to the Kraft Rules, both through due diligence and its hiring of the
Transitioned Employees. Supplier shall be responsible for the promulgation and
distribution of Kraft Rules to Supplier Personnel as and to the extent necessary
and appropriate. Additions or modifications to the Kraft Rules may be
(i) communicated orally by Kraft or an Eligible Recipient directly to Supplier
or Supplier Personnel, (ii) disclosed to Supplier and Supplier Personnel in
writing, (iii) conspicuously posted at a Kraft Facility, (iv) electronically
posted, or (v) communicated to Supplier or Supplier Personnel by means generally
used by Kraft to disseminate such information to its employees or contractors.
Supplier and Supplier Personnel shall observe and comply with such additional or
modified Kraft Rules. If Supplier believes that any new or modified Kraft Rule
negatively impacts Supplier’s ability to provide the Services, or meet the
Service Levels, Supplier shall notify Kraft and Kraft and Supplier will meet to
discuss appropriate workarounds.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

29



--------------------------------------------------------------------------------

6.3.2 Safety and Health Compliance. Supplier and Supplier Personnel shall
familiarize themselves with the premises and operations at each Kraft Site or
Facility at or from which Services are rendered and the Kraft Rules applicable
to each such Site or Facility. Supplier and Supplier Personnel shall observe and
comply with all Laws applicable to the use by it and them of each Kraft Facility
or Site or the provision of the Services, including environmental Laws and Laws
regarding occupational health and safety. Supplier shall be responsible for the
compliance of Equipment, Software, Systems and Services for which it is
operationally responsible with such Laws and shall be responsible for any acts
or omissions of Supplier Personnel in contravention of such Laws. Supplier and
Supplier Personnel also shall observe and comply with all Kraft Rules with
respect to safety, health, security and the environment and shall take
commercially reasonable precautions to avoid injury, property damage, spills or
emissions of hazardous substances, materials or waste, and other dangers to
persons, property or the environment. To the extent required by Kraft, Supplier
Personnel shall receive prescribed training prior to entering certain Kraft
Sites or Facilities.

 

6.4 Software, Equipment and Third Party Contracts.

 

6.4.1 Financial Responsibility. Supplier shall be responsible for any third
party fees or expenses attributable to periods on or after the Commencement Date
that are associated with Software, Equipment, Equipment Leases and related Third
Party Contracts used to provide the Services, except those for which Kraft is
financially responsible under the the applicable Supplement (i.e., not including
the sub schedules attached thereto). Kraft shall be responsible for third party
fees or expenses incurred on or after the Commencement Date that are associated
with Software, Equipment, Equipment Leases and Third Party Contracts used to
provide the Services for which Kraft is financially responsible under such the
applicable Supplement. Unless otherwise expressly provided, each Party also
shall be responsible for any third party fees or expenses attributable to
periods on or after the Commencement Date that are associated with new,
substitute, renewal or replacement Software, Equipment, Equipment leases or
Third Party Contracts (including Upgrades, enhancements, new versions or new
releases of such Software or Equipment) for which such Party is financially
responsible under such the applicable Supplement. With respect to Third Party
Software licenses, Equipment Leases and Third Party Contracts that are
transferred to Supplier by Kraft or for which Supplier otherwise assumes
financial responsibility under this Agreement, Supplier shall (i) pay all
amounts becoming due under such licenses, leases or contracts, and all related
expenses, to the extent attributable to periods on or after the Commencement
Date in connection with which such licenses, leases and contracts are
transferred to Supplier; (ii) rebate to Kraft any prepayment of such amounts in
accordance with Section 11.9.1; (iii) pay all modification, termination,
cancellation, late payment, renewal or other fees, penalties, charges, interest
or other expenses relating to periods on or after the Commencement Date;
(iv) pay all costs associated with the transfer of such licenses, leases and
contracts to Supplier, including all taxes associated with such transfer; and
(v) be responsible for curing any defaults in Supplier’s performance under such
licenses, leases and contracts on or after the Commencement Date. Kraft will
remain responsible for all amounts due under such license, leases and contracts
that are attributable to periods prior to the Commencement Date.

 

6.4.2

Operational Responsibility. With respect to Software, Equipment, Equipment
leases and Third Party Contracts for which Supplier is operationally responsible
under Schedule 11.1, 12.1, or 12.3 or the applicable Supplement and any other
Third Party Contracts (excluding Third Party Contracts administered by Supplier
on a pass-through basis, which are addressed in Section 11.2) used by Supplier
to provide the Services, Supplier shall be responsible for (i) the evaluation,
procurement (i.e., performing administrative activities, but not assuming
financial responsibility unless otherwise provided herein), testing,
installation, rollout, use, support, management,

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

30



--------------------------------------------------------------------------------

  administration, operation and maintenance of such Software, Equipment,
Equipment leases and Third Party Contracts; (ii) the evaluation, procurement
(i.e., performing administrative activities, but not assuming financial
responsibility unless otherwise provided herein), testing, installation,
rollout, use, support, management, administration, operation and maintenance of
new, substitute or replacement Software, Equipment, Equipment leases and Third
Party Contracts (including Upgrades, enhancements, new versions or new releases
of such Software); (iii) the performance, availability, reliability,
compatibility and interoperability of such Software, Equipment and Third Party
Contracts each in accordance with this Agreement, including the Service Levels
and Change Control Procedures; (iv) the compliance with and performance of all
operational, administrative and contractual obligations specified in the
applicable licenses, leases and contracts; (v) the administration and exercise
as appropriate of all rights available under such licenses, leases and
contracts; and (vi) the payment of any fees, penalties, charges, interest or
other expenses due and owing under or with respect to such licenses, leases and
contracts that are incurred, caused by or result from Supplier’s failure to
comply with or perform its obligations under this Section 6.4.2 (except to the
extent that such failure directly results from the acts or omissions of Kraft
under those licenses, leases or contracts in contravention of its obligations
under this Agreement). Kraft agrees that, during the Term, Supplier, in
consultation with Kraft, shall direct the actions of the applicable third party
vendors with respect to the leases, licenses and Third Party Contracts for which
Supplier has operational responsibility hereunder.

 

6.4.3

Rights Upon Expiration/Termination. With respect to all Third Party Software
licenses, Equipment leases and Third Party Contracts for which Supplier is
financially responsible under this Agreement, except for (a) product vendor
specialists who Supplier engages on a temporary basis to address urgent problems
and (b) contracts for Supplier Overhead Materials, Supplier shall use
commercially reasonable efforts to (i) obtain for Kraft, the Eligible Recipients
and/or their designee(s) the license, sublicense, assignment and other rights
specified in Sections 4.4.2 and 14.6, (ii) ensure that the granting of such
license, sublicense, assignment and other rights is not subject to subsequent
third party approval or the payment by Kraft, the Eligible Recipients or their
designee(s) of license, assignment or transfer fees, (iii) ensure that the
terms, conditions and prices applicable to Kraft, the Eligible Recipients and/or
their designee(s) following expiration or termination of this Agreement (or any
portion thereof) are no less favorable than those otherwise applicable to
Supplier, and at least sufficient for the continuation of the activities
comprising the Services, (iv) ensure that neither the expiration or termination
of this Agreement (or any portion thereof) nor the assignment of the license,
lease or contract will trigger less favorable terms, conditions or pricing, and
(v) not replace any perpetual software licenses with subscription term licenses
or use subscription term licenses for any new Software not currently licensed by
Kraft. If Supplier is unable to obtain any such rights and assurances, it shall
notify Kraft in advance and, except for those licenses, leases or Third Party
Contracts made available to Supplier by Kraft pursuant to this Agreement, shall
not use such Third Party Software license, Equipment lease or Third Party
Contract without Kraft’s approval (and absent such approval, Supplier’s use of
any such Third Party Software license, Equipment lease or Third Party Contract
shall obligate Supplier to obtain or arrange, at no additional cost to Kraft,
for such license, sublicense, assignment or other right for Kraft, the Eligible
Recipients and their designee(s) upon expiration or termination). The exception
in the preceding sentence which permits Supplier to use licenses and contracts
made available by Kraft under this Agreement shall not be interpreted to be a
consent which excuses Supplier’s obligation to obtain post-termination rights
for Kraft under those licenses and contracts, except to the extent permitted by
Section 5.3. If Kraft consents to Supplier’s use of specific Third Party
Software licenses, Equipment leases or Third Party Contracts under these
circumstances, such consent shall be deemed to be conditioned on

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

31



--------------------------------------------------------------------------------

  Supplier’s commitment to use commercially reasonable efforts to cause such
third party to agree at expiration or termination of this Agreement or the
applicable Supplement or the completion of Termination Assistance Services to
permit Kraft, the Eligible Recipients and/or their designee(s) to assume
prospectively the license, lease or contract in question or to enter into a new
license, lease or contract with Kraft, the Eligible Recipients and/or their
designee(s) on substantially the same terms and conditions, including price.
Kraft consents to the specific exceptions set forth in the applicable Supplement
with respect to the corresponding Third Party Contracts described in that
Schedule.

 

6.4.4 Evaluation of Third Party Software, Equipment. In addition to its
obligations under Section 6.4.1 and 6.4.2 and in order to facilitate Kraft’s
control of architecture, standards and plans pursuant to Section 9.5, Supplier
shall use commercially reasonable efforts to evaluate any Third Party Software
and Equipment selected by or for Kraft or an Eligible Recipient to determine
whether such Software and Equipment will adversely affect Kraft’s environment,
Kraft’s ability to interface with and use the Software, Equipment and Systems
and/or Supplier’s ability to provide the Services. Supplier shall develop and
provide such an evaluation to Kraft within 15 days of its receipt of Kraft’s
request and receipt of the Software or Equipment Supplier is being asked to
evaluate; provided that (i) Supplier shall use commercially reasonable efforts
to respond more quickly in the case of a pressing business need or an emergency
situation, and (ii) if the complexity of the evaluation would make it
impractical to complete the evaluation within 15 days, Supplier shall promptly
notify and confer with Kraft regarding the time Supplier will reasonably require
to complete the evaluation.

 

6.4.5 Kraft Provided Equipment.

 

  6.4.5.1 Provision. Kraft shall provide Supplier with the use of the Kraft
owned and leased Equipment identified on Schedule 10 (collectively, the “Kraft
Provided Equipment”) for the periods specified in such Schedule solely for and
in connection with the provision of the Services. THE KRAFT PROVIDED EQUIPMENT
IS PROVIDED BY KRAFT TO SUPPLIER ON AN AS-IS, WHERE-IS BASIS. KRAFT EXPRESSLY
DISCLAIMS ANY WARRANTIES, EXPRESS OR IMPLIED, AS TO THE KRAFT PROVIDED
EQUIPMENT, OR ITS CONDITION OR SUITABILITY FOR USE BY SUPPLIER TO PROVIDE THE
SERVICES, INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE. Notwithstanding the foregoing, Kraft will pass through
to Supplier any representations and warranties for such Equipment provided by
the vendors and manufacturer that Kraft is able to pass through without
additional cost to Kraft.

 

  6.4.5.2

Upgrades. If and to the extent Supplier upgrades (including adding components or
features or otherwise modifying) any Kraft Provided Equipment, Supplier will
retain ownership of such upgrade until the earlier of (i) the date Supplier has
fully expensed or amortized such upgrade; or (ii) the date Supplier ceases to
use the upgraded Equipment to provide the Services (whether due to refresh,
decline in resource requirements or any other reason), at which time Supplier
shall be deemed to have hereby automatically transferred title and ownership of
such upgrade to Kraft or the applicable Eligible Recipient that owns the
corresponding Kraft Provided Equipment. Supplier shall take any and all actions
necessary,

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

32



--------------------------------------------------------------------------------

  including executing any documents, to transfer title of such upgrades to, and
vest title of such Kraft Provided Equipment upgrades in, Kraft or the applicable
Eligible Recipient to the extent provided above.

 

  6.4.5.3 Return. Upon the expiration of the period specified in Schedule 10 for
each item of Kraft Provided Equipment (or when such Kraft Provided Equipment is
no longer required by Supplier for the performance of the Services), Supplier
shall promptly return such Kraft Provided Equipment to Kraft in substantially
the same condition (as it may have been modified or improved by Supplier with
Kraft’s approval) as when such Kraft Provided Equipment was first provided to
Supplier, subject to reasonable wear and tear.

 

  6.4.5.4 Responsibility for Other Equipment. Notwithstanding the foregoing,
except as provided in this Section 6.4.6, 6.1.2, 6.1.3 and 6.4.1, and the
applicable Supplement, Supplier shall be responsible for providing all Equipment
required to perform the Services and all Upgrades, improvements, replacements
and additions thereto.

 

6.4.6 Surplus Equipment. Supplier shall, at its cost, prepare surplus Kraft
owned Equipment for shipment. The responsibilities of the Parties with respect
to transportation and disposal of such Equipment is set forth in the applicable
Supplement. If and to the extent Supplier is responsible for disposal of any
Kraft-owned Equipment, Supplier shall (i) obtain Kraft’s consent to dispose of
such Equipment before disposing of it; and (ii) maintain reasonable
documentation regarding the disposition, including the costs of and revenues
from disposal and as proof of appropriate disposal, and shall make such
documentation available to Kraft upon Kraft’s request.

 

6.5 Assignment of Licenses, Leases and Related Agreements.

 

6.5.1 Assignment and Assumption. Subject to Supplier obtaining any Required
Consents, on and as of the Commencement Date on which Supplier assumes
responsibility for the Services in question, Kraft shall assign to Supplier, and
Supplier shall assume and agree to perform all obligations arising on or after
the applicable Commencement Date that are related to, the Third Party Software
licenses, Equipment Leases and Third Party Contracts for which Supplier is
financially responsible under Sections 6.4 or the applicable Supplement, unless
otherwise specified in Schedule 11.1, 12.1 or 12.3 or the applicable Supplement;
provided, however, that such assignment shall not include any assignment or
transfer of any intellectual property rights in Materials developed under such
Third Party Software licenses, Equipment Leases and Third Party Contracts prior
to the date of such assignment and, as between the Parties, Kraft hereby
expressly reserves and retains such intellectual property rights. Kraft and
Supplier shall execute and deliver a mutually satisfactory assignment and
assumption agreement with respect to such leases, licenses and agreements,
evidencing the assignment and assumption provided for herein.

 

6.5.2

Items Not Assignable by Commencement Date. With respect to any such Third Party
Software licenses, Equipment Leases or Third Party Contracts for which Supplier
is financially responsible under Section 6.4 or the applicable Supplement and
that can not, as of the Commencement Date on which Supplier assumes
responsibility for the Services in question, be assigned to Supplier without
breaching their terms or otherwise adversely affecting the rights or obligations
of Kraft or Supplier thereunder, the performance obligations shall be deemed to
be subcontracted or delegated to Supplier until any requisite consent, notice or
other prerequisite to assignment can be obtained, given or satisfied by
Supplier. It is understood that Supplier, as a subcontractor or

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

33



--------------------------------------------------------------------------------

  delegatee, shall be financially and operationally responsible for all
obligations arising on or after the applicable Commencement Date under such
Third Party Software license, Equipment Lease or Third Party Contract as Kraft’s
agent pursuant to Section 9.11.2. Supplier shall use commercially reasonable
efforts to satisfy the consent, notice or other prerequisites to assignment and,
upon Supplier doing so, the Third Party Software license, Equipment Lease or
Third Party Contract shall immediately be assigned and transferred to and
assumed by Supplier.

 

6.5.3 Non-Assignable Items. If, after using commercially reasonable efforts for
a reasonable period of time but not longer than 90 days after the Commencement
Date, Supplier cannot assign a Third Party Software license, Equipment Lease or
Third Party Contract without breaching its terms or otherwise adversely
affecting the rights or obligations of Kraft or Supplier thereunder, the Parties
shall take such actions and execute and deliver such documents as may be
necessary to cause the Parties to realize the practical effects of the
allocation of responsibilities intended to be effected by this Agreement.

 

6.5.4 Modification and Substitution. Supplier may terminate, shorten, modify or
extend the Third Party Software licenses, Equipment Leases and Third Party
Contracts for which Supplier is financially responsible under the applicable
Supplement and, subject to Section 9.12, may substitute or change vendors
relating to goods or services covered thereby; provided that, except as
otherwise disclosed by Supplier and agreed to by Kraft, such change(s) (i) shall
not constitute a breach of any obligation of Kraft or the Eligible Recipients
under such Software licenses, Equipment Leases or Third Party Contracts,
(ii) shall not result in additional financial obligations, financial or
operational risk or Losses to Kraft or the Eligible Recipients, (iii) shall not
result in any increase to Kraft or the Eligible Recipients in the cost of
receiving the Services, and (iv) if assumable by Kraft or the Eligible
Recipients, shall not provide for less favorable terms, conditions or prices for
Kraft, the Eligible Recipients and/or their designee(s) following the expiration
or termination of the Term or any applicable Service than would otherwise be
applicable to Supplier (except for terms, conditions or prices available to
Supplier because of its volume purchases). Supplier’s rights under the immediate
preceding sentence are conditioned upon Supplier paying all applicable
termination or cancellation charges, Losses and other amounts due to the
applicable vendor associated with such action and indemnifying Kraft and the
Eligible Recipients against any such charges, Losses or other amounts associated
therewith. Notwithstanding anything to the contrary herein, Supplier shall not
terminate, shorten or modify without Kraft’s prior written consent any license
for Third Party Software either created exclusively for Kraft or the Eligible
Recipients or otherwise not commercially available. Supplier shall reimburse
Kraft and the Eligible Recipient(s) for any termination charges, cancellation
charges, or other amounts paid by them at Supplier’s direction in connection
with obtaining any such modification.

 

6.6 Managed Third Parties.

 

6.6.1 Responsibility.

 

  6.6.1.1 Supplier shall cause Managed Third Parties to perform in accordance
with this Agreement, including Service Levels set forth in the applicable
Supplement, and comply with all applicable duties and obligations imposed on
Supplier under this Agreement, except that:

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

34



--------------------------------------------------------------------------------

  6.6.1.1.1 Supplier shall be excused of such obligation to the extent the terms
of Kraft’s agreement with a Managed Third Party do not permit Supplier to
enforce the terms of the applicable Supplement;

 

  6.6.1.1.2 Supplier will not be liable for a Managed Third Party’s breach of
this Agreement with respect to matters not involving performance of the
Services, such as confidentiality obligations, but only if and to the extent
that (i) such breach is not a result of Supplier’s failure to properly manage
such Managed Third Party, (ii) Supplier, following discovery of the breach,
promptly notifies Kraft of such breach and takes prompt action to demand the
Managed Third Party to so comply and (iii) Supplier uses commercially reasonable
efforts, in cooperation with Kraft, to mitigate any damage resulting from such
breach (with any incremental expense of mitigation being borne by the Party
which has financial responsibility for such Managed Third Party’s performance);
and

 

  6.6.1.1.3 Supplier will be excused from its failure to comply with its
Service-related obligations, including meeting the Service Levels set forth in
the applicable Supplement, under this Agreement if and to the extent Supplier
(i) confirms through a Root Cause Analysis that a Managed Third Party caused
Supplier to fail to perform any Services in accordance with the applicable
Service Levels for such Services, and (ii) Kraft declines to take such action
demanded by Supplier under its agreement with the Managed Third Party which
Kraft is contractually entitled to take; provided that Supplier shall indemnify
and defend Kraft from any third party claims (including any increased costs
payable by Kraft or an Eligible Recipient under its agreement with such Managed
Third Party) resulting from Kraft compliance with Supplier’s direction. In the
event Kraft declines to take the requested action, Supplier shall nonetheless
use commercially reasonable efforts without additional costs to Supplier to
perform such Services notwithstanding the Managed Third Party’s failure to
perform.

 

  6.6.1.2 Unless otherwise specified in the applicable Supplement,
Section 6.6.2, or agreed in writing by the Parties, Supplier is responsible for
all costs and charges associated with Managed Third Parties and, subject to the
exceptions noted in Sections 6.6.1.1.1, 6.6.1.1.2, and 6.6.1.1.3, for any
failure by any Managed Third Party or its personnel to perform in accordance
with this Agreement or to comply with any duties or obligations imposed on
Supplier under this Agreement, to the same extent as if such failure to perform
or comply was committed by Supplier or Supplier Personnel. Supplier shall be
Kraft’s and the Eligible Recipients’ sole point of contact regarding the
services provided by such Managed Third Parties.

 

6.6.2

Modification. If a Managed Third Party’s Third Party Contract is terminated
(other than by Kraft for convenience) or a Managed Third Party ceases to perform
or fails to perform in accordance with this Agreement, Supplier shall be
responsible for the continued performance of the Services in accordance with
this Agreement and shall either provide such Services itself or enter into an
agreement for such Services with a replacement Managed Third Party. In that
event, if and to the extent Kraft is financially responsible for that Managed
Third Party, Kraft (i) will

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

35



--------------------------------------------------------------------------------

  determine whether Supplier provides the Services itself or through a
replacement Managed Third Party, and (ii) will either pay Supplier amounts to be
mutually agreed where Supplier assumes responsibility at Kraft's direction for
performance or will pay the replacement Managed Third Party directly as a
Pass-Through Expense. Kraft reserves all rights to modify, amend, renew,
terminate, extend or otherwise replace any Managed Third Party and/or the
applicable Third Party Contract, and to negotiate any Pass-Through Expenses
associated therewith. If a modification, amendment or replacement of a Managed
Third Party materially affects Supplier’s ability to meet its obligations under
this Section 6.6, then, within 30 days after Supplier receives notice of such
modification, amendment or replacement, Supplier shall notify Kraft in writing
in sufficient detail to explain Supplier’s concerns, and thereafter the Parties
shall meet and agree to any appropriate modifications or relief to Supplier’s
obligations that are directly affected by such change. Kraft shall agree to
reimburse Supplier for reasonable, actual and demonstrable increases in costs
and expenses incurred by Supplier as a direct result of Kraft’s modification,
amendment or replacement of such a Third Party Contract or Managed Third Party,
provided that Supplier (i) notifies Kraft in writing of all such costs and
expense within 30 days after Supplier’s receipt of a copy of the modification,
amendment or replacement to the applicable Third Party Contract, and (ii) uses
commercially reasonable efforts to minimize such costs and expenses.

 

6.7 Notice of Defaults.

Kraft and Supplier shall promptly inform the other Party in writing of any
material breach of, or misuse or fraud in connection with, any Third Party
Contract, Equipment lease or Third Party Software license used in connection
with the Services of which it becomes aware and shall cooperate with the other
Party to prevent or stay any such breach, misuse or fraud.

 

6.8 Acquired Assets.

 

6.8.1 To the extent Acquired Assets are specifically identified in a Supplement,
Kraft agrees to convey (or shall cause the applicable Eligible Recipient to
convey) to Supplier, and Supplier agrees (or shall cause an Affiliate to agree)
to accept, as of the Commencement Date, all of Kraft’s (or the applicable
Eligible Recipient’s) right, title and interest in and to the Acquired Assets,
other than the Acquired Assets in the Deferred Countries. In consideration for
such conveyance, Supplier agrees to pay Kraft on the Commencement Date the
Acquired Assets Credit specified in the applicable Supplement. In addition,
Supplier shall be responsible for, and shall pay, or provide evidence of
exemption from, all sales, use, goods and services and other similar taxes
arising out of the conveyance of the Acquired Assets, excluding income taxes and
franchise taxes. Kraft represents and warrants to Supplier that Supplier (or its
Affiliates) shall take good title to the Acquired Assets as of the Commencement
Date, free and clear of all liens. The conveyance of the Acquired Assets shall
be effected by the delivery of each Acquired Asset to the Supplier where
possible or, where this is not possible, by the delivery of a bill of sale in
substantially the form set forth in Exhibit 2. Except as otherwise expressly
provided in this Section 6.8, Kraft CONVEYS THE ACQUIRED ASSETS TO SUPPLIER ON
AN AS-IS, WHERE-IS AND WITH-ALL-FAULTS BASIS. KRAFT HEREBY DISCLAIMS ALL
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE ACQUIRED ASSETS, OR THE
CONDITION OR SUITABILITY OF SUCH ACQUIRED ASSETS FOR USE BY SUPPLIER TO PROVIDE
THE SERVICES, INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. Kraft shall convey and Supplier shall pay for
the Acquired Assets in each Deferred Country, on the same terms described in
this Section 6.8.1, on the date Supplier assumes responsibility for providing
Services from such country.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

36



--------------------------------------------------------------------------------

6.8.2 Taxes. The Acquired Assets Credit is exclusive of all taxes. Supplier
shall be responsible for, and shall pay, or provide evidence of exemption from,
all sales, use, goods and services and other similar taxes arising out of the
conveyance of the Acquired Assets. Kraft and Supplier intend that Article 5 of
the Sixth Council Directive 77/388/EEC of May 17, 1977, as implemented in the
relevant jurisdiction, and similar applicable Laws will apply to the conveyance
of the Acquired Assets pursuant to this Agreement in those jurisdictions in
which such Laws apply and agree to use all reasonable endeavors to secure that
the conveyance is treated neither as a supply of goods nor a supply of services.
If, nevertheless, any Service Taxes are chargeable in respect of any supply in
connection with the conveyance of the Acquired Assets pursuant to this
Agreement, then Supplier shall forthwith pay or procure the payment to Kraft of
an amount equal to any such tax in respect of the conveyance of the Acquired
Assets (in addition to the consideration or any other sum payable to Kraft)
subject to the production of a valid tax invoice in respect of such conveyance,
and shall indemnify Kraft for any fines, penalties or interest imposed by any
Tax Authority arising out of the treatment by Kraft and Supplier of such
conveyance. Supplier warrants to Kraft that Supplier is registered for any
Service Tax or will be registered for such tax with effect from a date not later
than the Commencement Date and shall, on or before that date, provide Kraft with
proof of such registration reasonably satisfactory to Kraft. Supplier warrants
to Kraft that the Acquired Assets are to be used by Supplier in carrying on the
same kind of business as that carried on by Kraft and Supplier will after the
Commencement Date continue to carry on such business. In relation to records
pertaining to Service Taxes: (i) Kraft shall on the Commencement Date deliver to
Supplier all records required to be so delivered under the applicable
legislation; and (ii) Supplier shall preserve or shall procure to be preserved
those records for such period as may be required by law and during that period
permit Kraft reasonable access to them to inspect or make copies of them. All
sums payable in connection with the transfer of the Acquired Assets are
exclusive of Service Taxes and Supplier shall, in addition to such sums, pay any
Service Taxes properly chargeable thereon, on receipt of a valid invoice for
such Service Taxes.

 

7. SERVICE LEVELS

 

7.1 General.

 

7.1.1 General Performance Standards. Beginning on the Commencement Date, unless
otherwise provided in the applicable Supplement or for the Deferred Countries,
such later date as Supplier assumes responsibility for providing Services in
those Deferred Countries, Supplier shall perform the Services at levels of
accuracy, quality, completeness, timeliness, responsiveness and resource
efficiency that are at least equal to those received by Kraft or the Eligible
Recipients 12 months prior to such date. In addition, for those Services for
which there are no Service Levels, Supplier shall perform such Services at
levels of accuracy, quality, completeness, timeliness, responsiveness, resource
efficiency and productivity that are equal to or higher than the accepted
industry standards of first tier providers of such business process and
outsourcing services. This Section 7.1.1 shall not be deemed to supersede the
Service Levels specified in the applicable Supplement.

 

7.1.2 Service Level Performance Standards. Beginning on the dates specified in
the applicable Supplement, Supplier shall perform the Services so as to meet or
exceed the Service Levels, as set forth in the applicable Supplement.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

37



--------------------------------------------------------------------------------

7.1.3 Multiple Service Levels. If more than one Service Level applies to any
particular obligation of Supplier, Supplier shall perform in accordance with the
most stringent of such Service Levels.

 

7.1.4 Responsibility. Supplier shall be responsible for meeting or exceeding the
applicable Service Levels even where doing so is dependent on the provision of
Services by (i) Subcontractors, (ii) subject to Section 10.2, non-Supplier
Personnel, including Kraft employees, or (iii) subject to Section 6.6, Managed
Third Parties.

 

7.2 Service Level Credits; Deliverable Credits.

 

7.2.1 Service Level Credits. Supplier recognizes that Kraft is paying Supplier
to deliver the Services at specified Service Levels. If Supplier fails to meet
such Service Levels, then, in addition to other remedies available to Kraft,
Supplier shall pay or credit to Kraft the performance credits specified in the
applicable Supplement (“Service Level Credits”) in recognition of the diminished
value of the Services resulting from Supplier’s failure to meet the agreed upon
level of performance, and not as a penalty. Under no circumstances shall the
imposition of Service Level Credits be construed as Kraft’s sole or exclusive
remedy for any failure to meet the Service Levels. However, if Kraft recovers
monetary damages from Supplier as a result of Supplier’s failure to meet a
Service Level, Supplier shall be entitled to set off against such damages any
Service Level Credits paid for the failure giving rise to such recovery, as
reduced by any applicable earnback pursuant to the applicable Supplement.

 

7.2.2 Deliverable Credits. Supplier recognizes that Kraft is paying Supplier to
provide certain Critical Deliverables by the time and in the manner agreed by
the Parties. If Supplier fails to meet its obligations with respect to such
Critical Deliverables, then, in addition to other remedies available to Kraft,
Supplier shall pay or credit to Kraft the Deliverable Credits specified in the
applicable Supplement or established by Kraft as part of the Project approval
process on a case by case basis in recognition of the diminished value of the
Services resulting from Supplier’s failure to meet the agreed-upon level of
performance, and not as a penalty. If Kraft recovers monetary damages from
Supplier as a result of Supplier’s failure to meet its obligations with respect
to one or more Critical Deliverables, Supplier shall be entitled to set off
against such damages any Deliverable Credits paid for the failures giving rise
to such recovery.

 

7.3 Problem Analysis.

If Supplier fails to provide Services in accordance with the Service Levels and
this Agreement, Supplier shall (after restoring service or otherwise resolving
any immediate problem) (i) promptly investigate and report on the causes of the
problem; (ii) provide a Root Cause Analysis of such failure as soon as
practicable after such failure or at Kraft’s request; (iii) correct the problem
as soon as practicable (regardless of cause or fault) or coordinate the
correction of the problem if Supplier does not have responsibility for the cause
of the problem; (iv) advise Kraft of the status of remedial efforts being
undertaken with respect to such problem; (v) demonstrate to Kraft’s reasonable
satisfaction that the causes of such problem have been or will be corrected on a
permanent basis and (vi) take all commercially reasonable actions to prevent any
recurrence of such problem. Supplier shall complete all Root Cause Analyses in
accordance with the requirements of the applicable Supplement. If the Root Cause
Analysis indicates that neither Supplier nor any Directed Employee while
performing a function under Supplier’s direction was responsible for the cause
of the breach or potential breach and Supplier is unable to perform remediation
efforts without adding substantial additional Supplier resources or third party
contractors (beyond the Subcontractor personnel then assigned to perform
Services for Kraft), Kraft may elect to either (i) reprioritize the Services, in
which event Supplier will perform the remediation at no additional charge, or
(ii) authorize Supplier to perform the remediation as a Project.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

38



--------------------------------------------------------------------------------

7.4 Continuous Improvement Reviews.

 

7.4.1 Improvement of Services Quality. Supplier acknowledges that the quality of
the Services provided in certain Service areas can and will be improved during
the Term and agrees that the Service Levels in such Service areas will be
enhanced periodically in recognition of the anticipated improvement in service
quality. Supplier will improve the quality of the Services provided in such
areas to meet or exceed the enhanced Service Levels and will do so [ * * * ].

 

7.4.2 Increase of Service Levels. In addition to the foregoing, Kraft and
Supplier shall periodically review the Service Levels and the performance data
collected and reported by Supplier in accordance with the applicable Supplement
and relevant industry data and trends on an annual basis (or more frequently if
requested by Kraft). Supplier shall give Kraft any assistance it reasonably
requires to review and verify such data. As part of this review process, the
Parties shall, [ * * * ], increase the Service Levels to reflect the higher
performance levels actually attained or attainable by Supplier in accordance
with the applicable Supplement. In addition, subject to the applicable
Supplement, the Parties shall agree, to the extent reasonable and appropriate,
to (i) increase the Service Levels to reflect improved performance capabilities
associated with advances in the proven processes, technologies and methods
available to perform the Services; (ii) add new Service Levels to permit further
measurement or monitoring of the accuracy, quality, completeness, timeliness,
responsiveness, cost-effectiveness, or productivity of the Services;
(iii) modify or increase the Service Levels to reflect changes in the processes,
architecture, standards, strategies, needs or objectives defined by Kraft; and
(iv) modify or increase the Service Levels to reflect agreed upon changes in the
manner in which the Services are performed by Supplier.

 

7.5 Measurement and Monitoring.

Supplier shall, not later than the date by which Supplier is required to collect
Service Level related data to enable it to comply with the requirements set
forth in the applicable Supplement, implement measurement and monitoring tools
and metrics as well as standard reporting procedures, all acceptable to Kraft,
to measure and report Supplier’s performance of the Services at a level of
detail sufficient, as determined by Kraft, to verify Supplier’s compliance with
the applicable Service Levels. Kraft or its designee shall have the right to
audit all such measurement and reporting tools, performance metrics and
reporting procedures. Supplier shall provide Kraft with on-line access to
up-to-date problem management data and other data regarding the status of
service problems, service requests and user inquiries. Supplier also shall
provide Kraft with access to the data used by Supplier to calculate its
performance against the Service Levels and the measurement and monitoring tools
and procedures utilized by Supplier to generate such data for purposes of audit
and verification. Kraft shall not be required to pay any amount in addition to
the Charges for such measurement and monitoring tools or the resource
utilization associated with their use.

 

7.6 Satisfaction Surveys.

 

7.6.1

General. Within 90 days after the applicable Commencement Date or within such
other time as may be specified in the applicable Supplement, and at agreed upon
intervals thereafter, Supplier and/or independent third parties engaged by
Supplier shall conduct the satisfaction surveys of Kraft’s management and
Authorized Users in accordance with the survey protocols and

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

39



--------------------------------------------------------------------------------

  procedures specified in the applicable Supplement in order to determine their
satisfaction with Supplier’s provision of the Services. To the extent Supplier
engages an independent third party to perform all or any part of any
satisfaction survey, such third party shall be approved in advance by Kraft.
Supplier shall be responsible for all costs associated with conducting the
satisfaction surveys.

 

7.6.2 Kraft Conducted Surveys. In addition to the satisfaction surveys to be
conducted by an independent third party pursuant to Section 7.6.1, Kraft may
survey Authorized User satisfaction with Supplier’s performance in connection
with and as part of broader Authorized User satisfaction surveys periodically
conducted by Kraft. At Kraft’s request, Supplier shall cooperate and assist
Kraft with the formulation of the survey questions, protocols and procedures and
the execution and review of such surveys.

 

7.6.3 Survey Follow-up. If the results of any satisfaction survey conducted
pursuant to Section 7.6.1 or 7.6.2 indicate that the level of satisfaction with
Supplier’s performance is less than the target level specified in the applicable
Supplement, Supplier shall promptly: (i) conduct a Root Cause Analysis as to the
cause of such dissatisfaction; (ii) develop an action plan to address and
improve the level of satisfaction, provided that Kraft will be responsible for
taking action where it has agreed to do so as part of such plan; (iii) present
such plan to Kraft for its review, comment and approval; and (iv) take action in
accordance with the approved plan and as necessary to improve the level of
satisfaction. Kraft and Supplier shall establish a schedule for completion of a
Root Cause Analysis and the preparation and approval of the action plan which
shall be reasonable and consistent with the severity and materiality of the
problem; provided, that the time for completion of such tasks shall not exceed
30 days from the date such user survey results are finalized and reported, or
such longer period as may be agreed upon by the Parties. Supplier’s action plan
developed hereunder shall specify the specific measures to be taken by Supplier
and the dates by which each such action shall be completed. Following
implementation of such action plan, Supplier shall conduct follow-up surveys
with the affected Kraft users and management to confirm that the cause of any
dissatisfaction has been addressed and that the level of satisfaction has
improved.

 

7.7 Notice of Adverse Impact.

If Supplier becomes aware of any failure by Supplier to comply with its
obligations under this Agreement or any other situation (i) that has impacted or
reasonably could impact the maintenance of Kraft’s or any Eligible Recipient’s
financial integrity or internal controls, the accuracy of Kraft’s or any
Eligible Recipient’s financial, accounting, quality, inventory, procurement or
human resources records and reports or compliance with Kraft Rules, Kraft
Standards or applicable Laws, or (ii) that has had or reasonably could have any
other material adverse impact on the Services in question or the impacted
business operations of Kraft or the Eligible Recipients, then, Supplier shall
immediately inform Kraft in writing of such situation and the impact or expected
impact and Supplier and Kraft shall meet to formulate an action plan to minimize
or eliminate the impact of such situation.

 

8. PROJECT PERSONNEL

 

8.1 Transitioned Personnel.

The provisions of this Agreement that involve or impact any Transitioned
Personnel shall apply only to the extent there are Transitioned Personnel in the
applicable Supplement.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

40



--------------------------------------------------------------------------------

8.1.1 Offers and Employment.

 

  8.1.1.1 Supplier Offers of Employment. Except as otherwise provided with
respect to employees in Deferred Countries and Directed Employees, Supplier
shall extend offers of at-will employment to all Affected Kraft Foods Global
Personnel (other than contractors) at least 30 days before the Commencement
Date, on a schedule and in a manner that is pre-approved and in coordination
with Kraft and the Eligible Recipients. Supplier shall extend offers to the
Directed Employees who are designated in the applicable Supplement as receiving
an offer, at least 30 days before the end of such employee’s Directed Employee
Period (except for those Directed Employees who prior to the Directed Employee
Period were extended an offer by Supplier and subsequently turned down such
offer) and shall extend offers to the Affected Employees in the applicable
Supplement (other than contractors) who are in a Deferred Country at least 30
days before Supplier is scheduled to begin performing Services in that country.
Such offers will be made in accordance with Supplier’s normal employment
policies to the extent such policies are consistent with the requirements of
this Agreement. Except as provided in the applicable Supplement, Supplier shall
waive any preconditions to such offers, including background checks, drug
testing and/or medical examinations. Such offers shall be for employment for an
indeterminate period of time with Supplier in positions comparable to those held
by such employees at Kraft or another Eligible Recipient, as applicable, and
with initial base wages or salaries at least equal to that paid or provided to
such personnel as of the Effective Date, except for those employees in Deferred
Countries who, with Kraft’s approval, transition to Supplier on or after
April 1, 2007, in which event such offers will be at initial base wages or
salaries at least equal to that paid or provided to such personnel as of
April 1, 2007. In addition, Supplier will allocate and pay the amounts described
in the applicable Supplement. Unless otherwise specified in the applicable
Supplement or agreed by the Parties, personnel accepting such offers shall be
hired by Supplier effective as of the Commencement Date.

 

  8.1.1.2

On-Leave Employees. With respect to any Affected Personnel who, on the
Commencement Date, is not actively at work or is on leave status, including
without limitation personal, medical, disability, industrial or sick leave, such
individual shall remain an employee of the applicable employing Entity until
such employee returns to work, with physician’s release or other appropriate
documentation, as applicable, releasing the employee to resume his or her prior
work schedule. If such personnel returns to work within six months after the
Commencement Date or, if later where required by applicable law outside of the
United States, immediately following the expiration of their such leave, with
physician’s release or other appropriate documentation, as applicable, releasing
the employee to resume his or her work schedule, Supplier shall promptly extend
an offer of employment to such employee and the compensation and other terms and
conditions of such offer shall be as set forth in this Article 8. In the event
the two U.S.-based Affected Personnel who are on military leave return to work
later than six months after the Commencement Date, Supplier will consider such
Affected Personnel for open positions at Supplier. Personnel accepting such
offers shall be hired by Supplier effective on such person’s first day of work
with

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

41



--------------------------------------------------------------------------------

  Supplier. If such personnel do not return within such six-month period or, if
later where required by applicable law, immediately following the expiration of
their such leave, Supplier shall be under no obligation to offer employment to
such employee or to treat such employee as a Transitioned Employee hereunder.

 

  8.1.1.3 Employment Effective Date. All personnel who accept Supplier’s offer
of employment and begin work with Supplier pursuant to the foregoing paragraphs
are herein referred to as “Transitioned Employees.” Each such Transitioned
Employee’s “Employment Effective Date” shall be the effective date on which
Supplier actually employs such employee, as set forth in Sections 8.1.1.1 and
8.1.1.2.

 

  8.1.1.4 Years of Service Credit. Supplier’s employment offers will grant
credit for all years of service recognized by Kraft or another Eligible
Recipient, as applicable, for purposes of seniority, career advancement,
promotion consideration, and other rights attaching to length of service,
including all benefits referenced in Section 8.2; provided, however, that
Supplier shall not grant any credit for such years of service for severance
purposes for the Affected Kraft Foods Global Personnel who received severance
payment from Kraft or another Eligible Recipient prior to their employment by
Supplier.

 

  8.1.1.5 Communications Regarding Affected Personnel. Supplier shall, together
with Kraft and the other Eligible Recipients, as applicable, jointly plan,
execute and communicate information regarding the transfer of employment,
including communication to the Affected Personnel, using methods and content to
be agreed upon as soon as practicable after the Effective Date except to the
extent earlier communication is required by applicable Law. Supplier shall not
disclose information relating to the transfer of employment, including internal
employee communications or external communications, without the prior consent of
Kraft or another Eligible Recipient, as applicable.

 

  8.1.1.6 Non-U.S. Employee Requirements. Without limiting the provisions of
this Agreement relating to communications with employees and third parties, the
following provisions shall apply with respect to Affected Personnel located
outside the United States:

 

  8.1.1.6.1 Offers. Except as set forth below, following the Effective Date,
Supplier will make to each Affected Personnel (other than contractors) outside
the United States an offer to employ that person in accordance with applicable
Law (and will do all such things as are required by the Law to cause such person
to be employed by Supplier) as an employee of Supplier on the Commencement Date.

 

  8.1.1.6.2

In Brazil, prior to the Commencement Date, Kraft shall completely sever its
employment relationship with the Affected Personnel who are employees
(“Brazilian Affected Employees”) and shall in all cases be responsible for the
liquidation and timely payment of severance, termination and any other benefits
or entitlements to Brazilian Affected Employees, and shall, upon the reasonable
request of Supplier, provide Supplier with legal documentation evidencing
(i) termination of

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

42



--------------------------------------------------------------------------------

  Brazilian Affected Employees in accordance with applicable laws of Brazil, and
(ii) timely payment of all severance, termination and any other benefits or
entitlements to Brazilian Affected Employees.

 

  8.1.1.6.3 Kraft Commitments. Kraft shall, and shall arrange for any applicable
Eligible Recipients to: (i) not hinder Supplier in offering employment to
Affected Personnel outside the United States; and (ii) as requested by Supplier,
give reasonable assistance to employ Affected Personnel who are employees
outside the United States, including: (A) providing reasonable access for
Supplier to the Affected Personnel who are employees outside the United States
for interviews and recruitment; and (B) providing an organizational chart
showing the roles, responsibilities, authority, and salaries or resource values
of all Affected Personnel who are employees outside the United States.

 

8.1.2 Transitioned Employee Retention. Except as otherwise provided in a
Companion Agreement, if a Transitioned Employee's employment with Supplier is
terminated within the first 24 months after such Transitioned Employee’s
Employment Effective Date for any reason other than Cause, that Transitioned
Employee will be eligible to receive a severance payment as provided in
Section 8.2.9. Supplier also shall not relocate a Transitioned Employee outside
of their current geographic location (i.e., 50 miles during the 12 months
immediately following such Transitioned Employee’s Employment Effective Date,
unless the possibility of such relocation is expressly disclosed in the
Transitioned Employee’s offer letter and agreed to by him or her at the time of
hiring or thereafter. For a period of 12 months following the Effective Date,
the Supplier will inform Kraft each month of Transitioned Personnel terminated
by Supplier, or who otherwise leave the Supplier’s employment for voluntary
reasons. In addition, during such 12 month period, Supplier will keep the
Transitioned Employees who remain employed by Supplier in jobs requiring skills
that are similar to the skills required for their positions prior to
transitioning to Supplier, and will evaluate such employees based on those
required skills.

 

8.1.3 [Intentionally left blank]

 

8.1.4 Additional Transitioned Employees. During the six months following the
Commencement Date, Kraft may designate additional employees of Kraft or its
Affiliates who performed functions that were transferred to Supplier under this
Agreement to whom offers of employment are to be extended by Supplier, provided
that the number of such additional personnel cannot exceed five percent (5%) of
the Transitioned Employees. The compensation and other terms and conditions of
such offers of employment shall be as set forth in this Article 8 and personnel
accepting such offers shall be treated as Transitioned Employees for all
purposes.

 

8.1.5 Training/Career Opportunities. Supplier shall offer training, skills
development and career growth opportunities to Transitioned Employees that are
at least as favorable as those offered generally to its similarly situated
employees.

 

8.1.6

Personnel Projection Matrix. Set forth in the applicable Supplement is a
staffing plan showing the planned deployment of Transitioned Employees (the
“Personnel Projection Matrix”). Supplier shall not make material changes to the
number of Transitioned Employees in the Personnel Projection Matrix for [ * * *
] from the Commencement Date without Kraft’s prior approval, which shall not be
unreasonably withheld and which shall be based on Kraft’s reasonable
satisfaction that such changes shall not have an adverse impact on the
Supplier’s

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

43



--------------------------------------------------------------------------------

  ability to perform its obligations under the Agreement. Supplier shall report
monthly to Kraft any material changes to the Personnel Projection Matrix during
the first 24 months following the Effective Date and quarterly through the [ * *
* ] after the Effective Date. For purposes of this provision, a material change
to the staffing is considered to be a change of [ * * * ] or more in any number
(on a regional, but not Tower, basis) in the Personnel Projection Matrix. The
Parties agree that such review and approval of the Personnel Projection Matrix
or changes in the Personnel Projection Matrix shall not constitute joint
employment.

 

8.1.7 Employment Status. The Parties agree that Transitioned Employees will no
longer be considered employees of Kraft or any other Eligible Recipient, on and
after their Employment Effective Dates. In addition, Supplier and Kraft will
conduct their respective businesses in a manner to eliminate, or reduce to a
significantly low level, the risk that, following the Commencement Date, Kraft
or any other Eligible Recipient might be considered an employer, co-employer or
joint employer of any employee of Supplier or its Affiliates or Subcontractors
performing the Services, including the Transitioned Employees.

 

8.1.8 Subcontractors. Unless otherwise specified in the applicable Supplement,
all offers of employment to personnel must be for employment by Supplier. To the
extent the applicable Supplement specifies that any personnel will be offered
employment with or transitioned to a Subcontractor or Affiliate of Supplier
(rather than Supplier itself), such employment must be subject to and in strict
accordance with the same requirements of this Agreement applicable to Supplier.

 

8.1.9 Employees Who Reject or Do Not Receive Offers. For a period of 12 months
after the Commencement Date, the Supplier will not permit any Supplier
Personnel, who obtains information about Affected Personnel who did not receive
or accept an offer from Supplier or its Subcontractors, to directly or
indirectly offer employment to any such Affected Kraft Foods Global Personnel.

 

8.2 Employee Benefit Plans.

 

8.2.1 General. Except as otherwise provided in this Article 8, each Transitioned
Employee and his or her dependents shall be eligible to enroll, effective as of
his or her Employment Effective Date, in the employee plans of Supplier that are
made available to similarly situated employees of Supplier. Supplier shall
provide Kraft with true and complete copies of its most recent employee plans
for Kraft to review and compare with the Kraft employee plans. The compensation
and benefits provided by Supplier to Transitioned Employees shall be no less
favorable in the aggregate than the compensation and benefits generally
available to similarly situated Supplier employees.

 

8.2.2

Employee Welfare Benefit Plans. Each Transitioned Employee shall be eligible as
of his or her Employment Effective Date to participate immediately in Supplier’s
employee welfare benefit plans (“welfare plans”), which shall include medical
care, hospitalization, life, accidental death and dismemberment, prescription
drug, dental insurance benefits, short term disability and long term disability,
to the extent such benefits are provided to similarly situated Supplier
employees. Subject to the general comparability requirements of Section 8.2.1,
eligibility for, the benefits of, and the amount, if any, of employee
contributions toward welfare plan coverage will be determined by Supplier;
provided, however, that each of Supplier’s welfare plans shall waive all
pre-existing condition exceptions, evidence of insurability, exclusionary
provisions and/or waiting periods for each such Transitioned Employee and any
eligible spouse or covered

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

44



--------------------------------------------------------------------------------

  dependents (except that proof of insurability may be required for life
insurance coverage that exceeds the coverage amount such employee had with Kraft
as of the Effective Date). In addition, any deductible amounts paid by any
Transitioned Employee in the calendar year of his or her Employment Effective
Date shall be applied toward any deductible requirement by Supplier’s group
insurance program for the calendar year of his or her Employment.

 

8.2.3 Paid-Time-Off (Vacation/Sick Leave). Beginning on his or her Employment
Effective Date, Supplier shall make available to all Transitioned Employees
paid-time-off benefits for vacation and sick leave under its applicable plans.
The paid-time-off vacation benefits provided by Supplier shall be no less
favorable than the vacation benefits provided under the Transitioned Employee’s
existing plan as of his or her Employment Effective Date and generally available
to similarly situated Supplier employees. The paid time-off benefits for
sick-leave provided by Supplier shall be no less favorable than the sick-leave
benefits generally available to similarly situated Supplier employees. Supplier
shall recognize vacations plans made by the Transitioned Employees and approved
by Kraft or another Eligible Recipient prior to his or her Employment Effective
Date, that in each case were approved by Kraft prior to his or her Employment
Effective Date (which Kraft will verify upon Supplier’s request), and shall
permit such Transitioned Employees to incur negative leave balances for this
purpose so long as such balances will be earned during the current calendar year
or other vacation plan period as may be required by applicable law.

 

8.2.4 Pension Plans. Each Transitioned Employee shall be eligible as of his or
her Employment Effective Date to participate immediately in Supplier’s
applicable defined benefit or defined contribution pension plan.

 

8.2.5 Savings Plans. Each Transitioned Employee shall be eligible as of his or
her Employment Effective Date to participate immediately in Supplier’s
applicable savings plan.

 

8.2.6 Flexible Spending Account Plans. Each Transitioned Employee shall be
eligible as of his or her Employment Effective Date to participate in Supplier’s
applicable health care and dependent care reimbursement accounts .

 

8.2.7 Tuition Assistance. Transitioned Employees shall be eligible to
participate in all tuition assistance programs provided by Supplier to its
similarly situated employees. Courses which are in progress as of the enrolled
Transitioned Employee’s Employment Effective Date, for which tuition assistance
has been approved by Kraft, and Courses which have been approved and paid for by
the Transitioned Employee prior to the Transitioned Employees Employment
Effective Date (which Kraft shall confirm at Supplier’s request), shall be
reimbursed by Supplier at the completion of the Course, provided all of the
requisites for reimbursement under the Transitioned Employee’s existing program
have been approved. “Course” refers to specific classes in progress or scheduled
to start during a particular term and does not refer to a degree program.

 

8.2.8 Bonus Programs. Supplier shall provide to the Transitioned Employees the
same variable compensation, incentive compensation, and bonus programs as are
available to similarly situated Supplier employees.

 

8.2.9

Severance Pay Plans. Supplier’s employment offer to each Affected Kraft Foods
Global Personnel will state that if the Affected Kraft Foods Global Personnel
accepts the employment offer and is subsequently terminated by Supplier within
the first [ * * * ] of employment with Supplier for any reason other than Cause,
the Affected Kraft Foods Global Personnel (other than

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

45



--------------------------------------------------------------------------------

  Affected Kraft Foods Global Personnel outside of Canada who received severance
from Kraft or another Eligible Recipient at the time they became Transitioned
Employees) will be paid a lump sum payment in lieu of any other separation or
severance payment in an amount equal to (1) the greater of (A) the [ * * * ]
under the [ * * * ] as of the [ * * * ] with Kraft or the Eligible Recipient, as
applicable, or (B) the [ * * * ] under [ * * * ] then current severance plan,
plus (2) an additional amount to cover such employee’s [ * * * ] (including a [
* * * ]) of obtaining [ * * * ] coverage for a time period equal to what would
have been [ * * * ] had the [ * * * ] in clause (1) above been [ * * * ]. The
Affected Kraft Foods Global Personnel outside of Canada who received severance
from Kraft at the time they became Transitioned Employees shall only be entitled
to the severance payment calculated under Supplier’s then current severance
plan. Supplier shall be entitled to reduce its severance payment to each
Affected Kraft Foods Global Personnel in Canada, by the severance payment amount
paid by Kraft to such personnel at the time such personnel was severed by Kraft,
to the extent such reduction is permitted by applicable Law. After such 24 month
period, all Transitioned Employees shall only be entitled to the severance
payment calculated under Supplier’s then-current severance plan. Payment of any
such amount shall be contingent upon the Transitioned Employee signing a
separation agreement deemed appropriate and used non-discriminatorily by
Supplier (which will include, amongst its other terms, a release and/or waiver
of any claims the Transitioned Employee may have against Supplier).

 

8.2.10 Benefits Information Outside the U.S. At the request of Supplier and
within a reasonable time frame, Kraft or another applicable Eligible Recipient
will deliver or make available the information set forth below.

 

  8.2.10.1 UK-Specific Information. In the United Kingdom, copies of such
information as is required to initiate and complete the transfer of employment
per the EU Acquired Rights Directive and all tax, PAYE, social security and
national insurance records and copies of any other agreed-upon documents or
records that are relevant to the Affected Kraft Foods Global Personnel and any
employees who transfer pursuant to the EU Acquired Rights Directive or similar
applicable Laws, including, without limitation, those referred to in Regulation
55(2) Income Tax (Employment) Regulations 1993 and paragraph 32(1) schedule 1
Social Security (Contribution) Regulations 1979).

 

  8.2.10.2 Other Countries. In countries other than the United States and the
United Kingdom, such information as is required to initiate and complete the
transfer of employment per the EU Acquired Rights Directive or similar
applicable Laws; provided that:

 

  8.2.10.2.1 Kraft shall, or shall arrange for an Eligible Recipient to,
preserve the originals of such records or documents for a period of at least
five years (or such shorter or longer period as may be required by any relevant
laws) after the Commencement Date and shall allow Supplier access to the same at
all reasonable times to the extent necessary to enable Supplier to deal with any
matters relating to the Affected Personnel, and any employees who transfer
pursuant to the EU Acquired Rights Directive or similar applicable Laws, and
shall, as and when requested by Supplier to do so, produce the same to the
relevant authorities.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

46



--------------------------------------------------------------------------------

  8.2.10.2.2 Should Kraft or an Eligible Recipient wish to dispose of or destroy
any such records or documents prior to the expiration of three years after the
Commencement Date, it shall not do so without informing Supplier of its
intention to do so and if Supplier so requests, it shall deliver to Supplier
such of the records or documents as Supplier may request.

 

8.2.11 EU Benefits Liabilities. All wages, salaries and entitlement to other
benefits for Transitioned Employees in the EU (except as otherwise provided in
this Section 8.2.12), and all the employer’s liabilities for Transitioned
Employees in the EU in respect of PAYE, tax deductions, social security payments
and national insurance contributions relating thereto and arising on or after
the Employment Effective Date shall be discharged by the Supplier during
employment with the Supplier or its Subcontractors or Affiliates. In addition,
except where otherwise required by applicable Laws, Kraft shall retain
responsibility for administering and paying the pension benefits that were
earned at Kraft or its Affiliates by the Transitioned Employees immediately
prior to their Employment Effective Date. Kraft or the applicable Eligible
Recipient shall be and remain liable for the payment of all such amounts accrued
up to the Employment Effective Date.

 

8.2.12 Non-EU Benefits Liabilities. All wages, salaries and entitlement to other
benefits for Transitioned Employees in non-EU countries, and all the employer’s
liabilities for Transitioned Employees in non-EU countries relating thereto and
arising on or after the Employment Effective Date shall be discharged by the
Supplier, during employment with the Supplier or its Subcontractors or
Affiliates. Kraft or the applicable Eligible Recipient shall be and remain
liable for the payment of all such amounts accrued up to the Employment
Effective Date.

 

8.3 Other Employee Matters.

 

8.3.1 Responsibility for Transitioned Employees. As of the Employment Effective
Date, the Transitioned Employees shall be employees of Supplier for all
purposes. Supplier shall be responsible for all necessary recruiting and hiring
costs associated with employing appropriate staff. In addition, Supplier shall
be responsible for funding and distributing benefits under the benefit plans in
which Transitioned Employees participate on or after the Transitioned Employee’s
Employment Effective Date and for paying any compensation and remitting any
income, disability, withholding and other employment taxes for such Transitioned
Employees beginning on the Employment Effective Date. Unless otherwise agreed,
Kraft or the other applicable Eligible Recipient shall be responsible for
funding and distributing benefits under the Kraft benefit plans in which
Transitioned Employees participated prior to the Employment Effective Date and
for paying any compensation and remitting any income, disability, withholding
and other employment taxes for such Transitioned Employees for the period prior
to the Employment Effective Date of such Transitioned Employee. Kraft or another
applicable Eligible Recipient shall provide Supplier with such information in
Kraft’s possession reasonably requested by Supplier in order to fulfill its
obligations under this Article 8.

 

8.3.2

Principles for Other Countries. The principles, rights, responsibilities and
obligations articulated in this Article 8 with respect to the hiring of the
Affected Personnel in the United States (“Principles”) shall be applicable to
Affected Personnel in countries other than the United States to the extent that
the applicable Laws of such countries are not inconsistent with the Principles.
To the extent the applicable Laws of any country are inconsistent with any of
the Principles, the Parties shall, with regard to such Principles as they apply
to Supplier Personnel in such country, restate such Principles to reflect as
nearly as possible the original intentions of the

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

47



--------------------------------------------------------------------------------

  Parties regarding such Principles in accordance with applicable Law. In any
event, Supplier performance of its obligations under this Section 8.3.2 must
both (i) comply with applicable Laws in each country, and (ii) comply with the
Principles, as a minimum, except where applicable Law requires otherwise, all at
no additional cost to Kraft.

 

8.3.3 Hiring of Supplier Personnel at Expiration. If, at the expiration of the
Term, Kraft is required to hire any Supplier Personnel as a result of the EU
Acquired Rights Directive or similar applicable Laws, [ * * * ] will reimburse [
* * * ] for any [ * * * ] made by [ * * * ] to (i) any such Supplier Personnel
where Kraft or its Affiliates are assuming responsibility for the Services being
performed by or on behalf of Supplier prior to the expiration of the Term, or
(ii) any such Supplier Personnel performing Services from a location other than
a Kraft Facility where Kraft is transferring responsibility for those Services
to a third party that is not a Kraft Affiliate; provided in each case that
Kraft, its Affiliates, or such third party, as the case may be, severs such
Supplier Personnel within a reasonable period of time after such entity assumes
responsibility for the Services.

 

8.4 Key Supplier Personnel and Critical Affected Personnel.

 

8.4.1 Approval of Key Supplier Personnel.

 

  8.4.1.1 Before assigning an individual to act as one of the Key Supplier
Personnel whether as an initial assignment or a subsequent assignment, Supplier
shall notify Kraft of the proposed assignment at least 40 business days prior to
the planned assignment, shall introduce the individual to appropriate Kraft
representatives, shall provide reasonable opportunity for Kraft representatives
to interview the individual, and shall provide Kraft with a resume, a plan
describing the steps and education that will be performed regarding the turnover
of responsibility to the proposed individual, and such other information about
the individual as may be reasonably requested by Kraft. If Kraft in good faith
objects to the proposed assignment, the Parties shall attempt to resolve Kraft’s
concerns on a mutually agreeable basis. If the Parties have not been able to
resolve Kraft’s concerns within five business days of Kraft communicating its
concerns, Supplier shall not assign the individual to that position and shall
propose to Kraft the assignment of another individual of suitable ability and
qualifications.

 

  8.4.1.2 Prior to the Commencement Date, Supplier shall identify and obtain
Kraft’s approval of all Supplier Personnel who will serve as Key Supplier
Personnel. The positions designated by Kraft as being Key Supplier Personnel
positions and the individuals that have been selected and approved for such
positions as of the Effective Date are listed in Schedule 5.4. This Schedule 5.4
shall be reviewed and modified as necessary as the Parties add or remove
Supplements.

 

  8.4.1.3 Kraft may from time to time change the positions designated as Key
Supplier Personnel under this Agreement with Supplier’s approval which shall not
be unreasonably withheld.

 

8.4.2

Continuity of Key Supplier Personnel. For so long as the Key Supplier Personnel
remains employed by Supplier, Supplier shall cause each of the Key Supplier
Personnel to devote full time and effort to the provision of Services under this
Agreement for a minimum of [ * * * ] from the date he or she assumes the
position in question (provided that, in the case of Key Supplier

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

48



--------------------------------------------------------------------------------

  Personnel assigned prior to any Commencement Date, the minimum period shall be
[ * * * ] from the Commencement Date), to the extent permissible under
applicable Laws. Supplier shall not transfer, or reassign any of the Key
Supplier Personnel (except as a result of cause, or illness) or announce its
intention to do so during the specified period without Kraft’s prior approval,
which Kraft may withhold in its sole discretion, except in the case of personal
hardship, in which case Kraft will not unreasonably withhold its approval. In
addition, even after the specified period, Supplier shall transfer, or reassign
one of its Key Supplier Personnel only after (i) giving Kraft at least 40
business days prior notice of such action, (ii) identifying and obtaining
Kraft’s approval of a suitable replacement at least 30 days prior to such
transfer, reassignment or removal and (iii) demonstrating to Kraft’s reasonable
satisfaction that such action will not have an adverse impact on Supplier’s
performance of its obligations under this Agreement. If Kraft in good faith
objects to the proposed transfer, or reassignment, the Parties shall attempt to
resolve Kraft’s concerns on a mutually agreeable basis. If the Parties have not
been able to resolve Kraft’s concerns within five business days of Kraft
communicating its concerns, Supplier shall not transfer, or reassign the
individual from that position. Unless otherwise agreed, [ * * * ] shall [ * * *
] than [ * * * ] of the Key Supplier Personnel in any [ * * * ]. In the event of
the voluntary resignation or termination of one of its Key Supplier Personnel
during or after the specified period, Supplier shall (i) give Kraft as much
notice as reasonably possible of such development, and (ii) expeditiously
identify and obtain Kraft’s approval of a suitable replacement. Notwithstanding
any language to the contrary, the Parties agree that the same Key Supplier
Personnel can work on both this Agreement and the GroceryCo MPSA on a
simultaneous basis and any level of effort designation of “full time” or “part
time” in Schedule 5.4 for any such personnel will not be interpreted to prevent
any such personnel from working on both this Agreement and the GroceryCo MPSA.

 

8.4.3 Engagement of Contractors and Continuity of Critical Affected Personnel.
Supplier will take an assignment of Kraft contracts specified in Schedule 12.1
for the Critical Affected Personnel who are contractors, or enter into
replacements with such contractors. Subject to Supplier's employment policies,
Supplier will not (i) transfer or reassign any Critical Affected Personnel who
are Transitioned Employees during [ * * * ] after his or her Employment
Effective Date, or (ii) transfer, reassign or discontinue the contract for
Critical Affected Personnel who are contractors except for Cause during the [ *
* * ] after the Commencement Date (or, in the case of contractors in Deferred
Countries, [ * * * ] after the date Supplier begins providing Services from such
country), in each case without Kraft’s approval. In addition, in the event
Supplier intends to terminate any Critical Affected Personnel who are
Transitioned Employees during the [ * * * ] following the applicable Employment
Effective Date, for any reason except Cause, Supplier will (A) provide timely
notice to Kraft of its intent to terminate any of such Critical Affected
Personnel in accordance with this Section, (B) take reasonable measures to
ensure and demonstrate to Kraft’s reasonable satisfaction that there will be
adequate transfer of knowledge between such Critical Affected Personnel and
Supplier, and (C) give due consideration to Kraft’s concerns with respect to the
impact of terminating such Critical Affected Personnel prior to so terminating
any such person. Further, in the event Supplier wishes to terminate the contract
for Critical Affected Personnel who are contractors anytime between the [ * * *
] after Supplier first engaged such contractors as provided above, for any
reason except Cause, Supplier will (1) provide timely notice to Kraft of its
intent to terminate the contract for contractors, (2) take reasonable measures
to ensure and demonstrate to Kraft’s reasonable satisfaction that there will be
adequate transfer of knowledge between such contractors and Supplier, and
(3) give due consideration to Kraft’s concerns with respect to the impact of
terminating such contractors prior to such [ * * * ].

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

49



--------------------------------------------------------------------------------

8.4.4 Retention and Succession. Supplier shall implement and maintain a
retention strategy designed to retain Key Supplier Personnel and Critical
Affected Personnel (but only if reasonably necessary in the case of contractors)
on the Kraft account for the prescribed period. Supplier shall also maintain
active succession plans for each of the Key Supplier Personnel positions.
Supplier shall implement various retention strategies to retain Key Supplier
Personnel and Critical Affected Personnel, which, except for contractors, may
include granting stock options, awards, salary increases, recognition events and
other retention and incentive programs offered to similarly situated Supplier
employees. Upon separation of any Key Supplier Personnel, Supplier shall provide
notice to Kraft of such separation and identify potential suitable replacements.

 

8.5 Supplier Account Executive.

Supplier shall designate a Supplier Account Executive for the Services who,
unless otherwise agreed by Kraft, shall maintain his or her office at Three
Parkway North, Deerfield, Illinois 60015. The Supplier Account Executive shall
(i) be one of the Key Supplier Personnel; (ii) be a full time employee of
Supplier; (iii) subject to Section 8.4.2, devote his or her full time and effort
to managing the Services; (iv) not be transferred, or reassigned for a [ * * * ]
from the initial assignment (except as required by law or as a result of illness
or disability), unless otherwise agreed by the Parties; (v) serve as the single
point of accountability for the Services; (vi) be the single point of contact to
whom all Kraft communications concerning this Agreement may be addressed;
(vii) have authority to act on behalf of Supplier in all day-to-day matters
pertaining to this Agreement; and (viii) have day-to-day authority for ensuring
customer satisfaction and attainment of all Service Levels.

 

8.6 [ * * * ] Supplier Account Executive and Key Supplier Personnel.

 

8.6.1 Supplier Account Executive. At a minimum, [ * * * ] of the Supplier
Account Executive’s [ * * * ], to the extent such [ * * * ] is generally
available to such employee in accordance with [ * * * ] program, shall be based
upon (i) the level of [ * * * ] reflected in the periodic [ * * * ]; (ii) the
extent to which [ * * * ] has [ * * * ] the [ * * * ] and [ * * * ] other [ * *
* ] under [ * * * ]; (iii) [ * * * ] of the [ * * * ] relating to [ * * * ] and
its [ * * * ] in [ * * * ], as reasonably determined by [ * * * ] and (iv) [ * *
* ] determination as to whether [ * * * ] has [ * * * ] the [ * * * ] set by the
[ * * * ] or his or her designee.

 

8.6.2 Key Supplier Personnel. At a minimum, [ * * * ] of the [ * * * ], to the
extent such [ * * * ] is generally available to such employee in accordance with
[ * * * ], of the Key Supplier Personnel listed on Schedule 5.4 shall be based
upon the factors set forth in Section 8.6(a) above.

 

8.6.3 Evaluation Input. Kraft shall have a meaningful opportunity to provide
information to Supplier with respect to Kraft’s evaluation of the performance of
the Supplier Account Executive and the other Key Supplier Personnel and such
evaluation shall be considered and accorded substantial weight by Supplier in
establishing the [ * * * ] and [ * * * ] of such individuals.

 

8.7 Supplier Personnel Are Not Kraft Employees.

Except as otherwise expressly set forth in this Agreement, the Parties intend to
create an independent contractor relationship and nothing in this Agreement
shall operate or be construed as making Kraft (or any Eligible Recipients) and
Supplier partners, joint venturers, principals, joint employers, agents or
employees of or with the other. No officer, director, employee, agent,
Affiliate, contractor or subcontractor retained by Supplier to perform work
hereunder shall be deemed to be an officer, director, employee, agent,
Affiliate, contractor or subcontractor of Kraft or the Eligible Recipients for
any purpose.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

50



--------------------------------------------------------------------------------

Supplier, not Kraft or the Eligible Recipients, has the right, power, authority
and duty to supervise and direct the activities of the Supplier Personnel, to
compensate such Supplier Personnel for any work performed by them on the behalf
of Kraft or the Eligible Recipients pursuant to this Agreement, and to terminate
Supplier’s employment of such personnel. Supplier, and not Kraft or the Eligible
Recipients, shall be responsible and therefore solely liable for all acts and
omissions of Supplier Personnel acting in the course of their employment,
including acts or omissions constituting negligence, gross negligence, willful
misconduct and/or fraud.

 

8.8 Replacement, Qualifications and Retention of Supplier Personnel.

 

8.8.1 Sufficiency and Suitability of Personnel. Supplier shall assign (or cause
to be assigned) sufficient Supplier Personnel to provide the Services in
accordance with this Agreement and such Supplier Personnel shall possess
suitable competence, ability and qualifications and shall be properly educated
and trained for the Services they are to perform.

 

8.8.2 Requested Replacement. In the event that Kraft determines lawfully and in
good faith that the continued assignment to Kraft of any individual Supplier
Personnel (including Key Supplier Personnel) is not in the best interests of
Kraft or the Eligible Recipients, then Kraft shall give Supplier notice to that
effect requesting that such Supplier Personnel be replaced. Supplier shall have
10 business days following Kraft’s request for removal of such Supplier
Personnel in which to investigate the matters forming the basis of such request,
correct any deficient performance and provide Kraft with assurances that such
deficient performance shall not recur (provided that, if requested to do so,
Supplier shall immediately remove (or cause to be removed) the individual in
question from all Kraft sites pending completion of Supplier’s investigation and
discussions with Kraft). If, following such 10 business day period, Kraft is not
reasonably satisfied with the results of Supplier’s efforts to correct the
deficient performance and/or to ensure its non-recurrence, Supplier shall, as
soon as possible, remove and replace such Supplier Personnel with an individual
of suitable ability and qualifications, without cost to Kraft. Nothing in this
provision shall operate or be construed to limit Supplier’s responsibility for
the acts or omission of the Supplier Personnel, or be construed as joint
employment.

 

8.8.3 Turnover Rate and Data. Supplier will use commercially reasonable efforts
to keep the turnover rate of personnel performing the Services to a level
comparable or better than averages for large, well-managed first tier service
providers performing similar services, and in any case as necessary to comply
with the applicable Service Levels. If Kraft determines that the turnover rate
of Supplier Personnel is higher than that noted above or otherwise has an
adverse effect on Kraft, and so notifies Supplier, Supplier shall within 30 days
(i) provide Kraft with data concerning Supplier’s turnover rate, (ii) meet with
Kraft to discuss the reasons for the turnover rate, and (iii) submit a proposal
for reducing the turnover rate for Kraft’s review and approval. Notwithstanding
any transfer or turnover of Supplier Personnel, Supplier shall remain obligated
to perform the Services without degradation and in accordance with the Service
Levels.

 

8.8.4

Restrictions on Performing Services to Competitors. Neither Supplier nor any
Subcontractor shall cause or permit any dedicated, client-facing Transitioned
Personnel; Transitioned Personnel who are SAP basis programmers or database
administrators; Critical Affected Personnel, other than contractors; or Key
Supplier Personnel (who remain employed by Supplier or a Subcontractor) to
perform services directly or indirectly for or market Supplier’s services to a
Direct Kraft Competitor either while engaged in the provision of Services or
during the first [ * * * ] after the Effective Date for the Transitioned
Employees and, with respect to: (a) each Key

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

51



--------------------------------------------------------------------------------

Supplier Personnel, for a period of [ * * * ] immediately following the
termination of his or her involvement in the provision of such Services without
Kraft’s prior written consent, and (b) each Critical Affected Personnel (who is
not a Key Supplier Personnel and not a contractor), for a period of [ * * * ]
immediately following the termination of his or her involvement in the provision
of such Services without Kraft’s prior written consent.

 

8.8.5 Supplier Personnel. Supplier shall comply with applicable Laws with
respect to verifying the authorization of Supplier Personnel to work in any
country in which they are assigned to perform Services. To the extent allowed by
applicable laws and to the extent of consistency with market practice, for
newly-hired Supplier employees (which does not include Transitioned Employees),
Supplier shall perform or have performed a background check, drug test and
credit test on all Supplier Personnel assigned to work hereunder, provided that,
if a satisfactory background check was completed in connection with the hiring
of such Supplier Personnel, it need not be repeated. Supplier Personnel who do
not meet Supplier’s hiring criteria shall not be assigned to work hereunder.

 

8.9 Conduct of Supplier Personnel.

 

8.9.1 Conduct and Compliance. While at Kraft Sites or Kraft Facilities, Supplier
Personnel shall (i) comply with the Kraft Rules and other rules and regulations
regarding personal and professional conduct, including Kraft Labor Policies
listed in Schedule 17.5, generally applicable to personnel at such Kraft Sites
(and communicated to Supplier in writing or by any other means generally used by
Kraft to disseminate such information to its employees or contractors),
(ii) comply with reasonable requests of Kraft or the Eligible Recipients
personnel pertaining to personal and professional conduct, (iii) attend
workplace training offered by Kraft and/or the Eligible Recipients at Kraft’s
request, and (iv) otherwise conduct themselves in a businesslike and
professional manner. Provided Supplier has received reasonable notice from
Kraft, Supplier shall ensure that any Supplier Personnel who provide Services at
the applicable Kraft Site shall have passed background screening and drug
testing to the extent such screening or testing is generally required of third
party service providers performing work in such Kraft Sites for comparable
periods of time, provided such requirement is permitted by applicable Law.

 

8.9.2 Identification of Supplier Personnel. All Supplier Personnel shall clearly
identify themselves as Supplier Personnel and not as employees of Kraft and/or
the Eligible Recipients. This shall include any and all communications, whether
oral, written or electronic. Each Supplier Personnel shall wear a badge
indicating that he or she is employed by Supplier or its Subcontractors when at
a Kraft Site or Facility. Supplier personnel will be required to display a Kraft
badge while at a Kraft Facility or Kraft Site, such badge will be clearly marked
with the words “Contractor,” on the front of the badge in an offsetting color to
the badge background, to indicate that the Supplier personnel are not employees
of Kraft or an Eligible Recipient.

 

8.9.3 Restriction on Marketing Activity. Except for marketing representatives
designated in writing by Supplier to Kraft, none of the Supplier Personnel shall
conduct any marketing activities to Kraft or Eligible Recipient employees at
Kraft Facilities or sites (including marketing of any New Services), other than,
subject to Section 13.3, reporting potential marketing opportunities to
Supplier’s designated marketing representatives.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

52



--------------------------------------------------------------------------------

8.10 Substance Abuse.

 

8.10.1 Employee Removal. To the extent permitted by applicable Laws, Supplier
shall immediately remove (or cause to be removed) any Supplier Personnel who is
known to be or reasonably suspected of engaging in substance abuse while at
Kraft Facility or Site, in a Kraft vehicle or while performing Services. In the
case of reasonable suspicion, such removal shall be pending completion of the
applicable investigation. Substance abuse includes the sale, attempted sale,
possession or use of illegal drugs, drug paraphernalia, or, to the extent not
permitted on at Kraft Facilities or Kraft Sites, alcohol, or the misuse of
prescription or non-prescription drugs.

 

8.10.2 Substance Abuse Policy. Supplier represents and warrants that it has and
will maintain substance abuse policies, in each case in conformance with
applicable Laws, and Supplier Personnel will be subject to such policies.
Supplier represents and warrants that it shall require its Subcontractors (other
than Commodity Equipment and Transport Providers, product vendor specialists who
Supplier engages on a temporary basis to address urgent problems, and Third
Party Contractors under Third Party Contracts assumed by Supplier to the extent
such contracts do not comply with this requirement as of the Effective Date) and
Affiliates providing Services to have and maintain such policy in conformance
with applicable Law and to adhere to this provision.

 

8.11 Union Agreements and WARN ACT.

 

8.11.1 Notice by Supplier. Supplier shall provide Kraft not less than 90 days
notice of the expiration of any collective agreement with unionized Supplier
Personnel if the expiration of such agreement or any resulting labor dispute
could potentially interfere with or disrupt the business or operations of Kraft
or an Eligible Recipient or impact Supplier’s ability to timely perform its
duties and obligations under this Agreement.

 

8.11.2 WARN Act Commitment. Supplier shall not, for a period of 90 days after
the Commencement Date, cause any of the Transitioned Employees who were located
at Kraft’s Bannockburn facility prior to their Employment Effective Date to
suffer “employment loss” as that term is construed under the Worker Adjustment
and Retraining Notification Act (“WARN Act”), if such employment loss could
create any liability for Kraft, the Eligible Recipients, or any of their
respective Affiliates, under the WARN Act with respect to Kraft’s Bannockburn
facility, unless Supplier delivers notices under the WARN Act in a manner and at
a time such that Kraft, the Eligible Recipients or their respective Affiliates
bear no liability with respect thereto.

 

8.11.3 Responsibility. Supplier shall be responsible for any liability, cost,
claim, expense, obligation or sanction attributable to any breach by Supplier of
Section 8.11.2 that results in Kraft or the Eligible Recipients being in
violation of the WARN Act or the regulations promulgated thereunder with respect
to Kraft’s Bannockburn facility.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

53



--------------------------------------------------------------------------------

8.12 Application of Acquired Rights Directive and Similar Laws. Each Party
agrees to comply fully with its legal obligations under the EU Acquired Rights
Directive and similar applicable Laws if and where applicable to the transfer of
Affected Personnel to Supplier’s or Supplier’s Affiliate’s employment, including
(without limitation) its obligations regarding consultation and the giving of
information.

 

8.13 Reserved.

 

8.14 Directed Employees. Kraft shall make available to Supplier for use in
Supplier’s performance of Services the employees of Kraft and its Affiliates
listed on the applicable Supplement (so long as they remain employees with Kraft
or its Affiliates and are not unavailable due to reasons beyond Kraft’s
reasonable control) for the period commencing on the Commencement Date and
extending through the date specified for each such employee on the applicable
Supplement (such period with respect to each such employee, the “Directed
Employee Period” and each such employee during such respective period, a
“Directed Employee”). Supplier shall provide direction to Kraft management
personnel who will instruct Directed Employees to perform activities in
connection with Supplier’s performance of the Services in a manner consistent
with the technical direction provided by Supplier. Supplier shall not have
authority to fire, impose discipline or otherwise to take personnel related
actions with respect to the Directed Employees. The Parties agree that no
employer and employee relationship is to be created between Supplier and the
Directed Employees, and that no co-employment relationship is created nor is
intended to be created, and further that no employee benefits available to
employees of Supplier shall accrue to the Directed Employees during the period
such employees are employed by Kraft or its Affiliates. Supplier will at all
times exercise its right to provide Kraft management with technical direction
regarding the activities of the Directed Employee in accordance with Kraft’s
policies, and in consultation, as necessary, with the Kraft Contract Manager or
his/her designee. In respect of the Directed Employees, Supplier shall not be
responsible for implementing and administering Kraft human resources policies,
practices or procedures, including without limitation those addressing hiring,
compensation, promotions, transfers, terminations, employment related
complaints, or general career development and performance management. Deficient
performance by any Directed Employee while performing a function under
Supplier’s direction shall not constitute a failure by Kraft to perform any of
its obligations under this Agreement, and, except as provided in the last
sentence of this Section 8.14, shall not excuse Supplier from any of its
obligations under this Agreement. Other terms applicable to the Directed
Employees shall otherwise be as provided in the applicable Supplement. Supplier
shall be excused for a Directed Employee’s failure to perform as directed by
Supplier if Supplier has notified Kraft in writing of such failure and Kraft has
not thereafter caused the Directed Employee to promptly correct such failure.

 

9. SUPPLIER RESPONSIBILITIES.

 

9.1 Policy and Procedures Manual.

 

9.1.1 Content. As part of the Services, and at no additional cost, Supplier
shall provide to Kraft and the Eligible Recipients a manual describing the
policies and procedures that will govern the provision of the Services,
including the content required by Schedule 21.1 and those policies and
procedures of Kraft and the Eligible Recipients that Kraft may designate from
time to time (the “Policy and Procedures Manual”).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

54



--------------------------------------------------------------------------------

9.1.2 Updated Policy and Procedures Manual.

 

  9.1.2.1 Existing Services. In connection with each Supplement for Services
being performed by Supplier immediately preceding the applicable Supplement
Effective Date, and at no additional cost to Kraft, Supplier shall develop and
deliver to Kraft for its review, comment and approval (i) a reasonably complete
draft of an updated Policy and Procedures Manual applicable to the Services
under this Agreement containing additions and modifications applicable to and/or
specified in such Supplement not later than thirty (30) days after the
Supplement Effective Date, and (ii) a final draft of such updated Policy and
Procedures Manual within sixty (60) days after the Supplement Effective Date.
Kraft shall review the draft Policy and Procedures Manual and provide Supplier
with comments and revisions. Supplier shall then incorporate any comments or
suggestions of Kraft into the Policy and Procedures Manual and shall deliver a
final revised version to Kraft within fifteen (15) business days of its receipt
of such comments and suggestions for Kraft’s approval.

 

  9.1.2.2 New Supplement Services. In connection with each Supplement for
Services not being performed by Supplier immediately preceding the applicable
Supplement Effective Date, and at no additional cost to Kraft:

 

  9.1.2.2.1 Initial Outline. Supplier shall deliver a detailed outline of
changes, modifications and updates to the content to be included in the Policy
and Procedures Manual within 30 days after the applicable Supplement Effective
Date.

 

  9.1.2.2.2 Content Required Prior to the Commencement Date. Supplier shall
deliver the updated portions of the Policy and Procedures Manual that are
required to be completed prior to the applicable Supplement Commencement Date
(including content identified as such in the applicable Supplement) at least 30
days prior to the applicable Supplement Commencement Date.

 

  9.1.2.2.3 Content Required Following the Commencement Date. Supplier shall
deliver the complete Policy and Procedures Manual as soon as practicable but in
any case no later than ninety (90) /days after the applicable Supplement
Commencement Date.

 

  9.1.2.2.4 Kraft Review and Comments. Supplier shall make any changes
reasonably requested by Kraft with respect to the Materials delivered pursuant
to this Section 9.1.2.2 within 15 business days after receipt from Kraft, and
shall resubmit such Materials for Kraft’s further review and approval.

 

9.1.3 Revision and Maintenance. The Policy and Procedures Manual will be
delivered and maintained by Supplier in hard copy and electronic formats and
will be accessible electronically to Kraft management and Authorized Users in a
manner consistent with Kraft’s security policies.

 

9.1.4

Compliance. Subject to Supplier’s responsibilities in Sections 9.4 and 9.10.9,
Supplier shall keep its records related to each Supplement in accordance with
GAAP, and perform the applicable Services in accordance with Kraft's
requirements related to the Sarbanes-Oxley Act of 2002 as set forth in the
applicable Supplement or Schedule 17.4, or otherwise provided in writing

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

55



--------------------------------------------------------------------------------

by Kraft, and any and all applicable Laws and Kraft’s then current policies and
procedures applicable to Kraft in connection with this Agreement until the
Policy and Procedures Manual is finalized and agreed upon by the Parties.
Thereafter, Supplier shall perform the Services in accordance with the Policy
and Procedures Manual. In the event of a conflict between the provisions of this
Agreement and the Policy and Procedures Manual, the provisions of this Agreement
shall control unless the Parties expressly agree otherwise and such agreement is
set forth in the relevant portion of the Policy and Procedures Manual. Without
limiting Supplier’s obligations under this Section 9.1.4 and Sections 9.4 and
9.10.9, Kraft acknowledges and agrees that it retains responsibility for its
compliance with GAAP and the Sarbanes-Oxley Act of 2002.

 

9.1.5 Modification and Updating. Supplier shall promptly modify and update the
Policy and Procedures Manual monthly to reflect changes in the operations or
procedures described therein, to reflect new Supplements or other changes in the
work to be performed, and to comply with Kraft Standards, the Technology Plan
and Strategic Plans as described in Section 9.5. Supplier shall provide the
proposed changes in the manual to Kraft for review, comment and approval. To the
extent such change could (i) increase Kraft’s total costs of receiving the
Services; (ii) require material changes to the facilities, systems, software or
equipment of Kraft and/or the Eligible Recipients; (iii) have an adverse impact
on the functionality, interoperability, performance, accuracy, speed,
responsiveness, quality or resource efficiency of the Services, or (iv) violate
or be inconsistent with the Kraft Standards, the Technology Plan or Strategic
Plans, Supplier shall not implement such change without first obtaining Kraft’s
approval, which Kraft may withhold in its sole discretion.

 

9.1.6 Annual Review. The Parties shall meet to perform a formal annual review of
the Policy and Procedures Manual on each anniversary of the Commencement Date.

 

9.2 Reports.

 

9.2.1 Reports. Supplier shall provide Kraft with reports pertaining to the
performance of the Services and Supplier’s other obligations under this
Agreement sufficient to permit Kraft to monitor and manage Supplier’s
performance (“Reports”). The Reports to be provided by Supplier shall include
those described in the applicable Supplement in the format and at the
frequencies provided therein, as well as those reports provided by Kraft prior
to the Commencement Date for the Snack Business and those that can be provided
through ad hoc reporting capabilities in report-generating tools. In addition,
from time to time, Kraft may identify additional Reports to be generated by
Supplier and delivered to Kraft on an ad hoc or periodic basis. All Reports
listed on the applicable Supplement shall be provided to Kraft as part of the
Services [ * * * ]. If Supplier can generate such additional reports using
Supplier Personnel, Systems and Software then-assigned to provide the Services
without degradation of Services or Service Levels, Supplier will do so [ * * *
]. The Reports described in the applicable Supplement and, to the extent
reasonably possible, all other Reports shall be provided to Kraft (i) by secure
on-line connection in an electronic format capable of being accessed by
Microsoft Office components and downloadable by Kraft, with the information
contained therein capable of being displayed graphically and accessible from a
web browser, and (ii) in traditional printed form.

 

9.2.2 Back-Up Documentation. As part of the Services, Supplier shall provide
Kraft with such documentation and other information available to Supplier as may
be reasonably requested by Kraft from time to time in order to verify the
accuracy of the Reports provided by Supplier. In addition, Supplier shall
provide Kraft with all documentation and other information reasonably requested
by Kraft from time to time to verify that Supplier’s performance of the Services
is in compliance with the Service Levels and this Agreement.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

56



--------------------------------------------------------------------------------

9.2.3 Correction of Errors. As part of the Services, Supplier shall promptly
correct any errors or inaccuracies in or with respect to the Reports, the
information or data contained in such Reports, or other contract deliverables.
Corrections will be done [ * * * ] where the error or inaccuracy was caused by
Supplier or its agents, or Subcontractor’s failure to perform its obligations in
accordance with this Agreement, or by Managed Third Parties subject to
Section 6.6.

 

9.3 Governance Model; Meetings.

 

9.3.1 Governance Model. The Parties shall manage their relationship under this
Agreement using the governance model in Schedule 6.

 

9.3.2 Meetings. During the Term, representatives of the Parties shall meet
periodically or as requested by Kraft to discuss matters arising under this
Agreement, including any such meetings provided for under the Transition Plan
described in the applicable Supplement. Each Party shall bear its own costs in
connection with the attendance and participation of such Party’s representatives
in such meetings. Such meetings shall include, at a minimum, the following:

 

  9.3.2.1 a periodic meeting at least monthly to review performance and monthly
reports, planned or anticipated activities and changes that might impact
performance, and such other matters as appropriate;

 

  9.3.2.2 a quarterly management meeting to review the monthly reports, review
Supplier’s overall performance under the Agreement, review progress on the
resolution of issues, provide a strategic outlook for Kraft’s and the Eligible
Recipients’ information systems requirements, and discuss such other matters as
appropriate;

 

  9.3.2.3 a meeting associated with the transition and ongoing provision of the
Services, quarterly during the first year of the Term and semi-annually
thereafter;

 

  9.3.2.4 a quarterly meeting of senior management of both Parties to review
relevant contract and performance issues;

 

  9.3.2.5 a periodic meeting of management of both Parties in which Supplier
will (A) explain how the Systems that Supplier operates in connection with the
provision of the Services work and are operated, (B) explain how the Services
are provided (in such detail as Kraft may request), and (C) provide such
training and documentation as Kraft may require for Kraft to understand and
operate such Systems and provide the Services after the termination or
expiration of the Agreement; and

 

  9.3.2.6 such other meetings of Kraft and Supplier Personnel, including senior
management of Supplier, as Kraft may reasonably request.

 

9.3.3 Agenda and Minutes. For each such meeting, upon Kraft request, Supplier
shall prepare and distribute an agenda, which will incorporate the topics
designated by Kraft. Supplier shall distribute such agenda in advance of each
meeting so that the meeting participants may prepare for the meeting. In
addition, upon Kraft request, Supplier shall record and promptly distribute
minutes for every meeting for review and approval by Kraft.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

57



--------------------------------------------------------------------------------

9.3.4 Authorized User and Eligible Recipient Meetings. Supplier shall notify the
Kraft Contract Manager in advance of scheduled meetings with Authorized Users or
Eligible Recipients (other than meetings pertaining to the provision of specific
Services on a day-to-day basis) and shall invite the Kraft Contract Manager to
attend such meetings or to designate a representative to do so.

 

9.4 Quality Assurance and Internal Controls.

 

9.4.1 Supplier shall develop and implement Quality Assurance and internal
control processes and procedures, including implementing tools and
methodologies, to ensure that the Services are performed in an accurate and
timely manner, in accordance with (i) the Service Levels and other requirements
of this Agreement, generally accepted practices of first-tier providers within
the information technology industry, (iii) the Sarbanes-Oxley Act of 2002 to the
extent of Supplier’s obligations set out in the applicable Supplement, or the
requirements in Schedule 17.4 or otherwise provided in writing by Kraft,
(iv) subject to Section 15.10, the Laws applicable to Kraft and the Eligible
Recipients, and (vi) industry practice standards applicable to Kraft and the
Eligible Recipients and the performance of the Services to the extent of
Supplier’s obligations set out in the applicable Supplement. Such processes,
procedures and controls shall include verification, checkpoint reviews, testing,
acceptance, and other procedures for Kraft to assure the quality and timeliness
of Supplier’s performance. Without limiting the generality of the foregoing,
Supplier will:

 

  9.4.1.1 Maintain a strong control environment in day-to-day operations, to
assure that the following fundamental control objectives are met:
(i) operational information and financial information (to the extent required to
be provided under this Agreement, including for audit purposes) is valid,
complete and accurate; (ii) operations are performed efficiently and achieve
effective results, consistent with the requirements of this Agreement; and
(iii) assets are safeguarded;

 

  9.4.1.2 Build the following basic control activities into work processes:
(i) accountability clearly defined and understood; (ii) access properly
controlled; (iii) adequate supervision; (iv) transactions properly authorized;
(v) transactions properly recorded; (vi) policies, procedures, and
responsibilities documented; (vii) adequate training and education;
(viii) adequate separation of duties; and (ix) recorded assets compared with
existing assets;

 

  9.4.1.3 Develop and execute a process to ensure periodic control
self-assessments are performed with respect to all Services (such
self-assessments to be performed at least annually unless and until Kraft
approves less frequent self-assessments);

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

58



--------------------------------------------------------------------------------

  9.4.1.4 Maintain an internal audit function to sufficiently monitor the
processes and Systems used to provide the Services (i.e., perform audits, track
control measures, communicate status to management, drive corrective action,
etc.). As part of such internal audit function, Supplier will:

 

  9.4.1.4.1 Provide to Kraft, promptly after conducting any audit of Supplier’s
or its Affiliates’ operations relating to the Services, a summary report that
(i) describes the scope of audit, (ii) identifies control weaknesses and any
adverse impacts on Kraft’s operations, and (iii) sets forth a plan for
remediation for any control weaknesses or adverse impacts that have been
identified.

 

  9.4.1.5 Conduct investigations of suspected fraudulent activities within
Supplier's organization that impact or could impact Kraft or the Eligible
Recipients. Supplier shall promptly notify Kraft of any such suspected
fraudulent activity and the results of any such investigation as they relate to
Kraft or the Eligible Recipients. At Supplier’s request, Kraft shall provide
reasonable assistance to Supplier in connection with any such investigation;

 

  9.4.1.6 Comply with all applicable requirements and guidelines set forth in
Schedule 17.4, or otherwise provided in writing by Kraft in order to assist
Kraft to meet the requirements of the Sarbanes-Oxley Act of 2002 and
implementing regulations promulgated by the United States Securities and
Exchange Commission and the Public Company Accounting Oversight Board, as well
as similar Laws in other jurisdictions;

 

  9.4.1.7 Recommend and, with Kraft’s prior approval, implement compliance
measures to satisfy Sarbanes-Oxley requirements and similar requirements in
other jurisdictions, including as described in the applicable Supplement and
Schedule 17.4; and

 

  9.4.1.8 Cause the policies, processes and procedures used by Supplier to
interface with Kraft to provide the Services and the reports, user interfaces,
and deliverables or outputs of the Services that are made available to Kraft to
be in conformance with the generally accepted practices of the Information
Technology Infrastructure Library (“ITIL”) by the Commencement Date, except as
otherwise required in the applicable Supplement or as otherwise agreed upon by
the Parties.

 

9.4.2 Supplier shall submit such processes, procedures and controls for any
changes made or new functions introduced by Supplier to Kraft for its review,
comment and approval within 60 days after the Effective Date and shall use
commercially reasonable efforts to finalize such processes, procedures and
controls and obtain Kraft’s final approval within 60 days after the Effective
Date. Where Supplier is required to document any processes, procedures and
controls of Kraft existing as of the Effective Date, Supplier shall provide that
documentation to Kraft for its review, comment and approval within 120 days
after the Effective Date. Upon Kraft’s approval, such processes and procedures
shall be included in the Policy and Procedures Manual. Prior to the approval of
such processes and procedures by Kraft, Supplier shall adhere strictly to
Kraft’s then current policies procedures, and controls. No failure or inability
of the quality assurance procedures to disclose any errors or problems with the
Services shall excuse Supplier’s failure to comply with the Service Levels and
other terms of this Agreement.

 

9.5 Processes, Procedures, Architecture, Standards and Planning.

 

9.5.1

Supplier Support. As requested by Kraft, Supplier shall assist Kraft on an
on-going basis in defining (A) information technology and other standards,
policies, practices, processes, procedures and controls to be adhered to and
enforced by Supplier in the performance of the Services; and (B) the associated
IT technologies architectures, standards, products and systems to

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

59



--------------------------------------------------------------------------------

be provided, operated, managed, supported and/or used by Supplier in connection
therewith (collectively, the “Kraft Standards”). As of the Effective Date, the
Kraft Standards include the standards set forth on Schedule 8. Supplier also
shall assist Kraft on an annual basis or otherwise as requested by Kraft in
preparing Strategic Plans and short-term implementation plans. The assistance to
be provided by Supplier shall include: (i) active participation with Kraft
representatives on permanent and ad-hoc committees and working groups addressing
such issues; (ii) assessments of the then-current Kraft Standards at a level of
detail sufficient to permit Kraft to make informed business decisions;
(iii) analyses of the appropriate direction for such Kraft Standards in light of
business priorities, business strategies, competitive market forces, and changes
in technology; (iv) the provision of information to Kraft regarding Supplier’s
technology, business processes and telecommunications strategies for its own
business that Supplier generally makes available to its customers; and
(v) recommendations regarding standards, processes, procedures and controls and
associated technology architectures, standards, products and systems. With
respect to each recommendation, Supplier shall provide the following at a level
of detail sufficient to permit Kraft to make an informed business decision:
(i) the projected cost to Kraft and the Eligible Recipients and cost/benefit
analyses; (ii) the changes, if any, in the personnel and other resources
Supplier, Kraft and/or the Eligible Recipients will require to operate and
support the changed environment; (iii) the resulting impact on the total costs
of Kraft and the Eligible Recipients; (iv) the expected performance, quality,
responsiveness, efficiency, reliability, security risks and other service
levels; and (v) general plans and projected time schedules for development and
implementation. Any assistance provided by [ * * * ] under [ * * * ] or [ * * *
], [ * * * ], or [ * * * ] (except as otherwise provided in [ * * * ]) shall be
at no [ * * * ] beyond the [ * * * ] specified in [ * * * ] for the Services,
unless an [ * * * ] has been approved by [ * * * ].

 

9.5.2 Supplier Familiarity with Kraft Standards. Supplier is fully informed as
to the Kraft Standards as of the Commencement Date, including through due
diligence and its hiring of the Transitioned Employees, to the extent such Kraft
Standards have been made available to Supplier. Supplier shall be responsible
for including in the applicable Policy and Procedures Manual in accordance with
Section 9.1 the Kraft Standards delivered to Supplier in writing prior to the
Effective Date and indicated as such. Additions, deletions or modifications to
the Kraft Standards shall be communicated in writing by Kraft to Supplier.

 

9.5.3 Kraft Authority and Supplier Compliance. Kraft shall have final authority
to promulgate Kraft Standards and Strategic Plans and to modify or grant waivers
from such Kraft Standards and Strategic Plans. Supplier shall (i) comply with
and implement the Kraft Standards and Strategic Plans in providing the Services,
(ii) work with Kraft to enforce the Kraft Standards and Strategic Plans,
(iii) modify the Services as and to the extent necessary and to a schedule to
conform to such Kraft Standards and Strategic Plans, and (iv) obtain Kraft’s
prior written approval for any deviations from such Kraft Standards and
Strategic Plans. Notwithstanding the requirements in this Agreement regarding
Supplier’s compliance with the Kraft Standards, Kraft acknowledges that
Supplier’s shared service Systems, which Supplier uses to provide services to
both Kraft and Supplier’s other customers, will not be required to be in
compliance with the Kraft Standards, provided that such Systems must still meet
the requirements set forth in Sections 13.2 and 15.11.1, and must otherwise be
sufficient to enable Supplier to meet its other obligations under this
Agreement.

 

9.5.4

Financial, Forecasting and Budgeting Support. To support Kraft’s forecasting and
budgeting processes, Supplier shall provide the following processes information
regarding the costs to be incurred by Kraft and/or the Eligible Recipients in
connection with the Services and the

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

60



--------------------------------------------------------------------------------

cost/benefit to Kraft and/or the Eligible Recipients associated therewith:
(i) actual and forecasted utilization of Resource Units; (ii) actual and
forecasted changes in the total cost or resource utilization of Kraft and the
Eligible Recipients associated with changes to the environment;
(iii) opportunities to modify or improve the Services, to reduce the Charges,
Pass-Through Expenses or retained expenses incurred by Kraft; and (iv) such
other information as Kraft may reasonably request. Such information shall be
provided at Kraft’s request and in accordance with the schedule established by
Kraft.

 

9.5.5 Technology Plan. Supplier shall develop and implement a technology and
business process plan that is consistent with the Kraft Standards and Strategic
Plan and that shows how Supplier will provide the Services to enable Kraft to
achieve the Strategic Plan objectives and to implement and support Kraft’s
business, information technology objectives and strategies (“Technology Plan”).
The development of the Technology Plan will be an iterative process that
Supplier shall carry out in consultation with Kraft. The timetable for
finalization of the Technology Plan shall be set each year having regard to the
timetable for the Strategic Plan.

 

  9.5.5.1 Process. The process for developing and approving the Technology Plan
shall be as follows. Supplier shall provide a draft Technology Plan each year
that includes multi-year implementation plans to achieve multi-year objectives.
Kraft shall review the draft Technology Plan and provide requested amendments.
Supplier shall incorporate any such amendments, unless it reasonably believes
that any requested amendment would not assist Kraft to achieve its objectives
and strategies. Kraft and Supplier shall escalate any disagreements about
requested amendments to the draft Technology Plan in accordance with the dispute
resolution procedure in Article 19. Following approval by Kraft, the draft
Technology Plan will replace the previous plan. Approval of the Technology Plan
by Kraft shall not relieve Supplier of any obligation under this Agreement in
relation to its provision of the Services.

 

  9.5.5.2 Contents. In the Technology Plan, Supplier shall, among other things,
include plans for: (A) refreshing Equipment and Software (consistent with the
refresh cycles defined in defined in this Agreement, its Schedules, or the
applicable Supplement); (B) adopting new technologies and business processes as
part of the Technology Evolution of the Services, as defined in this Agreement;
and (C) maintaining flexibility as described in Section 9.17. In the Technology
Plan, Supplier shall also present a reasonably detailed implementation plan for
the upcoming year, and a high level implementation plan for subsequent years, in
each case for the achievement of the Strategic Plan and the Kraft Standards.

 

  9.5.5.3 Compliance. Supplier shall comply with the Technology Plan at all
times, unless Kraft agrees to depart from the Technology Plan. Any such
agreement to depart from the Technology Plan from the date on which it is signed
by Kraft will not relieve Supplier of its responsibilities under the previous
plan prior to the date of such agreement.

 

9.6 Change Control.

 

9.6.1

Compliance with Change Control Procedures. If Supplier desires or is required to
make any change in the information technology or other standards, processes,
procedures and controls or associated IT technologies, architectures, standards,
products, Software, Equipment, Systems,

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

61



--------------------------------------------------------------------------------

Services or Materials provided, operated, managed, supported or used in
connection with the Services, Supplier shall comply with the change control
procedures specified in the Policy and Procedures Manual (“Change Control
Procedures”). The Policy and Procedures Manual shall contain a procedure that
allows Kraft to exercise the approval rights in this Section and complies with
the following requirements:

 

  9.6.1.1 Impact Assessment. If Supplier desires or is required to make any
change, upgrade, replacement or addition that may have an adverse impact or
require changes as described in Section 9.6.3 or increase the risk of Supplier
not being able to provide the Services in accordance with this Agreement or
violate or be inconsistent with Kraft Standards or Strategic Plans, then
Supplier shall prepare a written risk assessment and mitigation plan:
(i) describing in detail the nature and extent of such adverse impact or risk;
(ii) describing any benefits, savings or risks to Kraft or the Eligible
Recipients associated with such change; and (iii) proposing strategies to
mitigate any adverse risks or impacts associated with such change and, after
consultation and agreement with Kraft, implement the plan.

 

  9.6.1.2 Comparison Testing. Each time that Supplier makes a material change
(more than, for instance, routine maintenance or like for like changes in the
environment) to the Software, Equipment, Systems, Services or Materials Supplier
shall perform a comparison test at a reasonable and mutually agreed level of
detail to ensure the change will not have an adverse impact on the costs,
business, or environment of Kraft or an Eligible Recipient or on the
functionality interoperability, performance, accuracy, speed, legality,
responsiveness, quality or resource efficiency of, the Services. In addition, at
Kraft’s request, Supplier shall perform a comparison at a reasonable and
mutually agreed level of detail, between the amount of Resource Units required
to perform a representative sample of the Services being performed for Kraft and
the Eligible Recipients immediately prior to the change and immediately after
the change. Kraft shall not be required to pay for increased Resource Unit usage
due to a change except to the extent that such change is requested or approved
by Kraft after notice from Supplier of such increased Resource Unit usage.

 

  9.6.1.3 Prior to making any change or using any new (e.g., not tested in or
for the Kraft environment) Software, Equipment or System to provide the
Services, Supplier shall have verified by appropriate testing that the change or
item has been properly installed, is operating in accordance with its
specifications, is performing its intended functions in a reliable manner and is
compatible with and capable of operating as part of the Kraft environment. This
obligation shall be in addition to any unit testing done by Supplier as part of
routine deployment or installation of Software or Equipment.

 

9.6.2

Financial Responsibility for Changes. Unless otherwise set forth in this
Agreement, including as specified in Schedule 11.1, 12.1 or 12.3 or the
applicable Supplement, or approved in accordance with Section 9.6.3 or
otherwise, Supplier shall bear all charges, fees and costs associated with any
change desired by Supplier, including all charges, fees and costs associated
with (i) the design, installation, implementation, testing and rollout of such
change, (ii) any modification or enhancement to, or substitution for, any
impacted business process or associated Software, Equipment, System, Services or
Materials, (iii) any increase in the cost to Kraft or the

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

62



--------------------------------------------------------------------------------

Eligible Recipients of operating, maintaining or supporting any impacted
business process or associated Software, Equipment, System, Services or
Materials, and (iv) subject to Section 9.6.8, any increase in Resource Unit
usage resulting from such change.

 

9.6.3 Kraft Approval – Cost, Adverse Impact. Supplier shall make no change which
will (i) increase Kraft’s total cost of receiving the Services; (ii) require
material changes to, or have an adverse impact on, Kraft’s or an Eligible
Recipient’s business, operations, facilities, business processes, systems,
software, utilities, tools or equipment (including those provided, managed,
operated, supported and/or used on their behalf by Kraft Third Party
Contractors); (iii) require Kraft or the Eligible Recipients, at their expense,
to install a new version, release, upgrade of, or replacement for, any Software
or Equipment or to modify any Software or Equipment; (iv) have a material
adverse impact on the functionality, interoperability, performance, accuracy,
speed, responsiveness, quality or resource efficiency of the Services; (v) have
an adverse impact on any Applications run by Kraft or the Eligible Recipients;
(vi) have an adverse impact on Supplier’s ability to adequately deliver the
Services; (vii) have an adverse impact on the cost, either actual or planned, to
Kraft of terminating all or any part of the Services or exercising its right to
in-source or use third parties; (viii) have an adverse impact on Kraft’s or an
Eligible Recipient's environment (including its flexibility to deal with future
changes, interoperability and its stability); (ix) introduce new technology to
Kraft’s or an Eligible Recipient’s environment or business, to the extent that
such introduction has or may have an impact on Kraft’s or an Eligible
Recipient’s environment; (x) have an adverse impact on the functionality,
interoperability, performance, accuracy, speed, responsiveness, quality, cost or
resource efficiency of Kraft’s Retained Systems and Business Processes; or
(xi) violate or be inconsistent with Kraft Standards or Strategic Plans as
specified in Section 9.5, without first obtaining Kraft’s approval, which
approval Kraft may withhold in its sole discretion. If Supplier desires to make
such a change, it shall provide to Kraft a written proposal describing in detail
the extent to which the desired change may affect the functionality,
performance, price or resource efficiency of the Services and any benefits,
savings or risks to Kraft or the Eligible Recipients associated with such
change.

 

9.6.4 Information for Exercise of Strategic Authority. In order to facilitate
Kraft’s strategic control pursuant to Section 9.5, Supplier will provide Kraft
with such information as Kraft shall reasonably require prior to making any
proposed change. Such information shall include, at a minimum, a description of
the proposed rights of Kraft and the Eligible Recipients with respect to
ownership and licensing (including any related restrictions) relating to such
Software, Equipment or other technology or Materials. Such description shall
include the license fees, maintenance fees and/or purchase or lease terms (if
any) for use of such Software, Equipment or other technology or Materials by
Kraft, the Eligible Recipients and their respective third party contractors upon
termination or expiration of the Term and any limitations or conditions on such
use.

 

9.6.5 Temporary Emergency Changes. Notwithstanding the foregoing, Supplier may
make temporary changes required by an emergency if it has been unable to contact
the Kraft Contract Manager or his or her designee to obtain approval after
making reasonable efforts. Supplier shall document and report such emergency
changes to Kraft not later than the next business day after the change is made.
Such changes shall not be implemented on a permanent basis unless and until
approved by Kraft.

 

9.6.6 Implementation of Changes. Supplier will schedule and implement all
changes so as not to (i) disrupt or adversely impact the business or operations
of Kraft or the Eligible Recipients, (ii) degrade the Services then being
received by them, or (iii) interfere with their ability to obtain the full
benefit of the Services.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

63



--------------------------------------------------------------------------------

9.6.7 Planning and Tracking. On a monthly basis, Supplier will prepare a rolling
quarterly “look ahead” schedule for ongoing and planned changes for the next
three months. The status of changes will be monitored and tracked by Supplier
against the applicable schedule.

 

9.6.8 Comparisons. For any change, Supplier shall, upon Kraft’s request, perform
a comparison at a reasonable and mutually agreed level of detail, between the
amount of Resource Units required to perform a representative sample of the
Services being performed for Kraft and the Eligible Recipients immediately prior
to the change and immediately after the change. Kraft shall not be required to
pay for increased Resource Unit usage due to a change except to the extent that
such change is requested or approved by Kraft after notice from Supplier of such
increased Resource Unit usage.

 

9.7 Software Currency.

 

9.7.1 Currency of Software. Subject to and in accordance with Sections 6.4, 9.5,
9.6, 9.7.3 and the applicable Supplement, Supplier will maintain reasonable
currency, in compliance at least with the currency requirements set forth in the
applicable Supplement (including the subsidiary schedules to the applicable
Supplement), for Software for which it is financially responsible under this
Agreement and to provide maintenance and support for new releases and versions
of Software for which it is operationally responsible. At Kraft’s direction,
Supplier shall operate multiple releases or versions of Software, [ * * * ],
consistent with Supplier's obligations under the applicable Supplement. Supplier
shall use commercially reasonable efforts to support Software that is beyond the
support requirements of the applicable Supplement. In addition, unless otherwise
directed by Kraft, Supplier shall keep Software within release levels supported
by the appropriate third party vendor to ensure compatibility with other
Software or Equipment components of the Systems and of Kraft’s Retained Systems
and Business Processes. For purposes of this Section, “reasonable currency”
shall mean that, unless otherwise directed by Kraft, (i) Supplier shall maintain
Software within one Major Release of the then current Major Release, unless
otherwise specified in the applicable Supplement, and (ii) Supplier shall
install Minor Releases promptly or earlier, if requested by Kraft.

 

9.7.2 Evaluation and Testing. Prior to installing a new Major Release or Minor
Release, Supplier shall evaluate and test such Release to verify that it will
perform in accordance with this Agreement and the Kraft Standards and Strategic
Plans and that it will not (i) increase Kraft’s total cost of receiving the
Services; (ii) require material changes to Kraft’s or the Eligible Recipient’s
business, facilities, systems, software or equipment; (iii) adversely impact the
functionality, interoperability, performance, accuracy, speed, responsiveness,
quality or resource efficiency of the Services; or (iv) violate or be
inconsistent with Kraft Standards or Strategic Plans or applicable Laws. The
evaluation and testing performed by Supplier shall be at least consistent with
the reasonable and accepted industry norms applicable to the performance of such
Services and shall be at least as rigorous and comprehensive as the evaluation
and testing usually performed by highly qualified service providers under such
circumstances.

 

9.7.3

Approval by Kraft. Notwithstanding Section 9.7.1, Supplier shall confer with
Kraft prior to installing any Major Release or Minor Release, shall provide
Kraft with the results of its testing and evaluation of such Release and a
detailed implementation plan and shall not install such Release if directed not
to do so by Kraft; provided that Supplier will be provided relief from

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

64



--------------------------------------------------------------------------------

meeting any affected Service Levels due to Kraft’s decision not to install such
Release, but only if (i) Supplier notifies Kraft that not installing the Release
will impact Supplier's ability to meet a Service Level; (ii) Supplier identifies
and considers all reasonable alternatives available to address and avoid the
impending performance failure; and (iii) Supplier uses commercially reasonable
efforts to meet such Service Levels notwithstanding Kraft’s rejection of the
Release. Where specified by Kraft, Supplier shall not install new Software
releases or make other Software changes until Kraft has completed and provided
formal signoff on successful user acceptance testing. Supplier shall not install
new Software releases or make other Software changes if doing so would require
Kraft or the Eligible Recipients to install new releases of, replace, or make
other changes to Applications Software or other Software for which Kraft is
financially responsible unless Kraft consents to such change. Supplier shall
install, operate and support multiple versions of the same Software as and to
the extent directed to do so by Kraft.

 

9.7.4 Updates by Kraft. Kraft and the Eligible Recipients shall have the right,
but not the obligation, to install new releases of, replace, or make other
changes to Applications Software or other Software for which Kraft is
financially responsible under this Agreement.

 

9.8 Network Configuration Data.

Supplier (i) shall provide Kraft (and its third party vendors) with network
configuration data to the extent relevant to Kraft's and the Eligible Recipients
use of the network supported by Supplier; and (ii) hereby grants to Kraft (and
its third party vendors) the unlimited right to use such data in connection with
businesses of Kraft and the Eligible Recipients.

 

9.9 Access to Specialized Supplier Skills and Resources; [***] Regarding [***].

 

9.9.1 Specialized Services. Upon Kraft’s request, Supplier shall provide Kraft
and the Eligible Recipients with prompt access to Supplier’s specialized
services, personnel and resources pertaining to information technology
standards, processes and procedures and associated software, equipment and
systems on an expedited basis taking into account the relevant circumstances
(the “Specialized Services”). The Parties acknowledge that the provision of such
Specialized Services may, in some cases, constitute New Services for which
Supplier is entitled to additional compensation, but in no event shall Supplier
be entitled to any additional compensation for New Services under this
subsection unless the Kraft Contract Manager and Supplier Account Executive, or
their authorized designee, expressly agree upon such additional compensation or
Supplier’s entitlement to additional compensation is established through the
dispute resolution process.

 

9.9.2 [ * * * ] Regarding [ * * * ]. If [ * * * ] authorizes [ * * * ] to
proceed but the Parties disagree as to whether the [ * * * ] constitutes [ * * *
], [ * * * ] shall proceed with [ * * * ] to the extent that [ * * * ] that
(a) [ * * * ] reasonably believes is [ * * * ] to [ * * * ] or [ * * * ] (e.g.,
[ * * * ] that if not [ * * * ] could [ * * * ] provision of [ * * * ]), or
(b) if [ * * * ] does not reasonably believe [ * * * ] is [ * * * ] to [ * * *
], and [ * * * ] (i) can be performed by [ * * * ] without requiring it to [ * *
* ], or (ii) if it requires [ * * * ] use of a [ * * * ], such [ * * * ] is
within the [ * * * ] performing [ * * * ]. If [ * * * ] is required to proceed
with the [ * * * ] pursuant to the above, the [ * * * ] shall be submitted to [
* * * ] pursuant to [ * * * ]. In that event, the Parties agree to expedite the
[ * * * ]. For all other requests not meeting the conditions in clauses (a) or
(b) above, [ * * * ] may elect to not [ * * * ] on such [ * * * ] until the
Parties agree on the key terms and conditions for [ * * * ], including the scope
and pricing [ * * * ].

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

65



--------------------------------------------------------------------------------

9.10 Audit Rights.

 

9.10.1 Contract Records. Supplier shall, and shall cause its Subcontractors and
suppliers to, maintain complete and accurate records of and supporting
documentation for all Charges, all Kraft Data and all transactions,
authorizations, changes, implementations, soft document accesses, reports,
filings, returns, analyses, procedures, controls, records, data or information
created, generated, collected, processed or stored by Supplier in the
performance of it’s obligations under this Agreement (“Contract Records”);
provided, however, that the requirement above to cause Subcontractors and
suppliers to comply shall not apply to product vendor specialists who Supplier
engages on a temporary basis to address urgent problems, to Third Party
Contracts assumed from Kraft to the extent such contracts do not cover such
requirement, or vendors of Supplier Overhead Materials; it being understood that
Supplier shall remain responsible for retaining Contract Records pertaining to
its transactions with such Subcontractors and suppliers. Supplier shall maintain
such Contract Records in accordance with applicable Laws, subject to
Section 15.10.1. Supplier shall retain Contract Records in accordance with
Kraft’s record retention policy as modified from time to time and provided to
Supplier in writing during the Term and any Termination Assistance Services
period and thereafter through the end of the second full calendar year after the
calendar year in which Supplier stopped performing Services (including
Termination Assistance Services).

 

9.10.2

Operational Audits. During the Audit Period Supplier shall, and, if and to the
extent (i) appropriate in Kraft’s reasonable judgment given the nature of the
services or products being provided by them and (ii) the purpose for the audit
of any Subcontractor or supplier cannot be reasonably satisfied, in the
reasonable judgment of Kraft’s auditors, through an audit of Supplier, shall
cause its Subcontractors and suppliers (other than Commodity Equipment and
Transport Providers, product vendor specialists who Supplier engages on a
temporary basis to address urgent problems, Third Party Contractors under Kraft
assigned contracts to the extent such contracts do not comply with this
requirement as of the Effective Date, and vendors of Supplier Overhead
Materials) to provide to Kraft (and internal and external auditors, inspectors,
regulators and other representatives that Kraft may designate from time to time,
including customers, vendors, licensees and other third parties to the extent
Kraft or the Eligible Recipients are legally or contractually obligated to
submit to audits by such entities) access at reasonable hours, and following
reasonable notice (with 30 days prior written notice deemed to be reasonable
notice for planned or routine audits, but as soon as practicable for more urgent
audits, or as required by government inspectors or regulators) to the extent
such notice is available to Kraft, to Supplier Personnel, to the facilities at
or from which Services are then being provided and to Supplier records and other
pertinent information, all to the extent relevant to the Services and Supplier’s
obligations under this Agreement. Such access shall be provided for the purpose
of performing audits and inspections, to (i) verify the integrity of Kraft Data;
(ii) examine the systems that process, store, support and transmit that data;
(iii) examine the internal controls (e.g., information technology controls,
organizational controls, input/output controls, system modification controls,
processing controls, system design controls, and access controls) and the
security, disaster recovery and back-up practices and procedures; (iv) examine
Supplier’s performance of the Services; (v) verify Supplier’s reported
performance against the applicable Service Levels; (vi) examine Supplier’s
measurement, monitoring and management tools; and (vii) enable Kraft and the
Eligible Recipients to meet applicable legal, regulatory and contractual
requirements (including those associated with the Sarbanes-Oxley Act of 2002 and
the implementing regulations promulgated by the United States Securities and
Exchange Commission and Public Company Accounting Oversight Board), in each case
(i) through (vii) to the extent applicable to

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

66



--------------------------------------------------------------------------------

the Services. Supplier shall (i) provide any assistance reasonably requested by
Kraft or its designee in conducting any such audit, including installing and
operating audit software; (ii) make requested personnel, records and information
available to Kraft or its designee; and (iii) in all cases, provide such
assistance, personnel, records and information in an expeditious manner to
facilitate the timely completion of such audit. If an audit reveals a breach of
this Agreement by Supplier that is material relative to the scope of the audit,
Supplier shall promptly reimburse Kraft for the actual cost of such audit and
any damages, fees, fines, or penalties assessed against or incurred by Kraft as
a result thereof.

 

9.10.3 Financial Audits. During the Audit Period Supplier shall, and, if and to
the extent the purpose for the audit of any Subcontractor cannot be reasonably
satisfied, in the reasonable judgment of Kraft’s auditors, through an audit of
Supplier, shall cause its Subcontractors (other than Commodity Equipment and
Transport Providers, product vendor specialists who Supplier engages on a
temporary basis to address urgent problems, Third Party Contractors under Kraft
assigned contracts to the extent such contracts do not comply with this
requirement as of the Effective Date, and vendors of Supplier Overhead
Materials) to, provide to Kraft (and internal and external auditors, inspectors,
regulators and other representatives that Kraft may designate from time to time,
including customers, vendors, licensees and other third parties to the extent
Kraft or the Eligible Recipients are legally or contractually obligated to
submit to audits by such entities) access at reasonable hours, and following
reasonable notice (with 30 days prior written notice deemed to be reasonable
notice for planned or routine audits, but as soon as practicable for more urgent
audits, or as required by government inspectors or regulators) to the extent
such notice is available to Kraft, to Supplier Personnel and to Contract Records
and other pertinent information to conduct financial audits, all to the extent
relevant to the performance of Supplier’s obligations under this Agreement. Such
access shall be provided for the purpose of performing audits and inspections to
(i) verify the accuracy and completeness of Contract Records, (ii) verify the
accuracy and completeness of Charges and any Pass-Through Expenses and
Out-of-Pocket Expenses, (iii) examine the financial controls, processes and
procedures utilized by Supplier, (iv) examine Supplier’s performance of its
other financial and accounting obligations, and (v) enable Kraft and the
Eligible Recipients to meet applicable legal, regulatory and contractual
requirements, in each case (i) through (v) to the extent applicable to the
Services and/or the Charges for such Services. Supplier shall (A) provide any
assistance reasonably requested by Kraft or its designee in conducting any such
audit, (B) make requested personnel, records and information available to Kraft
or its designee, and (C) in all cases, provide such assistance, personnel,
records and information in an expeditious manner to facilitate the timely
completion of such audit. If any such audit reveals an overcharge by Supplier,
and Supplier does not successfully dispute the amount questioned by such audit
in accordance with Article 19, Supplier shall promptly pay to Kraft the amount
of such overcharge, together with interest from the date of Supplier’s receipt
of such overcharge at the Interest Rate. In addition, if any such audit reveals
an overcharge of more than two percent of the audited Charges in any Charges
category, Supplier shall promptly reimburse Kraft for the actual cost of such
audit (including auditors’ fees). If any such audit reveals an undercharge by
Supplier in the Charges for a particular Charges category, Kraft shall promptly
pay to Supplier the amount of such undercharge, except to the extent the invoice
for such undercharge is not permitted by Section 12.1.4.

 

9.10.4

Audit Assistance. Kraft and certain Eligible Recipients may be subject to
regulation and audit by governmental bodies, standards organizations, other
regulatory authorities, customers or other parties to contracts with Kraft or an
Eligible Recipient under applicable Laws, rules, regulations, standards and
contract provisions. If a governmental body, standards organization, other

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

67



--------------------------------------------------------------------------------

regulatory authority or customer or other party to a contract with Kraft or an
Eligible Recipient exercises its right to examine or audit Kraft’s or an
Eligible Recipient’s books, records, documents or accounting practices and
procedures pursuant to such Laws, rules, regulations, standards or contract
provisions, Supplier shall provide all assistance reasonably requested by Kraft
or the Eligible Recipient in responding to such audits or requests for
information and shall do so in an expeditious manner to facilitate the prompt
closure of such audit or request.

 

9.10.5 General Procedures.

 

  9.10.5.1 Supplier shall obtain audit rights equivalent to those specified in
this Section 9.10 from all Subcontractors and will cause such rights to extend
to Kraft.

 

  9.10.5.2 Notwithstanding the intended breadth of Kraft’s audit rights, Kraft
shall not be given access to (A) the proprietary information of other Supplier
customers, (B) Supplier locations that are not related to Kraft, the Eligible
Recipients or the Services, (C) Supplier’s internal costs, except to the extent
such costs are the basis upon which Kraft is charged (e.g., reimbursable
expenses, Out-of-Pocket Expenses, Pass-Through Expenses or cost-plus Charges)
and/or are necessary to calculate the applicable variable Charges, or (D) other
Supplier Proprietary Information unrelated to the Services that Kraft does not
otherwise have a right to obtain pursuant to this Agreement.

 

  9.10.5.3 In performing audits, Kraft shall use commercially reasonable efforts
to avoid unnecessary disruption of Supplier’s operations and unnecessary
interference with Supplier’s ability to perform the Services in accordance with
the Service Levels. If Kraft elects to install audit software within Supplier's
environment notwithstanding Supplier’s willingness and ability to provide Kraft
with all data Kraft has the right to access hereunder and that it requires for
its audit review, Kraft will indemnify and hold harmless Supplier from any
Losses arising as a result of the installation or operation of that audit
software.

 

  9.10.5.4 Following any audit, Kraft shall conduct (in the case of an internal
audit), or request its external auditors or examiners to conduct, an exit
conference with Supplier to obtain factual concurrence with issues identified in
the review.

 

  9.10.5.5 Kraft shall be given adequate private workspace in which to perform
an audit, plus access to photocopiers, telephones, facsimile machines, computer
hook-ups, and any other facilities or equipment needed for the performance of
the audit.

 

  9.10.5.6 In performing audits, Kraft, Eligible Recipients and their internal
and external auditors, inspectors, regulators or other representatives shall
comply with Supplier’s physical and information security procedures and shall
cause external auditors (other than government auditors) to comply with Kraft’s
confidentiality obligations in Section 13.4. External auditors designated by
Kraft shall not be direct Supplier competitors, which shall not in any case
include professional accounting organizations.

 

9.10.6 Supplier Internal Audit. If Supplier determines as a result of its own
internal audit that it has overcharged Kraft, then Supplier shall promptly pay
to Kraft the amount of such overcharge, together with interest from the date of
Supplier’s receipt of such overcharge at the Interest Rate.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

68



--------------------------------------------------------------------------------

9.10.7 Supplier Response. Supplier and Kraft shall meet promptly upon the
completion of an audit conducted pursuant to this Section 9.10 (i.e., an exit
interview) and/or issuance of an interim or final report to Supplier and Kraft
following such an audit. Supplier will respond to each exit interview and/or
audit report in writing within 30 days, unless a shorter response time is
specified in such report. Supplier and Kraft shall develop and agree upon an
action plan to promptly address and resolve any deficiencies, concerns and/or
recommendations identified in such exit interview and/or audit report and
Supplier, at its own expense, shall undertake remedial action in accordance with
such action plan and the dates specified therein to the extent necessary to
comply with Supplier’s obligations under this Agreement.

 

9.10.8 Supplier Response to External Audits. If an audit by a governmental body,
standards organization or regulatory authority having jurisdiction over Kraft,
an Eligible Recipient or Supplier results in a finding that Supplier is not in
compliance with any applicable Law or standard required by this Agreement,
including any generally accepted accounting principle, Supplier shall, at its
own expense and within the time period specified by such auditor, address and
resolve the deficiency(ies) identified by such governmental body, standards
organization or regulatory authority.

 

9.10.9 SSAE Audit.

 

  9.10.9.1 Regular Audits. Supplier shall appoint one of the American Institute
of Certified Public Accountants member firms (“AICPA Auditors”) to conduct Type
II ISAE 3402/SSAE 16 audit of each of the following Supplier’s operating systems
using Supplier control standards located at a Supplier’s Service Management
Centers (“SMC”): Mainframe OS 390, Windows NT/2000/2003, Unix HP, Unix IBM AIX,
Unix Sun Solaris, Linux, and AS 400 platforms. Each such audit is called a “SSAE
Audit”. Supplier’s obligation under the preceding sentences extends to Kraft,
only to the extent that Supplier processes Kraft Data on any such operating
system. Supplier agrees that, each calendar year during the Term, it will have
one of the AICPA Auditors conduct, at Supplier’s expense, at least one SSAE
Audit covering each type of operating system from which Kraft Data is processed
at each SMC. Supplier shall provide Kraft with one copy of each applicable audit
report resulting from such SSAE Audit (“SSAE Report”). To the extent Kraft
obtain Services from Supplier’s SMC’s, any incremental remediation costs due to
Supplier’s non-compliance with its obligation to provide the Services in
accordance with Supplier’s control standards shall be borne by Supplier. For
purposes of clarification, the Parties agree that if Kraft changes its
environment in a manner that does not meet Supplier control standards, Supplier
shall so notify Kraft and any operating system so affected may be excluded from
the SSAE Audits discussed above.

 

  9.10.9.2 Additional Audits. To the extent Kraft provides reasonable notice and
requests that, in addition to the SSAE Audit described in Section 9.10.9.1,
Supplier conducts a Kraft-specific SSAE Audit, Supplier shall do so at Kraft’s
expense (provided, Supplier notifies Kraft of such expense, obtains Kraft’s
approval and uses commercially reasonable efforts to minimize such expense). If,
however, Supplier undertakes additional or different SSAE Audits (or equivalent
audits) of Supplier Facilities at, from or through which Services are provided
to Kraft and/or the Eligible Recipients (other than customer-specific audits
requested and paid for by other Supplier customers), Supplier shall accord Kraft
the rights described in the preceding paragraph with respect to such audits.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

69



--------------------------------------------------------------------------------

  9.10.9.3 Audit Requirements. Supplier shall permit Kraft to participate in the
planning of each SSAE Audit described in Section 9.10.9.2, confer with Kraft as
to the scope and timing of each such audit and accommodate Kraft’s requirements
and concerns to the extent practicable. Unless otherwise agreed by the Parties,
each SSAE Audit described in Section 9.10.9.2 shall be designed and conducted by
an independent public accounting firm approved by Kraft to facilitate periodic
compliance reporting by Kraft and the Eligible Recipients under the
Sarbanes-Oxley Act of 2002 (and implementing regulations promulgated by the
United States Securities and Exchange Commission and Public Company Accounting
Oversight Board) and comparable Laws in other jurisdictions. To the extent the
resulting audit report is relevant to Kraft and/or the Eligible Recipients,
Supplier shall provide a copy of such report to Kraft and its independent
auditors for review and comment as soon as reasonably practicable and in all
events within 60 days of completion. Supplier shall respond to such report in
accordance with Section 9.10.7.

 

9.10.10 Information-Technology Support. Supplier shall provide all
information-technology support reasonably related to the Services and required
for Kraft and the Eligible Recipients to meet all of the requirements imposed by
applicable Laws, including the Sarbanes-Oxley Act of 2002, and to meet Kraft’s
and the Eligible Recipients’ audit-compliance requirements, as such requirements
may evolve from time to time, and which requirements may be more stringent than
regulatory requirements imposed by applicable Laws. Notwithstanding the
foregoing, Kraft is solely responsible for providing Supplier in writing Kraft
policies and procedures with regard to finance and accounting standards and
other regulatory and applicable law requirements, including without limitation
those related to the Sarbanes-Oxley Act of 2002. Kraft shall retain
responsibility for the interpretation of applicable laws, rules, and regulations
in order to determine Kraft’s requirements for compliance. Kraft acknowledges
that Supplier's compliance with Kraft’s changes in such Laws or audit compliance
requirements could result in Supplier performing New Services pursuant to
Section 11.5.

 

9.10.11 Audit Costs. [ * * * ] and its [ * * * ] and suppliers shall provide the
[ * * * ] described in [ * * * ] at [ * * * ] to [ * * * ], except as otherwise
provided in [ * * * ].

 

9.11 Agency and Disbursements.

 

9.11.1 Disbursements. Beginning on the Commencement Date, Supplier shall make
payments to certain lessors, licensors and vendors as paying agent of Kraft or
the Eligible Recipients, or shall reimburse Kraft for payments made by Kraft or
the Eligible Recipients to such lessors, licensors and vendors, if and to the
extent such payments relate or to Third Party Contracts, Equipment leases or
Third Party Software licenses as to which Supplier is financially responsible,
but which have not been formally transferred to Supplier.

 

9.11.2

Limited Agency. Kraft hereby appoints Supplier as its limited agent during the
Term solely for the purposes of and to the extent required for the
administration of and payment of Pass-Through Expenses, amounts under Managed
Third Party Contracts and Managed Telecom Transport Agreements, and amounts
under Third Party Contracts, Equipment leases and Third Party Software licenses
for which Supplier is financially responsible under Schedules 11.1, 12.1 or

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

70



--------------------------------------------------------------------------------

12.3 or the applicable Supplement. Kraft shall appoint Supplier as its limited
agent during the Term for other purposes as and to the extent it becomes
necessary in order for Supplier to perform its responsibilities under this
Agreement. At Supplier’s request, Kraft shall provide additional authorizations
reasonably required to enable Supplier to fulfill its responsibilities hereunder
in connection with such contracts, agreements and licenses. Kraft shall provide,
on a timely basis, such affirmation of Supplier’s authority to such lessors,
licensors, suppliers and other third parties as Supplier may reasonably request.

 

9.11.3 Reimbursement for Substitute Payment. If either Party in error pays to a
third party an amount for which the other Party is responsible under this
Agreement, the Party that is responsible for such payment shall promptly
reimburse the paying Party for such amount.

 

9.11.4 Notice of Decommissioning. Supplier agrees to notify Kraft promptly if
and to the extent any Kraft or Eligible Recipient owned Equipment or Kraft or
Eligible Recipient leased Equipment will no longer be used to provide the
Services. The notification will include the identification of the Equipment, and
the date it will no longer be needed by Supplier, along with the reason for
decommissioning. Upon receipt of any such notice, Kraft may (or may cause the
applicable Eligible Recipient to), in its sole discretion, terminate the
Equipment lease for such leased Equipment as of the date specified in such
notice and sell or otherwise dispose of or redeploy such Kraft or Eligible
Recipient owned Equipment that is the subject of such a notice as of the date
specified in such notice. Upon Supplier ceasing to use any Equipment (or, in the
case of leased Equipment, upon the last day Kraft or Eligible Recipient is
obligated to make such leased Equipment available to Supplier, if earlier),
Supplier shall return the same to Kraft, the Eligible Recipients and/or their
designee(s) in condition at least as good as the condition thereof on the date
Supplier took possession or control thereof, ordinary wear and tear excepted.
Supplier shall, at Supplier’s expense, deliver such Equipment to the location
designated by Kraft, the Eligible Recipients and/or their designee(s).

 

9.11.5 Telecom Transport Services. To the extent necessary to provide the
Services, Kraft hereby appoints Supplier as its limited agent during the Term
solely for the purpose of negotiating, executing and administering one or more
agreements with third party telecom transport providers with whom Supplier is
legally incapable of contracting directly (collectively, “Managed Telecom
Transport Providers”); provided, that Supplier shall obtain Kraft’s prior
written consent to any such agency agreement. Supplier shall notify Kraft of
changes that must be made to cause the terms and conditions of such agreements
with Managed Telecom Transport Providers (“Managed Telecom Transport
Agreements”) to be consistent in all material respects with the terms and
conditions of this Agreement, and, at Kraft’s request, assist Kraft in making
those changes. Supplier shall manage each Managed Telecom Transport Provider as
a managed third party pursuant to Section 6.6.

 

9.12 Subcontractors.

 

9.12.1

Use of Subcontractors. Prior to entering into a subcontract with a third party,
or otherwise adding an existing Supplier subcontractor, for any portion of the
Services that does not qualify as a Shared Subcontractor in accordance with
Section 9.12.3, Supplier shall (i) at Kraft’s request, provide Kraft with a
detailed description of the scope and material terms (other than pricing and
other terms not pertinent to Kraft) of the proposed subcontract, including the
duration of the contract, termination rights, obligations for which Kraft would
be liable in the event Kraft elects to terminate this Agreement for convenience,
and other information Kraft may reasonably

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

71



--------------------------------------------------------------------------------

request; (ii) give Kraft reasonable prior notice of the subcontract, specifying
the components of the Services affected, the scope of the proposed subcontract,
the identity and qualifications of the proposed Subcontractor, and the reasons
for subcontracting the work in question, the location of the Subcontractor
facilities from which the Services will be provided, the extent to which the
subcontract will be dedicated, and the Subcontractor’s willingness to grant the
rights described in Section 6.4.3 upon expiration or termination; and
(iii) obtain Kraft’s prior written approval of such Subcontractor. Kraft's
approval of a Subcontractor shall not be deemed in any way to relieve Supplier
from its obligations to perform the Services being performed by the
Subcontractor on Supplier's behalf. Supplier’s agreements for Supplier’s
provision of commodity Equipment that Supplier is required to supply as part of
the Services (i.e., not on a cost-reimbursement or Pass-Through Expense basis)
shall not constitute subcontracts that are subject to Kraft’s approval under
this Section 9.12, provided that such contracts do not include the provision of
any Services and do not affect any right, liability or obligation of Kraft
during or after the Term.

 

9.12.2 Right to Revoke Approval. Kraft also shall have the right during the Term
to revoke its prior approval of a Subcontractor and direct Supplier to replace
such Subcontractor as soon as possible if the Subcontractor’s performance is
materially deficient or if there are other reasonable grounds for removal.
Supplier shall have a reasonable opportunity to investigate Kraft’s concerns,
correct the Subcontractor’s deficient performance and provide Kraft with a
written action plan to assure that such deficient performance will not recur. If
Kraft is not reasonably satisfied with the Supplier’s efforts to correct the
Subcontractor’s deficient performance and/or to ensure its non-recurrence, the
Supplier shall, as soon as possible, remove and replace such Subcontractor.
Supplier shall continue to perform its obligations under the Agreement,
notwithstanding the removal of the Subcontractor. If Kraft requests the removal
of the Subcontractor because the Subcontractor’s performance is materially
deficient or because of the Subcontractor’s failure to comply with its
obligations in this Agreement, such removal shall be at no additional cost to
Kraft. If Kraft requests the removal of the Subcontractor for other reasons,
then Kraft will be responsible for the net amount of (i) any termination or
cancellation costs Supplier reasonably incurs with respect to removing such
Subcontractor, and (ii) the differential between the cost of the replacement
Subcontractor to Supplier as compared to the cost of the removed Subcontractor,
provided that Supplier has (a) notified Kraft of such costs before Kraft’s final
decision, and (b) Supplier uses commercially reasonable efforts to minimize such
costs. Kraft shall have no responsibility under this Section 9.12.2 for any
termination charges, cancellation fees, or other costs that Supplier may incur
to the extent the removal of a Subcontractor results from changes in the volume
or scope of Services, recognizing that such changes will be subject to the
pricing set forth in the applicable Supplement.

 

9.12.3 Shared Subcontractors. Supplier may, in the ordinary course of business,
enter into subcontracts related to Kraft (A) for [ * * * ], and (B) with a total
estimated value of less than [ * * * ] (i) for [ * * * ] and not for [ * * * ],
(ii) for [ * * * ] that are not [ * * * ] and that do not [ * * * ] with [ * * *
] personnel or the [ * * * ] at [ * * * ], (iii) with [ * * * ] for [ * * * ],
or (iv) for [ * * * ] specialists who Supplier engages on a [ * * * ] to address
[ * * * ] (collectively, “Shared Subcontractors”); provided, that such Shared
Subcontractors possess the training and experience, competence and skill to
perform the work in a skilled and professional manner. Supplier shall not be
required to obtain Kraft’s prior approval of Shared Subcontractors. If, however,
Kraft expresses dissatisfaction with the services of a Shared Subcontractor,
Supplier shall work in good faith to resolve Kraft’s concerns on a mutually
acceptable basis and, at Kraft request, replace such Shared Subcontractor at no
additional cost to Kraft.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

72



--------------------------------------------------------------------------------

9.12.4 Supplier Responsibility. Unless otherwise approved by Kraft, the terms of
any subcontract (but not including contracts for Supplier Overhead Materials)
must be consistent (where “consistent” means either that such subcontract
contains these requirements or such subcontract enables Supplier to direct the
subcontractor as necessary to comply with such listed items set forth in clauses
(i) through (vii)) with this Agreement, including: (i) confidentiality and
intellectual property obligations; (ii) Kraft’s approval rights (which must
apply directly to the Subcontractor); (iii) compliance with Kraft Standards,
Strategic Plans and applicable Laws; (iv) compliance with Kraft’s policies and
directions; (v) audit rights as described in Section 9.10; (vi) Key Supplier
Personnel; and (vii) insurance coverage, as described in Section 16.1.1, with
coverage limits consistent with the scope of the work to be performed by such
Subcontractors. Supplier shall use a common methodology and tool set to ensure
all of the Subcontractors are managed effectively and efficiently. Kraft
acknowledges and approves Supplier’s use of Kraft assigned contracts
notwithstanding that such contracts do not comply with all of the requirements
of this Agreement as of the Effective Date. Notwithstanding the terms of the
applicable subcontract, the approval of such Subcontractor by Kraft or the
availability or unavailability of Subcontractor insurance, Supplier shall be and
remain responsible and liable. Supplier shall be responsible for any failure by
any Subcontractor or Subcontractor personnel to perform in accordance with this
Agreement or to comply with any duties or obligations imposed on Supplier under
this Agreement to the same extent as if such failure to perform or comply was
committed by Supplier or Supplier employees. Supplier shall be responsible for
the performance of all such Subcontractors and Subcontractor personnel providing
any of the Services hereunder. Supplier shall be Kraft’s sole point of contact
regarding the Services, including with respect to payment.

 

9.13 Government Contract Flow-Down Clauses.

 

9.13.1 General. The Parties acknowledge and agree that, as a matter of federal
procurement law, Supplier may be deemed a “subcontractor” to Kraft and/or an
Eligible Recipient under one or more of their contracts with the federal
government, that the Services provided or to be provided by Supplier in such
circumstances constitute “commercial items” as that term is defined in the
Federal Acquisition Regulation, 48 C.F.R. Section 52.202, and that
“subcontractors” providing “commercial items” under government contracts are
subject to certain mandatory “flow-down” clauses (currently, (i) Equal
Opportunity, (ii) Affirmative Action for Special Disabled and Vietnam Era
Veterans, and (iii) Affirmative Action for Handicapped Workers) under the
Federal Acquisition Regulation, 48 C.F.R. Section 52.244-6. The Parties agree
that to the extent these specific clauses and any other government-mandated
clauses are required to be flowed down to Supplier, Supplier shall comply with
such clauses at no additional cost to Kraft.

 

9.13.2 Special Requirements. The Parties do not believe that the Services
provided by Supplier under this Agreement will be subject to government
flow-down requirements other than those associated with any subcontracts for
commercial items. Should compliance by Supplier with additional flow-down
provisions nevertheless be required by the federal government due to Supplier
being a subcontractor under a government contract in which the Services fail to
qualify as “commercial items”, then Kraft will reimburse Supplier for additional
direct incremental costs of compliance approved by Kraft provided that
(i) Supplier notifies Kraft of such costs before Supplier incurs them or begins
providing the applicable Services, (ii) uses commercially reasonable efforts to
minimize such costs, and (iii) Supplier equitably allocates such costs among
Kraft and any other Supplier customers who have similar compliance requirements.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

73



--------------------------------------------------------------------------------

9.13.3 Special Purchases Support. Kraft’s intent is to purchase products and
services from Small Disadvantaged Businesses and Small Woman Owned Businesses
(collectively “SDBs”) in order to satisfy its goals and comply with government
procurement laws and regulations. To help Kraft achieve its goals, Supplier
agrees to establish as a goal the purchase, when commercially feasible, of
products and services from SDBs, on behalf of Kraft and/or the Eligible
Recipients, in the performance of Supplier’s obligations under this Agreement.
Supplier, as part of the Service, shall track invoice payments made to SDBs, and
shall submit a quarterly summary to Kraft with respect to such activity. The
failure of Supplier to meet its goal under this Section will not be considered a
material breach of this Agreement.

 

9.14 Additional Telecommunications Matters.

 

9.14.1 Connection. To the extent technologically and operationally compatible
and permitted by applicable Laws, (including any applicable tariffs other than
tariffs filed by Supplier), the Services may be connected/interconnected by
Kraft or an Eligible Recipient to other services provided by Supplier or to
services provided by Kraft or an Eligible Recipient itself or any other vendor.

 

9.14.2 Change of Provider. To the extent Supplier elects to change one or more
of its underlying providers of inter-exchange facilities, such change shall not,
unless otherwise agreed, result in any interruption, diminution in service
quality or increase in the Charges.

 

9.14.3 Compatibility. With respect to the compatibility of the Services with
Equipment for which Kraft is financially and operationally responsible, Supplier
agrees to consult with Kraft on request concerning the compatibility of Services
with such Equipment including, in the case of Equipment and related software
that Kraft proposes to acquire, informing Kraft of the likely effects (if any)
of the use of such Equipment and related software on the quality, operating
characteristics and efficiency of the Services and the effects (if any) of the
Services on the operating characteristics and efficiency of such Equipment and
related software. Supplier further agrees to provide all interface
specifications requested by Kraft with respect to any Service.

 

9.14.4 Interconnections. Without limiting Supplier’s other obligations
hereunder, at Kraft’s request, Supplier shall connect new Eligible Recipients
and Authorized Users to the Kraft voice and data networks and systems as soon as
practicable. If Supplier determines that the Systems used by such new Eligible
Recipients or Authorized Users are incompatible in any material respect with the
Kraft Standards or any other requirements for interconnection with the Kraft
voice and data networks and systems, Supplier shall promptly notify Kraft prior
to proceeding with such connection. Kraft shall have the right to require that
Supplier proceed with the interconnection notwithstanding Supplier’s concerns
regarding incompatibility. Supplier’s failure to meet the Service Levels or its
other obligations shall be excused if and to the extent such failure is
attributable to the connection of such new Eligible Recipients and Authorized
Users to the Kraft voice and data networks and systems upon Kraft’s
authorization, and despite Supplier’s notice that such connection may cause such
failure as a result of the reported technical incompatibility.

 

9.15 Applicable Authority Actions.

 

9.15.1

Applicable Tariff. If Supplier, its Subcontractors and/or any Managed Telecom
Transport Providers are required to file a tariff or other regulatory submission
pursuant to Section 9.15.2, below, and the initial tariff option or regulatory
submission to implement this Agreement is not permitted to become effective by
the Applicable Regulatory Authority or if any ruling, order or

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

74



--------------------------------------------------------------------------------

determination of such Applicable Regulatory Authority shall materially and
adversely affect Supplier’s or its Subcontractors’ or Managed Telecom Transport
Providers’ ability to offer the Services under the terms and conditions set
forth herein, Supplier shall develop a proposal the purpose of which will be to
provide comparable service to Kraft or an Eligible Recipient at rates at or
below those set forth in, and on terms and conditions substantially equivalent
to those contained in, this Agreement, to the extent permissible under
applicable Laws. Kraft shall cooperate with Supplier in the development of such
a proposal. Such service may be provided under (i) other existing Supplier,
Subcontractor or Managed Third Party Telecom Transport Provider tariffs (if that
can be done at such tariffs’ then-effective rates without further revision) or
(ii) newly filed tariffs or regulatory submissions or (iii) public postings by
Supplier, Subcontractor or Managed Third Party Telecom Transport Provider of
rates and other terms of service. If (x) Supplier is unwilling or unable to
develop such proposal within 20 business days of any such event, (y) such
proposal is not reasonably acceptable to Kraft and Kraft notifies Supplier
thereof as soon as Kraft becomes aware it is not reasonably acceptable and
provides Supplier with ten (10) business days to cause the proposal to be
reasonably acceptable to Kraft or (z) such proposal fails to take effect within
20 business days of the Parties’ agreement to such proposal, Kraft, as its sole
remedy for the failure to develop or so implement such a proposal, shall have
the right to terminate any affected portions of this Agreement in accordance
with Section 4.5.1. A proposal shall be deemed not reasonably acceptable to
Kraft if it fails to comply with applicable Law, increases Kraft’s total costs
of receiving the Services, requires material changes to Kraft’s or an Eligible
Recipient’s facilities, systems, software, utilities, tools or equipment, has a
material adverse impact on the functionality, interoperability, performance,
accuracy, speed, responsiveness, quality or resource efficiency of the Services
or violates or is inconsistent with Kraft Standards or Strategic Plans as
specified in Section 9.5.

 

9.15.2 Regulatory Submission. To the extent required by Law, and within 30 days
after the Effective Date of this Agreement, Supplier, its Subcontractors and/or
any Managed Third Party Telecom Transport Provider shall file any applicable
tariff, tariff option or other regulatory submission required to implement the
Agreement. Such filing shall be consistent in all material respects with all
applicable provisions of this Agreement and shall not be less favorable to Kraft
and the Eligible Recipients than the rates and other terms and conditions of
this Agreement. Supplier shall make a copy of any applicable filings available
to Kraft for Kraft’s review and inspection and shall provide Kraft with a copy
of all amendments to such tariffs or other filings having a bearing on the
Agreement when such amendments are filed with the appropriate governmental
agencies. In addition, Supplier shall provide a draft of any revisions that may
substantively affect Kraft’s rights and obligations under this Agreement at
least 10 days before such revisions are filed with and Applicable Regulatory
Authority, where feasible. If Supplier, its Subcontractors and/or any Managed
Third Party Telecom Transport Provider makes revisions to a tariff, tariff
option or other submission that materially and adversely affect Kraft’s rights
hereunder without obtaining Kraft’s prior written consent, Kraft shall have the
right to terminate any affected portions of this Agreement without payment of
Termination Charges or other liability.

 

9.15.3 Agreement to Not Interpose Defense. Each of the Parties agrees that it
will not (and Supplier shall cause its Subcontractors and use commercially
reasonable efforts to cause Managed Telecom Transport Providers not to)
interpose as a defense in any action to enforce the other Party’s rights under
this Agreement that such terms and conditions are invalid or unenforceable
because of inconsistency with Supplier’s or its Subcontractors’ or Managed
Telecom Transport Providers’ tariffs, tariff options or other regulatory
submission, if any.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

75



--------------------------------------------------------------------------------

9.15.4 Detariff. If, at any time during the Term, an Applicable Regulatory
Authority with jurisdiction over a material portion of the Services, pursuant to
a final order that is not subject to further appeal, alters the rules or
regulations applicable to Supplier, its Subcontractors and/or Managed Telecom
Transport Providers or the Services in a manner that requires or permits
Supplier, its Subcontractors and/or Managed Telecom Transport Providers to
detariff all or any material portion of the Services, Supplier shall, shall
cause its Subcontractors and use commercially reasonable efforts to cause
Managed Telecom Transport Providers to, promptly detariff (and withdraw any
tariff, tariff option or other regulatory submission specifically relating to)
such Services or the affected portions thereof.

 

9.15.5 Tariff Copy and Revision. Supplier shall make a copy of its, its
Subcontractors’ and/or Managed Telecom Transport Providers’ filed tariffs
available to Kraft for Kraft’s review and inspection and shall, in accordance
with Supplier’s, its Subcontractors’ and/or Managed Telecom Transport Providers’
standard tariff update service, provide Kraft with a copy of all amendments to
the tariffs related to this Agreement when such amendments are filed with the
appropriate regulatory authority. In addition, Supplier shall provide a draft of
any of its tariff revisions that substantively adversely affect Kraft’s rights
and obligations under this Agreement at least 10 days before such revisions are
filed with the Applicable Regulatory Authority, where feasible. Supplier shall
use commercially reasonable efforts to cause its Subcontractors, and use
commercially reasonable efforts to cause Managed Telecom Transport Providers to,
make no revisions to a tariff or a tariff option that materially and adversely
affect Kraft’s rights hereunder without obtaining Kraft’s prior written consent.

 

9.15.6 Division of Agreement. If, at any time during the Term, an Applicable
Regulatory Authority with jurisdiction over a material portion of the Services
determines that it is unlawful for Supplier, its Subcontractors and/or Managed
Telecom Transport Providers to provide both regulated and non-regulated Services
under a single agreement, the Parties agree to execute a separate agreement
under which the non-regulated services will be provided and, except as otherwise
agreed by the Parties or required by applicable Laws, the terms and conditions
applicable to such non-regulated Services shall be identical in all non-material
respects to those provided herein.

 

9.15.7 Adverse Law. If, at any time during the Term, an Applicable Regulatory
Authority with jurisdiction over a material portion of the Services promulgates
or passes a Law that adversely affects Supplier’s or its Subcontractors’ ability
to offer the Services under the terms and conditions set forth herein, to the
extent permitted by applicable law Supplier shall provide service to Kraft and
the Eligible Recipients under other arrangements with rates, terms and
conditions no less favorable to Kraft and the Eligible Recipients than those set
forth in this Agreement. If any such Law shall require the enhancement or
improvement of a Service provided under this Agreement, Supplier shall not, and
shall use commercially reasonable efforts to cause its Subcontractors not to,
resist same and shall improve or enhance such Service as required.

 

9.16 Unauthorized Use.

Kraft and Supplier shall cooperate fully in efforts to prevent and cure
unauthorized use of the Services by expeditiously informing each other of
suspected abuse and, when known, the identity of the responsible individuals.
Supplier shall advise Kraft regarding methods to minimize Kraft’s and the
Eligible Recipients’ exposure to misuse and abuse of Kraft’s and the Eligible
Recipients’ service that results from

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

76



--------------------------------------------------------------------------------

the operation of Kraft or Eligible Recipient-provided systems, equipment,
facilities or services interconnected with Supplier’s Services. Supplier shall
provide assistance to Kraft and/or the Eligible Recipients’ upon Kraft’s request
in Supplier’s efforts to minimize ongoing misuse or abuse through timely
reconfiguration and limitation of the Services. Appropriate representatives of
Supplier, Kraft and Eligible Recipient shall meet at the request of Kraft to
establish appropriate operational fraud control procedures. The Parties
acknowledge and agree that Supplier’s performance of its obligations under this
Section 9.16 shall be subject to and in accordance with applicable Privacy Laws.

 

9.17 Technological Evolution.

 

9.17.1 Obligation to Evolve. Supplier acknowledges and agrees that its current
technologies and business processes shall continue to evolve and change over
time, and at a minimum, shall remain consistent with (i) the established best
practices of leading providers of information technology and other in-scope
services; (ii) the business, information technology objectives and competitive
needs of Kraft and the Eligible Recipients; and (iii) the services, functions,
processes and responsibilities that are of a nature and type that would
ordinarily be performed by the organization or part of the organization
performing services similar to the Services within a company in the
packaged-consumer-goods industry. Supplier acknowledges that Kraft operates in
an environment characterized by constant change that directly affects the
delivery of Services. Subject to Section 9.5, Supplier shall provide the
Services using current technologies and business processes that will enable
Kraft and the Eligible Recipients to take advantage of advances in the industry
and support their efforts to maintain competitiveness in the markets in which it
competes. In addition, subject to Section 9.5, Supplier shall make such current
technologies and business processes available to Kraft to perform information
technology services and other related services and functions on behalf of itself
and/or the Eligible Recipients at or from Kraft facilities. Supplier will, with
Kraft’s prior approval, use such advancements and improvements without
additional charge to Kraft unless such advancements and improvements fall within
the definition of New Services. The foregoing shall not be interpreted to
require Supplier to refresh Equipment at a rate that is faster than the rate
specified in the applicable Supplement for such Equipment.

 

9.17.2 Annual Technology and Business Process Audit. Kraft may elect to conduct
an annual technology and business process audit to benchmark Supplier’s
then-current technologies and business processes against the established best
practices of leading providers of information technology services and other
in-scope outsourcing services. If any such audit reveals that the technologies
and business process then utilized by Supplier are not at the level of such
established best practice, then Kraft and the Supplier will review the results
of the audit and promptly establish and implement a plan to implement identified
established best practices.

 

9.17.3 Obligation to Propose Technological Evolutions. Supplier shall identify
and propose the implementation of Technological Evolutions that are likely to:
(i) improve the efficiency and effectiveness of the Services (including cost
savings); (ii) improve the efficiency and effectiveness of the information
technology services and functions performed by or for Kraft and the Eligible
Recipients at or from Kraft Facilities; (iii) result in cost savings or revenue
increases to Kraft and the Eligible Recipients in areas of their business
outside the Services; (iv) enhance the ability of Kraft and the Eligible
Recipients to conduct their business and serve their customers; and (v) achieve
the objectives of Kraft and the Eligible Recipients (as described in
Section 1.2) faster and/or more efficiently than the then current strategies.
Supplier shall regularly make recommendations to Kraft with regard to the
Technology and Business Process Evolution that Supplier sees in established best
practice in the industry.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

77



--------------------------------------------------------------------------------

9.17.4 Supplier Briefings and Technology and Business Process Audit. Supplier
shall routinely and regularly monitor and analyze Technological Evolutions of
possible interest or applicability to Kraft and the Eligible Recipients. At
least semi-annually, Supplier shall meet with Kraft to formally brief Kraft
regarding such Technological Evolutions. Such briefing shall include Supplier’s
assessment of the business impact, performance improvements and cost savings
associated with such Technological Evolutions. Where requested by Kraft,
Supplier shall develop and present to Kraft proposals for (i) implementing
Technological Evolutions or (ii) changing the direction of Kraft’s then current
strategy.

 

9.17.5 Supplier Developed Advances. If Supplier develops or implements
technological advances in or changes to the business processes and services and
associated technologies used to provide the same or substantially similar
services to other Supplier customers or Supplier develops or implements new or
enhanced processes, services, software, tools, products or methodologies to be
offered to such customers (collectively, “New Advances”), Supplier shall,
subject to Section 11.5 and its contractual obligations to its other customers,
(i) offer Kraft the opportunity to serve as a pilot customer in connection with
the implementation of such New Advances; and (ii) if [ * * * ], offer [ * * * ]
preferred [ * * * ] and the [ * * * ] to be [ * * * ] of the [ * * * ] to
implement and receive the [ * * * ] of any [ * * * ].

 

9.17.6 Flexibility. Supplier shall ensure that the technologies and business
process strategies it employs to provide the Services meet industry standards
and are flexible enough to allow integration with new technologies or business
processes, or significant changes in Kraft’s or an Eligible Recipient's business
objectives and strategies. For example, Equipment must have sufficient
scalability and be sufficiently modular to allow integration of new technologies
without the need to replace whole, or significant parts of, systems or business
processes (e.g., made to be a one-to-many model) to enable Kraft’s and/or the
Eligible Recipients' business to become more scalable and flexible.

 

9.17.7 Equipment Implementation and Refresh. Supplier shall be fully responsible
for the implementation of new Equipment in the ordinary course of Technological
Evolution, provided that the foregoing shall not be interpreted to require
Supplier to refresh Equipment at a rate that is faster than the rate specified
in the applicable Supplement for such Equipment. Supplier shall refresh all
Equipment in accordance with Kraft’s refresh strategies, as set out in the
Technology Plan, and as necessary to provide the Services in accordance with the
Service Levels and satisfy its other obligations under this Agreement. If
Supplier is aware that these strategies differ from generally accepted practice
(or there are any other areas of concern in relation to such strategies) it
shall provide Kraft with notice of that fact and, upon request, provide Kraft
with further information as to how to more closely align the strategies with
generally accepted practice. Kraft shall have the right to waive refresh of
Equipment under its control. If Kraft does waive refresh of Equipment under its
control, Supplier will work with Kraft to assess and address any impact on
Supplier’s support costs consistent with Section 11.2. Supplier’s failure to
meet the Service Levels shall be excused if and to the extent such failure is
attributable to Kraft’s waiver of Equipment refresh but only if: (i) Supplier
notifies Kraft prior to its final decision that Supplier will not be able, using
commercially reasonable efforts, to meet such Service Levels under such
circumstances; (ii) Supplier identifies and considers commercially reasonable
alternatives available to address and avoid the impending performance failure;
and (iii) Supplier uses commercially reasonable efforts, without additional cost
to Supplier, to meet such Service Levels notwithstanding Kraft’s rejection of or
insistence on waiving such Equipment refresh.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

78



--------------------------------------------------------------------------------

9.17.8 Software Implementation and Refresh. Supplier shall be fully responsible
for the implementation of new or changed Software, tools and methodologies with
respect to and consistent with the then current scope of Supplier’s Services as
set forth in the applicable Supplement and elsewhere in this Agreement, and
consistent with the allocation of financial and operational responsibilities set
forth in the applicable Supplement, in the ordinary course of Technological
Evolution. Supplier shall (i) refresh Software in accordance with Section 9.7 of
this Agreement and the Technology Plan; and (ii) provide training to Kraft staff
regarding the use of any new or changed Software, tools and methodologies. Kraft
shall have the right to waive refresh of Software, tools or methodologies under
its control. If Kraft does waive refresh of Software, tools or methodologies
under its control, Supplier will work with Kraft to assess and address any
impact on Supplier’s support costs. Supplier’s failure to meet the Service
Levels shall be excused if and to the extent such failure is attributable to
Kraft’s waiver of Software, tools or methodologies refresh but only if:
(i) Supplier notifies Kraft that Supplier will not be able, using commercially
reasonable efforts, to meet such Service Levels under such circumstances;
(ii) Supplier identifies and considers commercially reasonable alternatives
available to address and avoid the impending performance failure; and
(iii) Supplier uses commercially reasonable efforts, without additional cost to
Supplier, to meet such Service Levels notwithstanding Kraft’s rejection of or
insistence on waiving such of Software, tools or methodologies refresh.

 

9.17.9 Included in [ * * * ]. [ * * * ] and [ * * * ] shall be included in the [
* * * ] and [ * * * ] shall deploy, implement and support [ * * * ] and [ * * *
] throughout [ * * * ]. [ * * * ] shall be financially responsible for the [ * *
* ] of implementing [ * * * ] and [ * * * ] to the extent such implementation
involves categories of [ * * * ] as to which responsibility is allocated to [ *
* * ]. The performance of projects required to implement [ * * * ] also shall be
included within the [ * * * ]. Kraft shall [ * * * ] sums for implementation
only if and to the extent (i) the [ * * * ] or [ * * * ] meets the [ * * * ], or
(ii) [ * * * ] requests accelerated implementation of the [ * * * ] or [ * * * ]
(i.e., more rapidly than previously contemplated in the [ * * * ] or established
[ * * * ]), and in each case, only if and to the extent additional [ * * * ] and
[ * * * ] are required to implement the [ * * * ] or [ * * * ] in the desired [
* * * ].

 

9.18 Retained Systems and Business Processes.

 

9.18.1 No Adverse Effect. Supplier shall not, by any act or omission, adversely
affect or alter the functionality, interoperability, performance, accuracy,
speed, responsiveness, quality, cost or resource efficiency of Kraft’s Retained
Systems and Business Processes without the prior consent of Kraft. Nor shall
Supplier, by any act or omission, require changes to Kraft’s Retained Systems
and Business Processes, including associated business processes, applications,
systems, software, utilities, tools or equipment, without the prior consent of
Kraft.

 

9.18.2 Interface. Supplier shall ensure that the processes, Systems, Software
and Equipment used by Supplier to provide the Services will interface and
integrate with the Retained Systems and Business Processes.

 

9.18.3 Keep Informed. Supplier shall inform itself and maintain up to date
knowledge about all aspects of the existing and future Retained Systems and
Business Processes related to the Services, provided Supplier is given
reasonable access to, and notice of changes affecting, such systems and business
processes.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

79



--------------------------------------------------------------------------------

9.18.4 Assistance. As part of the Services, Supplier shall provide Kraft (upon
Kraft’s request) with Services in relation to Retained Systems and Business
Processes, including: (i) liaising with Kraft or third parties regarding the
impact of any alterations to the Retained Systems and Business Processes and
vice versa; and (ii) identifying favorable vendors, and acting as Kraft’s agent,
in relation to the acquisition, support and development of Retained Systems and
Business Processes.

 

9.19 Annual Reviews.

Annually, or more frequently if Kraft requires, the Parties shall conduct a
detailed review of the Services then being performed by the Supplier. As part of
this review, the Parties shall review the Resource Baselines against actual
service volumes for the previous year, and forecast the service volumes for the
next year. In addition, the Parties shall examine: (i) whether the Charges are
consistent with Kraft's forecasts, and industry norms; (ii) the quality of the
performance and delivery of the Services; (iii) whether the Supplier has
delivered cost saving or efficiency enhancing proposals; (iv) the level and
currency of the technologies and business processes employed; (v) the business
and technology strategy and direction; and (vi) such other things as Kraft may
reasonably require related to the Services.

 

10. KRAFT RESPONSIBILITIES

 

10.1 Responsibilities.

In addition to Kraft’s responsibilities as expressly set forth elsewhere in this
Agreement, Kraft shall be responsible for the following:

 

10.1.1 Kraft Contract Manager. Kraft shall designate one individual to whom all
Supplier communications concerning this Agreement may be addressed (the “Kraft
Contract Manager”), who shall have the authority to act on behalf of Kraft and
the Eligible Recipients in all day-to-day matters pertaining to this Agreement.
Kraft may change the designated Kraft Contract Manager from time to time by
providing notice to Supplier. Additionally, Kraft will have the option, but will
not be obligated, to designate additional representatives who will be authorized
to make certain decisions (e.g., regarding emergency maintenance) if the Kraft
Contract Manager is not available.

 

10.1.2 Cooperation. Kraft shall cooperate with Supplier by, among other things,
making available, as reasonably requested by Supplier, management decisions,
information, approvals and acceptances so that Supplier may accomplish its
obligations and responsibilities hereunder.

 

10.1.3 Requirement of Writing. To the extent Supplier is required under this
Agreement to obtain Kraft’s approval, consent or agreement, such approval,
consent or agreement must be in writing and must be signed by or directly
transmitted by electronic mail from the Kraft Contract Manager or an authorized
Kraft representative. Notwithstanding the preceding sentence, the Kraft Contract
Manager may agree in advance in writing that as to certain specific matters oral
approval, consent or agreement will be sufficient.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

80



--------------------------------------------------------------------------------

10.2 Savings Clause.

 

10.2.1 Requirements. Supplier’s failure to perform its responsibilities under
this Agreement or to meet the Service Levels shall be excused if and to the
extent such Supplier non-performance is caused by (i) the wrongful or tortious
act or failure to act by Kraft, an Eligible Recipient, or a Kraft Third Party
Contractor or an agent or employee thereof performing obligations on behalf of
Kraft (unless and to the extent, as to Kraft Third Party Contractors, such
failure is attributable to Supplier’s failure to properly manage such Kraft
Third Party Contractor), or (ii) the failure of Kraft or an Eligible Recipient
to perform (either directly or through a third party engaged by Kraft or an
Eligible Recipient to do so) Kraft’s obligations described in this Agreement,
but only if Supplier, upon actual or constructive knowledge of such an
occurrence, expeditiously:

 

  10.2.1.1 notifies Kraft of such wrongful or tortious act or failure to act, or
such failure to perform and the impact thereof on Supplier's ability to perform
under such circumstances,

 

  10.2.1.2 provides Kraft with reasonable opportunity to correct such wrongful
or tortious act or failure to act, or correct such failure to perform and
thereby avoid such Supplier non-performance,

 

  10.2.1.3 identifies and pursues commercially reasonable means to avoid or
mitigate the impact of such wrongful or tortious act or failure to act, or
failure to perform, so long as Supplier is not obligated to incur additional
costs in connection therewith that will not be reimbursed by Kraft,

 

  10.2.1.4 uses commercially reasonable efforts to perform notwithstanding such
wrongful or tortious act or failure to act, or failure to perform, so long as
Supplier is not obligated to incur additional costs in connection therewith that
will not be reimbursed by Kraft, and

 

  10.2.1.5 conducts a Root Cause Analysis and thereby demonstrates that such act
or omission or failure to perform is the cause of Supplier’s non-performance.

 

10.2.2 No Other Circumstances. Supplier acknowledges and agrees that the
circumstances described in this Section 10.2, and in the applicable Supplement,
together with force majeure, are the only circumstances in which its failure to
perform its responsibilities under this Agreement or to meet the Service Levels
will be excused and that Supplier will not assert any other act or omission of
Kraft or the Eligible Recipients as excusing any such failure on Supplier’s
part.

 

10.2.3 Authorized User Actions. For the avoidance of doubt with respect to
clause (ii) of Section 10.2.1 and except as provided in clause (i) of
Section 10.2.1, Supplier will not be excused of any of its responsibilities,
including its failure to meet any Service Levels, with respect to an operational
area due to [ * * * ] in such operational area, except to the extent [ * * * ]
has failed to perform [ * * * ] on which [ * * * ] performance was dependent.

 

11. CHARGES

 

11.1 General.

 

11.1.1 Payment of Charges. In consideration of Supplier’s performance of the
Services, Kraft agrees to pay Supplier the applicable Charges that are set forth
in the applicable Supplement beginning as of the Commencement Date. Supplier
shall continually seek to identify methods of reducing such Charges and will
notify Kraft of such methods and the estimated potential savings associated with
each such method.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

81



--------------------------------------------------------------------------------

11.1.2 No Additional Charges. Kraft shall not pay any Charges for the Services
other than those set forth in this Agreement. Any costs incurred by Supplier
prior to the Effective Date are included in the Charges as set forth in the
applicable Supplement and are not to be separately paid or reimbursed by Kraft.

 

11.1.3 Incidental Expenses. Supplier acknowledges that, except as expressly
provided otherwise in this Agreement, expenses that Supplier incurs in
performing the Services (including management, travel and lodging, document
reproduction and shipping, desktop Equipment and other office Equipment required
by Supplier Personnel, and long-distance telephone) are included in Supplier’s
charges and rates set forth in this Agreement. Accordingly, such Supplier
expenses are not separately reimbursable by Kraft unless Kraft has agreed in
advance and in writing to reimburse Supplier for the expense.

 

11.1.4 No Charge for Reperformance. At no additional expense to Kraft, Supplier
shall reperform (including any required backup or restoration of data from
scheduled backups or, if not available on such backups, restoration by other
means with Kraft’s reasonable cooperation) any Services that result in incorrect
outputs due to an error or breach by Supplier, and the resources required for
such performance shall not be counted in calculating the Charges payable or
resources utilized by Kraft hereunder.

 

11.1.5 Charges for Contract Changes. Unless otherwise agreed from time to time,
and except as noted in the applicable Supplement, changes in the Services
(including changes in Kraft Standards, Strategic Plans, Technology Plans,
business processes, Software, Equipment and Systems) and changes in the rights
or obligations of the Parties under this Agreement (collectively, “Contract
Changes”) shall result in changes in the applicable Charges only if and to the
extent (i) the Agreement expressly provides for a change in the Supplier Charges
in such circumstances; (ii) the agreed-upon Charges or pricing methodology
expressly provides for a price change in such circumstances (for example, the
applicable Supplement specifies the number of FTEs or hours of coverage to be
provided for the quoted price, or defines a Resource Baseline for the Resource
Unit in question with ARCs and RRCs for increased or decreased usage); or
(iii) the Contract Change meets the definition of New Services for purposes of
Section 11.5 and additional Charges are applicable in accordance therewith.

 

11.1.6 Eligible Recipient Services.

 

  11.1.6.1 Eligible Recipients. Supplier shall provide the Services to Eligible
Recipients designated by Kraft. To the extent a designated Eligible Recipient
will receive less than all of the Services, Kraft shall identify the categories
of Services to be provided by Supplier to such Eligible Recipient.

 

  11.1.6.2 New Eligible Recipients. From time to time Kraft may request that
Supplier provide Services to Eligible Recipients not previously receiving such
Services. Except as provided in Section 11.5 or otherwise agreed by the Parties,
such Services shall be performed in accordance with the terms, conditions and
prices (excluding any non-recurring transition or start-up activities specific
to such Eligible Recipients) then applicable to the provisions of the same
Services to existing Eligible Recipients.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

82



--------------------------------------------------------------------------------

  11.1.6.3 Election Procedure. In the event of a transaction described in clause
(c) or (d) within the definition of Eligible Recipient in Schedule 1, Kraft may
elect, on behalf of the Eligible Recipient in question, either (i) that such
Eligible Recipient shall continue to obtain Services in some or all of the
Services or Tower subject to and in accordance with the terms and conditions of
this Agreement for the remainder of the Term, (ii) that the Entity shall obtain
some or all of the Services under a separate agreement between Supplier and such
Entity containing the same terms and conditions as this Agreement or (iii) that
the Term shall be terminated as to such Eligible Recipient with respect to some
or all Services as of a specified date, subject to its receipt of Termination
Assistance Services pursuant to Section 4.4. If the Services are provided under
a separate agreement, Kraft shall have no obligation to pay any fees in relation
to the Services provided to such Entity. To the extent that such Entity obtains
only a portion of the Services within a Tower or less than all of the related
Cross Functional Services required to support the selected Services, Supplier
will promptly notify Kraft if it believes the Service Levels and the pricing for
the partial services may have to be modified to take account of Supplier’s
diminished control of the Service Levels and any change in Supplier cost
structure for providing the partial set of Services. In such event, Supplier and
Kraft will in good faith promptly negotiate any Service Level or pricing
adjustments required. Except as provided in a Supplement, in addition, if in
connection with such a transaction, Kraft specifically requests that Supplier
enter into a separate agreement with the Entity, and that Supplier separate its
systems and/or delivery organization for such Entity from that of the remainder
of Kraft and the Eligible Recipients, then, in addition to any Charges for
Projects approved by Kraft for such activity (including Projects to implement
new network and security requirements) and changes in costs resulting from
changes in locations and System architecture, Supplier may increase its Monthly
Base Charges in the aggregate by an amount equal to the additional costs
Supplier will incur in complying with Kraft's request. Except as provided in a
Supplement, Services provided to such Entity pursuant to clause (i) of this
Section shall be included in the calculation of Service volumes, if any, under
this Agreement (as allocated by Kraft). Except as provided in a Supplement,
Services provided to such Entity pursuant to clause (ii) of this Section shall
be excluded when determining any Termination Charges payable as a result of
termination for convenience.

 

11.2 Pass-Through Expenses.

 

11.2.1

Procedures and Payment. Supplier shall administer Pass-Through Expenses
identified in the applicable Supplement as follows. Unless otherwise agreed by
the Parties, Kraft shall pay all Pass-Through Expenses directly to the
applicable vendors following review, validation and approval of such
Pass-Through Expenses by Supplier. Where the applicable information was provided
to Supplier, Supplier shall review taxes, surcharges and user fees for
reasonableness on a periodic basis, however Kraft acknowledges that Supplier
will have no obligation to verify the accuracy of any taxes, surcharges or usage
fees. No new Pass-Through Expenses may be added without Kraft’s prior consent.
Before submitting an invoice to Kraft for any Pass-Through

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

83



--------------------------------------------------------------------------------

Expense, Supplier shall (i) review and validate the invoiced charges,
(ii) identify any errors or omissions, and (iii) communicate with the applicable
vendor to correct any errors or omissions, use commercially reasonable efforts
to resolve any questions or issues, and obtain any applicable credits for Kraft.
Supplier shall deliver to Kraft the original supplier invoice, together with any
documentation supporting such invoice and a statement that Supplier has reviewed
and validated the invoiced charges, within 10 days after Supplier’s receipt
thereof; provided that, if earlier, Supplier shall use commercially reasonable
efforts to deliver such invoice, documentation and statement at least five
business days prior to the date on which payment is due; and provided further
that, if it is not possible to deliver such invoice, documentation and statement
at least five business days prior to the due date, Supplier shall promptly
notify Kraft and, at Kraft’s option, either request additional time for review
and validation or submit the invoice for payment subject to subsequent review
and validation. In addition, if the vendor offers a discount for payment prior
to a specified date, Supplier shall use commercially reasonable efforts to
deliver such invoice and associated documentation to Kraft at least five
business days prior to such date. To the extent Supplier fails to comply with
its obligations hereunder, it shall be financially responsible for any discounts
lost or any late fees or interest charges incurred by Kraft and/or the Eligible
Recipients. No new Pass-Through Expenses may be added without Kraft’s prior
consent, which it may withhold in its sole discretion.

 

11.2.2 Efforts to Minimize. Supplier will continually seek to identify methods
of reducing and minimizing Kraft’s retained and Pass-Through Expenses and will
notify Kraft of such methods and the estimated potential savings associated with
each such method.

 

11.2.3 [ * * * ]. If [ * * * ] proposes an [ * * * ] not [ * * * ] by [ * * * ],
and not otherwise [ * * * ] by [ * * * ], that [ * * * ] elects to implement,
then [ * * * ], in its sole discretion, may agree on a case by case basis to [ *
* * ] a [ * * * ] of the [ * * * ] directly [ * * * ] to the [ * * * ] for a [ *
* * ] not to exceed [ * * * ]. The foregoing shall not be interpreted to require
[ * * * ] to share with [ * * * ] the benefit of the [ * * * ] that [ * * * ] is
able to achieve without requiring [ * * * ].

 

11.3 Procurement.

 

11.3.1 In procuring such products and services on a Pass-Through Expense or
cost-reimbursement basis, where Supplier is procuring third party products and
services for which Kraft shall pay on a Pass-Through Expense, or, where agreed
upon by the Parties, on a cost-reimbursement basis, Supplier shall: (i) give
Kraft and the Eligible Recipients the benefit of Supplier’s most favorable
vendor arrangements where permitted by such vendors; (ii) use commercially
reasonable efforts to obtain the most favorable pricing and terms and conditions
then available from any source for such products and services; (iii) use the
scale of Supplier’s procurements on behalf of itself, Kraft, the Eligible
Recipients and other customers as leverage in negotiating such pricing or other
terms and conditions; (iv) ensure that Kraft receives at least an equitable and
proportionate share of the total refunds, credits, discounts, rebates,
incentives and other benefits then available to Supplier in connection with such
procurements; and (v) adhere to (A) the procurement procedures specified in the
Policy and Procedures Manual, as such procedures may be modified from time to
time by Kraft, and (B) Kraft’s product and services standards and shall not
deviate from such standards without Kraft’s prior approval.

 

11.3.2

To the extent an authorized Kraft representative specifies the vendor, pricing
and/or terms and conditions for procurement of products or services for which
Kraft shall pay on a Pass-Through Expense basis or, where agreed upon by the
Parties, on a cost-reimbursement basis, Supplier shall

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

84



--------------------------------------------------------------------------------

not deviate from such instructions without Kraft’s prior approval. Unless
otherwise agreed by the Parties, the procurement price of such products and
services shall be treated as a Pass-Through Expense or otherwise passed through
to Kraft without Supplier markup. For all other products and services Kraft may
request Supplier to procure on Kraft's behalf, Supplier will quote to Kraft
terms, including prices, for such products and services, and upon Kraft's
approval, will obtain the products and services on Kraft's behalf on those
terms.

 

11.3.3 Supplier may use, with Kraft’s prior approval, master agreements,
existing as of the Commencement Date, that are between Kraft and various third
party vendors to procure products and services requested by Kraft. Supplier’s
use of such Kraft master agreements shall be conditioned on and subject to the
following: (i) Supplier obtaining any Required Consents to the use of such
master agreements; (ii) Supplier complying with the terms and conditions of such
master agreements; and (iii) Supplier accepting responsibility for curing any
breaches by Supplier of such master agreements and indemnifying, in accordance
with Section 17.5, Kraft or the Eligible Recipients for any Losses in connection
with such breaches.

 

11.3.4 Supplier may use existing agreements between Supplier and third party
vendors or enter into new agreements with third party vendors to procure such
products and services on a Pass-Through Expense or, if agreed upon by the
Parties, on a cost-reimbursement basis. Supplier’s use of such agreements for
such purchases shall be conditioned on and subject to the following: (i) Kraft
approving in advance the terms, conditions and pricing of such agreements and
any financial or other commitments made therein by or on behalf of Kraft or the
Eligible Recipients; (ii) Supplier complying with the terms and conditions of
such agreements and accepting responsibility for meeting any minimum volumes;
(iii) Supplier passing through to Kraft any refunds, credits, discounts or other
rebates; (iv) Supplier retaining responsibility for curing any breaches of such
agreements and indemnifying, in accordance with Section 17.5, Kraft or the
Eligible Recipients for any Losses in connection with such breaches; and
(v) such agreements offering more favorable pricing and equivalent or better
terms and conditions for the requested product or service than the master
agreements existing as of the Commencement Date that are between Kraft and third
party vendors.

 

11.3.5 If, at any time, Kraft determines that the pricing and terms and
conditions available through Supplier are not as favorable as those Kraft could
obtain on its own, Kraft reserves the right to select and negotiate with the
provider of such third party products and services and Supplier shall comply
with Kraft’s decision with respect thereto.

 

11.3.6 With respect to all products and services purchased by Supplier for Kraft
and/or the Eligible Recipients on Pass-Through Expense or, where agreed upon by
the Parties, on a cost-reimbursement basis during the course of performing the
Services, Supplier shall use commercially available efforts to pass through, or
otherwise provide, to Kraft and/or the applicable Eligible Recipient(s) all
benefits offered by the manufacturers and/or vendors of such products and
services(including all warranties, refunds, credits, rebates, discounts,
training, technical support and other consideration offered by such
manufacturers and vendors) except to the extent otherwise agreed by Kraft. If
Supplier is unable to pass through any such benefit to Kraft and/or the
applicable Eligible Recipient(s), it shall notify Kraft in advance and shall not
purchase such product or service without Kraft’s prior approval.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

85



--------------------------------------------------------------------------------

11.3.7 Except as expressly agreed in writing by Kraft, Supplier represents and
warrants that Supplier will only procure such products and services for Kraft
with manufacturers and/or vendors with whom Supplier has an arm’s-length
relationship. Supplier will fully disclose to Kraft and obtain Kraft’s prior
written approval prior to procuring any products or services for Kraft from any
manufacturer and/or vendor in whom Supplier has an ownership interest,
affiliation, referral or marketing agreement, or any other similar relationship.
Supplier will fully disclose to Kraft any affiliation it may have with such
manufacturers and/or vendors.

 

11.4 Taxes.

The Parties’ respective responsibilities for taxes arising under or in
connection with this Agreement shall be as follows:

 

11.4.1 Income Taxes. Each Party shall be responsible for its own Income Taxes.

 

11.4.2 Sales, Use and Property Taxes. Each Party shall be responsible for any
sales, lease, use, personal property, stamp, duty or other such taxes on
Equipment, Software or property it owns or leases from a third party, including
any lease assigned pursuant to this Agreement, and/or for which it is
financially responsible under this Agreement.

 

11.4.3 [Intentionally left blank]

 

11.4.4 Taxes on Goods or Services Used by Supplier. Supplier shall be
responsible for all sales, service, value-added, lease, use, personal property,
excise, consumption, and other taxes and duties payable by Supplier on any goods
or services used and consumed by Supplier in providing the Services (including
services obtained from Subcontractors) where the tax is imposed on Supplier’s
acquisition of such goods or services and the amount of tax is measured by
Supplier’s costs in acquiring or procuring such goods or services and not by
Kraft’s cost of acquiring such goods or services from Supplier.

 

11.4.5 Service Taxes. Unless Kraft provides Supplier with a valid and applicable
exemption certificate there shall be added to any Charges under the applicable
Supplement, or a separate billing for, and Kraft will be financially responsible
for and shall pay or reimburse Supplier for any and all Service Taxes however
designated, assessed, imposed or levied on or against either Party on the
provision of the Services as a whole, or on any particular Service received by
Kraft or the Eligible Recipients, provided however, where required by applicable
local tax Laws, Charges shall be increased to include the applicable Service
Taxes. If new or higher Service Taxes thereafter become applicable to the
Services as a result of either Party moving all or part of its operations to a
different jurisdiction (e.g., Kraft opening a new office, Supplier relocating
performance of Services to a shared service center or assigning this Agreement
to an Affiliate), the Party initiating such move shall be financially
responsible for such new or higher Service Taxes. [ * * * ] will provide [ * * *
] with advice and assistance from [ * * * ] to assist [ * * * ] in analyzing and
minimizing [ * * * ] obligations for [ * * * ] related to [ * * * ].

 

11.4.6

Telecommunication Surcharges or User Fees. To the extent Kraft is responsible
under the applicable Supplement for telecommunication surcharges or user fees
and related telecommunication taxes imposed by government authorities and
associated with the Services and the allocation of such fees, taxes or
surcharges is within Supplier’s or its Subcontractors’ discretion, Supplier and
its Subcontractors shall act fairly and equitably in allocating such fees, taxes
and surcharges to Kraft, and Kraft and the Eligible Recipients shall not receive
more than a proportionate share of such fees, taxes and surcharges; it being
understood that Supplier will not be deemed to have such discretion on
allocation where the surcharge, tax or user fee is directed

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

86



--------------------------------------------------------------------------------

specifically at Kraft. In addition, in the event any such fee, tax or surcharge
for which Kraft or an Eligible Recipient is responsible is subsequently reduced
or vacated by the appropriate regulatory authority or court of competent
jurisdiction, then where the Parties agree and at Kraft’s expense, Supplier
shall use commercially reasonable efforts to obtain on behalf of Kraft a refund
of any overpayment of such fee or surcharge by Kraft or the Eligible Recipient.

 

11.4.7 Notice of New Taxes and Charges. Supplier shall promptly notify Kraft
when it becomes aware of any new taxes or other charges (including changes to
existing taxes or charges) to be passed through and/or collected by Kraft under
this Section.

 

11.4.8 Efforts to Minimize Taxes. The Parties agree to cooperate fully with each
other to enable each to more accurately determine its own tax liability and to
minimize such liability to the extent legally permissible. Supplier’s invoices
shall separately state the Charges that are subject to taxation and the amount
of taxes included therein. Supplier shall be responsible for any unrecovered
Service Taxes that Kraft is required to pay as a result of Supplier’s failure to
provide invoices (or corrected invoices, to the extent they can enable Kraft to
avoid the tax payment obligation) in such format. Each Party will provide and
make available to the other any resale certificates, information regarding
out-of-state or out-of-country sales or use of equipment, materials or services,
and other exemption certificates or information reasonably requested by either
Party. At Kraft’s reasonable request, Supplier shall provide Kraft with (i) an
annual written certification signed by an authorized representative of Supplier,
and, if required more frequently than annually, other evidence confirming that
Supplier has filed all required tax forms and returns required in connection
with any Service Taxes collected from Kraft, and has collected and remitted all
applicable Service Taxes, and (ii) such other information pertaining to
applicable Taxes as Kraft may reasonably request.

 

11.4.9 Tax Audits or Proceedings. Each Party shall promptly notify the other
Party of, and coordinate with the other Party, the response to and settlement
of, any claim for taxes asserted by applicable taxing authorities for which the
other Party is financially responsible hereunder. With respect to any claim
arising out of a form or return signed by a Party to this Agreement, such Party
will have the right to elect to control the response to and settlement of the
claim, but the other Party will have all rights to participate in the responses
and settlements to the extent of its potential responsibility or liability. Each
Party also shall have the right to challenge the imposition of any tax liability
for which it is financially responsible under this Agreement or, if necessary,
to direct the other Party to challenge the imposition of any such tax liability.
If either Party requests the other to challenge the imposition of any tax
liability, such other Party shall do so (unless and to the extent it assumes
financial responsibility for the tax liability in question), and, the requesting
Party shall reimburse the other for all fines, penalties, interest, additions to
taxes or similar liabilities imposed in connection therewith, plus the
reasonable legal, accounting and other professional fees and expenses it incurs.
Each Party shall be entitled to any tax refunds or rebates obtained with respect
to the taxes for which such Party is financially responsible under this
Agreement. Supplier reserves the right to settle any and all claims, without
notification to, or approval by, Kraft, provided however, that in such event,
Kraft shall not be responsible for such settled taxes, and Supplier shall
reimburse Kraft to the extent Kraft had paid such taxes.

 

11.4.10 Tax Filings. Each Party represents, warrants and covenants that it will
file appropriate tax returns, and pay applicable taxes owed arising from or
related to the provision of the Services in applicable jurisdictions. Supplier
represents, warrants and covenants that it is registered to remit Service Taxes
that it collects from Kraft.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

87



--------------------------------------------------------------------------------

11.4.11 Where Kraft is required by the Laws of any foreign tax jurisdiction to
withhold income or other similar taxes from a payment, the amount payable by
Kraft upon which the withholding is based shall be paid to Supplier net of such
withholding. Kraft shall pay any such withholding to the applicable tax
authority and timely provide Supplier with applicable documentation,
certificates of withholding, or receipts necessary for Supplier to claim the
withholding taxes from the applicable Taxing Authority. If after 60 days of
receipt of such documentation by Kraft from the taxing authority, Kraft has not
supplied Supplier with the required certificates of withholding, documentation
or receipts, then Supplier shall invoice Kraft or the applicable Eligible
Recipient for such withholding taxes and Kraft or such Eligible Recipient shall
either pay to Supplier an amount equal to such withholding or provide the
required certificates of withholding, documentation or receipts within 60 days
after Kraft’s or such Eligible Recipient’s receipt of an invoice for such
amounts from Supplier. In the event that Supplier does not agree with any
particular withholding Supplier shall request, and Kraft or such Eligible
Recipient shall provide, a reasonable explanation for such withholding. If,
after receipt of such reasonable explanation, Supplier still disputes the
withholding, Supplier may use the dispute resolution provisions in Article 19 to
resolve such dispute.

 

11.5 New Services.

 

11.5.1 Procedures.

 

  11.5.1.1 New Services Proposals. If Kraft requests that Supplier perform any
New Services reasonably related to the Services or other services generally
provided by Supplier, Supplier shall promptly prepare a New Services proposal
for Kraft’s consideration. Unless otherwise agreed by the Parties, Supplier
shall prepare such New Services proposal [ * * * ] and shall deliver such
proposal to Kraft within 10 days of its receipt of Kraft’s request; provided,
that (a) Supplier shall use all commercially reasonable efforts to respond more
quickly in the case of a pressing business need or an emergency situation; and
(b) Supplier shall promptly notify Kraft if the complexity of the requested New
Services makes it impractical for the Supplier to provide a proposal within 10
days, in which case Supplier shall promptly advise Kraft of the time Supplier
will require, and shall provide such proposal as soon as reasonably practicable.
Kraft shall provide such information as Supplier reasonably requests in order to
prepare such New Service proposal. Such New Services proposal shall include,
among other things, the following at a level of detail sufficient to permit
Kraft to make an informed business decision: (i) a project plan and fixed price
or price estimate for the New Service; (ii) a breakdown of such price or
estimate, (iii) a description of the service levels to be associated with such
New Service, (iv) a schedule for commencing and completing the New Service,
(v) a description of the new hardware or software to be provided by Supplier in
connection with the New Service, (vi) a description of the software, hardware
and other resources, including Resource Unit utilization, necessary to provide
the New Service, (vii) any additional facilities or labor resources to be
provided by Kraft or the Eligible Recipients in connection with the proposed New
Service, and (viii) in the case of any Developed Materials to be created through
the provision of the proposed New Services, any ownership rights therein that
differ from the provisions of Section 14.2.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

88



--------------------------------------------------------------------------------

  11.5.1.2 Acceptance or Rejection. Kraft may accept or reject any New Services
proposal in its sole discretion and Supplier shall not be obligated to perform
any New Services to the extent the applicable proposal is rejected. Unless the
Parties otherwise agree, if Kraft accepts Supplier’s proposal, Supplier will
perform the New Services and be paid in accordance with the proposal submitted
by Supplier and the provisions of the applicable Supplement. Upon Kraft’s
acceptance of a Supplier proposal for New Services, the scope of the Services
will be expanded and the applicable Supplement will be modified to include such
New Services. If Supplier is unable to provide such New Services related to the
Services using its own resources, Kraft may require Supplier to engage (as
Supplier’s subcontractor) a third party approved or selected by Kraft to provide
such services. Notwithstanding any provision to the contrary, (i) Supplier shall
act reasonably and in good faith in formulating such pricing proposal,
(ii) Supplier shall use commercially reasonable efforts to identify potential
means of reducing the cost to Kraft, including utilizing Subcontractors as and
to the extent appropriate, (iii) such pricing proposal shall be [ * * * ] than
the [ * * * ], and (iv) such pricing proposal shall take into account [ * * * ].

 

  11.5.1.3 [ * * * ] Expenses. The [ * * * ] requirement set forth in [ * * * ]
of the definition of [ * * * ] (in Schedule 1) shall not apply to [ * * * ] for
purchase of [ * * * ] which cannot be performed [ * * * ], or the purchase of [
* * * ], to the extent that such [ * * * ]: (1) result in changes to [ * * * ]
specifically requested [ * * * ] and are not otherwise required for [ * * * ] to
meet its then current obligations under [ * * * ], including its obligations
under [ * * * ] below; (2) are approved by [ * * * ] in writing in advance; and
(3) are not offset by costs or expenses that are avoided as a result of [ * * *
].

 

11.5.2 Use of Third Parties. Kraft may elect to solicit and receive bids from
third parties to perform any New Services. If Kraft elects to use third parties
to perform New Services, (i) such New Services shall not be deemed “Services”
under the provisions of this Agreement, and (ii) Supplier shall cooperate with
such third parties as provided in Section 4.5.

 

11.5.3 Services Evolution and Modification. The Parties anticipate that the
Services will evolve and be supplemented, modified, enhanced or replaced over
time to keep pace with technological advancements and improvements in the
methods of delivering Services and changes in the businesses of Kraft and the
Eligible Recipients, provided that the foregoing shall not be interpreted to
require Supplier to refresh Equipment at a rate that is faster than the rate
specified in the applicable Supplement for such Equipment. The Parties
acknowledge and agree that these changes will modify the Services and will not
be deemed to result in New Services unless the changed services meet the
definition of New Services.

 

11.5.4 Authorized User and Eligible Recipient Requests. Supplier will promptly
inform the Kraft Contract Manager of requests for New Services from Authorized
Users or Eligible Recipients, and shall submit any proposals for New Services to
the Kraft Contract Manager or his or her designee. Supplier shall not agree to
provide New Services to any Authorized Users or Eligible Recipients without the
prior written approval of the Kraft Contract Manager or his or her designee. If
Supplier fails to comply strictly with this Section 11.5.4, it shall receive no
compensation for any services rendered to any person or entity in violation of
such provision.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

89



--------------------------------------------------------------------------------

11.5.5 Efforts to Reduce Costs and Charges. The Supplier will continually
explore and identify opportunities to improve the Services and reduce Kraft’s
costs, and will advise Kraft management of each opportunity that is identified
and estimate the potential savings. From time to time, Kraft may request that
the Parties work together to identify ways to achieve reductions in the cost of
service delivery and corresponding reductions in the Charges to be paid by Kraft
by modifying or reducing the nature or scope of the Services to be performed by
Supplier, the applicable Service Levels or other contract requirements. If
requested by Kraft, Supplier shall promptly prepare a proposal at a level of
detail sufficient to permit Kraft to make an informed business decision
identifying all viable means of achieving the desired reductions without
adversely impacting business objectives or requirements identified by Kraft. In
preparing such a proposal, Supplier shall give due consideration to any means of
achieving such reductions proposed by Kraft. Supplier shall negotiate in good
faith with Kraft about each requested reduction in Charges and, without
disclosing the actual cost of providing the Services, shall identify for Kraft
if and to what extent the cost of service delivery may be reduced by
implementing various changes in the contract requirements. Kraft shall not be
obligated to accept or implement any proposal; and Supplier shall not be
obligated to implement any change that affects the terms of this Agreement
unless and until such change is reflected in a written amendment to this
Agreement. The foregoing shall not be interpreted to require Supplier to share
with Kraft the benefit of the cost efficiencies that Supplier is able to achieve
without requiring Kraft’s investment or approval.

 

11.6 Extraordinary Events.

 

11.6.1 Definition. As used in this Agreement, an “Extraordinary Event” shall
mean a circumstance in which an event or discrete set of events has occurred or
is planned with respect to the business of Kraft or the Eligible Recipients that
results or will result in a change in the scope, nature or volume of the
Services that the Eligible Recipients will require from Supplier, and which is
expected to cause the estimated average monthly amount of chargeable Resource
Unit usage in any Resource Baseline, or other applicable grouping as may be
specified in the applicable Supplement, to increase or decrease by [ * * * ] or
more [ * * * ] consecutive [ * * * ]. Examples of the kinds of events that might
cause such substantial increases or decreases include the following:

 

  11.6.1.1 changes in locations where the Eligible Recipients operate;

 

  11.6.1.2 changes in products of, or in markets served by, the Eligible
Recipients;

 

  11.6.1.3 mergers, acquisitions, divestitures or reorganizations of the
Eligible Recipients;

 

  11.6.1.4 changes in the method of service delivery;

 

  11.6.1.5 changes in the applicable regulatory environment;

 

  11.6.1.6 changes in Kraft’s policy, technology or processes;

 

  11.6.1.7 changes in market priorities; or

 

  11.6.1.8 changes in the business units being serviced by Supplier.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

90



--------------------------------------------------------------------------------

11.6.2 Consequence. If an Extraordinary Event occurs, Kraft may, at its option,
request more favorable pricing with respect to applicable Charges for any
Service or Tower in accordance with the following:

 

  11.6.2.1 [ * * * ] and [ * * * ] shall [ * * * ] determine on a reasonable
basis the [ * * * ], if any, resulting from such Extraordinary Event and, upon [
* * * ], [ * * * ] shall then proceed to implement such [ * * * ] as quickly as
practicable and in accordance with the agreed-upon schedule. As the [ * * * ]
are realized, the Charges specified on the applicable Supplement and any
affected [ * * * ] shall be promptly and equitably adjusted to pass through to [
* * * ] the full benefit of such [ * * * ]; provided, that [ * * * ] shall
reimburse [ * * * ] for any net costs or expenses incurred to realize such [ * *
* ] if and to the extent [ * * * ] (i) notifies [ * * * ] of such additional
costs and obtains [ * * * ] approval prior to incurring such costs, (ii) uses
commercially reasonable efforts to identify and consider practical alternatives,
and reasonably determines that there is no other more practical or cost
effective way to obtain [ * * * ] without incurring such expenses, and
(iii) uses commercially reasonable efforts to minimize the additional costs to
be [ * * * ]. For the avoidance of doubt, and notwithstanding the foregoing, any
changes in the [ * * * ] arising out of this Section 11.6 will be applied to the
[ * * * ] on a [ * * * ] only from the date of the [ * * * ] of such [ * * * ].

 

  11.6.2.2 An Extraordinary Event shall not result in [ * * * ] to [ * * * ]
being [ * * * ] such Charges would have been if the RRCs, ARCs and other rates
and charges then specified in the applicable Supplement had been applied. [ * *
* ] may, at its sole option, elect, for each Extraordinary Event, at any time to
forego its rights under this Section 11.6 and instead, apply RRCs, ARCs and
other rates and charges specified in the applicable Supplement to adjust the
Charges.

 

11.7 Unanticipated Change.

If an Unanticipated Change occurs, and if Kraft requests that the Services be
modified to incorporate such Unanticipated Change after the completion of
Transformation for those Services to be transformed, or after Transition for all
other Services, the Parties shall use the procedures in Section 11.6.2 to
equitably adjust the Charges and other relevant provisions of this Agreement to
take such Unanticipated Change into Account. An “Unanticipated Change” shall
consist of a material change in the technologies and/or business processes
available to provide all or part of the Services which is outside the normal
evolution of technology experienced by the information technology and other
in-scope services, that was not generally available as of the Commencement Date,
and that would materially reduce Supplier’s cost of providing the Services.

 

11.8 Proration.

Periodic charges under this Agreement are to be computed on a calendar month
basis, and shall be prorated for any partial month on a calendar day basis.

 

11.9 Refundable Items.

 

11.9.1 Prepaid Amounts. Where Kraft and/or the Eligible Recipients have prepaid
for a service or function for which Supplier is assuming financial
responsibility under this Agreement, Supplier shall promptly refund to Kraft or
such Eligible Recipient, upon either Party identifying the prepayment, that
portion of such prepaid expense that is attributable to periods on and after the
Commencement Date; provided, however, that if Supplier had not received notice
of the prepayment prior to the Effective Date, Supplier shall only be obligated
to refund amounts to Kraft to the extent Supplier received an economic benefit
from the prepayment (e.g., if Supplier can demonstrate that it had planned to
use a replacement service at a lower cost, Supplier would only be obligated to
refund such lower cost amount).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

91



--------------------------------------------------------------------------------

11.9.2 Refunds and Credits. If Supplier should receive a refund, credit,
discount or other rebate for goods or services paid for by Kraft and/or the
Eligible Recipients on a Pass-Through Expense, Retained Expense, cost-plus or
cost-reimbursement basis, then Supplier shall (i) notify Kraft of such refund,
credit, discount or rebate and (ii) pay the full amount of such refund, credit,
discount or rebate to Kraft or such Eligible Recipient.

 

11.9.3 Allocation of Balloon, Roll-Over and Similar Payments. With respect to
contracts assigned to Kraft in connection with any Termination Assistance
Services, where the costs under any such contracts entered into by Supplier, a
Supplier Affiliate or Subcontractor are to be apportioned between the Parties,
Supplier shall be responsible for the payment of any costs required to be paid
by Kraft after the assignment of such contracts to Kraft, to the extent such
costs are attributable to periods during the Term and the provision of any
Termination Assistance Services. Additionally, if lease, license, maintenance,
service charges or other periodic payments under any such contract increase
after assignment to Kraft (other than to account for cost of living or similar
increases) (e.g., balloon or similar payments), unless Kraft has expressly
agreed to assume such increase, all such payments shall be recalculated so that,
as between the Parties, the entire cost shall be amortized evenly over the
entire term of such contract. In the case of licenses, such allocation of costs
shall not apply to the initial one-time license fees paid or payable by
Supplier. Supplier shall be responsible for those back-end and recalculated
costs that are attributable to periods during the Term and the provision of any
Termination Assistance Services, and, upon assignment to Kraft, Kraft shall be
responsible for all other payments. Supplier shall provide a credit to Kraft for
any such back-end costs and recalculated costs against any amounts then due and
owing by Kraft or, if there are no amounts then owed by Kraft, pay such back-end
or recalculated amounts to Kraft within 30 days after the assignment of the
applicable contract to Kraft.

 

11.10 Kraft Benchmarking Reviews.

 

11.10.1

Benchmarking Review. Commencing eighteen (18) months after the applicable
Supplement Commencement Date (or in the case of the first Supplement, if later,
following Supplier’s execution of a separate agreement, pursuant to
Section 11.1.6.3, with the second of the two Kraft entities resulting from the
Spin-Off), and with 30 days’ advance written notice to Supplier, and no more
frequently than once every 12 months thereafter for each scope of Services that
is benchmarked, Kraft may, subject to this Section 11.10, request that a
benchmarking study be performed by an independent third party with the
characteristics noted in Section 11.10.2 (a “Benchmarker”) to compare the
quality and price of all or any portion of the Services representing at least
one Tower against the quality and price of other well-managed outsourcing
suppliers (not including companies who self-perform services) performing similar
services to ensure that Kraft is receiving from Supplier pricing and levels of
service that are competitive with market rates, prices and service levels, given
the nature, volume and type of Services provided by Supplier hereunder
(“Benchmarking”). The Benchmarker may be hired and Kraft may provide the
Benchmarker with instructions and information prior to the required waiting
period set forth in the preceding sentence, but the actual benchmarking study
may not commence earlier than the end of such waiting period. In addition, Kraft
shall not require Benchmarking more than 3 times in any Contract Year. In making
this comparison, the Benchmarker shall consider such factors as the Benchmarker
typically considers in its benchmarking methodology, including the following
factors, and adjust the prices as and to the extent appropriate: (i) any
financial engineering, such

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

92



--------------------------------------------------------------------------------

as whether supplier transition charges are paid by the customer as incurred or
amortized over the term of this Agreement; (ii) the extent to which supplier
pricing includes the purchase of the customer’s existing assets; (iii) the
extent to which supplier pricing includes the cost of acquiring future assets;
(iv) the extent to which this Agreement calls for Supplier to provide and comply
with unique Kraft requirements; (v) whether Service Taxes are included in such
pricing or stated separately in supplier invoices; (vi) nature, size, scope and
term of the contract, and (vii) service locations.

 

11.10.2 General. Any Benchmarker engaged to perform the benchmarking study shall
execute a non-disclosure agreement substantially in the form attached hereto as
Exhibit 3, and must be an independent, established and industry recognized third
party with demonstrated benchmarking expertise, methodology and data sources,
must not be a provider of the Services, Direct Kraft Competitor or a Direct
Supplier Competitor or affiliated or associated with either Party in such a
manner that an objective person would regard the Benchmarker as likely to have a
material conflict of interest, such as because of its status as a consultant or
auditor of either Party, and therefore be unable to conduct the benchmark study
objectively and independently. Notwithstanding the foregoing, Supplier hereby
irrevocably consents to Kraft’s use of any Benchmarker listed in Schedule 25 at
any time during the Term. The Benchmarker shall be engaged on terms consistent
with this Section 11.10 and otherwise acceptable to Kraft, provided that
Supplier shall have an opportunity to review and comment on the proposed
agreement, and may at its option elect to be a party to such agreement and share
equally with Kraft in the amounts payable to such Benchmarker. Supplier and
Kraft shall cooperate fully with the Benchmarker and shall provide reasonable
access to any premises, equipment, personnel or documents and provide any
assistance required by the Benchmarker to conduct the Benchmarking, all at
Kraft's and Supplier’s respective cost and expense. The Benchmarking shall be
conducted so as not to unreasonably disrupt Supplier’s operations under this
Agreement.

 

11.10.3 Result of Benchmarking. If the Benchmarker finds that the Charges paid
by Kraft for all Services or for any service element are greater than [ * * * ]
of the prices charged by other well-managed suppliers for work of a similar
nature, type or volume (the “Benchmark Standard”), the Charges shall be [ * * *
]; provided that Supplier shall not be obligated to implement Benchmarking [ * *
* ] to the extent such [ * * * ] would result in Supplier’s total Charges [ * *
* ] as compared to its pricing absent such [ * * * ]. Such [ * * * ] shall
become effective immediately upon receipt of the Benchmarker’s report, though [
* * * ] reserves [ * * * ] the Benchmarker’s report pursuant to the dispute
resolution proceedings described in Section 11.10.4. Any reversal of the
Benchmarking findings will be effective prospectively only from the date the
dispute is resolved.

 

11.10.4 Supplier Review and Dispute. Kraft shall provide Supplier with a copy of
the Benchmarker’s report and Supplier shall have 10 days to review such report
and contest the Benchmarker’s findings. If the Parties are unable to agree upon
the validity of such findings, the matter shall be resolved pursuant to the
dispute resolution procedures set forth in Article 19. [ * * * ] in Supplier’s
Charges shall be implemented effective as of the date the Benchmarker’s final
report was [ * * * ] to [ * * * ].

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

93



--------------------------------------------------------------------------------

12. INVOICING AND PAYMENT

 

12.1 Invoicing.

 

12.1.1 Invoice. Within fifteen days after the beginning of each month, Supplier
will present Kraft with an invoice for any Charges due and owing for the
preceding month (the “Monthly Invoice”), including Monthly Base Charges, Charges
for Transition Services and Transformation Services, and ARCs and RRCs. The
invoice shall be delivered in hard copy and/or electronically to such billing
address(es) as Kraft may direct. Supplier shall not invoice Kraft for any
advance or concurrent charges or other amounts.

 

12.1.2 Form and Data. At Kraft’s request, Supplier shall provide separate
Monthly Invoices for each country to which Supplier is then providing Services.
With respect to the Resource Units in the Application Servers Tower that reside
in Supplier Facilities or, if prior to the completion of Transition and
Transformation, in the Kraft Facilities, Kraft may allocate the Charges for
those Resource Units to Eligible Recipients in the countries that are receiving
the benefit of the Services reflected by those Resource Units based on an
allocation formula Kraft provides to Supplier. Supplier will calculate the
Charges based on the location of the Resource Units and internally allocate
those Charges from that location to the Eligible Recipients in a country or
countries designated by Kraft and invoice Eligible Recipient in country for
those Charges. Unless otherwise agreed by the Parties, invoicing for Kraft’s
existing in-scope entities shall be done in accordance with the applicable
Supplement. If Kraft adds business that consumes Services in a country and
Supplier is not then issuing invoices to an Eligible Recipient in that country,
Kraft can require Supplier to begin issuing invoices to that country. Supplier
shall issue such invoice either from a Supplier Affiliate located in the same
country, or, if Supplier does not have an Affiliate in that country, from
another country as mutually agreed by Kraft and Supplier. Each invoice shall be
in the form specified in Exhibit 4 and shall (i) comply with all applicable
legal, regulatory and accounting requirements; and (ii) allow Kraft to validate
volumes and fees. Each invoice shall include the pricing calculations and
related data utilized to establish the Charges and sufficient information to
validate the service volumes and associated Charges. The data underlying each
invoice shall be delivered to Kraft electronically (if requested by Kraft) in a
form and format compatible with Kraft’s accounting systems. In addition,
Supplier shall provide Kraft with a database of current and detailed information
regarding its Charges, with the information in a format approved by Kraft, that
can be used by Kraft to produce chargebacks by Kraft business unit.

 

12.1.3 Credits. To the extent a credit may be due to Kraft pursuant to this
Agreement, Supplier shall provide Kraft with an appropriate credit against
amounts then due and owing; if no further payments are due to Supplier, Supplier
shall pay such amounts to Kraft within 15 days.

 

12.1.4 [ * * * ]. If [ * * * ] fails to provide an [ * * * ] to [ * * * ] for
(i) the [ * * * ] within [ * * * ] after the [ * * * ] for which those [ * * *
], (ii) any other [ * * * ] (excluding any [ * * * ] and [ * * * ]) within [ * *
* ] after the [ * * * ] in which the Services subject to [ * * * ] are rendered
(or a total of [ * * * ] so long as [ * * * ] has notified [ * * * ] within such
[ * * * ] of the delay and the estimated amount of the [ * * * ]), or (iii) [ *
* * ] or [ * * * ] within [ * * * ] after the [ * * * ] in which the applicable
[ * * * ] or [ * * * ] of the [ * * * ] is received by [ * * * ], then [ * * * ]
shall waive any right it may otherwise have to [ * * * ] for and [ * * * ] such
amount (and, with respect to [ * * * ] and [ * * * ], [ * * * ] shall be
required to [ * * * ] such [ * * * ] and [ * * * ] and any associated [ * * * ]
or [ * * * ] without [ * * * ]). [ * * * ] shall notify [ * * * ] of any delays
of any [ * * * ] extending more than [ * * * ] of which [ * * * ] is aware.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

94



--------------------------------------------------------------------------------

12.2 Payment Due.

Subject to the other provisions of this Article 12 and except as otherwise
provided in the applicable Supplement for the countries specified therein, each
Monthly Invoice provided for under Section 12.1 shall be due and payable by
Kraft by wire transfer in immediately available funds within [ * * * ] days
after receipt by Kraft of such Monthly Invoice unless the amount in question is
disputed in accordance with Section 12.4. Any amount due under this Agreement
for which a time for payment is not otherwise specified also shall be due and
payable within [ * * * ] days, subject to Kraft’s right to withhold pursuant to
Section 12.4. Any undisputed amounts not paid when due will thereafter bear
interest until paid at the Interest Rate.

 

12.3 Set Off.

With respect to any amount to be paid or reimbursed by Kraft hereunder, Kraft
may set off against such amount any amount that Supplier is obligated to pay or
credit Kraft hereunder; provided that (i) Kraft will first set off amounts due
with respect to any Services in any country against invoices for the same
country; (ii) Kraft will notify Supplier if the invoice for the same country is
insufficient to set off the full amount due and permit Supplier or the
applicable Supplier Affiliate to pay remaining amount due, and (iii) Kraft will
be responsible for currency risk for amounts Kraft elects to set off against
another country’s invoice to the extent such other country uses a different
currency.

 

12.4 Disputed Charges.

Kraft may withhold payment of particular Charges that Kraft reasonably disputes
in good faith subject to the following:

 

12.4.1 Notice of Dispute. If Supplier’s invoice includes sufficient detail and
supporting documentation to enable Kraft to reasonably determine whether
Supplier’s Charges are in accordance with this Agreement, Kraft shall notify
Supplier on or before the payment due date of such invoice if it disputes any of
the Charges in such invoice.

 

12.4.2 Notice of Insufficient Detail, Documentation and Dispute. If Supplier’s
invoice does not include sufficient detail and supporting documentation to
enable Kraft to reasonably determine whether Supplier’s Charges are in
accordance with this Agreement, Kraft shall so notify Supplier on or before the
payment due date. Supplier shall promptly provide such reasonable detail and
supporting documentation, and Kraft shall notify Supplier within 10 business
days after receipt thereof by the Kraft Contract Manager whether it disputes any
of the Charges in Supplier’s invoice.

 

12.4.3 Description and Explanation. If Kraft disputes any Supplier Charges,
Kraft shall so notify Supplier promptly after becoming aware of the issue and
provide a description of the particular Charges in dispute and an explanation of
the reason why Kraft disputes such Charges.

 

12.4.4 Continued Performance. Subject to compliance with the provisions of
Section 12.4.6, each Party agrees to continue performing its obligations under
this Agreement while any dispute is being resolved unless and until such
obligations are terminated by the termination or expiration of this Agreement.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

95



--------------------------------------------------------------------------------

12.4.5 No Waiver. Neither the failure to dispute any Charges or amounts prior to
payment nor the failure to withhold any amount shall constitute, operate or be
construed as a waiver of any right Kraft may otherwise have to dispute any
Charge or amount or recover any amount previously paid.

 

12.4.6 Amount of Withholding. In no event may Kraft withhold from any monthly
invoice an amount in excess of [ * * * ] of the aggregate amount of the monthly
invoices, provided that Kraft will be responsible for currency to the extent the
amount withheld from a country invoice pertains to Services billed under an
invoice for another country. If at any time Kraft is withholding disputed
amounts that, in the aggregate, exceed [ * * * ], then Kraft shall place the
full amount of the withheld amounts into an interest bearing escrow account with
a nationally recognized financial institution. The Parties agree to work in good
faith and expeditiously to resolve all Charges disputes. Interest earned in the
account will be distributed to the Parties in the proportion to the amounts they
receive from the account.

 

13. KRAFT DATA AND OTHER PROPRIETARY INFORMATION

 

13.1 Kraft Ownership of Kraft Data.

Kraft Data is and shall remain the property of Kraft (and/or the applicable
Eligible Recipients). Supplier shall promptly deliver Kraft Data (or the portion
of such Kraft Data specified by Kraft) to Kraft in the format and on the media
prescribed by Kraft (i) at any time at Kraft’s request, (ii) at the end of the
Term and the completion of all requested Termination Assistance Services (except
Contract Records, which shall be retained by Supplier for the Audit Period
specified in Section 9.10.1 unless and to the extent Supplier is directed by
Kraft to deliver such Contract Records to Kraft prior to the expiration of such
audit period), or (iii) with respect to particular Kraft Data, at such earlier
date that such data are no longer required by Supplier to perform the Services.
Thereafter, Supplier shall return or destroy, as directed by Kraft, all copies
of the Kraft Data in Supplier’s possession or under Supplier’s control as soon
as possible, but in any event within 10 business days and deliver to Kraft
written certification of such return or destruction signed by an authorized
representative of Supplier. Supplier shall not withhold any Kraft Data as a
means of resolving any dispute. Kraft Data shall not be utilized by Supplier for
any purpose other than the performance of Services under this Agreement and for
use by Supplier in formal dispute resolution proceedings that may arise between
the Parties pursuant to this Agreement. Supplier shall at all times comply with
Kraft’s privacy policy, as modified by Kraft from time to time. Kraft Data shall
not be sold, assigned, leased, encumbered or commercially exploited or otherwise
provided to third parties by or on behalf of Supplier or any Supplier Personnel.
Supplier shall promptly notify Kraft if it believes that any use of Kraft Data
by Supplier contemplated under this Agreement or to be undertaken as part of the
Services is inconsistent with the foregoing.

 

13.2 Safeguarding Kraft Data.

 

13.2.1

Safeguarding Procedures. Supplier shall establish and maintain environmental,
safety and facility procedures, data security procedures and other safeguards
against the destruction, loss, unauthorized access or alteration of Kraft Data
in the possession of Supplier which are (i) no less rigorous than those
maintained by Kraft as of the Effective Date and made available to Supplier at
its request (or implemented by Kraft in the future to the extent deemed
necessary by Kraft), including the security and control requirements described
in Schedule 17.1 and elsewhere in this Agreement; and (ii) no less rigorous than
those maintained by Supplier for its own information of a similar nature where
the Kraft Data is being maintained at a Supplier Facility, and, after completion
of Transformation or Transition, as applicable, for Kraft Data maintained by
Supplier

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

96



--------------------------------------------------------------------------------

at a Kraft Site, subject to Kraft’s responsibility for maintaining physical
security at such Kraft Site; (iii) no less rigorous than accepted security
standards in the industry (such as ISO 17799), and (iv) adequate to permit
Supplier to meet its obligations under Section 13.3. Within 90 days following
the Effective Date, Supplier shall evaluate the then-current Kraft security
policy and shall prepare and submit for Kraft review and approval
recommendations with respect to changes or modifications to such policy.
Supplier shall maintain and enforce the then-current Kraft security policy until
any changes or modifications are approved by Kraft in writing for
implementation. The Parties acknowledge and agree that modifications or
additions to the Kraft security or other policies or the information security
requested by Kraft after the Effective Date may result in Supplier performing
New Services to comply with such modifications or additions if such services
meet the definition of New Services. Kraft shall have the right to establish
backup security for Kraft Data and to keep backup copies of the Kraft Data in
Kraft’s possession at Kraft’s expense if Kraft so chooses. Supplier shall
provide Kraft with downloads of Kraft Data, as requested by Kraft, to enable
Kraft to maintain such backup security or backup copies of Kraft Data. Supplier
shall remove all Kraft Data from any media taken out of service and shall
destroy or securely erase such media in accordance with the Policy and
Procedures Manual. No media on which Kraft Data is stored may be used or re-used
to store data of any other customer of Supplier or to deliver data to a third
party, including another Supplier customer, unless securely erased in accordance
with the Policy and Procedures Manual. In the event Supplier discovers or is
notified of a breach or potential breach of security relating to Kraft Data in
the possession or control of Supplier or its Affiliates or Subcontractors or
System that Supplier is supporting, Supplier shall (i) expeditiously notify
Kraft of such breach or potential breach, (ii) investigate such breach or
potential breach and perform a Root Cause Analysis thereon, (iii) remediate the
effects of such breach or potential breach of security to the extent possible,
(iv) provide Kraft with such assurances as Kraft shall request that such breach
or potential breach will not recur and (v) provide periodic updates during the
investigation to Kraft and provide Kraft the Root Cause Analysis reports. If the
Root Cause Analysis indicates that Supplier was not responsible for the cause of
the breach or potential breach and Supplier is unable to perform remediation
efforts without adding substantial additional Supplier resources or third party
contractors (beyond the Subcontractor personnel then assigned to perform
Services for Kraft), Kraft may elect to either (i) reprioritize the Services, in
which event Supplier will perform the remediation at no additional charge, or
(ii) authorize Supplier to perform the remediation as a Project.

 

13.2.2 Reconstruction Procedures. As part of the Services, Supplier shall be
responsible for developing and maintaining procedures for the reconstruction of
lost Kraft Data which are (i) no less rigorous than those maintained by Kraft as
of the Effective Date (or implemented by Kraft in the future to the extent
deemed necessary by Kraft), and (ii) no less rigorous than those maintained by
Supplier for its own information of a similar nature.

 

13.2.3

Corrections. Supplier shall restore all destroyed, lost or altered Kraft Data
using generally accepted data restoration techniques consistent with the
requirements of the applicable Supplement, where applicable. In addition, if
Supplier or its Affiliates or Subcontractors has caused the destruction, loss or
alteration of any Kraft Data, Supplier shall be responsible for the cost of
restoring such data. If Supplier or its Affiliates or Subcontractors have not
caused the destruction, loss or alteration of any Kraft Data, and Supplier is
unable to perform the restoration efforts without either adding substantial
additional Supplier resources or third party contractors (beyond the
Subcontractor personnel then assigned to perform Services for Kraft), Supplier
will so notify Kraft. Kraft may elect to either (i) reprioritize the Services,
in which event Supplier will perform the restoration at no additional charge, or
(ii) authorize Supplier to perform the

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

97



--------------------------------------------------------------------------------

restoration as a Project. Supplier shall at all times adhere to the procedures
and safeguards specified in Section 13.2.1 and 13.2.2 and shall correct
(including any required back-up or restoration of data from scheduled backups,
or if not available on such backups, restoration by other means with Kraft’s
reasonable cooperation), at no charge to Kraft, any destruction, loss or
alteration of any Kraft Data attributable to the failure of Supplier or Supplier
Personnel to comply with Supplier’s obligations under this Agreement.

 

13.2.4 Advice on Better Procedures. Without disclosure of confidential
information about other customers, Supplier shall regularly advise Kraft of data
security practices, procedures and safeguards in effect for other Supplier
customers, where such practices, procedures and safeguards are of a higher
standard than those contemplated under this Agreement.

 

13.3 Kraft and Supplier Personal Data.

The Parties shall be bound by and comply the requirements of Schedule 27 (Global
Personal Data Protection Principles) to the extent applicable as specified in
that Schedule.

 

13.4 Confidentiality.

 

13.4.1

Proprietary Information. Supplier and Kraft each acknowledge that the other
possesses and will continue to possess information that has been developed or
received by it, has commercial value in its or its customers’ business and is
not generally available to the public. Except as otherwise specifically agreed
in writing by the Parties, “Proprietary Information” shall mean (i) this
Agreement and the terms hereof; (ii) all non-public information and Materials
marked confidential, restricted or proprietary by either Party, and (iii) in the
case of Kraft and the Eligible Recipients, Software provided to Supplier by or
through Kraft or the Eligible Recipients, Developed Materials, Kraft Data,
customer lists, customer contracts, customer information, rates and pricing,
information with respect to competitors, strategic plans, account information,
rate case strategies, research information, plant and equipment design
information, financial/accounting information (including assets, expenditures,
mergers, acquisitions, divestitures, billings collections, revenues and
finances), human resources and personnel information, marketing/sales
information, information regarding businesses, plans, operations, third party
contracts, licenses, internal or external audits, lawsuits, regulatory
compliance or other non-public information, Materials or data obtained,
received, from or through Kraft or any Eligible Recipient (including Proprietary
Information of third party service providers of Kraft or any Eligible Recipient
; provided, however, that such third party service provider shall not be deemed
a third party beneficiary under Section 21.14 and only Kraft will have the right
to enforce this obligation on behalf of such third party service provider)
transmitted, processed, stored, archived, or maintained by Supplier under this
Agreement; and (iv) in the case of Supplier, financial information, account
information, information regarding Supplier’s business plans and operations,
research information, human resources and personnel information, trade secrets,
third party contracts or licenses, and proprietary software, tools and
methodologies owned by Supplier and used in the performance of the Services. The
terms of, and performance reports issued in connection with, this Agreement will
be deemed the Proprietary Information of each Party and, except as permitted by
Section 13.4.2.3, neither Party may disclose such Proprietary Information
without the prior written consent of the other Party. The Parties agree that
Proprietary Information of Kraft includes, but is not limited to: plans for
changes in Kraft’s or an Eligible Recipient’s facilities, business units and
product lines, plans for business mergers, acquisitions or divestitures, rate
information, plans for the development and marketing of new

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

98



--------------------------------------------------------------------------------

products, financial forecasts and budgets, technical information, employee lists
and company telephone or e-mail directories. Proprietary Information of Kraft
also includes all Proprietary Information of or belonging to GroceryCo and the
eligible recipients under the GroceryCo MPSA to the extent that Supplier
receives any such information from or through Kraft or the Eligible Recipients
pursuant to this Agreement.

 

13.4.2 Obligations.

 

  13.4.2.1 During the term of this Agreement and at all times thereafter as
specified in Section 13.4.6, Supplier and Kraft shall not disclose to any third
party, except as allowable herein, and shall maintain the confidentiality of,
all Proprietary Information of the other Party (and in the case of Supplier, the
Eligible Recipients). Kraft and Supplier shall each use at least the same degree
of care to safeguard and to prevent disclosing to third parties, except as
allowable herein, the Proprietary Information of the other Party as it employs
to avoid unauthorized disclosure, publication, dissemination, destruction, loss,
or alteration of its own Proprietary Information (or Proprietary Information of
its customers) of a similar nature, but not less than reasonable care. Supplier
Personnel shall not have access to Kraft’s Proprietary Information without
proper authorization from the Kraft Contract Manager or a designee thereof. Upon
receiving such authorization, authorized Supplier Personnel shall have access to
Kraft’s Proprietary Information only to the extent necessary for such person to
perform his or her obligations under or with respect to this Agreement or as
otherwise naturally occurs in such person’s scope of responsibility, provided
that such access is not in violation of Law.

 

  13.4.2.2 The Parties may disclose Proprietary Information of the other Party
to their Affiliates, auditors, attorneys, accountants, consultants, contractors
and subcontractors, where (A) such disclosure is necessary for the performance
of such person’s or entity’s obligations under or with respect to this Agreement
or otherwise naturally occurs in such person’s or entity’s scope of
responsibility, (B) the entity or individual agrees in writing to assume the
obligations described in this Section 13.4, and (C) the disclosing Party assumes
full responsibility for the acts or omissions of such person or entity and takes
all reasonable measures to ensure that the Proprietary Information of the other
Party is not disclosed or used in contravention of this Agreement. Any
disclosure to such person or entity shall be under the terms and conditions as
provided herein. Each Party’s Proprietary Information shall remain the property
of such Party. The Parties may, to the extent required and subject to
appropriate confidentiality notices, provide Proprietary Information to tax
authorities, pertinent to tax filings, claims, and assessments without approval
by the other Party, but subject to notice to the other party except where
prohibited by applicable Law.

 

  13.4.2.3

Neither Party shall (A) make any use or copies of the Proprietary Information of
the other Party except as contemplated by this Agreement, (B) acquire any right
in or assert any lien against the Proprietary Information of the other Party,
(C) sell, assign, transfer, lease, or otherwise dispose of the other Party’s
Proprietary Information to third parties, except as allowable herein, or
commercially exploit such Proprietary Information of the other Party, including
through Derivative

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

99



--------------------------------------------------------------------------------

Works, or (D) refuse for any reason (including a default or material breach of
this Agreement by the other Party) to promptly provide the other Party’s
Proprietary Information (including copies thereof) to the other Party if
requested to do so. Notwithstanding the foregoing, either Party may disclose
Proprietary Information relating to the financial or operational terms of this
Agreement and/or Supplier’s performance hereunder (e.g., applicable Service
Levels and measurements of Supplier’s performance with respect to such Service
Levels) in connection with a benchmarking under Section 11.10. Kraft may
disclose Proprietary Information relating to its operations, the Services, the
Service Levels, and its costs for the Services (but not the Resource Unit
Charges or Supplier's actual performance against its Service Level obligations
hereunder), in connection with the solicitation of proposals for or the
procurement of the same or similar services from Kraft Third Party Contractors.
Upon expiration or any termination of this Agreement and completion of each
Party’s obligations under this Agreement, each Party shall return or destroy, as
the other Party may direct, all documentation in any medium that contains,
refers to, or relates to the other Party’s Proprietary Information within 30
days (except Contract Records, which shall be retained by Supplier for the Audit
Period, unless and to the extent Supplier is directed by Kraft to deliver such
Contract Records to Kraft prior to the expiration of such audit period). Each
Party shall deliver to the other Party written certification of its compliance
with the preceding sentence signed by an authorized representative of such
Party. In addition, each Party shall take all necessary steps to ensure that its
employees comply with these confidentiality and non-use provisions.

 

13.4.3

Exclusions. Section 13.4.2 shall not apply to any particular information or
Materials which the receiving Party can demonstrate (i) is, at the time of
disclosure to it, generally available to the public other than through a breach
of the receiving Party’s or a third party’s confidentiality obligations;
(ii) after disclosure to it, is published by the disclosing Party or otherwise
becomes generally available to the public other than through a breach of the
receiving Party’s or a third party’s confidentiality obligations; (iii) is
lawfully in the possession of the receiving Party at the time of disclosure to
it; (iv) is received from a third party having a lawful right to disclose such
information; or (v) is independently developed by the receiving Party without
reference to Proprietary Information of the furnishing Party, provided however,
that the exclusions in the foregoing subsections (i) and (ii) shall not be
applicable to the extent that the disclosure or sharing of such information by
one or both Parties is subject to any limitation, restriction, consent or
notification requirement under any applicable federal or state information
privacy law or regulation then in effect. The Parties acknowledge and agree that
Proprietary Information of the other Party that is not generally available to
the public shall not be deemed public or subject to this exclusion merely
because it is combined with information that is generally available to the
public. In addition, the receiving Party shall not be considered to have
breached its obligations under this Section 13.4 for disclosing Proprietary
Information of the other Party as required, in the opinion of legal counsel, to
satisfy any legal requirement of a competent government body, provided that,
promptly upon receiving any such request, such Party, to the extent it may
legally do so, advises the other Party of the other Party’s Proprietary
Information to be disclosed and the identity of the third party requiring such
disclosure prior to making such disclosure in order that the other Party may
interpose an objection to such disclosure, take action to assure confidential
handling of its Proprietary Information, or take such other action as it deems
appropriate to protect the Proprietary Information. Further, and notwithstanding
anything to the contrary in this

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

100



--------------------------------------------------------------------------------

Agreement, each Party may disclose, without prior notice to, or approval or
consent by, the other Party, to taxing authorities and to such Party’s
representatives, attorneys and advisers, any Proprietary Information that is
required to be disclosed in connection with such Party’s tax filings, reports,
claims, audits or litigation, provided the disclosing Party takes such action as
is reasonable to assure confidential handling of the other Party’s Proprietary
Information. The receiving Party shall use commercially reasonable efforts to
cooperate with the disclosing Party in its efforts to seek a protective order or
other appropriate remedy or in the event such protective order or other remedy
is not obtained, to obtain assurance that confidential treatment will be
accorded such Proprietary Information.

 

13.4.4 Loss of Proprietary Information. Each Party shall upon the knowledge or
belief of a loss of the other Party’s Proprietary Information (i) immediately
notify the other Party of any possession, use, knowledge, disclosure, or loss of
such other Party’s Proprietary Information in contravention of this Agreement,
(ii) promptly furnish to the other Party all known details and assist such other
Party in investigating and/or preventing the reoccurrence of such possession,
use, knowledge, disclosure, or loss, (iii) cooperate with the other Party in any
investigation or litigation deemed necessary by such other Party to protect its
rights, and (iv) promptly use all commercially reasonable efforts to prevent
further possession, use, knowledge, disclosure, or loss of the other Party’s
Proprietary Information in contravention of this Agreement. Each Party shall
bear any costs it incurs in complying with this Section 13.4.4.

 

13.4.5 No Implied Rights. Nothing contained in this Section 13.4 shall be
construed as obligating a Party to disclose its Proprietary Information to the
other Party, or as granting to or conferring on a Party, expressly or impliedly,
any rights or license to any Proprietary Information of the other Party.

 

13.4.6 Survival. Supplier’s obligations with respect to Kraft Personal Data and
Kraft’s human resources and personnel information and Kraft’s obligations with
respect to Supplier’s human resources and personnel information shall survive
the expiration or termination of this Agreement and shall be perpetual. The
Parties’ obligations of non-disclosure and confidentiality with respect to all
of the other Party’s Proprietary Information shall survive the expiration or
termination of this Agreement for a period of 15 years from the expiration or
termination of this Agreement (including all periods of Termination Assistance
Services); provided, however, that the passage of this 15 year period shall not
absolve either Party of responsibility for any breach of this Article 13
occurring prior to the expiration of such 15 year period.

 

13.4.7 Disclosure of Supplier Proprietary Information by Kraft. Notwithstanding
the terms and conditions of this Section 13.4, Kraft shall have the right to
disclose Supplier Proprietary Information obtained by Kraft under the terms of
this Agreement to GroceryCo and its Eligible Recipients (as defined under the
GroceryCo MPSA), and to receive Supplier Proprietary Information obtained by
GroceryCo under the terms of the GroceryCo MPSA from GroceryCo and its Eligible
Recipients (as defined under the GroceryCo MPSA) at any time until [ * * * ]
after the GroceryCo Start Date without obligation to notify or obtain the
consent of Supplier. In addition, Kraft shall have the right at any time to
disclose to and to receive from GroceryCo and the Eligible Recipients (as
defined under the GroceryCo MPSA), without obligation to notify or obtain the
consent of Supplier, any Supplier Proprietary Information disclosed by Supplier
in connection with this Agreement or the GroceryCo MPSA prior to the GroceryCo
Start Date. Kraft shall protect such Supplier Proprietary Information in the
same manner as if received directly from Supplier.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

101



--------------------------------------------------------------------------------

13.4.8 Disclosure of Kraft Proprietary Information by Supplier. Notwithstanding
the terms and conditions of this Section 13.4, Supplier shall have the right to
disclose to GroceryCo Kraft Proprietary Information obtained by Supplier under
the terms of this Agreement solely as necessary to perform the Services under
this Agreement or the GroceryCo MPSA, until the later of (i) [ * * * ] after the
GroceryCo Start Date or (ii) with respect to Kraft Proprietary Information
related to Projects related to the Spin-Off, the date that such Projects related
to the Spin-Off are complete, without obligation to notify or to obtain the
consent of Kraft. In addition, Supplier shall have the right at any time to
disclose to and to receive from GroceryCo, without obligation to notify or to
obtain the consent of Kraft, any Kraft Proprietary Information disclosed by
Kraft to GroceryCo prior to the GroceryCo Start Date. Supplier shall protect any
Kraft Proprietary Information received from GroceryCo in the same manner as if
received directly from Kraft.

 

13.5 File Access.

Subject to the limitations expressly noted in this Section 13.5, Kraft shall
have unrestricted access to, and the right to review and retain the entirety of,
all computer or other files containing Kraft Data, as well as all systems and
network logs, system parameters and documentation. At no time shall any of such
files or other materials or information be stored or held in a form or manner
not readily accessible to Kraft. Supplier shall provide to the Kraft Contract
Manager all passwords, codes, comments, keys, documentation and the locations of
any such files and other materials promptly upon the request of Kraft, including
Equipment and Software keys and such information as to format, encryption (if
any) and any other specification or information necessary for Kraft to retrieve,
read, revise and/or maintain such files and information. Upon the request of the
Kraft Contract Manager, Supplier shall confirm that, to the best of its
knowledge, all files and other information provided to Kraft are complete and
that no material element, amount, or other fraction of such files or other
information to which Kraft may request access or review has been deleted,
withheld, disguised or encoded in a manner inconsistent with the purpose and
intent of providing full and complete access to Kraft as contemplated by this
Agreement. Kraft shall comply with Supplier’s reasonable security and
confidentiality requirements, and, to the extent such access requires use of
Supplier’s software, equipment, systems or facilities, shall comply with
Supplier’s reasonable security and confidentiality requirements, and with
Supplier’s reasonable standards and procedures in order to avoid disclosure of
or access to any information of any other Supplier customers, or other Supplier
Proprietary Information that Kraft is not otherwise entitled to obtain pursuant
to this Agreement, including Supplier’s internal costs.

 

13.6 Requirements for Information in Legal Proceedings.

 

13.6.1 Preservation of Legal Privileges. If Kraft notifies Supplier, or Supplier
is otherwise aware, that particular Kraft Data or Kraft’s Proprietary
Information may be within Kraft attorney-client or work-product privileges of
Kraft, then regardless of any applicable exclusions, Supplier (i) shall not
disclose such Kraft Data or Kraft Proprietary Information or take any other
action that would result in waiver of such privileges and (ii) shall instruct
all Supplier Personnel and Subcontractors who may have access to such
communications to maintain privileged material as strictly confidential and
otherwise protect Kraft privileges. Communications to and from any lawyer
employed or retained on behalf of Kraft shall be deemed to contain privileged
material unless Kraft otherwise states, and Supplier acknowledges it is aware of
this.

 

13.6.2

Litigation Response Plan. If Kraft so requests, Supplier shall participate in
periodic meetings to discuss implementation and updating of policies and
procedures to prepare for and respond to discovery requests, subpoenas,
investigatory demands, and other requirements for information

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

102



--------------------------------------------------------------------------------

related to legal and regulatory audits and proceedings (the “Litigation Response
Plan”). At such meetings, Supplier shall fully cooperate with Kraft in providing
all information requested by Kraft or that would assist Kraft in connection with
such Litigation Response Plan. Supplier shall comply with the Litigation
Response Plan, to the extent capable of being performed by the Supplier
Personnel then providing the Services, as it may be revised by Kraft from time
to time, including preparing for and complying with requirements for the
preservation and production of data in connection with legal and regulatory
proceedings and government investigations.

 

13.6.3 Response to Preservation and Production Requirements.

 

  13.6.3.1 If Kraft is required to, or sees a risk that it will be required to,
preserve and/or produce any Materials, Kraft Data, Kraft’s Proprietary
Information or related Systems possessed by Supplier or under Supplier’s control
in the context of legal proceedings or investigations (“Litigation Data”), Kraft
may send Supplier a notice (a “Litigation Requirements Notice”) describing the
Litigation Data to be preserved or produced in reasonable detail. If Kraft so
requests, Supplier shall promptly provide Kraft with information needed to
determine with greater specificity the scope of the request.

 

  13.6.3.2 Upon receipt of a Litigation Requirements Notice, Supplier shall
(A) designate a legal information management representative who shall be
responsible for managing Supplier’s response and any resulting Services and
(B) cooperate with Kraft to the fullest extent to preserve and/or produce the
Litigation Data described in such Litigation Requirements Notice.

 

  13.6.3.3 Without limiting the foregoing, Supplier shall immediately take all
necessary measures to preserve all Litigation Data described in a Litigation
Requirements Notice and unless otherwise instructed by Kraft, to deliver such
Litigation Data to Kraft by the date set forth in the Litigation Requirements
Notice (or within 30 days, if no date is given). If Supplier is unable to
determine from the Litigation Requirements Notice what Litigation Data is to be
preserved and/or produced, or is not able for technical or other reasons to take
effective steps to fully preserve or produce such Litigation Data, Supplier
shall immediately so notify Kraft and undertake all necessary measures to comply
with the Litigation Requirements Notice to the fullest extent possible.

 

  13.6.3.4 Supplier shall cooperate with Kraft in generating information to be
presented in legal proceedings, including, as Kraft requests, (A) Charges
estimates, (B) descriptions of systems, data, media and processes, (C) reports,
declarations and affidavits, (D) reasons why it may be infeasible to preserve or
produce certain items, and (E) other material as requested by Kraft, so long as
it does not require the disclosure of Supplier Proprietary Information or
internal cost information that Kraft does not have a right to obtain. Without
limiting the generality of the foregoing, Supplier shall fully document all
actions taken by Supplier pursuant to any Litigation Requirements Notice.
Supplier shall promptly report to Kraft on its activities related to complying
with the requirements described in the Litigation Requirements Notice, and shall
issue periodic reports pursuant to Section 9.2 on a schedule to be agreed to by
the Parties.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

103



--------------------------------------------------------------------------------

13.6.4 Supplier Responsibility for Kraft Information. Upon receipt by Supplier
from a third party of any request, demand, notice, subpoena, order or other
legal information request relating to legal proceedings or investigations
relating to any Materials, Kraft Data, Kraft Proprietary Information or related
Systems in Supplier’s possession (“Third Party Litigation Data”), Supplier shall
immediately notify Kraft Contract Manager (or his or her designee) and provide
Kraft with a copy of all Third Party Litigation Data requested, to the extent
Supplier legally may do so. Prior to responding to such legal information
request, Supplier shall meet and confer with Kraft and shall cooperate with
Kraft in preserving Kraft’s legal rights, including but not limited to
objections, reservations, limitations and privileges, relating to such legal
information request. If legally permissible, Kraft at its sole discretion may
demand tender of the request by Supplier and assume primary responsibility for
responding, in which case (i) Supplier shall cooperate fully with Kraft in
preparing the response and (ii) Kraft shall inform Supplier of all proceedings
related to the response and protect Supplier’s interests and legal rights. If
Supplier is barred legally from notifying Kraft of the legal information
request, Supplier shall take commercially reasonable steps to protect Kraft’s
legal rights in connection with any response.

 

13.6.5 Cost of Compliance. The Parties acknowledge that compliance with this
Section 13.6 [ * * * ], constitute New Services for which Supplier is entitled
to additional compensation. However, in no event shall Supplier be entitled to
any additional compensation for New Services under this subsection unless the
Kraft Contract Manager and Supplier Account Executive, or their authorized
designee, expressly agree upon such additional compensation or Supplier’s
entitlement to additional compensation is established through the dispute
resolution process.

 

14. OWNERSHIP AND LICENSE OF MATERIALS

 

14.1 Kraft Owned and Licensed Materials.

 

14.1.1 Ownership of Kraft Owned Materials. Kraft shall be the sole and exclusive
owner of (i) all intellectual property, Software and other Materials owned by
Kraft or the Eligible Recipients, including Kraft Owned Software and other
Materials owned by Kraft and the Eligible Recipients, and (ii) all enhancements
and Derivative Works of such intellectual property, Software and Materials,
including all United States and foreign patent, copyright and other intellectual
property rights in such Materials (collectively, “Kraft Owned Materials”). As
between Kraft and Supplier, Kraft Owned Materials shall include (i) all
intellectual property, Software and Materials pertaining to Kraft products or
services created by or obtained from third party sellers, distributors,
purchasers or users of such products or services, and (ii) all enhancements or
derivative works of such intellectual property, Software and Materials.

 

14.1.2

License to Kraft Owned Materials. As of the Commencement Date, Kraft hereby
grants Supplier and, to the extent necessary for Supplier to provide the
Services, to Subcontractors designated by Supplier that sign a written agreement
to be bound by all of the terms contained herein applicable to such Materials
(such agreement shall be agreed to by the Parties and shall include the terms
specified in this Section as well as those pertaining to the ownership of such
Materials and any Derivative Works developed by the Parties, the scope and term
of the license, the restrictions on the use of such Materials, the obligations
of confidentiality, etc.) a non-exclusive, non-transferable, royalty-free
limited right and license during the Term (and thereafter to the extent
necessary to perform any Termination Assistance Services requested by Kraft) to
access, use, execute, reproduce, display, perform, modify and distribute the
Kraft Owned Materials for the express and sole purpose of (i) providing the
Services, and (ii) for such Kraft

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

104



--------------------------------------------------------------------------------

Owned Materials provided to or developed by Supplier before the GroceryCo Start
Date, providing the “Services” under the GroceryCo Agreement for GroceryCo.
Supplier and its Subcontractors shall have no rights in the source code to such
Kraft Owned Materials unless and to the extent approved in writing in advance by
Kraft. Kraft Owned Materials shall remain the sole property of Kraft. Supplier
and its Subcontractors shall not (i) use any Kraft Owned Materials for the
benefit of any person or Entity other than Kraft or the Eligible Recipients,
(ii) separate or uncouple any portions of the Kraft Owned Materials, in whole or
in part, from any other portions thereof, or (iii) reverse assemble, reverse
engineer, translate, disassemble, decompile or otherwise attempt to create or
discover any source or human readable code, underlying algorithms, ideas, file
formats or programming interfaces of the Kraft Owned Materials by any means
whatsoever, without the prior written approval of Kraft, which may be withheld
at Kraft’s sole discretion. Except as otherwise requested or approved by Kraft
in writing, Supplier and its Subcontractors shall cease all use of Kraft Owned
Materials upon the end of the Term and the completion of any Termination
Assistance Services and shall certify such cessation to Kraft in a notice signed
by an officer of Supplier and each applicable Subcontractor. THE KRAFT OWNED
MATERIALS ARE PROVIDED BY KRAFT TO SUPPLIER AND ITS SUBCONTRACTORS ON AN AS-IS,
WHERE-IS BASIS, EXCEPT FOR KRAFT’S INFRINGEMENT INDEMNITY IN SECTION 17.2.5.
KRAFT EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
AS TO SUCH KRAFT OWNED MATERIALS, OR THE CONDITION OR SUITABILITY OF SUCH
MATERIALS FOR USE BY SUPPLIER OR ITS SUBCONTRACTORS TO PROVIDE THE SERVICES,
INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

14.1.3 License to Kraft Licensed Third Party Materials. Subject to Supplier
having obtained any Required Consents, Kraft hereby grants to Supplier, for the
sole purpose of performing the Services and solely to the extent of Kraft’s
underlying rights, the same rights of access and use as Kraft possesses under
the applicable software licenses with respect to Kraft licensed Third Party
Materials. Kraft also shall grant such rights to Subcontractors designated by
Supplier if and to the extent necessary for Supplier to provide the Services;
provided that, Supplier shall pay all fees, costs and expenses associated with
the granting of such rights to such Subcontractors. Supplier and its
Subcontractors shall comply with the duties, including use restrictions and
those of nondisclosure, imposed on Kraft by such licenses. In addition, each
Subcontractor shall sign a written agreement to be bound by all of the terms
contained herein applicable to such Third Party Materials (such agreement shall
be agreed to by the Parties and shall include the terms specified in this
Section as well as those pertaining to the ownership of such Third Party
Materials and any derivative materials developed by the Parties, the scope and
term of the license, the restrictions on the use of such Third Party Materials,
the obligations of confidentiality, etc.). Except as otherwise requested or
approved by Kraft (or the relevant licensor), Supplier and its Subcontractors
shall cease all use of such Third Party Materials upon the end of the Term and
the completion of any Termination Assistance Services. THE KRAFT LICENSED THIRD
PARTY MATERIALS ARE PROVIDED BY KRAFT TO SUPPLIER AND ITS SUBCONTRACTORS ON AN
AS-IS, WHERE-IS BASIS, EXCEPT FOR KRAFT’S INFRINGEMENT INDEMNITY IN SECTION
17.2.5. KRAFT EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESSED
OR IMPLIED, AS TO SUCH KRAFT LICENSED THIRD PARTY MATERIALS, OR THE CONDITION OR
SUITABILITY OF SUCH MATERIALS FOR USE BY SUPPLIER OR ITS SUBCONTRACTORS TO
PROVIDE THE SERVICES, INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

105



--------------------------------------------------------------------------------

14.2 Developed Materials.

 

14.2.1 Ownership by [ * * * ]. Unless the Parties agree otherwise, all Developed
Materials created by Supplier in connection with the Services provided by
Supplier under this Agreement shall be [ * * * ] and considered to be [ * * * ]
(as that term is used in Section [ * * * ] of the United States Copyright Act,
17 U.S.C. § [ * * * ], or in analogous provisions of other applicable Laws) and
owned by [ * * * ]. If any such Developed Materials may not be considered a [ *
* * ] under applicable Law, [ * * * ] hereby irrevocably assigns, and shall
assign, to [ * * * ] without further consideration, all of [ * * * ] right,
title and interest in and to such Developed Materials, including United States
and foreign patent, copyright and other intellectual property rights. [ * * * ]
acknowledges that [ * * * ] and the successors and assigns of [ * * * ] shall
have the right to obtain and hold in their own name any patent, copyright and
other intellectual property rights in and to such Developed Materials. [ * * * ]
agrees to execute any documents and take any other actions reasonably requested
by [ * * * ] to effectuate the purposes of this Section 14.2.1. [ * * * ] hereby
grants [ * * * ] certain license and other rights with respect to such Developed
Materials and associated intellectual property rights, as described in Sections
14.1.2. [ * * * ] may, in its sole discretion and upon such terms and at such
financial arrangement as [ * * * ] and [ * * * ] may agree, grant [ * * * ] a
written license to use such Developed Materials for other purposes and to
sublicense such Developed Materials.

 

14.2.2 Source Code and Documentation. At Kraft’s request, Supplier shall,
promptly as it is developed by Supplier, provide Kraft with the source code and
object code and documentation for all Developed Materials used by Supplier. To
the extent Kraft has not requested that Supplier provide such code to Kraft,
Supplier shall maintain such code in a location and in a form that is readily
accessible by Kraft upon its request. In each case, such source code shall be
sufficient to allow a reasonably knowledgeable and experienced programmer to
maintain and support such Developed Materials; and the user documentation for
such Developed Materials shall accurately describe in terms understandable by a
typical end user the functions and features of such Developed Materials and the
procedures for exercising such functions and features.

 

14.2.3 Supplier Owned Developed Materials. Notwithstanding Section 14.2.1,
Derivative Works of Supplier Owned Materials created by Supplier in the course
of providing Services under this Agreement shall be owned by Supplier (provided,
however, if such Derivative Work is a deliverable specifically requested and
paid for by Kraft under a Project work order, unless otherwise agreed to by the
Parties, it shall be treated as a work made for hire under Section 14.2.1 and
any associated copyright in such deliverable assigned to and owned by Kraft).
Supplier hereby grants to Kraft a worldwide, perpetual, irrevocable,
non-exclusive, fully paid-up license, with the right to grant sublicenses, to
use, execute, reproduce, display, perform, modify, enhance, distribute and
create Derivative Works of such Developed Materials for the benefit and use of
Kraft and the Eligible Recipients.

 

14.2.4

Third Party Materials. The ownership of Derivative Works of Third Party
Materials created by Supplier in connection with the Services shall, as between
Supplier and Kraft, be considered owned by the Party that is the licensee of
such Third Party Materials. For purposes of the foregoing, Supplier shall be
deemed the licensee of Third Party Materials licensed by its Subcontractors or
Affiliates and Kraft shall be deemed the licensee of Third Party Materials
licensed by any Eligible Recipients. Each Party acknowledges and agrees that its
ownership of such Derivative Works may be subject to or limited by the terms of
the underlying agreement with the owner of the underlying Third Party Materials;
provided, that if a Derivative Work is to

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

106



--------------------------------------------------------------------------------

be made of Third Party Materials provided by Supplier, Supplier shall notify
Kraft in advance if the terms of any such agreement will preclude or limit
Kraft’s use of such Derivative Work and shall obtain Kraft’s written consent
prior to proceeding with such Derivative Work.

 

14.2.5 Disclosure by Supplier of Developed Materials. Supplier shall promptly
disclose in writing to Kraft each Developed Material that is developed in
connection with the Services.

 

14.2.6 Agreement Regarding Inventions and Patents. With respect to patented
inventions arising out of Developed Materials, but not including inventions by
Transitioned Employees while working on the Kraft account during the first
twelve (12) months following their relevant Employment Effective Date, and not
including any inventions solely conceived and reduced to practice by or on
behalf of Kraft or any Eligible Recipients, by a party other than Supplier or
its subcontractors hereunder, Kraft shall not, and shall cause the Eligible
Recipients and each of their respective employees to not, sue or seek injunctive
relief for patent infringement against Supplier or any customer of Supplier
which is (i) then currently receiving services from Supplier as evidenced by
Supplier’s business records, or (ii) using software or systems developed and
delivered by Supplier, which in the case of either clauses (i) or (ii) above,
that are alleged to be infringing of such rights, where the allegedly infringing
inventions or services are independently developed by Supplier employees not
primarily dedicated to the Kraft account or having access to confidential
information related to the subject matter of the patent. The foregoing covenant
shall not extend to any copyrights or other intellectual property rights of
Kraft or the Eligible Recipients.

 

14.3 Supplier Owned and Licensed Materials.

 

14.3.1 Ownership of Supplier Owned Materials. Supplier shall be the sole and
exclusive owner of the (i) intellectual property, Software and Materials
lawfully owned by it, (ii) intellectual property, Software and Materials
acquired by Supplier (including any such Materials purchased from Kraft pursuant
to this Agreement) other than acquisitions for Kraft or an Eligible Recipient in
connection with the performance of the Services, (iii) Derivative Works of
Supplier owned intellectual property, Software and Materials created by or for
Supplier in accordance with Section 14.2.3, (iv) Materials developed by or on
behalf of Supplier other than in the course of the performance of its
obligations under this Agreement or in connection with the use of any Kraft Data
or Kraft Owned Materials, including all United States and foreign patent,
copyright and other intellectual property rights in such Materials described in
clauses (i) through (iv) of this paragraph (“Supplier Owned Materials”).

 

14.3.2

License to Supplier Owned Materials. Effective upon the first use by the
Supplier of any Supplier Owned Materials to provide the Services, Supplier
hereby grants to Kraft and the Eligible Recipients, at no additional charge, a
world-wide, non-exclusive, royalty-free right and license during the Term and
any Termination Assistance Services period to (i) access, use, execute,
reproduce, display, distribute (among themselves and, where appropriate for
Kraft and the Eligible recipients to receive the benefit of this Section, to
Kraft Third Party Contractors) and perform, such Supplier Owned Materials
(including all modifications, replacements, Upgrades, enhancements,
methodologies, tools, documentation, materials and media related thereto), and
(ii) modify, enhance and create Derivative Works of such Supplier Owned
Materials, provided that Kraft will notify Supplier of any such modifications,
enhancements or creation of Derivative Works and obtain Supplier’s approval
through the Change Control Procedures if Kraft’s modifications, enhancements or
the creation of Derivative Works would impair Supplier’s ongoing use of such
Material to perform the Services. In addition, [ * * * ], Supplier hereby

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

107



--------------------------------------------------------------------------------

grants to Kraft Third Party Contractor(s) a non-exclusive, royalty-free right
and license during the Term and any Termination Assistance Services period, for
the benefit of Kraft and the Eligible Recipients, to (x) access use, execute,
reproduce, display, perform, and distribute (to Kraft and the Eligible
Recipients and, where appropriate for Kraft and the Eligible recipients to
receive the benefit of this Section, to Kraft Third Party Contractors) and
(y) modify, enhance and create Derivative Works of such Supplier Owned Materials
and Software (including all modifications, replacements, Upgrades, enhancements,
methodologies, tools, documentation, materials and media related thereto),
provided that Kraft will notify Supplier of any such modifications, enhancements
or creation of Derivative Works and obtain Supplier’s approval through the
Change Control Procedures if any Kraft Third Party Contractor’s modifications,
enhancements or Derivative Works would impair Supplier’s ongoing use of such
Material to perform the Services. Supplier Owned Materials shall remain the
property of Supplier. Kraft, the Eligible Recipients and Kraft Third Party
Contractors may only exercise the rights granted to the Supplier Owned Materials
pursuant to this Section 14.3.2 in order to (A) receive the full benefit of the
Services provided by Supplier, and (B) perform or have performed services that
entail the same or similar types of use for which Supplier used or uses such
Material in connection with the provision of the Services. The rights and
obligations of Kraft, the Eligible Recipients and Kraft Third Party Contractors
with respect to such Supplier Owned Materials following the expiration or
termination of the Agreement or termination of any Service are set forth in
Section 14.6.

 

14.3.3 Embedded Materials. To the extent that Supplier Owned Materials are
embedded in any Developed Materials owned by Kraft pursuant to Section 14.2.1,
Supplier shall not be deemed to have assigned its intellectual property rights
in such Supplier Owned Materials to Kraft, but Supplier hereby grants to Kraft a
worldwide, perpetual, irrevocable, non-exclusive, fully paid-up license, with
the right to grant sublicenses, to use, execute, reproduce, display, perform,
modify, enhance, distribute and create Derivative Works of such Supplier Owned
Materials (including all modifications, replacements, Upgrades, enhancements,
methodologies, tools, documentation, materials and media related thereto) solely
for the benefit and use of Kraft, Kraft Affiliates and the Eligible Recipients
for so long as such Supplier Owned Materials remain embedded in such Developed
Materials and are not separately commercially exploited. Following the
expiration or termination of the Term and the termination of the Service(s) for
which such Materials were used, Supplier shall, at Kraft’s request, provide
Upgrades, maintenance, support and other services for such embedded Supplier
Owned Materials in accordance with Section 14.6.2 or 14.6.3, as applicable.

 

14.3.4 Source Code Escrow. At Kraft’s request and expense with respect to the
escrow agent charges, Supplier shall deposit in escrow with an escrow agent
selected by Kraft the source code and related documentation for Supplier Owned
Software, other than commercial off-the-shelf (“COTS”) Software, for which Kraft
has post-termination rights pursuant to this Agreement and, to the extent
available to Supplier, the source code for any Third Party Software used by
Supplier to perform the Services for which Kraft has post-termination rights
pursuant to this Agreement. The escrow shall be governed by and subject to the
terms and conditions appearing in the Escrow Agreement attached hereto as
Exhibit 5, as such terms and conditions may be modified by agreement of the
Parties and the escrow agent. Unless approved by Kraft, Supplier shall not use
any non-commercially available Third Party Software for which Kraft has
post-termination rights pursuant to this Agreement for the performance of the
Services without obtaining the right to the source code for such software,
whether by escrow or otherwise.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

108



--------------------------------------------------------------------------------

14.3.5 License to Supplier Licensed Third Party Materials. Effective upon the
first use by Supplier of any Third Party Materials to provide the Services and
subject to Supplier having obtained any Required Consents, Supplier hereby
grants to Kraft and the Eligible Recipients, and, solely for the benefit of
Kraft and the Eligible Recipients, to the Kraft Third Party Contractors, at no
additional charge, a non-exclusive, royalty-free right and license to access
and/or use the Third Party Materials as to which Supplier holds the license or
for which Supplier is financially responsible under this Agreement (including
all modifications, substitutions, Upgrades, enhancements, methodologies, tools,
documentation, materials and media related thereto), during the Term and any
Termination Assistance Services period Kraft, the Eligible Recipients and Kraft
Third Party Contractors may only exercise the rights granted to the Third Party
Materials pursuant to this Section 14.3.5 in order to (A) receive the full
benefit of the Services provided by Supplier, and (B) perform or have performed
services that entail the same or similar types of use for which Supplier used or
uses such Material in connection with the provision of the Services. The rights
and obligations of Kraft, the Eligible Recipients and Kraft Third Party
Contractors with respect to such Supplier licensed Third Party Materials
following the expiration or termination of the Agreement or termination of any
Service are set forth in Section 14.6.

 

14.4 Other Materials.

This Agreement shall not confer upon either Party intellectual property rights
in Materials of the other Party (to the extent not covered by this Article 14)
unless otherwise so provided elsewhere in this Agreement.

 

14.5 General Rights.

 

14.5.1 Copyright Legends. Each Party agrees to reproduce copyright legends which
appear on any portion of the Materials which may be owned by the other Party or
third parties.

 

14.5.2 Residuals. Nothing in this Agreement (including Article 9) shall restrict
any employee or representative of a Party from using general ideas, concepts,
practices, learning or know-how relating to the processing of information
technology that are retained in the unaided memory of such employee or
representative after performing the obligations of such Party under this
Agreement, except to the extent that such use infringes upon any patent,
copyright or other intellectual property right of a Party or its Affiliates (or,
in the case of Supplier, any Eligible Recipient); provided, however, that this
Section 14.5.2 shall not (i) be deemed to limit either Party’s obligations under
this Agreement with respect to the disclosure or use of Proprietary Information,
or (ii) operate or be construed as permitting an employee or representative of
Supplier to disclose, publish, disseminate or use (a) the source of any
Proprietary Information of Kraft or an Eligible Recipient, (b) any financial,
statistical or personnel information of Kraft or an Eligible Recipient, or
(c) the business plans of Kraft or the Eligible Recipients. An individual’s
memory is unaided if the individual has not intentionally memorized the other
Party’s Proprietary Information for the purpose of retaining and subsequently
using or disclosing it and does not identify the information as the other
Party’s Proprietary Information upon recollection. For avoidance of doubt, the
foregoing would not permit Supplier Personnel to use Proprietary Information of
Kraft or an Eligible Recipient for any purpose other than the provision of
Services under this Agreement.

 

14.5.3 No Implied Licenses. Except as expressly specified in this Agreement,
nothing in this Agreement shall be deemed to grant to one Party, by implication,
estoppels or otherwise, license rights, ownership rights or any other
intellectual property rights in any Materials owned by the other Party or any
Affiliate of the other Party (or, in the case of Supplier, any Eligible
Recipient).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

109



--------------------------------------------------------------------------------

14.5.4 Incorporated Materials. Should either Party incorporate into Developed
Materials any intellectual property subject to third party patent, copyright or
license rights, any ownership or license rights granted herein with respect to
such Materials shall be limited by and subject to any such patents, copyrights
or license rights; provided that, prior to incorporating any such intellectual
property in any Materials, the Party incorporating such intellectual property in
the Materials has disclosed this fact and obtained the prior approval of the
other Party, and provided further that, each Party’s obligation to disclose
patented subject matter of a third party is based on such Party’s knowledge
after exercising reasonable due diligence (not including patent searches unless
the information available would reasonably lead such Party to believe that a
patent search is required).

 

14.6 Kraft Rights Upon Expiration or Termination of Agreement.

The provisions of this Section 14.6 with respect to any Supplement shall apply
to the Materials pertaining to the Supplement. As part of the Termination
Assistance Services, Supplier shall provide the following to Kraft, Kraft
Affiliates and the Eligible Recipients with respect to Materials and Software:

 

14.6.1 Kraft Owned Materials and Developed Materials. With respect to Kraft
Owned Materials and Developed Materials, Supplier shall, at no cost to Kraft:

 

  14.6.1.1 deliver to Kraft all Kraft Owned Materials and Developed Materials
and, all copies thereof in the format and medium in use by Supplier in
connection with the Services as of the date of such expiration or termination,
provided that Supplier may retain a copy of the Developed Materials to which
Supplier has ongoing rights under this Agreement; and

 

  14.6.1.2 following confirmation by Kraft that the copies of the Kraft Owned
Materials and Developed Materials delivered by Supplier are acceptable and the
completion by Supplier of any Termination Assistance Services for which such
Materials are required, destroy or securely erase all other copies of such
Materials then in Supplier’s possession and cease using such Materials and any
information contained therein for any purpose, provided that Supplier may retain
a copy of the Developed Materials to which Supplier has ongoing rights under
this Agreement.

 

14.6.2 Supplier Owned Materials.

 

  14.6.2.1

Non-Commercially Available Supplier Materials. With respect to those Materials,
other than any Excluded Materials and Materials and that are commercial
off-the-shelf products available from Supplier, owned by Supplier or Supplier
Affiliates or (subject to Section 6.4.3) Subcontractors (other than Commodity
Equipment and Transport Providers, product vendor specialists who Supplier
engages on a temporary basis to address urgent problems, and Third Party
Contractors under Third Party Contracts assumed by Supplier to the extent such
contracts do not comply with this requirement as of the Effective Date) and used
by them during the 12-month period immediately preceding the expiration or
termination of the Term to provide the Services (and any modifications,

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

110



--------------------------------------------------------------------------------

substitutions, Upgrades, enhancements, methodologies, tools, documentation,
materials and media related thereto), Supplier hereby grants to Kraft and the
Eligible Recipients (or, at Kraft’s election, to their designee(s)) a worldwide,
perpetual, non-exclusive, non-transferable, irrevocable, fully paid-up license
to use, execute, reproduce, display, perform, and distribute (among themselves
and, where appropriate for Kraft and the Eligible Recipients to receive the
benefit of this Section, to Kraft Third Party Contractors), and modify, enhance
and create Derivative Works and to permit a third party to use, execute,
reproduce, display, perform, and distribute (to Kraft and such Eligible
Recipients, and, where appropriate for Kraft and the Eligible Recipients to
receive the benefit of this Section, to Kraft Third Party Contractors) such
Supplier Owned Materials for the benefit or use of Kraft, Kraft Affiliates and
the Eligible Recipients upon the expiration or termination of the Term, but only
with respect to replacement services that are the same or similar to the
Services for which such Supplier Owned Materials and Derivative Works were used
(without the obligation by Supplier to maintain, support, upgrade or provide
other services with respect thereto except as provided in Section 14.6.2.4
below).

 

  14.6.2.2 Commercially Available Supplier Materials. With respect to Materials
owned by Supplier or Supplier Affiliates which are commercial off-the-shelf
products and used by them to provide the Services and used by them during the
12-month period immediately preceding the expiration or termination of the Term
to provide the Services (and any modifications, substitutions, Upgrades,
enhancements, methodologies, tools, documentation, materials and media related
thereto), Supplier hereby grants to the Eligible Recipients (or, at Kraft’s
election, to their designee(s)) for use by Kraft upon termination or expiration
of this Agreement, a license subject to the provision below concerning on-going
license and maintenance charges, under the then-current standard license terms
made generally available by Supplier to its other commercial customers,
including any restrictions or prohibitions for such Materials (provided that any
such license shall in any event comply with the terms of the then existing
agreement between Kraft and Supplier covering Supplier commercially available
materials). Supplier will waive any one-time license fee for such Materials (but
not ongoing, monthly, variable, or periodic charges) that are generally
applicable to other commercial customers for the period after expiration or
termination (and, at Kraft’s election, to Third Party Contractor(s) that sign a
written agreement with Kraft to be bound by terms at least as protective as the
terms contained herein applicable to such Materials). If commercial available
software is offered on a one-time license fee basis, Kraft will not be subject
to the one-time fee but would be responsible for upgrades and ongoing
maintenance fees.

 

  14.6.2.3

Supplier shall deliver to Kraft and the Eligible Recipients (or, at Kraft’s
election, to their designee(s)) (A) a copy of such Supplier Owned Materials and
related documentation, (B) the source code and object code for Supplier Owned
Materials that are not commercial off-the-shelf products, and (C) the source
code and object code for Supplier Owned Materials that are commercial
off-the-shelf products (i) to the extent providing such code is a part of
Supplier’s regular commercial practices, or (ii) if Supplier ceases or has
ceased to offer or provide upgrades, maintenance, support and other services for
such Materials as provided

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

111



--------------------------------------------------------------------------------

in Section 14.6.2.4, but only with respect to replacement services that are the
same or similar to the Services for which such Supplier Owned Materials and
Derivative Works were used (without the obligation to maintain, support, upgrade
or provide other services with respect thereto except as reflected in
Section 14.6.2.4 below; and

 

  14.6.2.4 Supplier shall offer to provide to Kraft and the Eligible Recipients
(or, at Kraft’s election, to their designee(s)), Upgrades, maintenance, support
and other services for Supplier Owned Materials commercial off-the-shelf
Materials, and any other Materials provided by Supplier on Supplier’s
then-current standard terms and conditions for such services.

 

  14.6.2.5 Unless Kraft has otherwise agreed in advance, Kraft and the Eligible
Recipients (and, to the extent applicable, Kraft’s designee(s)) shall not be
obligated to pay any license or transfer fees in connection with its receipt of
the licenses and other rights to Supplier Owned Materials above. Supplier shall
not use any Supplier Owned Materials for which it is unable to offer such
license or other rights without Kraft’s prior written approval (and absent such
approval, Supplier’s use of any such Supplier Owned Materials shall obligate
Supplier to provide, at no additional cost, such license and other rights to
Kraft, Kraft Affiliates, the Eligible Recipients and Kraft’s designees).

 

14.6.3 Third Party Materials.

 

  14.6.3.1 Subject to any exceptions to which Kraft has consented pursuant to
Section 6.4.3, with respect to Third Party Materials (other than Excluded
Materials) licensed by Supplier or Supplier Affiliates or Subcontractors (other
than product vendor specialists who Supplier engages on a temporary basis to
address urgent problems, Third Party Contractors under Kraft assigned contracts
to the extent such contracts do not comply with this requirement as of the
Effective Date, and vendors of Supplier Overhead Materials) and used by them to
provide the Services, Supplier hereby grants to Kraft and the Eligible
Recipients (or, at Kraft’s election, to their designee(s)) a sublicense (with
the right to grant sublicenses) offering the same rights and warranties with
respect to such Third Party Materials available to Supplier (or Supplier
Affiliates or Subcontractors), on the same terms and conditions, for the benefit
and use of Kraft, Kraft Affiliates and the Eligible Recipients upon the
expiration or termination of the Term with respect to services that are the same
or similar to the Services for which such Third Party Materials were used;
provided that, during the Termination Assistance Services period, Supplier may,
with Kraft’s approval, substitute one of the following for such sublicense:

 

  14.6.3.1.1 the assignment to Kraft and the Eligible Recipients (or, at Kraft’s
election, to their designee(s)) of the underlying license for such Third Party
Materials;

 

  14.6.3.1.2 the procurement for Kraft and the Eligible Recipients (or, at
Kraft’s election, to their designee(s)) of a new license (with terms at least as
favorable as those in the license held by Supplier or its Affiliates or
Subcontractors and with the right to grant sublicenses) to such Third Party
Materials for the benefit or use of Kraft, Kraft Affiliates and the Eligible
Recipients; or

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

112



--------------------------------------------------------------------------------

  14.6.3.1.3 the procurement for Kraft and the Eligible Recipients (or, at
Kraft’s election, to their designee(s)) of a substitute license for Third Party
Materials sufficient to perform, without additional cost, support or resources
and at the levels of performance and efficiency required by this Agreement, the
functions of the Third Party Materials necessary to enable Kraft or its designee
to provide the Services after the expiration or termination of the Term.

 

  14.6.3.2 In addition, Supplier shall deliver to Kraft and the Eligible
Recipients (or, at Kraft’s election, to their designee(s)) a copy of such Third
Party Materials (including source code, to the extent it has been available to
Supplier) and related documentation, and shall cause (or in the case of
commercially available Materials, use commercially reasonable efforts to cause)
maintenance, support and other services to continue to be available to Kraft and
the Eligible Recipients (or, at Kraft’s election, to their designee(s)) to the
extent it has been available to Supplier), provided that Kraft or its designee
shall be responsible for the cost of such Services after termination. Unless
Kraft has otherwise agreed in advance in accordance with Section 6.4.3, Kraft
and the Eligible Recipients shall not be obligated to pay any license or
transfer fees in connection with its receipt of the licenses, sublicenses and
other rights specified in this Section 14.6.3. Supplier shall not use any Third
Party Materials for which it is unable to offer such license, sublicense or
other rights without Kraft’s prior approval (and absent such approval,
Supplier’s use of any such Third Party Materials shall obligate Supplier to
provide, at no additional cost, such licenses, sublicenses and other rights).
Kraft, however, shall be obligated to make monthly or annual payments
attributable to periods after the expiration or termination of the Term with
respect to the Services for which such Third Party Materials were used for the
right to use and receive maintenance or support related thereto, but only to the
extent Supplier would have been obligated to make such payments if it had
continued to hold the licenses in question or Kraft has agreed in advance to
make such payments.

 

  14.6.3.3 To the extent Kraft has agreed in advance to pay any fees in
connection with its receipt of such licenses, sublicenses or other rights,
Supplier shall, at Kraft’s request, identify the licensing and sublicensing
options available to Kraft and the Eligible Recipients and the license or
transfer fees associated with each. Supplier shall use commercially reasonable
efforts to obtain the most favorable options and the lowest possible transfer,
license, relicense, assignment or termination fees for Third Party Materials.
Supplier shall not commit Kraft or the Eligible Recipients to pay any such fees
or expenses without Kraft’s prior written approval. If the licensor offers more
than one form of license, Kraft (not Supplier) shall select the form of license
to be received by Kraft, the Eligible Recipients or their designee(s).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

113



--------------------------------------------------------------------------------

14.6.4 Excluded Materials. To the extent that Excluded Materials are designated
as such in an applicable Supplement, such Excluded Materials shall not be
incorporated in any Work Product or Developed Material provided to Kraft without
obtaining Kraft’s prior written approval.

 

15. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

15.1 Work Standards.

Supplier warrants that the Services shall be executed in a workmanlike manner,
in accordance with the best practices of the information technology outsourcing
industry and the Service Levels, Supplier covenants that (i) the Services shall
be rendered with promptness, due care, skill and diligence; (ii) Supplier shall
use adequate numbers of qualified individuals with suitable training, education,
experience, know-how, competence and skill to perform the Services;
(iii) Supplier shall provide such individuals with training as to new products
and services prior to the implementation of such products and services in the
Kraft/Eligible Recipients environment; and (iv) Supplier shall have the
resources, capacity, expertise and ability in terms of Equipment, Software,
know-how and personnel to provide the Services. In all cases where Supplier has
committed to a specific Service Level in the applicable Supplement and there is
a conflict between that Service Level and a service level obligation under this
Section 15.1, the specific Service Level will apply.

 

15.2 Maintenance.

 

15.2.1 Supplier Responsibility. Unless otherwise agreed and to the extent
Supplier has operational responsibility under this Agreement, Supplier shall
maintain the Equipment and Software so that they operate substantially in
accordance with the Service Levels and their Specifications, including
(i) maintaining Equipment in good operating condition, subject to normal wear
and tear, (ii) undertaking repairs and preventive maintenance on Equipment in
accordance with the applicable Equipment manufacturer’s recommendations and
requirements, and (iii) performing Software maintenance in accordance with the
applicable Software supplier’s documentation, recommendations and requirements.

 

15.2.2 Out of Support Third Party Equipment and Software. For Third Party
Equipment and Software no longer supported by the licensor or manufacturer for
which Supplier has operational responsibility under this Agreement, Supplier
shall use commercially reasonable efforts to perform maintenance for such
Equipment or Software as required to meet its obligations under this Agreement.

 

15.2.3 Refresh. To the extent Supplier has financial responsibility under this
Agreement for Equipment or Software, Supplier shall, subject to Section 9.7 or
as otherwise agreed by the Parties, Upgrade or replace such Equipment or
Software in accordance with the applicable Supplement or as otherwise required
to enable Supplier to meet its obligations under this Agreement, at no
additional cost to Kraft. Supplier shall also comply with the Technology and
Business Plan, so long as such compliance does not require Supplier to refresh
Equipment at a rate that is faster than the rate specified in the applicable
Supplement for such Equipment.

 

15.3 Efficiency and Cost Effectiveness.

Supplier covenants that it shall use commercially reasonable efforts to provide
the Services in the most cost-effective manner consistent with the required
level of quality and performance. Without limiting the generality of the
foregoing, such actions shall include:

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

114



--------------------------------------------------------------------------------

15.3.1 Timing of Actions. Making adjustments in the timing of actions
(consistent with Kraft priorities and schedules for the Services and Supplier’s
obligation to meet the Service Levels).

 

15.3.2 Timing of Functions. Delaying or accelerating, as appropriate, the
performance of non-critical functions within limits acceptable to Kraft.

 

15.3.3 Systems Optimization. Tuning or optimizing the Systems (including memory)
and/or Applications Software for which Supplier has operational responsibility
under this Agreement, in order to optimize performance and minimize costs.

 

15.3.4 Usage Scheduling. Controlling its use of the System and/or the Kraft data
network by scheduling usage, where possible, to low utilization periods.

 

15.3.5 Alternative Technologies. Subject to Section 9.5, using alternative
technologies to perform the Services.

 

15.3.6 Efficiency. Efficiently using resources for which Kraft is charged
hereunder, consistent with industry norms, and compiling data concerning such
efficient use in segregated and auditable form whenever possible.

 

15.4 Software.

 

15.4.1 Ownership and Use. Subject to Supplier’s obligation to obtain Required
Consents pursuant to Article 5, and except with respect to Software made
available by Kraft hereunder, Supplier represents, warrants and covenants that
it is either the owner of, or authorized to use, any and all Software provided
and used by Supplier in providing the Services. As to any such Software that
Supplier does not own but is authorized to use, Supplier shall advise Kraft as
to the ownership and extent of Supplier’s rights with regard to such Software to
the extent any limitation in such rights would impair Supplier’s performance of
its obligations under this Agreement.

 

15.4.2 Performance. Supplier represents, warrants and covenants that any
Supplier Owned Software will perform in conformance with its Specifications and
will provide the functions and features and operate in the manner described
therein.

 

15.4.3 Developed Materials Compliance.

 

  15.4.3.1 Supplier warrants and covenants that Developed Materials shall be
free from material errors in operation and performance, shall Comply with the
applicable documentation and Specifications in all material respects and shall
provide the functions and features and operate in the manner described in the
applicable Supplement or Schedule 8 or as otherwise agreed by the Parties, for
the applicable period after Acceptance as follows:

 

  15.4.3.1.1 Six months for Developed Materials that execute on a daily, weekly
or monthly cycle,

 

  15.4.3.1.2 Twelve months for Developed Materials that execute on a quarterly
cycle, and

 

  15.4.3.1.3 Two years for Developed Materials that execute on an annual cycle.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

115



--------------------------------------------------------------------------------

  15.4.3.2 During such warranty period with respect to any Developed Materials
developed by Supplier, Supplier shall correct any failure of such Developed
Material to Comply at no additional Charge to Kraft and shall use commercially
reasonable efforts to do so as expeditiously as possible; provided that in the
case of Developed Materials produced by Supplier on a time-and-materials or
cost-plus basis, Supplier’s obligation to perform such correction at no
additional charge shall be limited to 10% (measured by Charges) of Supplier’s
original development effort for producing those materials. The foregoing
warranty period will not extend to any failure to Comply attributable to (i) a
change or modification to the applicable Developed Material by Kraft or its
Third Party Contractors not contemplated by this Agreement or recommended,
performed or approved by Supplier or (ii) Kraft operating the applicable
Developed Material other than (x) in accordance with the applicable
documentation and Specifications, (y) for the purposes contemplated in this
Agreement or (z) on types of hardware contemplated by this Agreement or
recommended, supplied or approved by Supplier. In the event that Supplier fails
or is unable to repair or replace such nonconforming Developed Material, Kraft
shall, in addition to any and all other remedies available to it hereunder, be
entitled to obtain from Supplier a copy of the source code and/or object code to
such Developed Material.

 

15.4.4 Nonconformity of Supplier Owned Software. In addition to the foregoing,
in the event that the Supplier Owned Software (excluding Supplier Owned
Developed Materials which are addressed in Section 15.4.3) does not conform to
the Specifications and criteria set forth in this Agreement or the applicable
Supplement, and/or materially adversely affects the Services provided hereunder,
Supplier shall expeditiously repair such Software or replace such Software with
conforming Software.

 

15.4.5 Out of Support Third Party Software. To the extent Third Party Software
for which Supplier has operational responsibility under Schedule 11.1, 12.1 or
12.3 or the applicable Supplement is no longer supported by the applicable
licensor or manufacturer, Supplier shall use commercially reasonable efforts to
perform maintenance for such Software as required.

 

15.5 Non-Infringement.

 

15.5.1

Performance of Responsibilities. Except as otherwise provided in this Agreement,
each Party covenants that it shall perform its responsibilities under this
Agreement in a manner that does not infringe, or constitute an infringement or
misappropriation of, any patent, copyright, trademark, trade secret or other
proprietary rights of any third party; provided, however, that the performing
Party shall not have any obligation or liability to the extent any infringement
or misappropriation is caused by (i) modifications made by the other Party or
its contractors or subcontractors, without the knowledge or approval of the
performing Party, (ii) the other Party’s combination of the performing Party’s
work product or Materials with items not furnished, specified or reasonably
anticipated by the performing Party or contemplated by this Agreement, (iii) a
breach of this Agreement by the other Party, (iv) the failure of the other Party
to use corrections or modifications provided by the performing Party offering
equivalent features and functionality, or (v) Third Party Software, except to
the extent that such infringement or misappropriation arises from the failure of
the performing Party to obtain the necessary licenses or Required Consents or to
abide by the limitations of the applicable Third Party Software licenses. Each
Party further

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

116



--------------------------------------------------------------------------------

covenants that it will not use or create materials in connection with the
Services which are libelous, defamatory or obscene. The foregoing
non-infringement covenant will not cover any claims of infringement arising out
of, under or in connection with the provision of any call center services for
Kraft’s customers or automated attendant services for such customer call centers
involving computer telephony integration. As of the Effective Date, the Services
do not include the provision of any such customer call center or automated
attendant services.

 

15.5.2 Third Party Software Indemnification. In addition, with respect to Third
Party Software provided by Supplier pursuant to this Agreement, Supplier
covenants that it shall obtain and provide intellectual property indemnification
for Kraft and the Eligible Recipients (or obtain intellectual property
indemnification for itself and enforce such indemnification on behalf of Kraft
and the Eligible Recipients) from the suppliers of such Software. Unless
otherwise approved in advance by Kraft, such indemnification shall be comparable
to the intellectual property indemnification provided by Supplier to Kraft and
the Eligible Recipients under this Agreement.

 

15.6 Authorization.

Each Party represents, warrants and covenants to the other that:

 

15.6.1 Corporate Existence. It is a corporation duly incorporated, validly
existing and in good standing under the Laws of its State of incorporation;

 

15.6.2 Corporate Power and Authority. It has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement;

 

15.6.3 Legal Authority. It has obtained all licenses, authorizations, approvals,
consents or permits required to perform its obligations under this Agreement
under all applicable federal, state or local laws and under all applicable rules
and regulations of all authorities having jurisdiction over the Services, except
to the extent the failure to obtain any such license, authorizations, approvals,
consents or permits is, in the aggregate, immaterial;

 

15.6.4 Due Authorization. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by the requisite corporate action on the
part of such Party; and

 

15.6.5 No Violation or Conflict. The execution, delivery, and performance of
this Agreement shall not constitute a violation of any judgment, order, or
decree; a material default under any material contract by which it or any of its
material assets are bound; or an event that would, with notice or lapse of time,
or both, constitute such a default.

 

15.7 Inducements; Kraft Code of Business Conduct and Ethics.

 

15.7.1 Inducements. Supplier represents, warrants and covenants that it has not
given and will not give commissions, payments, kickbacks, lavish or extensive
entertainment, or other inducements of more than minimal value to any employee
or agent of Kraft in connection with this Agreement. Supplier also represents,
warrants and covenants that, to the best of its knowledge, no officer, director,
employee, agent or representative of Supplier has given any such payments,
gifts, entertainment or other thing of value to any employee or agent of Kraft.
Supplier also acknowledges that the giving of any such payments, gifts,
entertainment or other thing of value is strictly in violation of Kraft policy
on conflicts of interest, and may result in the cancellation of this Agreement
and other existing and future contracts between the Parties.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

117



--------------------------------------------------------------------------------

15.7.2 Kraft Code of Conduct. Supplier covenants that, in the performance of the
Services and its other contractual obligations hereunder, it shall comply with
the Kraft Foods Code of Conduct for Compliance and Integrity, as set forth in
Schedule 17.3, and as such Code may be reasonably modified from time to time to
the extent Supplier has been given notice of it (which notice may be by
electronic communications including notices of information contained on a
website).

 

15.8 Malicious Code.

Each Party shall cooperate with the other Party and shall take commercially
reasonable actions and precautions consistent with the applicable Supplement to
prevent the introduction and proliferation of Malicious Code into Kraft’s or an
Eligible Recipient’s environment or any System used by Supplier to provide the
Services. Without limiting Supplier’s other obligations under this Agreement, in
the event Malicious Code is found in Equipment, Software or Systems managed or
supported by Supplier or used by Supplier to provide the Services, Supplier
shall eliminate or quarantine the Malicious Code and reduce the effects of such
Malicious Code and, if the Malicious Code causes a loss of operational
efficiency or loss of data, to mitigate such losses and restore such data with
generally accepted data restoration techniques. If the Malicious Code was
introduced notwithstanding Supplier's and its Subcontractors' compliance with
the obligations of this Section 15.8, then if eliminating and reducing the
effects of the Malicious Code and the restoration of data requires adding
substantial additional Supplier resources or third party contractors (beyond the
Subcontractor personnel then assigned to perform Services for Kraft), Kraft may
elect to either (i) reprioritize the Services, in which event Supplier will
perform the remediation at no additional charge, or (ii) authorize Supplier to
perform the remediation as a Project.

 

15.9 Disabling Code.

Supplier covenants that, without the prior written consent of Kraft, Supplier
shall not, and shall not permit its Subcontractors (which shall not include
Software providers who are not performing any Services) to intentionally insert
into the Software any code, or invoke any code that has already been inserted,
with the purpose of disabling or otherwise shutting down all or any portion of
the Software, Equipment and/or Systems. Supplier also covenants that it shall
use only Third Party Software (i) without disabling code or (ii) with respect to
which the Third Party Software licensor and any other entity controlling
invocation of such disabling code has agreed to refrain from invoking such
disabling code at any time without the prior approval of Kraft. For purposes of
this provision, code that serves the function of ensuring software license
compliance (including passwords) shall not be deemed disabling code, provided
that Supplier notifies Kraft in advance of all such code of which Supplier is
aware after exercise of reasonable due diligence and obtains Kraft’s approval
prior to installing such code in any Software, Equipment or System.

 

15.10 Compliance with Laws.

 

15.10.1 Compliance by Supplier. Subject to Sections 15.10.4, 15.10.5 and
15.10.6, Supplier covenants that, with respect to the provision of the Services
and the performance of any of its other legal and contractual obligations
hereunder, it is and shall be in compliance in all material respects with all
applicable Laws and shall remain in compliance with such Laws for the Term and
any Termination Assistance Services period including identifying and procuring
applicable permits, certificates, approvals and inspections required under such
Laws. In addition, Supplier shall be obligated to promptly correct any other
violations (i.e., even if not material) of which Supplier knew. Without
limitation to the generality of the foregoing, Supplier specifically covenants
as follows:

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

118



--------------------------------------------------------------------------------

  15.10.1.1 Supplier and its Subcontractors shall comply in all material
respects with all applicable Laws regarding minimum wage, living conditions,
overtime, working conditions, and the applicable labor and environmental Laws.

 

  15.10.1.2 Supplier shall not use, and shall ensure that none of its
Subcontractors use, any child labor, prison inmates, or knowingly use convicted
felons or criminals, nor shall they contract with any prison system, to perform
any Services.

 

  15.10.1.3 All products supplied by Supplier pursuant to this Agreement shall
conform to and satisfy the requirements of The Occupational Safety and Health
Act of 1970 (or any state or local Laws passed in lieu thereof) and all
standards and regulations issued thereunder.

 

  15.10.1.4 Supplier shall be an equal opportunity employer, as described in
Section 202 of Executive Order 11246, dated September 24, 1976, as amended, and
as such, shall comply with the provisions of such Executive Order and its
implementing regulations during the performance of this Agreement.

 

  15.10.1.5 Supplier shall comply with the affirmative action requirements of
Part 60-741.4 Title 41, Code of Federal Regulations, with respect to individuals
with disabilities during the performance of this Agreement.

 

  15.10.1.6 Supplier shall comply with the affirmative action requirements of
Part 60-250.4 Title 41, Code of Federal Regulations, with respect to Disabled
Veterans and Veterans of the Vietnam Era during the performance of this
Agreement.

 

  15.10.1.7 Supplier shall comply with the provisions of Executive Order 11625
and its implementing regulations with respect to the utilization of minority
business enterprises during the performance of this Agreement.

 

15.10.2 Compliance Data and Reports. At no additional charge and at Kraft’s
request, Supplier shall provide Kraft with data and reports in Supplier’s
possession necessary for Kraft to comply with all Laws applicable to the
Services. If a charge of non-compliance by Supplier with any such Laws occurs,
Supplier shall promptly notify Kraft of such charge.

 

15.10.3 Software, Equipment, Systems and Materials Compliance. Supplier
covenants that the Software, Equipment, Systems and Materials owned, provided or
used by Supplier in providing the Services (other than the Acquired Assets) are
in compliance in all material respects with all applicable Laws and shall remain
in compliance with such Laws in all material respects for the Term and any
Termination Assistance Services period. Notwithstanding the foregoing,
(i) Supplier shall be obligated to promptly correct any other violations (i.e.,
even if not material) of which Supplier knew; and (ii) Supplier shall have a
reasonable period of time, not to exceed 90 days after the date that Kraft
provides any Software, Equipment, Systems or Materials to Supplier, to correct
any non-compliance in the Software, Equipment, Systems or Materials supplied by
Kraft for Supplier’s use hereunder and during such period the covenant set forth
above shall not apply to such Software, Equipment, Systems and Materials.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

119



--------------------------------------------------------------------------------

15.10.4 Notice of Laws. Supplier shall notify Kraft of any Laws and changes in
Laws applicable to (i) Supplier’s performance of the Services and (ii) Supplier
as a provider of outsourced information technology and other in-scope services,
including those applicable to the employment of Supplier Personnel and the
provision of Services from the countries in which Supplier Facilities are
located (collectively, “Supplier Laws”). Kraft shall notify Supplier of any
other Laws and any changes in such other Laws applicable to Kraft’s and/or the
Eligible Recipients’ principal businesses to the extent applicable to Supplier’s
performance of the Services (other than Supplier Laws) (collectively, “Kraft
Laws”). Supplier shall, through the Supplier Personnel, maintain general
familiarity with Kraft Laws, and shall bring additional or changed requirements
to Kraft’s attention to the extent the changed law comes to Supplier’s
attention. Subject to its non-disclosure obligation under other customer
contracts, Supplier also shall make commercially reasonable efforts to obtain
information regarding such requirements from other outsourcing customer
engagements and to communicate such information to Kraft in a timely manner.
Each Party shall use commercially reasonable efforts to advise the other of Laws
and changes in Laws about which such Party becomes aware in the other Party’s
area of responsibility, but without assuming an affirmative obligation of
inquiry, except as otherwise provided herein, and without relieving the other
Party of its obligations hereunder. At Kraft’s request, Supplier Personnel shall
participate in Kraft provided compliance training programs.

 

15.10.5 Interpretation of Laws or Changes in Laws. Kraft shall be responsible,
with Supplier’s cooperation and assistance, for interpreting Kraft Laws or
changes in Kraft Laws and for identifying the impact of such Kraft Laws or
changes in Kraft Laws on Supplier’s performance and Kraft’s and/or the Eligible
Recipients’ receipt and use of the Services. Supplier shall be responsible, with
Kraft’s cooperation and assistance, for interpreting Supplier Laws or changes in
Supplier Laws and for identifying the impact of such Supplier Laws or changes in
Supplier Laws on Supplier’s performance and Kraft’s and/or the Eligible
Recipients’ receipt and use of the Services. To the extent the impact of any
Supplier Law or change in Supplier Law cannot be readily identified by Supplier,
the Parties shall cooperate in interpreting such Law or change in Law and shall
seek in good faith to identify and agree upon the impact on Supplier’s
performance and Kraft’s and/or the Eligible Recipients' receipt and use of the
Services. If the Parties are unable to agree upon such impact, Supplier shall
adopt an interpretation based on its reasonable judgment, taking into
consideration alternatives that have the least adverse affect on both Parties.

 

15.10.6 Implementation of Changes in Laws. In the event of any changes in Laws
(including Kraft Laws to the extent Supplier receives notice of such Kraft Laws
from Kraft or as otherwise provided in Section 15.10.4), Supplier shall
implement any necessary modifications to the Services prior to the deadline
imposed by the regulatory or governmental body having jurisdiction for such
requirement or change. Except as noted in the next succeeding sentence, Supplier
shall bear the costs associated with implementing changes in such Laws. If the
change is a change to Kraft Laws and the effort required to implement that
change meets the definition of “New Services” with the exception that for
purposes of this Section 15.10.6 the requirement of clause (ii) of such
definition will be deemed satisfied if the additional level of effort required
exceeds [ * * * ], then that effort shall be treated as a Project. [ * * * ]
shall bear the costs associated with the ongoing compliance with such changed
Laws unless such change meets the [ * * * ] of [ * * * ]. At Kraft’s request,
Supplier Personnel shall participate in Kraft provided regulatory compliance
training programs.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

120



--------------------------------------------------------------------------------

15.10.7 Compliance by Kraft. Kraft covenants that, with respect to its receipt
and use of the Services and the performance of any of its other legal and
contractual obligations hereunder, it is and shall be in compliance in all
material respects with all applicable Kraft Laws and shall remain in compliance
with such Kraft Laws for the Term and any Termination Assistance Services period
including identifying and procuring applicable permits, certificates, approvals
and inspections required under such Laws. If Supplier provides written notice to
Kraft of any applicable Law where Kraft is not in compliance in all respects,
Kraft agrees that it will take steps to get in compliance.

 

15.10.8 Assistance to Kraft. Subject to Section 15.10.6, as part of the Services
and on an ongoing basis, Supplier shall assist Kraft and the Eligible Recipients
as they may reasonably require in their efforts to comply with applicable Laws
(including any changes to Laws) not applicable to Supplier but related to the
Services.

 

15.10.9 Termination. In the event that any change in Laws results in an increase
of [ * * * ] or more in the estimated average monthly Charges, or otherwise has
a [ * * * ] on [ * * * ] ability to [ * * * ] the [ * * * ], and Kraft would not
have incurred such additional cost or impact if it had not outsourced the
Services in question to Supplier, then Kraft may, at its option, terminate the
Agreement or the impacted Services by giving Supplier at least 90 days prior
notice, designating a date upon which such termination shall be effective, and
paying to Supplier the applicable Termination Charges specified in the
applicable Supplement.

 

15.11 Interoperability; Currency.

 

15.11.1 Interoperability. Supplier covenants that the Software, Equipment and
Systems provided by Supplier, and/or used to provide the Services, will be
interoperable with the software, equipment and systems used by Kraft or the
Eligible Recipients to provide the same or similar services and/or to deliver
records to, receive records from, or otherwise interact with the Software,
Equipment and Systems to receive the Services; provided that such
interoperability requirement shall not be interpreted to require Supplier to
(i) make Kraft Systems interoperable to the extent they are not interoperable as
of the Commencement Date, or (ii) make any Software, Equipment or Systems that
are introduced by Kraft after the Commencement Date interoperable, to the extent
the non-interoperability was approved by Kraft in accordance with the Change
Control Procedures.

 

15.11.2 Currency. Supplier covenants that the Software, Equipment, Systems and
Services provided and/or used by Supplier will be able to receive, transmit,
process, store, archive, maintain and support information in U.S. Dollars.

 

15.12 Disclaimer.

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATIONS, CONDITIONS OR WARRANTIES TO THE OTHER PARTY, WHETHER
EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES AND CONDITIONS OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE OR ANY IMPLIED WARRANTY OR
CONDITION OTHERWISE ARISING FROM COURSE OF DEALING OR USAGE OF TRADE.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

121



--------------------------------------------------------------------------------

16. INSURANCE AND RISK OF LOSS

 

16.1 Insurance.

 

16.1.1 Requirements.

 

  16.1.1.1 Supplier agrees to keep in full force and effect and maintain at its
sole cost and expense the following policies of insurance with the specified
minimum limits of liability during the term of this Agreement:

 

  16.1.1.1.1 Workers’ Compensation and Employer’s Liability Insurance in full
compliance with the applicable Laws of the state and/or country in which the
work is to be performed or the country of hire (whichever is applicable),
including any applicable Laws relating to self-insurance (if applicable).

 

  (a) The limits of liability of Workers’ Compensation Insurance shall be not
less than the limits required by applicable Law.

 

  (b) The limits of liability of Employer’s Liability Insurance with minimum
limits of $1,000,000 per employee by accident/$1,000,000 per employee by
disease/$1,000,000 policy limit by disease (or, if higher, the policy limits
required by applicable Law).

 

  16.1.1.1.2 Commercial General Liability Insurance (including coverage for
Contractual Liability assumed by Supplier under this Agreement,
Premises-Operations, and Completed Operations-Products) providing coverage for
bodily injury, personal injury and property damage with combined single limits
of not less than $5,000,000 per occurrence.

 

  16.1.1.1.3 Commercial Business Automobile Liability Insurance including
coverage for all owned, non-owned, leased, and hired vehicles providing coverage
for bodily injury and property damage liability with combined single limits of
not less than $5,000,000 per occurrence.

 

  16.1.1.1.4 Professional Liability (also known as Errors and Omissions
Liability) Insurance covering acts, errors and omissions arising out of
Supplier’s operations or Services in an amount not less than $20,000,000 per
claim.

 

  16.1.1.1.5 Comprehensive or Commercial Crime Insurance, including Employee
Dishonesty and Computer Fraud Insurance covering losses arising out of or in
connection with any fraudulent or dishonest acts committed by Supplier
employees, acting alone or with others, in the amount of $5,000,000 per
occurrence. Kraft, Kraft Affiliates and Eligible Recipients shall be included as
Loss Payees as Their Interests May Appear with respect to this coverage.
Supplier’s policy will not provide any coverage to the extent such loss results
from the dishonest acts of the employees of Kraft, Kraft Affiliates or Eligible
Recipients.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

122



--------------------------------------------------------------------------------

  16.1.1.1.6 All-risk property insurance covering the replacement cost of loss
or damage to Supplier owned or leased Equipment and other Supplier assets used
to provide the Services.

 

  16.1.1.2 Supplier shall be responsible for all deductibles payable with
respect to claims arising under this Agreement covered by the Supplier’s
insurance described above.

 

16.1.2 Approved Companies. All such insurance shall be procured with reputable
insurance companies and in such form as is usual and customary to Supplier’s
business. With the exception of any wholly owned captive, such insurance
companies shall maintain a rating at least “A-” and be at least a Financial Size
Category VIII as both criteria are defined in the most current publication of
Best’s Policyholder Guide.

 

16.1.3 Endorsements. Supplier’s insurance policies as required herein under
Sections 16.1.1.1.2 and 16.1.1.1.3 shall include Kraft, Kraft Affiliates and
Eligible Recipients and their respective officers, directors and employees as
Additional Insureds for any and all liability, to which such insurance applies,
arising at any time in connection with Supplier’s or Supplier Personnel’s
performance under this Agreement. All insurance required under this Section 16.1
shall be primary insurance and any other valid insurance existing for Kraft’s
benefit shall be excess of such primary insurance. Supplier shall obtain such
endorsements to its policy or policies of insurance as are necessary to cause
the policy or policies to comply with the requirements stated herein.

 

16.1.4 Certificates and Policy Information. Supplier shall provide Kraft with
certificates of insurance evidencing compliance with this Article 16 (including
evidence of renewal of insurance) signed by authorized representatives of the
respective carriers for each year that this Agreement is in effect. Each
certificate of insurance shall provide that the issuing company shall not
cancel, the insurance afforded under the above policies unless notice of such
cancellation has been provided in accordance to policy provisions to Supplier.
Upon receipt of such notice, Supplier will forward notice of cancellation to:

Kraft Foods Group, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Senior Manager, Risk & Insurance

 

     Kraft may from time to time change its address or designee for receipt of
the deliveries and notices described above and the date upon which such change
shall become effective.

 

16.1.5 No Implied Limitation. The obligation of Supplier and its Affiliates to
provide the insurance specified herein shall not limit or expand in any way any
obligation or liability of Supplier provided elsewhere in this Agreement. The
rights of Kraft and its subsidiaries, Affiliates and Eligible Recipients to
insurance coverage under policies issued to one or more of them are independent
of this Agreement and shall not be limited by this Agreement.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

123



--------------------------------------------------------------------------------

16.2 Risk of Loss.

Each Party shall be responsible for damages to their respective tangible
personal or real property (whether owned or leased), and each party agrees to
look only to their own insuring arrangements (if any) with respect to such
damages. Supplier, Kraft, Kraft Affiliates and Eligible Recipients waive all
rights to recover against each other for any loss or damage to their respective
tangible personal or real property (whether owned or leased) from any cause
covered by insurance maintained by each of them, including their respective
deductibles or self-insured retentions. Each Party will cause their respective
insurers to issue appropriate waivers of subrogation rights endorsements to all
property insurance policies maintained by each Party.

 

17. INDEMNITIES

 

17.1 Indemnity by Supplier.

Supplier agrees to indemnify, defend and hold harmless (i) Kraft and its
Affiliates, Altria and its Affiliates (even if Altria ceases to be an Affiliate
of Kraft) and the Eligible Recipients (excluding the Eligible Recipients
identified in clauses (h) and (i) in the definition of Eligible Recipients); and
(ii) all of their respective officers, directors, employees, agents,
representatives, successors and assigns, from any and all Losses and threatened
Losses due to third party claims (the Eligible Recipients, other than those in
clauses (h) and (i) in the definition of such term, and Affiliates of a Party
shall not be deemed third parties for purposes of this Section 17.1 except as
provided in Section 17.1.9) arising from or in connection with any of the
following:

 

17.1.1 Representations, Warranties and Covenants. Supplier’s breach of any of
the representations, warranties and covenants set forth in [ * * * ] (regardless
of whether [ * * * ]), and the first sentence of [ * * * ].

 

17.1.2 Assumed Contracts. Supplier’s decision to terminate or failure to observe
or perform any duties or obligations to be observed or performed by Supplier
under any of the Third Party Software licenses, Equipment Leases or Third Party
Contracts assigned to Supplier or for which Supplier has assumed financial or
operational responsibility pursuant to this Agreement, but only to the extent
the cause of action accrues after the date of such assignment to Supplier with
respect to contracts assigned to Supplier, or after the Commencement Date with
respect to contracts not assigned to Supplier but for which Supplier has assumed
financial or operational responsibility pursuant to this Agreement.

 

17.1.3 Licenses, Leases and Contracts. Supplier’s failure to observe or perform
any duties or obligations to be observed or performed by Supplier under Third
Party Software licenses, Equipment leases or Third Party Contracts used by
Supplier to provide the Services to the extent Supplier is financially or
operationally responsible or is otherwise informed thereof (but only after the
time Supplier is informed thereof).

 

17.1.4 Kraft Data or Proprietary Information. Supplier’s breach of its
obligations with respect to Kraft Data or Kraft Proprietary Information set
forth in Sections 13.1, 13.2.1, 13.3, 13.4, 13.5, and 13.6.

 

17.1.5

Infringement. Infringement or misappropriation or alleged infringement or
alleged misappropriation of a patent, trade secret, copyright or other
proprietary rights in contravention of Supplier’s representations, warranties
and covenants in Sections 15.4 and 15.5. The foregoing

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

124



--------------------------------------------------------------------------------

indemnity will not cover any claims of infringement arising out of, under or in
connection with the provision of call center services for Kraft’s customers or
automated attendant services for such customer call centers involving computer
telephony integration. As of the Effective Date, the Services do not include the
provision of any such customer call center or automated attendant services.

 

17.1.6 Government Claims. Claims for fines, penalties, sanctions, interest or
other monetary remedies imposed by a governmental body, regulatory agency or
standards organization resulting from Supplier’s failure to perform its
responsibilities under this Agreement (in the case of [ * * * ], regardless of
whether [ * * * ]).

 

17.1.7 Taxes. Taxes, together with interest and penalties that are the
responsibility of Supplier under Section 11.4.

 

17.1.8 Claims Arising in Shared Facility Services. Systems, services or products
provided by Supplier to a third party from any shared Supplier facility or using
any shared Supplier resources (excluding Services provided to an Eligible
Recipient pursuant to this Agreement).

 

17.1.9 Affiliate, Subcontractor or Assignee Claims. Any claim, other than an
indemnification claim under this Agreement, initiated by (i) a Supplier
Affiliate or Subcontractor asserting rights under this Agreement or (ii) any
entity to which [ * * * ] its rights to receive [ * * * ] from [ * * * ] under [
* * * ] to the extent related to this Agreement or such [ * * * ], unless the [
* * * ] by the provisions of [ * * * ].

 

17.1.10 Supplier Personnel Injury Claims. Any claim by Supplier Personnel for
death, personal injury or bodily injury suffered on a Kraft Site, except to the
extent caused by Kraft’s gross negligence or willful misconduct.

 

17.1.11

Employment Claims. Any claim (including claims by Transitioned Employees)
relating to any (i) violation by Supplier, Supplier Affiliates or
Subcontractors, or their respective officers, directors, employees,
representatives or agents, of any Laws or any common law protecting persons or
members of protected classes or categories, including Laws prohibiting
discrimination or harassment on the basis of a protected characteristic;
(ii) liability arising or resulting from the employment of Supplier Personnel
(including Transitioned Employees) by Supplier, Supplier Affiliates or
Subcontractors (including liability for any social security or other employment
taxes, workers’ compensation claims and premium payments, and contributions
applicable to the wages and salaries of such Supplier Personnel); (iii) payment
or failure to pay any salary, wages or other cash compensation due and owing to
any Supplier Personnel (including Transitioned Employees from and after their
Employment Effective Dates), (iv) employee pension or other benefits of any
Supplier Personnel (including Transitioned Employees) accruing from and after
their Employment Effective Date, (v) other aspects of the employment
relationship of Supplier Personnel (including Transitioned Employees) with
Supplier, Supplier Affiliates or Subcontractors or the termination of such
relationship, including claims for wrongful discharge, claims for breach of
express or implied employment contract and claims of joint employment; and/or
(vi) liability resulting from representations (oral or written) to the Affected
Kraft Foods Global Personnel or any other Affected Personnel by Supplier,
Supplier Affiliates or Subcontractors (or their respective officers, directors,
employees, representatives or agents), or other acts or omissions with respect
to Affected Kraft Foods Global Personnel or any other Affected Personnel by such
persons or entities, including any act, omission or representation made in
connection with the interview, selection, hiring and/or transition process, the
offers of

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

125



--------------------------------------------------------------------------------

employment made to such employees, the failure to make offers to any such
employees or the terms and conditions of such offers (including compensation and
employee benefits), except, in each case, to the extent resulting from the
wrongful actions of Kraft, the Eligible Recipients, or Kraft Third Party
Contractors, errors or inaccuracies in the information provided by Kraft and
faithfully communicated by Supplier or the failure of Kraft, the Eligible
Recipients, or Kraft Third Party Contractors to comply with Kraft’s
responsibilities under this Agreement. For purposes of this Agreement, Supplier
has no liability, and is not responsible, for claims by Transitioned Employees
accruing prior to their Employment Effective Date to the extent Kraft has an
indemnity obligation for such claim under Section 17.2.9.

 

17.1.12 WARN Act. Supplier’s breach of its obligations under Section 8.11.2 to
the extent such breach results in Kraft or any Eligible Recipient being in
violation of the WARN Act or the regulations promulgated thereunder with respect
to Kraft’s Bannockburn facility referred to in Section 8.11.2.

 

17.2 Indemnity by Kraft.

Kraft agrees to indemnify, defend and hold harmless Supplier and its officers,
directors, employees, agents, representatives, successors and assigns, from any
Losses and threatened Losses due to third party claims (the Eligible Recipients
and Affiliates of a Party shall not be deemed third parties for purposes of this
Section 17.2 except as provided in Section 17.2.7) arising from or in connection
with any of the following:

 

17.2.1 Representations, Warranties and Covenants. Kraft breach of any of the
representations, warranties and covenants set forth in Section 15.6 and Section
[ * * * ] (regardless of whether [ * * * ]).

 

17.2.2 Licenses, Leases or Contracts. Kraft’s failure to observe or perform any
duties or obligations to be observed or performed by Kraft under any of the
applicable Third Party Software licenses, Equipment Leases or Third Party
Contracts to the extent Kraft is financially or operationally responsible under
this Agreement, to the extent Kraft is informed thereof (but only after the time
Kraft is informed thereof), or is financially or operationally responsible under
this Agreement, or to the extent such licenses, leases or contracts are retained
by Kraft; provided Supplier’s notification to Kraft of a duty or obligation to a
third party shall not limit Supplier’s obligation to obtain the rights it
requires to perform the Services as provided in this Agreement.

 

17.2.3 Pre-Assignment Date Matters. Kraft’s failure to observe or perform any
duties or obligations to be observed or performed by Kraft under any of the
(a) Third Party Software licenses, Equipment Leases or Third Party Contracts
assigned to Supplier by Kraft prior to the assignment or assumption of such
license, lease or contract by Supplier, or (b) under any other Third Party
Software licenses, Equipment Leases or Third Party Contracts made available to
Supplier by Kraft, except to the extent such failure occurred as a result of
Supplier’s failure to meet its obligations pursuant to this Agreement.

 

17.2.4 Supplier’s Proprietary Information. Kraft’s breach of its obligations
with respect to Supplier’s Proprietary Information set forth in Sections 13.3
and 13.4, or breach of its obligations for privacy protection under the Global
Master Data Protection Agreement.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

126



--------------------------------------------------------------------------------

17.2.5 Infringement. Infringement or misappropriation or alleged infringement or
alleged misappropriation of a patent, trade secret, copyright or other
proprietary rights with respect to any Software or Materials made available by
Kraft to Supplier hereunder or otherwise in contravention of Kraft’s
representations, warranties and covenants in [ * * * ]. The Parties agree and
acknowledge that the Services do not include any call center services for
Kraft’s customers or automated attendant services for such customer call centers
involving computer telephony integration.

 

17.2.6 Taxes. Taxes, together with interest and penalties that are the
responsibility of Kraft under Section 11.4.

 

17.2.7 Kraft Affiliate, Eligible Recipient or Third Party Contractor Claims. Any
claim, other than an indemnification claim or insurance claim under this
Agreement, initiated by a Kraft Affiliate, an Eligible Recipient (other than
Kraft, or an entity described in clauses (h) and (i) in the definition of
“Eligible Recipient”) or a Kraft Third Party Contractor asserting rights under
this Agreement.

 

17.2.8 Government Claims. Claims for fines, penalties, sanctions, interest or
other monetary remedies imposed by a governmental body, regulatory agency or
standards organization resulting from Kraft’s failure to perform its
responsibilities under this Agreement (in the case of Section [ * * * ],
regardless of whether [ * * * ]).

 

17.2.9 Employment Claims. Any claim relating to any (a) violation by Kraft or
the Eligible Recipients, or their respective officers, directors, employees,
representatives or agents, of Federal, state, provincial, local, international
or other Laws or regulations or any common law protecting persons or members of
protected classes or categories, including laws or regulations prohibiting
discrimination or harassment on the basis of a protected characteristic,
(b) liability arising or resulting from a Transitioned Employee’s employment
with Kraft prior to the Employment Effective Date with Supplier, (c) payment or
failure to pay any salary, wages or other cash compensation due and owing to
(i) any Kraft employee who does not become a Transitioned Employee or (ii) any
Transitioned Employee prior to such Transitioned Employee’s Employment Effective
Date with Supplier, (d) (i) all accrued employee pension or other benefits of
any Kraft employee who does not become a Transitioned Employee and (ii) those
employee pension or other benefits of any Transitioned Employee accruing prior
to such Transitioned Employee’s Effective Employment Date with Supplier,
(e) other aspects of any Transitioned Employee’s employment relationship with
Kraft or the termination of such relationship, including claims for breach of an
express or implied contract of employment, and/or (f) liability resulting from
representations (oral or written) to the Kraft employees identified on the
applicable Supplement by Kraft or the Eligible Recipients (or their respective
officers, directors, employees, representatives or agents) with respect to their
employment by Supplier or its Subcontractors or Affiliates (other than
representations made with the authorization or approval of Supplier,
representations that Supplier knew to be inaccurate and failed to correct and/or
representations made by Supplier in this Agreement), except, in each case, to
the extent resulting from the wrongful actions of Supplier, Supplier Affiliates
or Subcontractors or their failure to comply with Supplier’s responsibilities
under this Agreement, or involving any matters for which Supplier has an
indemnity obligation under Section 17.1.11; and

 

17.2.10 Kraft Personnel Injury Claims. Any claim by Kraft Personnel for death,
personal injury or bodily injury suffered on a Supplier Facility, except to the
extent caused by Supplier’s gross negligence or willful misconduct.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

127



--------------------------------------------------------------------------------

17.3 Additional Indemnities.

Supplier agrees to indemnify, defend and hold harmless the Entities and
individuals that are entitled to indemnification pursuant to Section 17.1, and
Kraft agrees to indemnify, defend and hold harmless the Entities and individuals
that are entitled to indemnification pursuant to Section 17.2, from any and all
Losses and threatened Losses to the extent they arise from or in connection with
any of the following: (a) except as otherwise provided in Section 17.1.10 or
Section 17.2.10, third party claims arising from the death, personal injury or
bodily injury of any agent, employee, customer, business invitee, business
visitor or other person caused by the negligence or other tortious conduct of
the indemnitor or the failure of the indemnitor to comply with its obligations
under this Agreement; and (b) the damage, loss or destruction of any third
party’s real or tangible personal property caused by the negligence or other
tortious conduct of the indemnitor or the failure of the indemnitor to comply
with its obligations under this Agreement.

 

17.4 Infringement.

In the event that (i) any Software, Equipment, Materials or Services for which
Supplier has an indemnification obligation pursuant to Section 17.1.5 or for
which Kraft has an indemnification obligation pursuant to Section 17.2.5, or in
the reasonable opinion of the Party with the indemnification obligation, are
likely to be found, to infringe upon the patent, copyright, trademark, trade
secrets, intellectual property or proprietary rights of any third party in any
country in which Services are to be performed or received under this Agreement,
or (ii) the continued use of such item(s) is enjoined, the party with the
indemnification obligation shall, in addition to defending, indemnifying and
holding harmless the other Party as provided in Section 17.1.5 or
Section 17.2.5, as applicable, and to the other rights the non-indemnifying
Party may have under this Agreement, promptly and at its own cost and expense
and in such a manner as to minimize the disturbance to the non-indemnifying
Party’s business activities do one of the following (subject to any applicable
limitation of liability set forth in Section 18.3.2):

 

17.4.1 Obtain Rights. Obtain for the non-indemnifying Party the legal right to
continue using such Software, Equipment or Materials.

 

17.4.2 Modification. Modify the item(s) in question so that it is no longer
infringing (provided that such modification does not degrade the performance or
quality of the Services or adversely affect Kraft’s and the Eligible Recipients’
intended use as contemplated by this Agreement).

 

17.4.3 Replacement. Replace such item(s) with a non-infringing functional
equivalent acceptable to Kraft.

 

17.4.4 Removal. If Kraft is the indemnifying Party, Kraft may at its option
elect to require Supplier to discontinue use of the infringing Material, in
which case Supplier shall be excused to the extent such removal prevents
Supplier from meeting any of its performance obligations under this Agreement.

 

17.5 Indemnification Procedures.

With respect to non-Party claims which are subject to indemnification under this
Agreement (other than as provided in Section 17.6 with respect to claims covered
by Section 17.1.6), the following procedures shall apply:

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

128



--------------------------------------------------------------------------------

17.5.1 Notice. Promptly after receipt by any entity entitled to indemnification
under this Agreement of notice of the commencement or threatened commencement of
any civil, criminal, administrative, or investigative action or proceeding
involving a claim in respect of which the indemnitee will seek indemnification
hereunder, the indemnitee shall notify the indemnitor of such claim. No delay or
failure to so notify an indemnitor shall relieve it of its obligations under
this Agreement except to the extent that such indemnitor has suffered actual
prejudice by such delay or failure. Within 15 days following receipt of notice
from the indemnitee relating to any claim, but no later than five days before
the date on which any response to a complaint or summons is due, the indemnitor
shall notify the indemnitee that the indemnitor elects to assume control of the
defense and settlement of that claim (a “Notice of Election”).

 

17.5.2 Procedure Following Notice of Election. If the indemnitor delivers a
Notice of Election within the required notice period, the indemnitor shall
assume sole control over the defense and settlement of the claim; provided,
however, that (i) the indemnitor shall keep the indemnitee fully apprised at all
times as to the status of the defense, and (ii) the indemnitor shall obtain the
prior written approval of the indemnitee before entering into any settlement of
such claim asserting any liability against the indemnitee or imposing any
obligations or restrictions on the indemnitee or ceasing to defend against such
claim. The indemnitor shall not be liable for any legal fees or expenses
incurred by the indemnitee following the delivery of a Notice of Election;
provided, however, that (i) the indemnitee shall be entitled to employ counsel
at its own expense to participate in the handling of the claim, and (ii) the
indemnitor shall pay the fees and expenses associated with such counsel if there
is a conflict of interest with respect to such claim which is not otherwise
resolved or if the indemnitor has requested the assistance of the indemnitee in
the defense of the claim or the indemnitor has failed to defend the claim
diligently and the indemnitee is prejudiced or likely to be prejudiced by such
failure. The indemnitor shall not be obligated to indemnify the indemnitee for
any amount paid or payable by such indemnitee in the settlement of any claim if
(A) the indemnitor has delivered a timely Notice of Election and such amount was
agreed to without the written consent of the indemnitor, (B) the indemnitee has
not provided the indemnitor with notice of such claim and a reasonable
opportunity to respond thereto, or (C) the time period within which to deliver a
Notice of Election has not yet expired.

 

17.5.3 Procedure Where No Notice of Election Is Delivered. If the indemnitor
does not deliver a Notice of Election relating to any claim within the required
notice period, the indemnitee shall have the right to defend the claim in such
manner as it may deem appropriate. The indemnitor shall promptly reimburse the
indemnitee for all such reasonable costs and expenses incurred by the
indemnitee, including reasonable attorneys’ fees.

 

17.6 Indemnification Procedures – Governmental Claims.

With respect to claims covered by Section 17.1.6, the following procedures shall
apply:

 

17.6.1 Notice. Promptly after receipt by the indemnitee of notice of the
commencement or threatened commencement of any action or proceeding involving a
claim in respect of which the indemnitee will seek indemnification pursuant to
Section 17.1.6, the indemnitee shall notify the indemnitor of such claim. No
delay or failure to so notify the indemnitor shall relieve the indemnitor of its
obligations under this Agreement except to the extent that the indemnitor has
suffered actual prejudice by such delay or failure.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

129



--------------------------------------------------------------------------------

17.6.2 Procedure for Defense. The indemnitee shall be entitled, at its option,
to have the claim handled pursuant to Section 17.5 or to retain sole control
over the defense and settlement of such claim; provided that, in the latter
case, the indemnitee shall (i) consult with the indemnitor on a regular basis
regarding claim processing (including actual and anticipated costs and expenses)
and litigation strategy, (ii) reasonably consider any the indemnitor settlement
proposals or suggestions, and (iii) use commercially reasonable efforts to
minimize any amounts payable or reimbursable by the indemnitor.

 

17.7 Subrogation.

Except as otherwise provided in Section 16.1, in the event that an indemnitor
shall be obligated to indemnify an indemnitee pursuant to any provision of this
Agreement, the indemnitor shall, upon payment of such indemnity in full, be
subrogated to all rights of the indemnitee with respect to the claims to which
such indemnification relates.

 

18. LIABILITY

 

18.1 General Intent.

Subject to the specific provisions and limitations of this Article 18, it is the
intent of the Parties that each Party shall be liable to the other Party for any
actual damages incurred by the non-breaching Party as a result of the breaching
Party’s failure to perform its obligations in the manner required by this
Agreement.

 

18.2 Force Majeure.

 

18.2.1 General. Subject to Section 18.2.4, no Party shall be liable for any
default or delay in the performance of its obligations under this Agreement if
and to the extent such default or delay is caused, directly or indirectly, by
fire, flood, earthquake, elements of nature or acts of God, wars, riots, civil
disorders, rebellions or revolutions, acts of terrorism, or any other similar
cause beyond the reasonable control of such Party except to the extent that the
non-performing Party could not have prevented such default or delay using
reasonable precautions, and provided that such default or delay cannot
reasonably be circumvented by the non-performing Party through the use of
alternate sources, workaround plans or other means. A strike, lockout or labor
dispute involving Supplier Personnel shall not excuse Supplier from its
obligations hereunder. The failure of any Equipment, Software or System for
which Supplier is operationally responsible to be year 2000 compliant shall not
be considered a force majeure event and shall not relieve Supplier of any of its
obligations under this Agreement, including its obligations to perform the
Services in accordance with the Service Levels. In addition, the refusal of
Supplier Personnel to enter a facility that is the subject of a labor dispute
shall excuse Supplier from its obligations hereunder only if and to the extent
such refusal is based upon a reasonable fear of physical harm.

 

18.2.2 Duration and Notification. In the event of a force majeure event the
non-performing Party shall be excused from further performance or observance of
the obligation(s) so affected for as long as such circumstances prevail and such
Party continues to use commercially reasonable efforts to recommence performance
or observance whenever and to whatever extent possible without delay. Any Party
so prevented, hindered or delayed in its performance shall, as quickly as
practicable under the circumstances, notify the Party to whom performance is due
by telephone (to be confirmed in writing within one day of the inception of such
delay) and describe at a reasonable level of detail the circumstances of the
force majeure event, the steps being taken to address such force majeure event,
and the expected duration of such force majeure event.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

130



--------------------------------------------------------------------------------

18.2.3 Substitute Services; Termination. If any event described in
Section 18.2.1 has substantially prevented, hindered or delayed or is reasonably
expected to substantially prevent, hinder or delay the performance by Supplier
or one of its Subcontractors of Services necessary for the performance of
critical Kraft or Eligible Recipient functions for longer than the recovery
period specified in the applicable disaster recovery plan or, if there is no
such recovery period, [ * * * ], Kraft may procure such Services from an
alternate source, and Supplier shall be solely liable for payment for such
services from the alternate source for so long as the delay in performance shall
continue, provided that Kraft continues to pay Supplier the Charges for such
Services with respect to the period of non-performance, and Kraft has not
terminated the affected portion of the Services. Kraft may at its option elect
to pay the alternate source directly in lieu of paying Supplier for the affected
services. In addition, if any event described in Section 18.2.1 substantially
prevents, hinders or delays the performance by Supplier or one of its
Subcontractors of Services necessary for the performance of critical Kraft
functions (i) for more than [ * * * ] days, and Supplier has not obtained such
Services from another source on a temporary basis, Kraft, at its option, may
terminate any portion of this Agreement so affected and the charges payable
hereunder shall be equitably adjusted to reflect those terminated Services; or
(ii) for more than [ * * * ] days, and Supplier has not obtained the Services
from another source on a temporary basis, Kraft, at its option, may terminate
this Agreement in its entirety. If the termination described in the preceding
sentence results from [ * * * ] that impacts a Supplier Facility or that
otherwise [ * * * ] from being able to [ * * * ], [ * * * ] shall not be
obligated to pay any [ * * * ] in connection with [ * * * ]. [ * * * ] shall be
obligated to pay the [ * * * ] in the event the [ * * * ] results from a [ * * *
] on a [ * * * ] or a [ * * * ]. Except as described above, [ * * * ] shall not
have the right to additional [ * * * ] or increased [ * * * ] as a result of any
[ * * * ] affecting [ * * * ] ability to [ * * * ].

 

18.2.4 Disaster Recovery and Business Continuity Plans. Within 90 days after the
Effective Date or by the Commencement Date, whichever occurs first, Supplier
shall document its disaster-recovery plan for the Services and ensure that it is
consistent with and will operate in conjunction with the standards and plans
referred to in the applicable Supplement. Supplier shall execute its
disaster-recovery plan upon the occurrence of a disaster and cooperate with
Kraft in the execution of Kraft’s and/or the Eligible Recipients’
business-continuity and disaster-recovery plans.

 

18.2.5 Payment Obligation. If Supplier fails to provide Services in accordance
with this Agreement due to the occurrence of a force majeure event, all amounts
payable to Supplier hereunder shall be equitably adjusted in a manner such that
Kraft is not required to pay any amounts for Services that it is not receiving
from Supplier, unless such Services are obtained from an alternate source at
Supplier’s expense pursuant to Section 18.2.3.

 

18.2.6 Allocation of Resources. Without limiting Supplier’s obligations under
this Agreement, whenever a force majeure event or disaster causes Supplier to
allocate limited resources between or among Supplier’s customers and Affiliates,
Kraft and the Eligible Recipients shall receive at least the same treatment as
comparable Supplier customers. In no event will Supplier re-deploy or re-assign
any Key Supplier Personnel to another customer or account in the event of the
occurrence of a force majeure event.

 

18.3 Limitation of Liability.

 

18.3.1 Exclusions from Liability.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

131



--------------------------------------------------------------------------------

Disclaimer of Consequential Damages. EXCEPT AS PROVIDED IN THIS SECTION 18.3,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
CONSEQUENTIAL, INCIDENTAL, COLLATERAL, EXEMPLARY, SPECIAL OR PUNITIVE DAMAGES,
INCLUDING LOST PROFITS, REGARDLESS OF THE FORM OF THE ACTION OR THE THEORY OF
RECOVERY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 

18.3.2 Liability Caps.

 

  18.3.2.1 [ * * * ] Liability Cap. Additionally, except as provided below in
Section 18.3.3, the total aggregate liability of either Party for claims (other
than claims that are referenced in Section 18.3.2.2) asserted by the other Party
under or in connection with this Agreement (including claims arising from
parties to a Companion Agreement), regardless of the form of the action or the
theory of recovery, shall be limited to (i) [ * * * ] for claims for which the
last act or omission giving rise to such liability occurs before the date that
is [ * * * ] months after the GroceryCo Start Date, or (ii) the total Charges
payable to Supplier (including amounts payable to a Supplier Affiliate under a
Companion Agreement) during the [ * * * ] period preceding the last act or
omission giving rise to such liability for claims for which the last act or
omission giving rise to such liability occurs more than [ * * * ] after the
GroceryCo Start Date.

 

  18.3.2.2 [ * * * ] Liability Cap. (a) Supplier’s liability under
Section 17.1.1 for third party claims that arise from a breach of
Section 15.10.1, and Section 17.1.4, and Losses occasioned by any breach of its
obligations under Article 13 and Section 15.10.1, and (b) Kraft’s liability
under Section 17.2.1 for third party claims that arise from a breach of
Section 15.10.7, Section 17.2.4, and Losses occasioned by any breach of its
obligations under Article 13 and Section 15.10.7, in the aggregate for each
Party (including claims arising from parties to a Companion Agreement), shall be
limited to (i) [ * * * ] for claims for which the last act or omission giving
rise to such liability occurs before the date that is [ * * * ] months after the
GroceryCo Start Date, or (ii) the total Charges payable to Supplier (including
amounts payable to a Supplier Affiliate under a Companion Agreement) during the
[ * * * ] period preceding the last act or omission giving rise to such
liability for claims for which the last act or omission giving rise to such
liability occurs more than [ * * * ] after the GroceryCo Start Date. For the
avoidance of doubt, the [ * * * ] cap referred to above in this Section 18.3.2.2
is separate and apart from the cap referred to in Section 18.3.2.1.

 

18.3.3 Exceptions to Limitations of Liability.

 

  18.3.3.1 The exclusions set forth in Section 18.3.1 and the liability caps set
forth in Section 18.3.2 shall not apply with respect to Losses occasioned by the
[ * * * ] of a Party.

 

  18.3.3.2 The exclusions set forth in Section 18.3.1 shall not apply to amounts
paid with respect to [ * * * ] that are the subject of indemnification pursuant
to Sections [ * * * ] and [ * * * ], Losses occasioned by any breach of a
Party’s obligations under [ * * * ] or [ * * * ].

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

132



--------------------------------------------------------------------------------

  18.3.3.3 The liability cap set forth in Section 18.3.2.1 shall not apply with
respect to [ * * * ] that are the subject of indemnification pursuant to [ * * *
] and 17.2 (except for amounts paid for [ * * * ] under [ * * * ] as provided in
[ * * * ]).

 

  18.3.3.4 The exclusions set forth in Section 18.3.1 shall not apply to amounts
paid with respect to [ * * * ] that are the subject of indemnification pursuant
to [ * * * ], but the cap set forth in Section 18.3.2.1 shall apply.

 

  18.3.3.5 The exclusions set forth in Section 18.3.1 and the liability caps set
forth in Section 18.3.2 shall not apply with respect to amounts paid for [ * * *
] by the [ * * * ] of this Agreement by [ * * * ]; provided, however, that [ * *
* ] may exercise its express termination rights under this Agreement in good
faith, in which case the limitations in Sections 18.3.1 and 18.3.2 will apply.

 

  18.3.3.6 The exclusions set forth in Section 18.3.1 and the liability caps set
forth in Section 18.3.2 shall not apply with respect to amounts paid for [ * * *
] by [ * * * ], provided that [ * * * ] may exercise its express termination
rights under this Agreement in good faith (in which case the exclusions in
Section 18.3.1 and the liability caps in 18.3.2 will apply) subject to [ * * * ]
continued obligation to provide [ * * * ] as set forth in this Agreement. For
purposes of this provision, “refusal” shall mean the intentional cessation by [
* * * ], in a manner impermissible under this Agreement, of the performance of
all or a material portion of the [ * * * ] then required to be provided by [ * *
* ] under this Agreement.

 

  18.3.3.7 The exclusions set forth in Section 18.3.1 and the liability caps set
forth in Section 18.3.2 shall not apply with respect to amounts paid under [ * *
* ] with respect to [ * * * ] of an [ * * * ] or [ * * * ] of [ * * * ].

 

  18.3.3.8 The exclusions set forth in Section 18.3.1 and the liability caps set
forth in Section 18.3.2 shall not apply with respect to amounts paid for [ * * *
] by any [ * * * ] of a Party’s [ * * * ] set forth in [ * * * ] or [ * * * ],
or the first sentence of [ * * * ].

 

18.3.4 Items Not Considered Damages. The following shall not be considered
damages subject to, and shall not be counted toward the liability exclusions or
caps specified in, Section 18.3.1 or 18.3.2:

 

  18.3.4.1 [ * * * ] assessed against [ * * * ] pursuant to [ * * * ],
recognizing that the [ * * * ] will reduce the amount paid by [ * * * ] and
thereby have the effect of reducing [ * * * ] limitation of liability where such
liability is calculated based on the fees paid by [ * * * ] during the
applicable period.

 

  18.3.4.2 Amounts withheld by [ * * * ] in accordance with this Agreement due
either to [ * * * ] or [ * * * ].

 

  18.3.4.3 Amounts paid by [ * * * ] but subsequently recovered from [ * * * ]
due either to [ * * * ] or [ * * * ].

 

  18.3.4.4 [ * * * ] and other amounts that are due and owing to [ * * * ] for [
* * * ] under this Agreement.

 

  18.3.4.5 [ * * * ] reimbursement obligations under [ * * * ]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

133



--------------------------------------------------------------------------------

18.3.5 Waiver of Liability Cap. If, at any time, the total aggregate liability
of one Party for adjudicated claims by the other Party that arise under or in
connection with this Agreement during the [ * * * ] after the Commencement Date
exceeds [ * * * ] of either of the liability caps specified in Section 18.3.2
and, within [ * * * ] from receipt of the request of the other Party, the Party
incurring such liability refuses to waive such cap and/or increase the available
cap to an amount at least equal to the original liability cap, then the other
Party may [ * * * ] this Agreement without payment of [ * * * ].

 

18.3.6 Acknowledged Direct Damages. The following shall be considered direct
damages and neither Party shall assert that they are indirect, incidental,
collateral, consequential or special damages or lost profits to the extent they
result directly from the breaching Party’s failure to perform in accordance with
this Agreement:

 

  18.3.6.1 Costs and expenses of [ * * * ] any lost, stolen or damaged [ * * *
].

 

  18.3.6.2 Costs and expenses of [ * * * ] in respect of a failure to provide
the [ * * * ].

 

  18.3.6.3 Costs and expenses of replacing lost, stolen or damaged [ * * * ].

 

  18.3.6.4 Cover damages, including the costs and expenses incurred to procure
the [ * * * ] or corrected [ * * * ] from an alternate source, to the extent in
excess of [ * * * ] under this Agreement.

 

  18.3.6.5 [ * * * ] or [ * * * ] incurred by either Party, including [ * * * ]
of additional [ * * * ] and [ * * * ] charges.

 

  18.3.6.6 Costs and expenses incurred to bring [ * * * ] or to contract to
obtain [ * * * ], including the costs and expenses associated with the retention
of [ * * * ] and [ * * * ] to assist with any [ * * * ] resulting from a [ * * *
] to [ * * * ].

 

  18.3.6.7 Damages of [ * * * ] which are direct damages of such [ * * * ] and
which would be direct damages of [ * * * ] if they had instead been suffered by
[ * * * ] (including being so considered under this Section 18.37).

 

  18.3.6.8 [ * * * ] remedies imposed by a [ * * * ] or [ * * * ] or [ * * * ]
for failure to comply with requirements or deadlines in violation of [ * * * ].

 

  18.3.6.9 Lost [ * * * ] incurred by [ * * * ] and the [ * * * ] to the extent
arising as the result of [ * * * ] failure to properly review and [ * * * ] to [
* * * ] as required by this Agreement.

 

18.3.7 Duty to Mitigate Damages. Each Party shall have a duty to mitigate
damages for which the other Party may be responsible.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

134



--------------------------------------------------------------------------------

19. DISPUTE RESOLUTION

 

19.1 Informal Dispute Resolution.

Prior to the initiation of formal dispute resolution procedures with respect to
any dispute, other than as provided in Section 19.4 or Section 20.8, the Parties
shall first attempt to resolve such dispute informally, as follows:

 

19.1.1 Initial Effort. The Parties agree that the Kraft Contract Manager and the
Supplier Account Executive shall attempt in good faith to resolve the dispute.
In the event the Kraft Contract Manager and the Supplier Account Executive are
unable to resolve a dispute in an amount of time that either Party deems
reasonable under the circumstances, such Party may refer the dispute for
resolution to the senior corporate executives specified in Section 19.1.2 below
upon written notice to the other Party.

 

19.1.2 Escalation. Within five business days of a notice under Section 19.1.1
above referring a dispute for resolution by senior corporate executives, the
Kraft Contract Manager and the Supplier Account Executive will each prepare and
provide to a Supplier Vice President and General Manager, United States and the
Kraft Chief Financial Officer, respectively, summaries of the non-privileged
relevant information and background of the dispute, along with any appropriate
non-privileged supporting documentation, for their review. The designated senior
corporate executives will confer as often as they deem reasonably necessary in
order to gather and furnish to the other all non-privileged information with
respect to the matter in issue which the Parties believe to be appropriate and
germane in connection with its resolution. The designated senior corporate
executives shall discuss the problem and negotiate in good faith in an effort to
resolve the dispute without the necessity of any formal proceeding. The specific
format for the discussions will be left to the discretion of the designated
senior corporate executives, but may include the preparation of agreed-upon
statements of fact or written statements of position.

 

19.1.3 Provision of Information. During the course of negotiations under
Section 19.1.1 or Section 19.1.2 above, all reasonable requests made by one
Party to another for non-privileged information, reasonably related to the
dispute, will be honored in order that each of the parties may be fully advised
of the other’s position. All negotiation shall be strictly confidential and used
solely for the purposes of settlement. Any materials prepared by one Party for
these proceedings shall not be used as evidence by the other Party in any
subsequent arbitration or litigation; provided, however, the underlying facts
supporting such materials may be subject to discovery.

 

19.1.4 Prerequisite to Arbitration. Arbitration of a dispute may not be
commenced until the earlier of:

 

  19.1.4.1 the designated senior corporate executives under Section 19.1.2 above
concluding in good faith that amicable resolution through continued negotiation
of the matter does not appear likely; or

 

  19.1.4.2 30 days after the notice under Section 19.1.1 above referring the
dispute to senior corporate executives.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

135



--------------------------------------------------------------------------------

19.2 Non-Binding Mediation.

 

19.2.1 Requirement to Attempt Non-Binding Mediation. Except for disputes
described in Section 19.4 or Section 20.8 or termination of this Agreement
pursuant to Article 20, any dispute arising out of or relating to this
Agreement, or any breach thereof, which cannot be resolved using the procedures
set forth in Section 19.1 shall be first attempted to be resolved through
non-binding mediation under the mediation rules of the Center for Public
Resources.

 

19.2.2 Location and Decision. The mediation shall take place in Chicago,
Illinois, and shall apply the governing law of this Agreement. The
recommendations of the mediators shall be non-binding. The mediators shall be
instructed to state the reasons for their recommendations. The mediators shall
be bound by the warranties, limitations of liability and other provisions of
this Agreement.

 

19.2.3 Selection and Qualification of Mediators. Within 10 days after delivery
of written notice (“Notice of Mediation”) by one Party to the other in
accordance with this Section, the Parties each shall use good faith efforts to
mutually agree upon one mediator. If the Parties are not able to agree upon one
mediator within such period of time, the Parties each shall within 10 days:
(i) appoint one mediator who has at no time ever represented or acted on behalf
of either of the Parties, and is not otherwise affiliated with or interested in
either of the Parties and (ii) deliver written notice of the identity of such
mediator and a copy of his or her written acceptance of such appointment to the
other Party. If either Party fails or refuses to appoint a mediator within such
10-day period, the single mediator appointed by the other Party shall decide
alone the issues set out in the Notice of Mediation. Within 10 days after such
appointment and notice, such mediators shall appoint a third neutral and
independent arbitrator who at no time ever represented or acted on behalf of
either of the Parties, and is not otherwise affiliated with or interested in
either of the Parties. In the event that the two mediators fail to appoint a
third mediator within 10 days of the appointment of the second mediator, either
mediator or either Party may apply for the appointment of a third mediator to
the Center for Public Resources.

 

19.2.4 General. All mediators shall be practicing attorneys with at least five
years’ experience with the business processes, technology and law applicable to
the Services or similar services or transactions. The Parties shall use
commercially reasonable efforts to conclude the mediation within 60 days after
selection of the mediator or mediators. The recommendations of the mediator or
the majority of the three mediators, as applicable, shall be rendered within 15
days after the conclusion of the hearing, shall be in writing, shall set forth
the basis therefore. Each Party shall bear its own mediation costs and expenses
and all other costs and expenses of the mediation shall be divided equally
between the Parties.

 

19.3 Arbitration.

 

19.3.1 Arbitration. Except for disputes described in Section 19.4, any
controversy or claim arising out of or relating to this Agreement, or any breach
thereof, which cannot be resolved using the procedures set forth above in
Section 19.1 or 19.2 shall be finally resolved under the Commercial Arbitration
Rules of the American Arbitration Association then in effect; provided, however,
that without limiting any rights at law or in equity a Party may have because of
an improper termination of this Agreement by the other Party, nothing contained
in this Agreement shall limit either Party’s right to terminate this Agreement
pursuant to Article 20.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

136



--------------------------------------------------------------------------------

19.3.2 Location and Decision. Any arbitration under this Agreement shall take
place in Chicago, Illinois, and shall apply the governing law of this Agreement.
The decision of the arbitrators shall be final and binding and judgment on the
award may be entered in any court of competent jurisdiction. The arbitrators
shall be instructed to state the reasons for their decisions, including findings
of fact and law. The arbitrators shall be bound by the warranties, limitations
of liability and other provisions of this Agreement. Except with respect to the
provisions of this Agreement which provide for injunctive relief rights, such
arbitration shall be a precondition to any application by either Party to any
court of competent jurisdiction.

 

19.3.3 Selection and Qualification of Arbitrators. Within 30 days, or such
reasonable period mutually agreed upon by the Parties, after delivery of written
notice (“Notice of Arbitration”) by one Party to the other in accordance with
this Section, the Parties each shall use good faith efforts to mutually agree
upon one arbitrator. If the Parties are not able to agree upon one arbitrator
within such period of time, the Parties each shall within 30 days: (i) appoint
one arbitrator who has at no time ever represented or acted on behalf of either
of the Parties, and is not otherwise affiliated with or interested in either of
the Parties and (ii) deliver written notice of the identity of such arbitrator
and a copy of his or her written acceptance of such appointment to the other
Party. If either Party fails or refuses to appoint an arbitrator within such
30-day period, the single arbitrator appointed by the other Party shall decide
alone the issues set out in the Notice of Arbitration. Within 30 days after such
appointment and notice, such arbitrators shall appoint a third neutral and
independent arbitrator who at no time ever represented or acted on behalf of
either of the Parties, and is not otherwise affiliated with or interested in
either of the Parties. In the event that the two arbitrators fail to appoint a
third arbitrator within 30 days of the appointment of the second arbitrator,
either arbitrator or either Party may apply for the appointment of a third
arbitrator to the American Arbitration Association.

 

19.3.4 Scope of Discovery. Subject to the last two sentences of this
Section 19.3.4, discovery will be limited to the request for and production of
documents, depositions and interrogatories. Interrogatories will be allowed only
as follows: a Party may request the other Party to identify by name, last known
address and telephone number (i) all persons having knowledge of facts relevant
to the dispute and a brief description of that person's knowledge, (ii) any
experts who may be called as an expert witness, the subject matter about which
the expert is expected to testify, the mental impressions and opinions held by
the expert and the facts known by the expert (regardless of when the factual
information was acquired) that relate to or form the basis for the mental
impressions and opinions held by the expert, and (iii) any experts who have been
used for consultation, but who are not expected to be called as an expert
witness, if such consulting expert's opinions or impressions have been reviewed
by an expert witness. All discovery will be governed by the Federal Rules of
Civil Procedure. All issues concerning discovery upon which the Parties cannot
agree will be submitted to the arbitrator for determination. Nothing in this
Section 19.3.4 shall preclude either party from seeking limited third party
discovery under applicable AAA Rules or the laws of the State of Illinois in the
discretion of the arbitrator. In addition, should a Party be able to prove that
it will be unfairly prejudiced without additional discovery on a certain issue,
the arbitrator in its discretion can permit additional limited discovery for the
purpose of improving the efficiency of the arbitration proceeding.

 

19.3.5

General. All arbitrators shall be attorneys with experience with the technology
and/or law applicable to the Services or similar services or transactions. Any
such appointment shall be binding upon the Parties. The arbitrator will not have
authority to award damages in excess of the amount or other than the types
allowed by Section 18.3 and may not, in any event, make any ruling, finding or
award that does not conform to the terms and conditions of this Agreement. The
decision or award of the arbitrator or arbitrators shall be final, binding and
nonappealable, and

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

137



--------------------------------------------------------------------------------

  may be enforced and executed upon in any court having jurisdiction over the
Party against whom the enforcement of such decision or award is sought. Upon the
request of a Party, the arbitrator's award will include written findings of fact
and conclusions of law. Each Party shall bear its own arbitration costs,
attorneys' fees and expenses.

 

19.4 Equitable Remedies.

 

19.4.1 Eligible Disputes. Notwithstanding the provisions of Section 19.1,
Section 19.2, and Section 19.3, either Party may institute formal proceedings to
obtain injunctive relief in order to:

 

  19.4.1.1 avoid the expiration of any applicable limitations period,

 

  19.4.1.2 preserve a superior position with respect to other creditors,

 

  19.4.1.3 address a claim arising out of the breach of a Party’s obligations
under Article 13,

 

  19.4.1.4 address a claim arising out of the breach or attempted or threatened
breach of the obligations described in Section 19.4.2, or

 

  19.4.1.5 prevent other damages that are so immediate, so large or severe, and
so incapable of adequate redress after the fact that a temporary restraining
order or other immediate injunctive relief is the only adequate remedy.

 

19.4.2 Irreparable Harm. [ * * * ] acknowledges that, in the event it breaches
(or attempts or threatens to breach) its obligation to [ * * * ] in accordance
with this Agreement, its obligation respecting [ * * * ] in accordance with [ *
* * ], or its obligation to provide [ * * * ] in accordance with [ * * * ], [ *
* * ] and/or [ * * * ] will be irreparably harmed. [ * * * ] acknowledgement is
based on its reliance on [ * * * ] representation that it would only utilize the
provisions of this Section 19.4.2 when it has a good faith belief that it needs
to obtain injunctive relief as quickly as possible to avoid an adverse impact on
the ability of [ * * * ] to conduct any segment of its business which would be
prevented or unreasonably disrupted in the event [ * * * ] denies, withdraws or
restricts its [ * * * ] to [ * * * ] or withholds [ * * * ] access to [ * * *
]. In such a circumstance, [ * * * ] may proceed directly to court. If a court
of competent jurisdiction should find that [ * * * ] has breached (or attempted
or threatened to breach) any such obligations, [ * * * ] agrees that without any
additional findings of irreparable injury or other conditions to injunctive
relief, [ * * * ] shall be entitled to seek and obtain injunctive relief,
including entry of an appropriate order compelling performance by [ * * * ] and
restraining it from any further breaches (or attempted or threatened breaches).

 

19.4.3 Attorney’s Fees. A Party filing a pleading seeking immediate injunctive
relief, which is not awarded in substantial part, shall pay all reasonable costs
and attorneys' fees of the other Party.

 

19.5 Jurisdiction.

Each Party irrevocably agrees that any legal action, suit or proceeding brought
by it in any way arising out of this Agreement must be brought solely and
exclusively in Illinois, and each Party irrevocably submits to the sole and
exclusive jurisdiction of the federal and state courts in Cook County, Illinois,
in personam, generally and unconditionally with respect to any action, suit or
proceeding brought by it or against it by the other Party.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

138



--------------------------------------------------------------------------------

19.6 Continued Performance.

 

19.6.1 General. Subject to Section 19.6.2, each Party agrees that it shall,
unless otherwise directed by the other Party, continue performing its
obligations under this Agreement while any dispute is being resolved; provided,
that this provision shall not operate or be construed as extending the Term of
this Agreement or prohibiting or delaying a Party’s exercise of any right it may
have to terminate the Term as to all or any part of the Services. For purposes
of clarification, Kraft Data may not be withheld by Supplier pending the
resolution of any dispute.

 

19.6.2 Non-Interruption of Service. Supplier acknowledges and agrees that any
interruption to the Service may cause irreparable harm to Kraft and/or the
Eligible Recipients, in which case an adequate remedy at law would not be
available. Subject to Supplier’s right to terminate the Term pursuant to
Section 20.1.2, Supplier expressly acknowledges and agrees that, pending
resolution of any dispute or controversy, it shall not deny, withdraw or
restrict Supplier’s provision of the Services to Kraft and/or the Eligible
Recipients under this Agreement, except as specifically and expressly agreed in
writing by Kraft and Supplier.

 

19.7 Governing Law.

This Agreement and performance under it shall be governed by and construed in
accordance with the applicable laws of the State of Illinois, without giving
effect to the principles thereof relating to conflicts of laws. The application
of the United Nations Convention on Contracts for the International Sale of
Goods is expressly excluded.

 

19.8 Expiration of Claims.

Without altering either Party's rights or obligations under Section 12.1.4, no
claims to be resolved under this Article 19 may be asserted by either Party more
than four (4) years after the later of (i) the last date on which the act or
omission giving rise to the claim occurred, or (ii) with respect to invoices
issued under this Agreement, the date on which such act or omission was
discovered or should reasonably have been discovered (the election to conduct or
not to conduct an audit with respect to an invoice shall not, in and of itself,
be evidence of reasonableness for this purpose); provided, however, that the
foregoing shall not apply to claims based upon a Party’s fraud or willful
misconduct, or a claim for which a Party has an indemnity obligation under this
Agreement in which event the applicable statute of limitations shall apply.
Failure to make such a claim (but not including claims referred to in the
proviso of the preceding sentence) within such four-year period shall forever
bar the claim.

 

20. TERMINATION

 

20.1 Termination for Cause.

 

20.1.1 By Kraft.

 

  20.1.1.1 If Supplier:

 

  (1) commits a material breach of its obligations with respect to Transition
Services as provided in Section 4.2.7;

 

  (2)

commits a material breach of this Agreement or an applicable Supplement, which
breach is not cured within 30 days after notice of the breach from Kraft;
provided

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

139



--------------------------------------------------------------------------------

  that if Supplier works diligently and in good faith to cure such breach in
accordance with this provision and such breach is not capable of being cured
within 30 days, Supplier may have up to 15 additional days to cure such breach
if it demonstrates that it is capable of curing such breach within the
additional period and the breach does not materially impair the ability of Kraft
or an Eligible Recipient to conduct its business;

 

  (3) commits [ * * * ] of its duties or obligations of which Supplier has [ * *
* ] and which [ * * * ] of this Agreement or an applicable Supplement, and fails
to (A) cure such breaches within thirty (30) days after receiving notice from
the time such breaches become a material breach, and (B) give Kraft adequate
assurance that the cause of each of such breaches has been corrected so as not
to be repeated again; provided, however that if, within the twelve (12) month
period following the thirty (30) day period described in the preceding clause
(A), Supplier again commits numerous breaches of its duties or obligations of
which Supplier has received notice and which collectively constitute a material
breach of this Agreement, Supplier shall not be entitled to the cure rights
described in the preceding clauses (A) and (B);

 

  (4) becomes liable for or incurs Service Level Credits under this Agreement or
applicable Supplement that, in the aggregate, exceed [ * * * ] of the cumulative
At Risk Amount under this Agreement or a Supplement during any rolling six-month
period, provided that for purposes of determining whether there is a right to
terminate under this clause (4), no single Service Level in any month shall be
counted for more than [ * * * ] of the At Risk Amount for that month;

 

  (5) fails to perform in accordance with the Minimum Service Level for a
Critical Service Level for [ * * * ] consecutive months or during [ * * * ] of
any [ * * * ] consecutive month period; or

 

  (6) commits a material breach of Section 15.7 of this Agreement;

then Kraft may, by giving notice to Supplier, terminate the term of this
Agreement or the Term of an applicable Supplement with respect to all or any
part of the Services, as of a date specified in the notice of termination.
Supplier shall not be entitled to any Termination Charges in connection with
such a termination for cause. If Kraft chooses to terminate this Agreement or a
Supplement in part, the Charges payable under this Agreement or such Supplement
will be equitably adjusted in accordance with the pricing methodology set forth
in the applicable Supplement, to reflect such partial termination. For avoidance
of doubt, the Parties acknowledge and agree that a material breach under a
Supplement shall be deemed a material breach under all Supplements for purposes
of this provision.

 

  20.1.1.2 The express acknowledgment that a certain amount of Service Level
Credits or number of Service Level defaults constitutes grounds for termination
under Section 20.1.1.1 does not imply that a lesser amount or number cannot
constitute a material breach of this Agreement and therefore grounds for
termination under other subsections.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

140



--------------------------------------------------------------------------------

  20.1.1.3 Kraft’s right to terminate pursuant to Section 20.1.1.1 will cease
after [ * * * ] days following the date which is the later of the date (i) upon
which it has cured the breach that gave rise to Kraft's termination right
pursuant to Section 20.1.1.1, and (ii) the date that Supplier has provided
written notification that it has cured the breach.

 

20.1.2 By Supplier. In the event that Kraft fails to pay Supplier undisputed
charges exceeding in the aggregate [ * * * ], or Kraft fails to place disputed
amounts into escrow to the extent required by Section 12.4.6, by the specified
due date and fails to cure such default within [ * * * ] days after Kraft’s
Chief Information Officer receives a notice from Supplier of such failure and
Supplier’s intention to terminate for failure to make such payment, Supplier
may, by notice to Kraft, terminate the Term. Supplier acknowledges and agrees
that Sections 20.1.2 and 20.5 describe Supplier’s sole right to terminate this
Agreement or a Supplement and Supplier hereby waives any other rights it may
have to terminate this Agreement or any Supplement under this Agreement.

 

20.2 Termination for Convenience.

Beginning [ * * * ] months after the Commencement Date of a Supplement, Kraft
may terminate such Supplement, in whole or in part, with respect to all or any
portion of the Services under such Supplement for convenience and without cause
with effect at any time by giving Supplier at least three months’ prior notice
designating the termination date. If Kraft elects to terminate on this basis,
Kraft shall pay to Supplier a Termination Charge calculated in accordance with
the applicable Supplement. In the event that a purported termination for cause
by Kraft under Section 20.1 is determined by a competent authority not to be
properly a termination for cause, then such termination by Kraft shall be deemed
to be a termination for convenience under this Section 20.2.

 

20.3 Termination Upon Supplier Change of Control.

In the event of a change in Control of Supplier (or that portion of Supplier
providing all or any material portion of the Services under this Agreement) or
the Entity that Controls Supplier (if any), where such control is acquired,
directly or indirectly, in a single transaction or series of related
transactions, or all or substantially all of the assets of Supplier (or that
portion of Supplier providing all or any material portion of the Services under
this Agreement) are acquired by any entity, or Supplier (or that portion of
Supplier providing all or any material portion of the Services under this
Agreement) is merged with or into another entity to form a new entity, then at
any time within 12 months after the last to occur of such events, Kraft may at
its option terminate the Term by giving Supplier at least 90 days’ prior notice
and designating a date upon which such termination shall be effective; provided,
however, if such change in Control of Supplier involves a [ * * * ], Kraft may
terminate the Term by giving Supplier at least 60 days’ prior notice, and such [
* * * ] shall be prohibited from any contact with Kraft Data, Kraft Proprietary
Information and any and all other information about the Kraft account, including
discussions with Supplier Personnel regarding specifics relating to the
Services. Supplier shall be entitled to [ * * * ], calculated in accordance with
the applicable Supplement, in connection with a termination on this basis.

 

20.4 Termination Upon Kraft Change of Control.

In the event that, in a single transaction or series of transactions, Kraft
acquires or is acquired by any other Entity (by stock sale, asset sale or
otherwise) or merges with any other Entity, then, at any time within 12 months
after the last to occur of such events, Kraft may at its option terminate the
Term by giving Supplier at least 90 days prior notice and designating a date
upon which such termination shall be effective. If Kraft terminates on this
basis, Supplier shall be entitled to Termination Charges, calculated in
accordance with the applicable Supplement.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

141



--------------------------------------------------------------------------------

20.5 Termination for Insolvency.

In the event that any Party (i) commences a bankruptcy case or a bankruptcy case
is commenced against a Party, (ii) becomes or is declared insolvent, is the
subject of insolvency or similar proceedings under state or federal law, or a
receiver or similar officer or representative is appointed with respect to all
or substantially all of a Party’s assets, (iii) passes a resolution for its
voluntary liquidation, (iv) makes an assignment for the benefit of all or
substantially all of its creditors, (v) enters into an agreement or arrangement
for the composition, extension, or readjustment of substantially all of its
obligations , or (vi) experiences an event analogous to any of the foregoing in
any jurisdiction in which any of its assets are situated, then the other Party
may terminate this Agreement as of a date specified in a termination notice;
provided, however, that Supplier will not have the right to exercise such
termination under this Section so long as Kraft pays for the Services to be
received hereunder in advance on a month-to-month basis. If any Party elects to
terminate this Agreement due to the insolvency of the other Party, such
termination will be deemed to be a termination for cause hereunder.

 

20.6 [ * * * ] Rights Upon [ * * * ] Bankruptcy.

 

20.6.1 General Rights. In the event of [ * * * ] bankruptcy or other formal
procedure referenced in Section 20.5 or of the filing of any petition under
bankruptcy laws affecting the rights of [ * * * ] which is not stayed or
dismissed within [ * * * ] days of filing, in addition to the other rights and
remedies set forth herein, to the maximum extent permitted by Law, subject to
the qualifications in the last two sentences below, [ * * * ] will have the
right to retain and take possession for safekeeping all [ * * * ] to which [ * *
* ] and/or [ * * * ] are or would be entitled during the Term or upon the
expiration or termination of this Agreement. [ * * * ] shall cooperate fully
with [ * * * ] and [ * * * ] and assist [ * * * ] and [ * * * ] in identifying
and taking possession of the items listed in the preceding sentence. [ * * * ]
shall comply with [ * * * ] reasonable safety and security procedures, shall not
have a right to access data or materials which it would not have a right to
obtain under the provisions of this Agreement, and shall use reasonable efforts
to avoid disruptions to [ * * * ] operations. [ * * * ] shall be excused of any
failure or inability to perform [ * * * ] in accordance with this Agreement to
the extent caused by [ * * * ] actions. [ * * * ] will have the right to hold
such [ * * * ] until such time as the trustee or receiver in bankruptcy or other
appropriate insolvency office holder can provide adequate assurances and
evidence to [ * * * ] that they will be protected from sale, release,
inspection, publication, or inclusion in any publicly accessible record,
document, material or filing. [ * * * ] acknowledges that [ * * * ] has stated
that without this material provision, [ * * * ] would not have entered into this
Agreement or provided any right to the possession or use of [ * * * ] Agreement.
[ * * * ] may not use its rights under this section to effect [ * * * ], nor
will [ * * * ] exercise of its rights hereunder alter in any manner the pricing
under the applicable Supplement. To the extent [ * * * ] removal of any such [ *
* * ] impairs [ * * * ] ability to perform, [ * * * ] shall be excused pursuant
to [ * * * ], provided that [ * * * ] shall retain all rights it would otherwise
have under this Agreement [ * * * ] subject to the [ * * * ] under the
applicable Supplement.

 

20.6.2

Kraft Rights in Event of Bankruptcy Rejection. Notwithstanding any other
provision of this Agreement to the contrary, in the event that Supplier becomes
a debtor under the United States Bankruptcy Code (11 U.S.C. §101 et. seq. or any
similar Law in any other country (the “Bankruptcy Code”)) and rejects this
Agreement pursuant to Section 365 of the Bankruptcy

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

142



--------------------------------------------------------------------------------

  Code (a “Bankruptcy Rejection”), (i) any and all of the licensee and
sublicensee rights, to the extent such rights are “intellectual property
rights”, of Kraft and the Eligible Recipients arising under or otherwise set
forth in this Agreement, including without limitation the rights of Kraft and/or
the Eligible Recipients referred to in Section 14.6, shall be deemed, upon
election by Kraft under Section 365(n)(1)(b) of the Bankruptcy Code, fully
retained by and vested in Kraft and/or the Eligible Recipients as protected
intellectual property rights under Section 365(n)(1)(B) of the Bankruptcy Code
and further shall be deemed to exist immediately before the commencement of the
bankruptcy case in which Supplier is the debtor; (ii) Kraft shall have all of
the rights afforded to non-debtor licensees and sublicensees under
Section 365(n) of the Bankruptcy Code; and (iii) to the extent any license or
sublicense rights of Kraft and/or the Eligible Recipients under this Agreement
which arise after the termination or expiration of this Agreement are determined
by a bankruptcy court not to be “intellectual property rights” for purposes of
Section 365(n), all of such license or sublicense rights shall remain vested in
and fully retained by Kraft and/or the Eligible Recipients to the extent
provided in this Agreement after any Bankruptcy Rejection as though this
Agreement were terminated or expired in accordance with its terms. Kraft shall
under no circumstances be required to terminate this Agreement after a
Bankruptcy Rejection in order to enjoy or acquire any of its rights under this
Agreement, including without limitation any of the rights of Kraft referenced in
Section 14.6, unless termination of this Agreement or a Supplement by Kraft is
required under the terms of the Agreement for Kraft to enjoy or acquire any such
rights.

 

20.7 Critical Services.

Without limiting Kraft’s rights under Section 20.1, if Supplier commits a
material breach which has a significant impact on the ability of Kraft or the
Eligible Recipients to conduct a material aspect of their businesses, and
Supplier is unable to cure such breach within [ * * * ], Kraft may, in addition
to its other remedies at law and in equity, obtain from a third party or provide
for itself services which will allow Kraft or the Eligible Recipients to conduct
their businesses until Supplier has cured the breach or this Agreement is
terminated. Supplier shall reimburse Kraft for all costs and expenses of
obtaining or providing such services, at Kraft’s election, for up to [ * * * ]
after Supplier has notified Kraft in writing that Supplier will be unable to
resume performance of the affected Services, which notice may not be given until
after the commencement of the breach. The express inclusion of this remedy in
this Section 20.7 does not limit Kraft’s right to use a similar remedy for other
breaches by Supplier of this Agreement.

 

21. GENERAL

 

21.1 Binding Nature and Assignment.

 

21.1.1 Binding Nature. This Agreement will be binding on the Parties and their
respective successors and permitted assigns.

 

21.1.2 Assignment. Neither Party may, or will have the power to, assign this
Agreement without the prior written consent of the other, except in the
following circumstances:

 

  21.1.2.1 Kraft may assign its rights or obligations under this Agreement, in
whole or in part, without approval of Supplier, to an Affiliate which expressly
assumes Kraft’s obligations and responsibilities hereunder, provided Kraft
(i) remains fully liable for and is not relieved from the full performance of
its obligations under this Agreement, and (ii) provides Supplier prompt written
notice of the assignment; and

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

143



--------------------------------------------------------------------------------

  21.1.2.2 Kraft may assign its rights and obligations under this Agreement, in
whole or in part, without the approval of Supplier to an Entity acquiring,
directly or indirectly, Control of Kraft, an Entity into which Kraft is merged,
or an Entity acquiring all or substantially all of Kraft’s assets, provided the
acquirer or surviving Entity agrees in writing to be bound by the terms and
conditions of this Agreement.

 

  21.1.2.3 Supplier may assign its rights or obligations under this Agreement,
in whole or in part, without approval of Kraft, to an Affiliate which expressly
assumes Supplier’s obligations and responsibilities hereunder, provided Supplier
(i) remains fully liable for and is not relieved from the full performance of
its obligations under this Agreement, and (ii) provides Kraft written notice of
the assignment.

 

21.1.3 Impermissible Assignment. Any attempted assignment that does not comply
with the terms of this Section shall be null and void.

 

21.2 Entire Agreement; Amendment.

This Agreement, including any Supplements, Schedules and Exhibits referred to
herein and attached hereto, each of which is incorporated herein for all
purposes, constitutes the entire agreement between the Parties with respect to
the subject matter hereof. There are no agreements, representations, warranties,
promises, covenants, commitments or undertakings other than those expressly set
forth herein. This Agreement supersedes all prior agreements, representations,
warranties, promises, covenants, commitments or undertaking, whether written or
oral, with respect to the subject matter contained in this Agreement. No
amendment, modification, change, waiver or discharge hereof shall be valid
unless in writing and signed by an authorized representative of the Party
against which such amendment, modification, change, waiver, or discharge is
sought to be enforced.

 

21.3 Notices.

 

21.3.1 Primary Notices. Any notice, notification, request, demand or
determination provided by a Party pursuant to the following:

 

  (1) Section 4.4 (Termination Assistance Services);

 

  (2) Section 4.5.1 (Use of Third Parties – Right of Use);

 

  (3) Section 6.7 (Notice of Defaults);

 

  (4) Section 7.7 (Notice of Adverse Impact);

 

  (5) Section 11.6 (Extraordinary Events);

 

  (6) Section 13.4.4 (Loss of Proprietary Information);

 

  (7) Sections 17.5 (Indemnification Procedures);

 

  (8) Section 17.6 (Indemnification Procedures – Government Claims);

 

  (9) Section 18.2 (Force Majeure);

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

144



--------------------------------------------------------------------------------

  (10) Section 18.3.5 (Waiver of Liability Cap);

 

  (11) Article 19 (Dispute Resolution);

 

  (12) Article 20 (Termination); and

 

  (13) Section 21.1 (Binding Nature and Assignment);

shall be in writing and shall be delivered in hard copy using one of the
following methods and shall be deemed delivered upon receipt: (i) by hand,
(ii) by an express courier with a reliable system for tracking delivery, or
(iii) by registered or certified mail, return receipt requested, postage
prepaid. Unless otherwise notified, the foregoing notices shall be delivered as
follows:

In the case of Kraft:

Kraft Foods Group, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Vice President Information Systems, Operations Services

With a copy to:

Kraft Foods Group, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Senior Counsel – Corporate and Business Services

and

In the case of Supplier:

EDS Enterprise Client Executive

Three Lakes Drive

Northfield, Illinois 60093

Attention:

With a copy to:

Office of the General Counsel

5400 Legacy Drive

Plano, TX 75024

Attention: General Counsel

With a copy to:

5400 Legacy Drive

Plano, TX 75024

Attention: Vice President/General Manager of US Region

 

21.3.2 Other Notices. All notices, notifications, requests, demands or
determinations required or provided pursuant to this Agreement, other than those
specified in Section 21.3.1, may be sent in hard copy in the manner specified in
Section 21.3.1, or by e-mail transmission (where receipt is acknowledged by the
recipient) or facsimile transmission (with acknowledgment of receipt from the
recipient’s facsimile machine) to the addresses set forth below:

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

145



--------------------------------------------------------------------------------

In the case of Kraft:

Kraft Foods Group, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Mike Cunningham, CTO

Email Address: mike.cunningham@kraftfoods.com

and

In the case of Supplier:

EDS Enterprise Client Executive

Three Lakes Drive

Northfield, Illinois 60093

Attention:

 

21.3.3 Notice of Change. A Party may from time to time change its address or
designee for notification purposes by giving the other prior notice of the new
address or designee and the date upon which it shall become effective.

 

21.3.4 Service of Process. Notwithstanding the above, for the purpose of service
of legal process and receipt of notice or pleadings in judicial proceedings
before the federal or state courts of Illinois, both Parties to this Agreement
irrevocably appoint the company below as their agent for service of process and
receipt of such notice or notification, and further elect domicile at the
address of said company in Chicago, Illinois, as follows:

In the case of Kraft:

CT Corporation System

208 South LaSalle Street

Chicago, IL 60604

With a copy to:

Kraft Foods Group, Inc.

Three Parkway North

Deerfield, Illinois 60015

Attention: Chief Litigation Counsel

and

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

146



--------------------------------------------------------------------------------

In the case of Supplier:

Office of the General Counsel

5400 Legacy Drive

Plano, TX 75024

Attention: General Counsel

With a copy to:

The Prentice-Hall Corporation System, Inc.

33 North LaSalle Street

Chicago, Illinois 60602

 

21.4 Counterparts.

This Agreement may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the Parties hereto.

 

21.5 Headings.

The article and section headings and the table of contents used herein are for
reference and convenience only and shall not be considered in the interpretation
of this Agreement.

 

21.6 Relationship of Parties.

Supplier, in furnishing services to Kraft and the Eligible Recipients hereunder,
is acting as an independent contractor, and Supplier has the sole obligation to
supervise, manage, contract, direct, procure, perform or cause to be performed,
all work to be performed by Supplier under this Agreement. The relationship of
the Parties under this Agreement shall not constitute a partnership or joint
venture for any purpose. Except as expressly provided in this Agreement,
Supplier is not an agent of Kraft or the Eligible Recipients and has no right,
power or authority, expressly or impliedly, to represent or bind Kraft or the
Eligible Recipients as to any matters, except as expressly authorized in this
Agreement.

 

21.7 Severability.

In the event that any provision of this Agreement conflicts with the law under
which this Agreement is to be construed or if any such provision is held invalid
or unenforceable by a court with jurisdiction over the Parties, such provision
shall be deemed to be restated to reflect as nearly as possible the original
intentions of the Parties in accordance with applicable law. The remaining
provisions of this Agreement and the application of the challenged provision to
persons or circumstances other than those as to which it is invalid or
unenforceable shall not be affected thereby, and each such provision shall be
valid and enforceable to the full extent permitted by law.

 

21.8 Consents and Approval.

Except where expressly provided as being in the sole discretion of a Party,
where agreement, approval, acceptance, consent, confirmation, notice or similar
action by either Party is required under this Agreement, such action shall not
be unreasonably delayed or withheld. An approval or consent given by a Party
under this Agreement shall not relieve the other Party from responsibility for
complying with the requirements of this Agreement, nor shall it be construed as
a waiver of any rights under this Agreement, except as and to the extent
otherwise expressly provided in such approval or consent.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

147



--------------------------------------------------------------------------------

21.9 Waiver of Default; Cumulative Remedies.

 

21.9.1 Waiver of Default. A delay or omission by either Party hereto to exercise
any right or power under this Agreement shall not be construed to be a waiver
thereof. A waiver by either of the Parties hereto of any of the covenants to be
performed by the other or any breach thereof shall not be construed to be a
waiver of any succeeding breach thereof or of any other covenant herein
contained. All waivers must be in writing and signed by the Party waiving its
rights.

 

21.9.2 Cumulative Remedies. All remedies provided for in this Agreement shall be
cumulative and in addition to and not in lieu of any other remedies available to
either Party at law, in equity or otherwise. The election by a Party of any
remedy provided for in this Agreement or otherwise available to such Party shall
not preclude such Party from pursuing any other remedies available to such Party
at law, in equity, by contract or otherwise.

 

21.10 Survival.

Any provision of this Agreement which contemplates performance or observance
subsequent to any termination or expiration of this Agreement shall survive any
termination or expiration of this Agreement and continue in full force and
effect. Additionally, all provisions of this Agreement will survive the
expiration or termination of this Agreement to the fullest extent necessary to
give the Parties the full benefit of the bargain expressed herein.

 

21.11 Publicity.

Neither Party shall use the other Party’s name or mark or refer to the other
Party directly or indirectly in any media release, public announcement, or
public disclosure relating to this Agreement, including in any promotional or
marketing materials, customer lists or business presentations without the prior
written consent of the other Party prior to each such use or release. Neither
party shall make any public statements about this Agreement, the Services or its
relationship with the other Party without the other Party’s prior approval.

 

21.12 Service Marks.

Each Party agrees that it shall not, without the other Party’s prior consent,
use any of the names, service marks or trademarks of the other Party in any of
its advertising or marketing materials.

 

21.13 Export.

The Parties acknowledge that certain Software and technical data to be provided
hereunder and certain transactions hereunder may be subject to export controls
under the laws and regulations of the United States, the European Union, the
United Nations and other jurisdictions. No Party shall export or re-export any
such items or any direct product thereof or undertake any transaction or service
in violation of any such laws or regulations. To the extent within Supplier’s
control, Supplier shall be responsible for, and shall coordinate and oversee,
compliance with such export laws in respect of such items exported or imported
hereunder. To the extent within Kraft’s control, and not in Supplier’s control,
Kraft shall be responsible for, and shall coordinate and oversee, compliance
with such export laws in respect of such items exported or imported hereunder.
Kraft will provide to Supplier prior written notice of any of the Kraft Data,
Kraft Owned Software or Kraft Third Party Licensed Software or any other item
provided by Kraft that will be used or accessed by Supplier outside of the
United States in providing the Services which is controlled for export under the
International Traffic in Arms Regulations or is classified for

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

148



--------------------------------------------------------------------------------

export from the United States under any classification other than EAR99.
Supplier will be the importer of record of any items for which import is
required for delivery of any portion of the Services outside the United States
and for maintaining such records as may be necessary or required as importer to
comply with such Laws unless, (1) at Kraft’s option, which may be exercised on a
case by case basis, Kraft notifies Service Provider that Kraft will be the
importer of record or (2) Supplier is not able to be the importer of record
(such as where Supplier does not have a legal entity in place, or does not own
the equipment being shipped) and Kraft can be the importer of record.

 

21.14 Enforcement and Third Party Beneficiaries.

Kraft shall have the right to enforce this Agreement and to assert all rights
and exercise and receive the benefits of all remedies, including monetary
damages, on behalf of each Eligible Recipient to the same extent as if such
Eligible Recipient were Kraft under this Agreement. Except as expressly provided
herein, this Agreement is entered into solely between, and may be enforced only
by, Kraft (on behalf of itself and the other Eligible Recipients) and Supplier
(on behalf of itself and the Supplier Affiliates). Except as expressly provided
herein, this Agreement shall not be deemed to create any rights or causes of
action in or on behalf of any third parties, including without limitation
employees, suppliers and customers of a Party, or to create any obligations of a
Party to any such third parties. Kraft is responsible for: (i) causing each
Eligible Recipient to comply with the provisions of this Agreement where to the
extent that Supplier performs the Services for Eligible Recipients, and
(ii) payment of all of Supplier’s Charges hereunder (including those that may be
invoiced to an Eligible Recipient). Supplier shall first look to the Eligible
Recipient that has been invoiced for payment under such invoice, provided that
Kraft will be responsible for payment should the Eligible Recipient fail to pay
such amounts when due.

 

21.15 Covenant Regarding Pledging.

Supplier may assign, transfer, pledge, hypothecate or otherwise encumber its
rights to receive payments from Kraft under this Agreement, provided that
Supplier shall ensure that (a) no Entity to which Supplier assigns, transfers,
pledges, hypothecates or otherwise encumbers its rights to receive payments
hereunder shall have any right to enforce the terms of this Agreement, except
for its right to collect such payments from Kraft or the Eligible Recipients in
accordance with the terms and conditions of this Agreement, (b) any Entity to
which Supplier assigns, transfers, pledges, hypothecates or otherwise encumbers
its rights to receive payments hereunder shall not be entitled to approve any
amendment, modification or termination of this Agreement, (c) any such
transaction shall not limit Supplier’s rights to amend, modify or terminate this
Agreement in accordance with the terms hereof and (d) Supplier shall continue to
be Kraft’s sole point of contact with respect to this Agreement, including with
respect to payment, subject to a third party’s right to collect payment owed
hereunder as provided above. The person or Entity to which such rights are
assigned, transferred, pledged, hypothecated or otherwise encumbered shall only
be able to exercise the collection right referenced in clause (a) above if Kraft
fails to pay Supplier for amounts due hereunder, other than amounts disputed by
Kraft pursuant to Section 12.4 (including amounts where the dispute has been
resolved through the dispute resolution process described in Article 19).

 

21.16 Order of Precedence.

In the event of a conflict, this amended MPSA shall take precedence over (a) the
Schedules, and the Schedules shall take precedence over any Attachments or
attached Exhibits, and (b) any Supplement, and Supplements shall take precedence
over the Schedules, Attachments and Exhibits to such Supplement, except for any
term specifically identified as superseding the terms of this Agreement, which
term shall control over this Agreement for that Supplement, Attachment or
Exhibit only.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

149



--------------------------------------------------------------------------------

21.17 Hiring of Employees.

 

21.17.1 Solicitation and Hiring. Except as expressly set forth herein, during
the Term and for a period of 12 months thereafter, Supplier will not solicit for
employment directly or indirectly, nor employ, any employees of Kraft or an
Eligible Recipient or individual Kraft Third Party Contractors involved in the
performance or consumption of the Services, or who become known to the Supplier
in connection with Supplier’s performance of the Services (unless Supplier is
not aware and should not have been reasonably expected to be aware that the
employer of the individual is a Kraft Third Party Contractor) without the prior
approval of Kraft. Except as expressly set forth herein in connection with the
expiration or termination of this Agreement, during the Term and for a period of
12 months thereafter, Kraft will not, and will not permit any Kraft Affiliate
to, solicit for employment directly or indirectly, nor employ, any employee of
Supplier involved in the performance of Supplier’s obligations under a
Supplement without the prior consent of Supplier. In each case, the prohibition
on solicitation and hiring shall extend 90 days after the termination of the
employee’s employment or, in the case of Supplier employees, the cessation of
his or her involvement in the performance of Services under the applicable
Supplement. This provision shall not operate or be construed to prevent or limit
any employee’s right to practice his or her profession or to utilize his or her
skills for another employer or to restrict any employee’s freedom of movement or
association.

 

21.17.2 Publications. Neither the publication of classified advertisements in
newspapers, periodicals, Internet bulletin boards, or other publications of
general availability or circulation nor the consideration and hiring of persons
responding to such advertisements shall be deemed a breach of this
Section 21.17, unless the advertisement and solicitation is undertaken as a
means to circumvent or conceal a violation of this provision and/or the hiring
party acts with knowledge of this hiring prohibition.

 

21.18 Further Assurances.

Each Party covenants and agrees that, subsequent to the execution and delivery
of this Agreement and without any additional consideration, each Party shall
execute and deliver any further legal instruments and perform any acts that are
or may become necessary to effectuate the purposes of this Agreement.

 

21.19 Liens.

Other than judgment liens that Supplier has obtained in a court of competent
jurisdiction, Supplier will not file, or by its action or inaction permit, any
liens to be filed on or against property or realty of Kraft or any Eligible
Recipient. In the event that any such liens arise as a result of Supplier’s
action or inaction, Supplier will obtain a bond to fully satisfy such liens or
otherwise remove such liens (other than judgment liens mentioned in the previous
sentence) at its sole cost and expense within 10 business days. If Supplier
fails to do so, Kraft may, in its sole discretion, pay the amount of such lien,
and/or deduct such amounts from payments due to the Supplier.

 

21.20 Covenant of Good Faith.

Each Party agrees that, in its respective dealings with the other Party under or
in connection with this Agreement, it shall act in good faith.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

150



--------------------------------------------------------------------------------

21.21 Notice of [ * * * ] Condition.

[ * * * ] shall, within fourteen (14) days after obtaining actual knowledge of
the occurrence of a [ * * * ], provide notice to [ * * * ] of the occurrence of
such [ * * * ]. Promptly following the date [ * * * ] receives such notice,
senior executives of the Parties shall meet to discuss [ * * * ] condition and
its ability to continue to perform its obligations hereunder. For the purposes
of this Section 21.21, “[ * * * ]” means (1) any [ * * * ] of the long term [ *
* * ] of [ * * * ] below [ * * * ] or [ * * * ], or (2) the failure of [ * * * ]
to have a [ * * * ] from both [ * * * ].

 

21.22 Acknowledgment.

The Parties each acknowledge that the terms and conditions of this Agreement
have been the subject of active and complete negotiations, and that such terms
and conditions should not be construed in favor of or against any Party by
reason of the extent to which any Party or its professional advisors
participated in the preparation of this Agreement.

 

21.23 References.

Supplier may only use Kraft as a reference for prospective Supplier customers if
Supplier obtains the advance approval of the Kraft Contract Manager. If Kraft
consents to serving as a reference, Kraft will be entitled to freely discuss all
aspects of Supplier's performance and Kraft’s satisfaction with such performance
with prospective Supplier customers.

 

21.24 Matters Relating to Spin-Off.

 

21.24.1 Reserved

 

21.24.2 Reserved

 

21.24.3 Sunset of Legacy Services and Services for the Grocery Business. To the
extent there are any Continuing Legacy Services, such Continuing Legacy Services
will be deemed to continue under the terms of the Legacy Agreement except for
those terms for which there is a corresponding provision under this Agreement;
provided, however, that such Continuing Legacy Services will continue only until
(a) the original expiration date of those Services under the Legacy Agreement or
(b) the Parties agree to a Supplement under this Agreement with respect to such
Continuing Legacy Services. Except as provided in the preceding sentence, from
and after the GroceryCo Start Date, Supplier will not have any obligation to
perform under this Agreement: (i) any of the Services that are not covered by
this Agreement (which includes any Supplement or other associated document under
this Agreement); (ii) any of the Services under a Supplement to this Agreement
that has been assigned or novated to GroceryCo to reside under the GroceryCo
MPSA; or (iii) any of the Services under that certain Supplement A (for hosting
services) to the GroceryCo MPSA; provided that neither clause (ii) nor clause
(iii) will relieve Supplier from its obligations to perform Services under this
Agreement.

 

21.24.4

No Liability for Grocery Business. From and after the GroceryCo Start Date,
Kraft and its Eligible Recipients shall not be liable under this Agreement,
under any agreements entered into in connection with this Agreement, or under
any companion agreements of GroceryCo or its Affiliates, in each case for any
obligations (regardless of when the obligations arose) relating to GroceryCo and
its Affiliates, except to the extent that GroceryCo or its Affiliates are
receiving Services under this Agreement as an Eligible Recipients after the
GroceryCo Start Date (e.g.,

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

151



--------------------------------------------------------------------------------

  Network Services). In addition, from and after the GroceryCo Start Date, Kraft
and its Eligible Recipients shall not be liable for any obligations (regardless
of when the obligations arose) of GroceryCo and its eligible recipients under
the GroceryCo MPSA, under any agreements entered into in connection with the
GroceryCo MPSA, or under any companion agreements of GroceryCo or its
Affiliates.

 

21.24.5 Liability for Obligations Related to Snack Business. Except as set forth
above in Section 21.24.4 and the remainder of this Section 21.24.5, and
notwithstanding any actions contemplated by the Spin-Off Amendment, Kraft and
its Eligible Recipients shall remain liable for the obligations of Kraft and its
Eligible Recipients under this Agreement and their respective Companion
Agreements. In addition, effective upon the GroceryCo Start Date, the Parties
agree to allocate accrued obligations and liabilities that have accrued as of
the GroceryCo Start Date as follows:

 

  21.24.5.1 All obligations and liabilities of the Parties that have accrued
under this Agreement before the GroceryCo Start Date related to the Snack
Business shall be deemed to be incurred subject to and pursuant to this
Agreement, and the Parties hereby ratify that such obligations and liabilities
will be subject to the terms of the amended and restated version of this
Agreement that becomes effective on the GroceryCo Start Date.

 

  21.24.5.2 All obligations and liabilities of the Parties that have accrued
before the GroceryCo Start Date related to the Grocery Business shall be deemed
to be incurred subject to and pursuant to GroceryCo MPSA, and will be subject to
the terms of the GroceryCo MPSA.

 

  21.24.5.3 For the avoidance of doubt, for purposes of applying Section 19.8
(Expiration of Claims) under this Agreement to obligations and/or liabilities
that have accrued under this Agreement before the GroceryCo Start Date, the
accrual date for any obligation or liability described in Sections 21.24.5.1 and
21.24.5.2, shall be the actual accrual date of such obligation or liability,
rather than the GroceryCo Start Date.

 

21.24.6 Reserved.

 

21.24.7 No Duplication of Damages. Notwithstanding anything to the contrary in
this Agreement, neither Kraft and its Eligible Recipients, on the one hand, nor
Supplier and its Affiliates, on the other hand, shall be entitled to recover any
damages or Losses under the GroceryCo MPSA and its Companion Agreements (as
defined in the GroceryCo MPSA) or this Agreement and its Companion Agreements,
in each case to the extent such Party has already recovered for such damages or
Losses pursuant to one of those agreements, or such Party is otherwise
compensated for such damages or Losses under one of those agreements.

 

21.24.8 GroceryCo MPSA Amendments. No amendment to the GroceryCo MPSA or its
Companion Agreements (as defined in the GroceryCo MPSA) shall have any force or
effect with respect to this Agreement.

SIGNATURE PAGE FOLLOWS

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

152



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the Effective Date.

 

KRAFT FOODS GROUP, INC.

    HP ENTERPRISE SERVICES, LLC

By:

  /s/ Mark Dajani     By:   /s/ Kevin Johnson

Name:

  Mark Dajani     Name:   Kevin Johnson

Title:

  Senior Vice President     Title:   Vice President

Date:

        Date:    

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 1

DEFINITIONS

References to the preamble, articles, sections, schedules and exhibits in this
Schedule 1 are to the preamble, Articles and Sections of, and Schedules and
Exhibits to, the Agreement unless otherwise specified. As used in this
Agreement:

“Acceptance” shall mean the determination, in Kraft’s sole reasonable
discretion, following implementation, installation, testing and execution in the
production environment for an agreed upon number of business cycles that
Software, Equipment, Systems and/or other contract deliverables are in
Compliance in all material respects with the Specifications.

“Acquired Assets Credit” shall mean the amount (if any) set forth on the
applicable Supplement that Supplier will pay to Kraft as consideration for the
Acquired Assets.

“Acquired Assets” shall mean the Equipment, Software and other assets (if any)
owned or controlled by Kraft or the Eligible Recipients and listed on the
applicable Supplement that Supplier will acquire pursuant to the terms of this
Agreement.

“Actual Uptime” shall mean shall mean the measurement of time that a particular
System, Application, Software, Equipment, Network or any other part of the
Services is actually available during the Measurement Window, and such
measurement will be calculated by subtracting Downtime from the Scheduled
Uptime.

“Actual Volumes” means, for each Resource Unit during each applicable
measurement period, the actual volume of that Resource Unit measured for that
period in accordance with the applicable Supplement.

“Additional Resource Charge(s)” or “ARC(s)” means, for any Billable Resource
Unit, the incremental charge payable by Kraft to Supplier based on the amount by
which the Actual Volume of such Billable Resource Unit exceeds the Resource
Baseline for such Billable Resource Unit.

“Affected Contractors” means the Affected Personnel who are contractors.

“Affected Kraft Foods Global Personnel” means the Kraft Personnel who are
identified in the applicable Supplement, including all of the individuals listed
in the applicable Supplement.

“Affected Personnel” means the Affected Kraft Foods Global Personnel “Affiliate”
shall mean with respect to any Entity, any other Entity that directly or
indirectly Controls, is Controlled by or under common Control with such Entity
at the time in question.

“Agreement” shall have the meaning given in the preamble to this Agreement.

“AICPA Auditors” shall have the meaning given in Section 9.10.9.1.

“Allocation of Pool Percentage” shall mean the portion of the Pool Percentage
Available for Allocation that is specified for a Performance Category. The total
of all Allocation of Pool Percentages shall not exceed the Pool Percentage
Available for Allocation.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1



--------------------------------------------------------------------------------

“Altria” shall mean Altria Group, Inc., a Virginia corporation with its
principal place of business at 120 Park Avenue, New York, New York 10017.

“Applicable Regulatory Authority” shall mean, in the United States, the Federal
Communications Commission (the “FCC”) or comparable national, territorial,
regional, state, provincial or local regulatory bodies of competent
jurisdictions and in geographic regions other than the United States from, to or
in which the Services are provided, comparable national, territorial, regional,
state, provincial or local regulatory authorities.

“Application Server(s)” shall mean Wintel Servers, AIX Servers, LINUX Servers,
UNIX Servers, and AS/400 Servers.

“Applications Software” or “Applications” shall mean Software that is used to
support day-to-day business operations and accomplish specific business
objectives.

“ARC Rate” means, in relation to each Billable Resource Unit, the amount
specified as the “ARC Rate” for that Billable Resource Unit on the applicable
Supplement, as adjusted pursuant to the applicable Supplement.

“Asset Inventory and Management System” shall mean an electronic,
database-driven application used to store, query, and frequently update asset
inventory information for all assets used in association with the Services,
whether the assets are located at Kraft Sites or Supplier Facilities.

“At Risk Amount” shall have the meaning given in the applicable Supplement.

“Audit Period” shall have the meaning given in Section 9.10.1.

“Authorized Users” shall mean users of Services within and outside of Kraft
including, but not limited to, Kraft employees, vendors, customers and
contractors.

“Availability” shall mean the Actual Uptime expressed as a percentage of the
Scheduled Uptime for a particular System, Application, Software, Equipment,
Network, or any other part of the Services (i.e. Availability % = ((Actual
Uptime)/(Scheduled Uptime)) x 100%). Where Systems are redundant, the outage of
one System will not be counted against Availability provided service is not
disrupted.

“Bankruptcy Code” shall have the meaning given in Section 20.6.2.

“Bankruptcy Rejection” shall have the meaning given in Section 20.6.2.

“Baseline FTEs” shall have the meaning given in Section 4.6.1.1.

“Benchmark Standard” shall have the meaning given in Section 11.10.3.

“Benchmarker” shall have the meaning given in Section 11.10.1.

“Benchmarking” shall have the meaning given in Section 11.10.1.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

2



--------------------------------------------------------------------------------

“Billable Resource Unit” means, in relation to each Resource Unit that is
requested or approved by Kraft or is generated by Kraft’s business activity and
identified as a “Billable Resource Unit” on the applicable Supplement, for which
distinct charging rates or other charging mechanisms apply.

“Brazilian Affected Personnel” shall have the meaning given in
Section 8.1.1.6.2.

“Business Continuity (Services)” shall mean the overall, company-wide plans and
activities that are intended to enable continued business operation in the event
of any unforeseen interruption.

“Cable Plant” in all forms whether capitalized or not shall mean the physical
Cables and Wires that make up the Network infrastructure.

“Cabling” or “Cable” shall mean cables that come with ends that permit the
physical connection between Equipment and a wall jack or patch panel, including
physical cabling media, peripheral cabling used to interconnect electronic
equipment and all terminating hardware and cross connect fields, but not
including conduits and pathways.

“Calls” shall mean the problems, questions, or requests submitted to the
Supplier by telephone, electronically, or other means approved by Kraft.

“Cause” shall mean (i) material breach of any agreement entered into between the
employee and Supplier; (ii) material misconduct; (iii) material or repeated
failure to follow Supplier’s policies, directives or orders applicable to
Supplier employees holding comparable positions; (iv) intentional destruction or
theft of Supplier property or falsification of Supplier documents; (v) material
or repeated failure or refusal to faithfully, diligently, and competently
perform the usual and customary duties associated with your position;
(vi) conviction of a felony or any crime involving moral turpitude; or
(vii) material or repeated violation of the Supplier Code of Business Conduct.

“CEEMA Core Authorized Users” shall mean users of CEEMA Core Services within a
CEEMA Core Location including, but not limited to, Kraft employees, vendors,
customers and contractors.

“CEEMA Core Equipment” shall mean all computing, networking, communications and
related computing equipment (hardware and firmware) procured, provided,
operated, supported, or used by Kraft, Supplier or Authorized Users in
connection with the delivery of CEEMA Core Services, including (i) mainframe,
midrange, server and distributed computing equipment and associated attachments,
features, accessories, peripheral devices, and cabling, (ii) personal computers,
laptop computers, terminals, workstations and associated attachments, features,
accessories, printers, multi-functional printers, peripheral devices, and
cabling, utilized by Supplier, its employees, contractors and consultants and
(iii) voice (VOIP), data, and wireless telecommunications and network and
monitoring equipment and associated attachments, features, accessories,
peripheral devices, and cabling.

“CEEMA Core Location” shall mean a Kraft Site in CEEMA that is designated in
Schedule 7 or 7.1 or the applicable Supplement as receiving only CEEMA Core
Services from the Supplier.

“CEEMA Core Server(s)” shall mean all Wintel Servers, AIX Servers, LINUX
Servers, UNIX Servers, and AS/400 Servers located in Supplier’s Facilities, and
all Servers supporting Kraft’s electronic messaging environment (e.g. Exchange)
and Servers providing Active Directory, DNS, DHCP & WINS capabilities to Kraft
that are located in a CEEMA Core Location.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3



--------------------------------------------------------------------------------

“CEEMA Core Services” shall mean, collectively: (i) the services, functions and
responsibilities provided by Supplier in Support of CEEMA Core Equipment and
Cross Functional Services as described in the applicable Supplement for the
delivery of Services to CEEMA Core Locations including specifically identified
CEEMA Core Transition Services and Transformation; as they may be supplemented,
enhanced, modified or replaced during the Term in accordance with the Agreement;
(ii) any ongoing Projects required to be performed as specifically described in
this Agreement and any new Projects upon Kraft’s acceptance of Supplier’s
proposals for such Projects in accordance with Section 4.6 and the other
provisions of this Agreement; and (iii) any New Services to be provided at CEEMA
Core Locations, upon Kraft’s acceptance of Supplier’s proposal for such New
Services in accordance with Section 11.5 and the other provisions of this
Agreement. For the avoidance of doubt, when the phrase “utilizing Kraft global
processes” is used in the applicable Supplement, Supplier will provide the
Service for CEEMA Core Locations using the same processes and tools that exist
and are used to provide the Services to Kraft under the Agreement. Unless
otherwise specified, Supplier will not be required to create unique processes or
tools for CEEMA Core Services.

“CEEMA Core Software” shall mean all software programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto), to the extent that Supplier has financial or
operational responsibility for such programs or programming in connection with
the provision of CEEMA Core Services, in accordance with Schedule 11.1, 12.1 or
12.3 or the applicable Supplement. CEEMA Core Software also shall include all
such programs or programming in use or required to be used, developed and/or
introduced by or for Kraft or the Eligible Recipients for Core Services on or
after the CEEMA Core Services Commencement Date to the extent Supplier has
financial or operational responsibility for such programs or programming under
Schedule 11.1, 12.1 or 12.3 or the applicable Supplement. CEEMA Core Software
includes all Applications, Development Tools, Management Tools and Systems
Software that is installed on CEEMA Core Equipment, or utilized by Supplier to
provide CEEMA Core Services.

“Change Control Procedures” shall have the meaning given in Section 9.6.1.

“Charges” shall mean the amounts set forth in Article 11 and the applicable
Supplement (or otherwise set forth in the Agreement) as charges due to the
Supplier in return for providing the Services, including the applicable taxes
payable under Section 11.4.

“Collaborative Applications” shall mean Applications containing functionality to
enable electronic communication and messaging, work group collaboration,
information transfers, frequently asked questions, and similar Applications that
allow collaborative interaction and receipt/transfer of data and information
both within and outside of Kraft. Examples of current and/or future
Collaborative Applications include electronic mail, calendaring, and instant
messaging.

“Commencement Date” means the applicable Supplement Commencement Date for the
particular Services as designated in the applicable Supplement. For Supplement A
to this Agreement, the Commencement Date shall mean the commencement date for
Supplement A under the Legacy Agreement, regardless whether such date is prior
to the GroceryCo Start Date. For other Services under this Agreement that are
not covered by a Supplement and which were previously provided under the Legacy
Agreement (and are made part of the Services pursuant to the terms of the
Spin-Off Amendment), the Commencement Date shall mean the commencement date of
the Legacy Agreement, regardless whether such date is prior to the GroceryCo
Start Date.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4



--------------------------------------------------------------------------------

“Commercial Off The Shelf” or “COTS” shall mean Equipment or Software, as
applicable, that is generally available to the public.

“Companion Agreement” shall have the meaning given in Section 2.3.1.

“Compliance” and “Comply” shall mean, with respect to outsourced business
process(es), Software, Equipment, Systems or other contract deliverables to be
implemented, designed, developed, delivered, integrated, installed and/or tested
by Supplier, in compliance in all material respects with the Specifications.

“Conferencing (Services)” shall mean the provision of audio, web and video
conferencing services for Authorized Users as described in the Agreement.

“Conferencing Premise Equipment” shall mean the Equipment, features,
accessories, and peripherals supported or used by Supplier in connection with
its provision of Conferencing Services to the Authorized Users, including
control computers, audio, web and video conferencing bridges, muxes, multi-point
bridging equipment, and associated diagnostic equipment, and all additions,
modifications, substitutions, Upgrades or enhancements to such Equipment.

“Conferencing Premise System” shall mean the Conferencing Premise Equipment and
associated Software supported or used by Supplier in connection with its
provision of Conferencing Services.

“Connectivity” shall mean the ability to electronically access and exchange
data, voice, and/or video electronic impulses between various infrastructure
components and with external sources as approved by Kraft and provided to
Authorized Users.

“Consumption-Based Resource Unit” means the Billable Resource Units for which
Kraft’s charge is calculated on a specific unit of consumption, and not on a
monthly basis, such as FTE hours or telecom minutes usage.

“Continuing Legacy Services” means, to the extent the Parties have not entered
into any of the following Supplements pursuant to either this MPSA, as amended
as of the GroceryCo Start Date, or the GroceryCo MPSA, by the GroceryCo Start
Date, such corresponding Services under the Legacy Agreement for which a
Supplement has not been entered into by the Parties under this Agreement:

(a) Supplement G-SnackCo (EUC Hardware),

(b) Supplement H-SnackCo (Network),

(c) Supplement I-SnackCo (CEEMA Arrow Services),

(d) Supplement J-SnackCo (Elite Software Agreement),

(e) Supplement B-GroceryCo (EUC Hardware), and

(f) Supplement C-GroceryCo (Elite Software Agreement).

“Contract Changes” shall have the meaning given in Section 11.1.5.

“Contract Records” shall have the meaning given in Section 9.10.1.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5



--------------------------------------------------------------------------------

“Contract Year” shall mean, for the first Contract Year, a period commencing on
the GroceryCo Start Date and ending on December 31 of the same calendar year
and, for each ensuing Contract Year, a 12 month period commencing on January 1
and ending on December 31 (or, if earlier, on the last day of the Term). If any
Contract Year is less than 12 months, the rights and obligations under this
Agreement that are calculated on a Contract Year basis will be proportionately
adjusted for such shorter period.

“Control” and its derivatives shall mean: (a) the legal, beneficial, or
equitable ownership, directly or indirectly, of (i) more than 50% of the
aggregate of all voting equity interests in an Entity, or (ii) equity interests
having the right, in the event of dissolution, to more than 50% of the assets of
an Entity; (b) the right to appoint, directly or indirectly, a majority of the
board of directors; (c) the right to control, directly or indirectly, the
management or direction of the Entity by contract or corporate governance
document; or (d) in the case of a partnership, the holding by an Entity (or one
of its Affiliates) of the position of sole general partner.

“Core Service Commencement Date” shall mean the date in which the Transition to
Core Services is made effective for a particular Kraft country or Core Location.

“Course” shall have the meaning given in Section 8.2.7.

“Critical Affected Personnel” shall mean those individuals identified in the
applicable Supplement as critical to the ongoing success of Supplier’s delivery
of information technology services to Kraft and the Eligible Recipients. For
those countries where the Critical Affected Personnel are not designated as of
the Effective Date, Kraft shall designate by the Commencement Date (or in the
case of such individuals in Deferred Countries, at least by the date that
Supplier is required to make offers to those individuals pursuant to
Section 8.1.1.1) no more than fifteen percent (15%) of the Affected Personnel as
Critical Affected Personnel, provided that the total number of Critical Affected
Personnel who are contractors cannot exceed five percent (5%) of the number of
Affected Personnel who are contractors.

“Critical Deliverables” shall mean those milestone activities and deliverables
identified in the applicable Supplement that have associated Deliverable Credits
payable to Kraft in the event Supplier fails to deliver such deliverables in
accordance with the applicable Supplement.

“Critical Service Level” shall mean those Service Levels established under the
applicable Supplement for which a Service Level Credit may be payable. Critical
Service Levels are identified in the applicable Supplement and are described in
the applicable Supplement. Each Critical Service Level has an Expected Service
Level and a Minimum Service Level associated with it unless otherwise specified.
It is the intent of the Parties that all Critical Service Levels shall be
quantifiable, measurable, and objective.

“Cross Functional Services” shall mean those Services described in the
applicable Supplement and statement of work as “Cross Functional” Services.

“Deferred Countries” shall mean all countries other than the United States and
Canada.

“Deliverable Credits” shall have the meaning given in Section 7.2.2.

“Derivative Work” shall mean a work based on one or more preexisting works,
including a condensation, transformation, translation, modification, expansion,
or adaptation, that, if prepared without authorization of the owner of the
copyright of such preexisting work, would constitute a copyright infringement
under applicable Law, but excluding the preexisting work.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6



--------------------------------------------------------------------------------

“Developed Materials” shall mean any Materials, or any modifications,
enhancements or Derivative Works thereof, developed by or on behalf of Supplier
for Kraft or the Eligible Recipients as a result of or as part of the Services
excluding Materials developed at Supplier’s leveraged facilities for Supplier’s
customers generally and not specifically for Kraft.

“Development Tool” shall mean all Software that is used in the development,
testing, deployment and maintenance of Applications.

“[ * * * ]” shall mean the Entities identified in Schedule 24.1, as well as
their successors and assigns, as such list of Entities may be modified by Kraft
from time to time, including any divested portions of companies identified in
Schedule 24.1. Kraft may add to Schedule 24.1 other similar companies that may
be created in the future, subject to Supplier’s approval. Kraft acknowledges
that [ * * * ] will not be considered a [ * * * ].

“Direct Supplier Competitor” shall mean the Entities identified in Schedule
24.2.

“Directed Employee Period” shall have the meaning given in Section 8.14.

“Directed Employee” shall have the meaning given in Section 8.14.

“Disaster Recovery (Services)” shall mean the specific activities related to
continued provisioning of the Services in the event of an unforeseen
interruption. Disaster Recovery activities include support and coordination with
the Business Continuity Services as described in the Disaster Recovery Plan.

“Disaster Recovery Plan” shall mean the plan for recovering data, systems and
services in the event of a disaster and for continuing the performance of the
Services.

“Downtime” shall mean the period of time that a particular System, Application,
Software, Equipment, Network, or any other part of the Services is not available
during the Measurement Window. During a switchover, the architected switchover
time will not be counted towards Downtime; however, the Downtime encountered
prior to making the decision to cut over will be counted against Availability.
Maintenance Downtime shall not be counted towards Downtime.

“DSD Device” shall have the meaning given in the applicable Supplement.

“Earnback” shall mean the methodology used to determine the potential
elimination of a Service Level Credit as described in the applicable Supplement.

“ECS Services” shall mean enterprise cloud services offered by Supplier, which
if included under this Agreement shall be subject to its own Supplement.

“EDS” means “HP Enterprise Services, LLC”.

“Effective Date” shall mean Supplement Effective Date for the applicable
Supplement, except with respect to the Preamble, Sections 3.1, 9.5.1, 9.5.2,
15.5.1, 17.1.5 and the “IN WITNESS WHEREOF” clause at the end of the MPSA where
Effective Date shall mean the Effective Date of the MPSA.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

7



--------------------------------------------------------------------------------

“Eligible Recipients” shall mean, collectively, and to the extent such Entity is
receiving Services under this Agreement, the following:

 

  (a) Kraft;

 

  (b) any Entity that is an Affiliate of Kraft on the Effective Date, or
thereafter becomes an Affiliate of Kraft;

 

  (c) any Entity that purchases after the Effective Date from Kraft or any
Affiliate of Kraft, all or substantially all of the assets of Kraft or such
Affiliate, or of any division, marketing unit, business unit, administrative
unit, or manufacturing, research or development facility thereof, provided that
such Entity agrees in writing to be bound by the terms and conditions of this
Agreement;

 

  (d) any Entity that after the Effective Date is created using assets of Kraft
or any Affiliate of Kraft, provided that such Entity agrees in writing to be
bound by the terms and conditions of this Agreement;

 

  (e) any Entity into which Kraft or any Affiliate of Kraft merges or
consolidates, provided that such Entity has assumed Kraft’s obligations under
this Agreement, and provided further that such Entity agrees in writing to be
bound by the terms and conditions of this Agreement;

 

  (f) any Entity which merges into or consolidates with Kraft or any Affiliate
of Kraft;

 

  (g) any Entity, including any corporation, joint venture, or partnership, in
which on or after the Effective Date, Kraft or any Affiliate of Kraft has an
ownership interest and/or as to which Kraft or such Affiliate has management or
operational responsibility by law or contract;

 

  (h) any customer of an Eligible Recipient identified in clauses (a) through
(h) above, or an Entity to which such an Eligible Recipient is a contractor, but
only in connection with the provision of products or services by such Eligible
Recipient to such customer;

 

  (i) any person or Entity providing outsourcing services to Kraft or any
Eligible Recipient, but only in connection with the provision of such
outsourcing services to Kraft or such Eligible Recipient; and

 

  (j) other entities to which the Parties agree.

Except as used in Sections 17.1, 17.3, 17.4, 17.5, and 17.6, Eligible Recipients
shall include the employees, contractors, subcontractors, agents and
representatives, but only in their capacities as such, of the Entities
identified as Eligible Recipients in clauses (a) through (j) above.

“Employment Effective Date” shall mean, with respect to each Transitioned
Employee, the date that such Transitioned Employee begins employment with
Supplier, in accordance with applicable Laws.

“End User Computing (Services)” shall mean the Services described in the
applicable Supplement and statement of work as “End User Computing” Services.

“Entity” shall mean a corporation, partnership, joint venture, trust, limited
liability company, limited liability partnership, association or other
organization or entity.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

8



--------------------------------------------------------------------------------

“Equipment” shall mean all computing, networking, communications and related
computing equipment (hardware and firmware) procured, provided, operated,
supported, or used by Kraft, Supplier or Authorized Users in connection with the
Services, including (i) mainframe, midrange, server and distributed computing
equipment and associated attachments, features, accessories, peripheral devices,
and cabling, (ii) personal computers, laptop computers, terminals, workstations
and associated attachments, features, accessories, printers, multi-functional
printers, peripheral devices, and cabling, and (iii) voice, data, video and
wireless telecommunications and network and monitoring equipment and associated
attachments, features, accessories, cell phones, peripheral devices, and
cabling.

“Equipment Leases” shall mean all leasing arrangements whereby Kraft, the
Eligible Recipients or a Kraft Third Party Contractor leases Equipment as of the
Commencement Date which will be used by Supplier to perform the Services after
the Commencement Date. Equipment Leases shall include those leases identified on
Schedule 12.1, those as to which the lease, maintenance and support costs are
included in the Kraft Base Case, and all other leases as to which Supplier
received reasonable notice and/or reasonable access prior to the Commencement
Date.

“EU” shall mean the European Union.

“EUC Equipment” shall mean all Equipment used to provide End User Computing
except HP EUC Devices.

“EUC Equipment Inventory Pool” shall mean an inventory of EDS managed desktop
and laptop devices that EDS will utilize to provide EUC Equipment support
services, including EUC assets needed to support the EUC hardware refresh
program, based upon the MPSA requirements for EUC Equipment refresh. The EUC
Equipment inventory pool will include a quantity of devices designated as Whole
Unit Spares, as determined by EDS.

“Excluded Materials” shall mean the Materials owned or licensed by Supplier that
are identified in the applicable Supplement as either being excluded from
Kraft’s post-termination rights set forth in Section 14.6 or subject to
conditions for Kraft’s exercise of such rights.

“Expected Service Level Default” shall mean the Supplier’s level of performance
for a particular Critical Service Level that fails to meet the applicable
Expected Service Level (but does not fail to meet the applicable Minimum Service
Level) as specified in the applicable Supplement and has failed to meet such
Expected Service Level for [ * * * ] in any rolling 12-month period for Critical
Service Levels with a monthly Measurement Window, or has failed to meet the
Expected Service Level in any period for Critical Service Levels with a
quarterly, semi-annual or annual Measurement Window.

“Expected Service Level” shall mean the desired level of current year
performance for a Critical Service Level, as set forth in the applicable
Supplement.

“External Storage Media” shall mean any non-fixed-disk based storage media,
including tape, optical disk, and CD.

“Extraordinary Event” shall have the meaning given in Section 11.6.1.

“FTE Rate” means, in relation to each FTE, the hourly and monthly rates
specified, and designated as "Mantime Rates", in the applicable Supplement for a
particular skill category or position, for onshore and offshore personnel, as
identified on the applicable Supplement and adjusted pursuant to the applicable
Supplement.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

9



--------------------------------------------------------------------------------

“FTE Services” means Projects or New Services that Kraft requests to be provided
by FTEs or FTPs on a FTE Rate basis.

“Full Time Equivalent” or “FTE” means the full time equivalent work effort
charged on an hourly basis. Supplier shall not charge Kraft for more than [ * *
* ] hours per month for one (1) individual’s work effort in a month.

“Full Time Person” or “FTP” shall mean a level of effort of a full time
individual that would result in at least [ * * * ] productive hours per month,
excluding vacation, holidays, training, administrative and other non-productive
time (but including a reasonable amount of additional work outside normal
business hours). Without Kraft’s prior written approval, one dedicated
individual’s total work effort cannot amount to more than one FTE.

“Grocery Business” means the North America grocery and other related businesses
of Kraft and its Affiliates, that are being separated from the global snacks
business in the Spin-Off.

“GroceryCo” means the independent company that will carry on the Grocery
Business of Kraft in the U.S., Puerto Rico and Canada.

“GroceryCo MPSA” means the Master Professional Services Agreement entered into
by Kraft and Supplier dated May 31, 2012 for the provision of information
technology services and related services to GroceryCo.

“GroceryCo Start Date” means the date, as determined by Kraft, on which
GroceryCo and the North American grocery business will cease receiving the
Services under this Agreement and shall begin receiving Services under the
GroceryCo MPSA, which date is also known as the “Start Date” under the GroceryCo
MPSA.

“Hard IMAC” shall mean an approved IMAC request received from Kraft, which
requires Supplier to dispatch a technician to the affected Kraft Site or
Authorized User’s location in order to perform such required IMAC. A Hard IMAC
will include a Soft IMAC, if necessary.

“Help Desk” shall mean the facilities, associated technologies, and trained
staff who respond to Calls, coordinate all Problem Management and Request
Management activities and act as a single point of contact for Authorized Users
in regard to the Services.

“High Availability Configurations” are Server Systems designed to either
automatically or manually switch to the fail-over system when a system failure
occurs. The fail over system can be in either the same data center or a separate
facility.

“HP EUC Devices” shall mean Hewlett Packard (HP) Branded EUC Hardware, HP
Branded EUC Software and peripheral devices agreed upon as part of the
Technology Plan or as otherwise agreed by the parties, at the time of Supplier's
acceptance of Kraft’s order, and including products that are modified, altered,
or customized to meet Kraft requirements (“Custom Products”).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

10



--------------------------------------------------------------------------------

“IMAC(s)” shall mean installations, moves, adds, changes, de-installations, and
cascades for Equipment, Software and related services at designated Kraft Sites.
The repair of Equipment or Software is not an IMAC, even when repair entails a
physical visit to a System. Types of IMACs include Hard IMACs, Soft IMACs, Data
IMACs, EUC IMACs, Voice IMACs, and Project IMACs.

“Income Tax” shall mean any tax on or measured by the net income of a Party
(including taxes on capital or net worth, or gross receipts that are imposed as
an alternative to a tax based on net or gross income), or taxes which are of the
nature of excess profits tax, minimum tax on tax preferences, alternative
minimum tax, accumulated earnings tax, personal holding company tax, and capital
gains tax.

“Indirect Goods and Services” shall mean those goods and services that are
purchased by Kraft, consumed directly by Kraft, and not utilized in Kraft’s
provision of its services to its customers. Such goods and services include, for
example: travel; office supplies and equipment; maintenance, repair, and
operating supplies/MRO; advertising and marketing services; contract labor; and
desktop IT equipment.

“Interconnect Devices” shall mean the devices used to enable a portion of the
Network to connect with another portion of the Network, in either a dedicated or
dialup mode (e.g., modems, bridges, routers, hubs, switches, gateways).

“Interest Rate” shall mean the lesser of (i) the prime commercial rate plus two
percent per annum as announced from time to time by Citibank, N.A., and (ii) the
highest lawful rate of interest.

“Invoice Date” shall mean the date the vendor invoice is received.

“ITIL” shall have the meaning given in Section 9.4.1.8.

“Key Measurements” shall mean those Service Levels for which no Service Level
Credit is payable, but which are meaningful to Kraft’s business and are
described in the applicable Supplement.

“Key Supplier Personnel” shall mean the Supplier Personnel filling the positions
designated in Schedule 5.4 as Key Supplier Personnel.

“Kraft” shall have the meaning given in the preamble to this Agreement.

“Kraft Base Case” shall mean the summary financial base case described in the
applicable Supplement, as well as the detailed financial and budget information
underlying such summary base case. The Kraft Base Case shall not be used to
determine whether either Party has financial or operational responsibility for
any particular Third Party Contract, or to establish the volume of any assets or
Resource Units.

“Kraft Baseline” shall have the meaning set forth in the applicable Supplement.

“Kraft Business Call Center” shall mean a department or group that handles
telephone calls and inquiries that are related to a particular business function
and is staffed by personnel, including Kraft Personnel or third party personnel.
PBX and adjunct systems are usually used to facilitate customer calls, and also
to provide reports and metrics to determine both individual and group
effectiveness. Kraft Business Call Centers include: Benefits/HR Call Center,
Consumer Response Call Center, and Accounts Payable Call Center and are listed
as of the Supplement Effective Date in the applicable Supplement.

“Kraft Contract Manager” shall have the meaning given in Section 10.1.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

11



--------------------------------------------------------------------------------

“Kraft Data” shall mean any data or information of Kraft or any Eligible
Recipient that is provided to or obtained by Supplier in connection with the
negotiation and execution of this Agreement or the performance of Supplier’s
obligations under this Agreement, including data and information with respect to
the businesses, customer, operations, facilities, products, rates, regulatory
compliance, competitors, consumer markets, assets, expenditures, mergers,
acquisitions, divestitures, billings, collections, revenues and finances of
Kraft or any Eligible Recipient. Kraft Data also shall mean any data or
information that is (i) derived or compiled from data or information provided by
or on behalf of Kraft or the Eligible Recipients, (ii) created, collected for
Kraft or the Eligible Recipients by Supplier in the performance of its
obligations under this Agreement, including data processing input and output,
service level measurements, asset information, Reports, Kraft third party
service and product agreements, contract charges, and Retained Expense and
Pass-Through Expenses or (ii) that resides in or is accessed through Software,
Equipment or Systems provided, operated, supported, or used by Supplier in
connection with the Services, as well as information derived from this data and
information; provided that the foregoing shall not include data on shared
Systems located in Supplier Facilities to the extent such data pertains to
services Supplier provides to its other customers.

“Kraft Facilities” shall mean the facilities listed in Schedule 7.1 that are
provided by Kraft or the Eligible Recipient for the use of Supplier to the
extent necessary to provide the Services.

“Kraft Laws” shall have the meaning given in Section 15.10.4.

“Kraft-Owned Materials” shall have the meaning given in Section 14.1.1.

“Kraft-Owned Software” shall mean Software owned by Kraft, a Kraft Affiliate or
an Eligible Recipient and used, operated, maintained or supported by or on
behalf of Supplier under or in connection with this Agreement.

“Kraft Personal Data” shall mean that portion of Kraft Data that is subject to
any Privacy Laws.

“Kraft Personnel” shall mean the employees, agents, contractors or
representatives of Kraft, its Affiliates, or any Eligible Recipients who
performed any of the Services to be provided by Supplier during the 18 months
preceding the Commencement Date.

“Kraft Regional Support Services Staff (KRSSS)” shall mean, collectively, the
staff provided by Kraft to perform the Regional Support Services. This staff may
include Kraft employees, consultants, contractors and its agents.

“Kraft Rules” shall have the meaning given in Section 6.3.1.

“Kraft Sites” or “Sites” shall mean the offices or other facilities, including
those listed on Schedule 7 at or to which Supplier is to provide the Services.

“Kraft Standards” shall have the meaning given in Section 9.5.1.

“Kraft Third Party Contractors” shall have the meaning given in Section 4.5.

“LAN” or “Local Area Network” shall mean a local, high-speed Network, consisting
of LAN Equipment, Software, Transport Systems, Interconnect Devices, Wiring and
Cabling, which are used to create, connect and transmit data, voice and video
signals to, within or among Kraft's local area network

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

12



--------------------------------------------------------------------------------

segments. LANs are typically confined within limited geographic areas (such as a
single building or group of buildings) and offer relatively high data rates,
usually 10/100 mbps or above. LANs typically interconnect End User PCs, local
servers, and printers and may connect with WANs. LANs do not include
telecommunication circuits provided by carriers, however LANs can be
inter-connected using telecommunication circuits provided as a result of MAN or
WAN Services, so as to appear as a single LAN.

“LAN Equipment” shall mean the Equipment and associated attachments, features,
accessories, and peripherals supported or used by Supplier in connection with
its provision of LAN Services to the Authorized Users (e.g., bridges,
intelligent and non intelligent hubs, switches, gateways, remote access devices,
and associated diagnostic equipment), and all additions, modifications,
substitutions, Upgrades or enhancements to such Equipment. LAN Equipment does
not include telecommunication circuits provided by telecommunications carriers,
however LAN Equipment can be inter-connected using telecommunication circuits
provided by carriers and MAN and or WAN Equipment, so as to appear as one LAN.

“Laws” shall mean all federal, state, provincial, regional, territorial and
local laws, statutes, ordinances, regulations, rules, executive orders,
supervisory requirements, directives, circulars, opinions, interpretive letters
and other official releases of or by any government, or any authority,
department or agency thereof, including the United States Securities and
Exchange Commission and the Public Company Accounting Oversight Board. The
definition of Laws shall include Privacy Laws. For purposes of this Agreement,
Laws also shall include all generally accepted accounting principles of the
United States (“GAAP”), as such principles and standards may be modified during
the Term by the Financial Accounting Standards Board or other applicable
authorities. In addition, any other laws in force in any jurisdiction
(regulatory or otherwise) in which the Services are being provided.

“Layer 2 Network” shall mean a LAN and related Equipment at an individual site
that provides Open System Interconnection (OSI) Reference Model Data Link Layer
capability, up to the point of connection to the Supplier provided Layer 3 Core
Network. A Layer 2 Network includes all Equipment required to manage a Sites’
LAN, but for CEEMA Core Locations it specifically excludes all LAN & Wireless
LAN (WLAN) Equipment and Services.

“Layer 3 Core Network” shall mean a Network and related Supplier provided and
managed Network Equipment which are actively performing routing, forwarding and
related functions based on the Open System Interconnection (OSI) Reference Model
Layer 3 definition connecting a site to the Kraft WAN and additional points
beyond the WAN, but excluding any 3rd party provided devices directly connecting
a site to the internet.

“Legacy Agreement” means this Agreement, as it exists prior to the GroceryCo
Start Date.

“Level 1 Support” shall mean support that is provided as the entry point for
inquiries or problem reports from Authorized Users. If Level 1 Support personnel
cannot resolve the inquiry or problem, the inquiry or problem will be directed
to the appropriate Level 2 Support personnel or third party for resolution. For
CEEMA Core Locations, Level 1 Support shall be defined as the initial contact to
the Supplier Help Desk by the Kraft Regional Support Services Staff.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

13



--------------------------------------------------------------------------------

“Level 2 Support” shall mean support that serves as a consolidation point for
inquiries and problems between Level 1 Support and Level 3 Support. For example,
Level 2 Support might exist in a computer operations or a distribution/mail out
center. If Level 2 Support personnel cannot resolve the inquiry or problem, the
inquiry or problem will be directed to the appropriate Level 3 Support personnel
or third party for resolution.

“Level 3 Support” shall mean support provided by the personnel or third party
that is most knowledgeable about the underlying problem or question and is
utilized when efforts to resolve the problem or question by Level 1 Support and
Level 2 Support have failed or are bypassed due to the technical difficulty of
the problem or question. Inquiries or problems for Level 3 Support generally
will be reported by Level 1 Support or Level 2 Support personnel, but may be
also initiated directly by Authorized Users or Supplier.

“Limited Warranty Statement “shall mean Supplier limited warranty statements for
HP EUC Devices contained in the applicable Supplement.

“Litigation Data” shall have the meaning given in Section 13.6.3.1.

“Litigation Requirements Notice” shall have the meaning given in
Section 13.6.3.1.

“Litigation Response Plan” shall have the meaning given in Section 13.6.2.

“Losses” shall mean all losses, liabilities, damages (including punitive and
exemplary damages), fines, penalties, interest and claims (including taxes), and
all related costs and expenses (including reasonable legal fees and
disbursements and costs of investigation, litigation, experts, settlement,
judgment, interest and penalties).

“Mainframe” shall mean a Server that utilizes the VM, Z/OS, OS 390, or TPF
operating software.

“Maintenance Downtime” shall mean the period of time that a particular System,
Application, Software, Equipment, Network, or any other part of the Services is
not available during the Measurement Windows that have been approved (i) in
writing by the Kraft Contract Manager or a designee thereof or (ii) pursuant to
the applicable Supplement.

“Major Release” shall mean a new version of Software that includes changes to
the architecture and/or adds new features and functionality in addition to the
original functional characteristics of the preceding Software release. These
releases are usually identified by full integer changes in the numbering, such
as from “7.0” to “8.0,” but may be identified by the industry as a major release
without the accompanying integer change.

“Malicious Code” shall mean (i) any code, program, or sub-program whose knowing
or intended purpose is to damage or interfere with the operation of the computer
system containing the code, program or sub-program, or to halt, disable or
interfere with the operation of the Software, code, program, or sub-program,
itself; (ii) any device, method, or token that permits any person to circumvent
the normal security of the Software or the system containing the code; or
(iii) any adware, spyware, Internet bots, malware, bugs, web bugs or other
surreptitious code.

“MAN or Metropolitan Area Network” shall mean a high-speed Network consisting
of MAN Equipment, Software, Transport Systems, and Interconnect Devices that are
used to create, connect and transmit data, voice and video signals
between locations within a metropolitan region or area. MANs cover an area
larger than a LAN but smaller than WANs. MAN services are typically provisioned
by a third-party.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

14



--------------------------------------------------------------------------------

“MAN Equipment” shall mean the Equipment and associated attachments, features,
accessories, peripherals and Cabling supported or used by Supplier in connection
with its provision of MAN Services to the Authorized Users (e.g., multiplexors,
access circuits, backbone circuits, channel banks, CSU/DSUs, and associated
diagnostic equipment), and all additions, modifications, substitutions, Upgrades
or enhancements to such Equipment.

“Managed Telecom Transport Agreements” shall have the meaning given in Section
9.11.5

“Managed Telecom Transport Providers” shall have the meaning given in
Section 9.11.5.

“Managed Third Parties” shall mean the Kraft Third Party Contractors and Managed
Telecom Transport Providers (as defined in Section 9.11.5), identified on
Schedules 11.1, 12.1 or 12.3 or the applicable Supplement, as such Schedules may
be amended from time to time.

“Management Tools” shall mean all Software that is used to deliver and manage
the Services.

“Materials” shall mean, collectively, Software, literary works, other works of
authorship, specifications, designs, analyses, processes, methodologies,
concepts, inventions, know-how, programs, program listings, programming tools,
documentation, user materials, reports, drawings, databases, spreadsheets,
machine-readable text and files and financial models, whether tangible or
intangible.

“Measurement Window” shall mean the time during, or frequency by, which a
Service Level shall be measured. The Measurement Window will exclude Kraft
approved scheduled maintenance and Maintenance Downtime.

“Minimum Service Level Default” shall mean the Supplier’s performance for a
particular Critical Service Level fails to meet the applicable Minimum Service
Level at any time.

“Minimum Service Level(s)” shall mean the minimum level of performance set forth
in the applicable Supplement with respect to each Critical Service Level and Key
Measurement.

“Minor Release” shall mean a scheduled release containing small functionality
updates and/or accumulated resolutions to defects or non-conformances made
available since the immediately preceding release (whether Major Release or
Minor Release). Minor Releases shall include “Maintenance Releases” which are
supplemental to and made available between Major Releases and other Minor
Releases, issued and provided under specific vendor service level or maintenance
obligations and contain only accumulated resolutions or mandated changes. These
releases are usually identified by a change in the decimal numbering of a
release, such as “7.12” to “7.13.”

“Mobile Data Communications Equipment” shall mean the Equipment and associated
attachments, features, accessories, and peripherals supported or used by
Supplier in connection with its provision of Mobile Data Communications Services
to the Authorized Users (e.g., wireless modems, wireless access points (“WAPs”),
mobile data terminals, or other devices that may be mounted in vehicles either
permanently or detachable for portability used to deliver Mobile Data
Communication Network Services, and associated diagnostic equipment), and all
additions, modifications, substitutions, Upgrades or enhancements to such
Equipment.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

15



--------------------------------------------------------------------------------

“Mobile Data Communications Network” shall mean the wireless portion of Kraft’s
Network consisting of Mobile Data Communications Equipment, Software, Transport
Systems, Interconnect Devices, Wiring and Cabling used to create, connect and
transmit data to and from Mobile Data Communications Equipment via mobile IP
network roaming services.

“Mobile Data Communications Services” shall mean the mobile Services as
described in the applicable Supplement.

“Mobile Data Communications System” shall mean the Mobile Data Communications
Equipment supported or used by Supplier in connection with its provision of
Mobile Data Communications Services.

“Mobile Short Messaging Equipment” or “MSM Equipment” shall mean the Equipment
and associated attachments, features, accessories, and peripherals supported or
used by Supplier in connection with its provision of Mobile Short Messaging
Services to the Authorized Users (pagers, paging transmitters, and Portable
Network Devices and associated diagnostic equipment) and all additions,
modifications, substitutions, Upgrades or enhancements to such Equipment.

“Mobile Short Messaging Network” shall mean the portion of the Network
consisting of Mobile Short Messaging Equipment, Software, Transport Systems,
Interconnect Devices, and Cabling used to create, connect and transmit data to
Authorized Users.

“Monthly Base Charge” means, with respect to each Tower, the amount specified in
the applicable Supplement, as adjusted pursuant to the applicable Supplement,
for that Tower in the applicable time period specified in the applicable
Supplement.

“Monthly Invoice” shall have the meaning given in Section 12.1.1.

“N Release Level” shall mean the most recently released and generally available
Major Release of the Software.

“N-1 Release Level” shall mean the next to most recently released and generally
available Major Release of the Software.

“N-2 Release Level” shall mean the next to most recently released and generally
available Major Release prior to N-1 Release Level.

“Network” shall mean collectively, Kraft’s Transport Services, WAN, MAN, BAN,
LAN, Standard Voice Network, and conferencing Network.

“New Advances” shall have the meaning given in Section 9.17.5.

“New Services” means new services or changes to existing Services required by
Kraft (which could include items that are identified as being eligible to be New
Services), (i) that impose [ * * * ] obligations on Supplier, (ii) that require
[ * * * ] of effort, resources or expense from Supplier, and (iii) for which
there is no [ * * * ] or [ * * * ].

“Non-Billable Projects” shall have the meaning given in Section 4.6.4.1.

“Notice of Arbitration” shall have the meaning given in Section 19.3.3.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

16



--------------------------------------------------------------------------------

“Notice of Election” shall have the meaning given in Section 17.5.1.

“Notice of Mediation” shall have the meaning given in Section 19.2.3.

“Out-of-Pocket Expenses” shall mean reasonable, demonstrable and actual
out-of-pocket expenses due and payable to a third party by Supplier that are
approved in advance by Kraft and for which Supplier is entitled to be reimbursed
by Kraft under this Agreement. Out-of-Pocket Expenses shall not include
Supplier’s overhead costs (or allocations thereof), general and/or
administrative expenses or other mark-ups. Out-of-Pocket Expenses shall be
calculated at Supplier’s actual incremental expense and shall be net of all
rebates and allowances.

“Party” and “Parties” shall have the meaning given in the preamble to this
Agreement.

“Pass-Through Expenses” shall mean the types of expenses, if any, listed in the
applicable Supplement, as such list may be amended by Kraft from time to time,
for which Kraft has agreed in advance to be financially responsible, in
accordance with Article 11 of this Agreement, following processing and review of
the third party invoice by Supplier. Supplier shall not separately charge any
handling or administrative charge in connection with its processing or review of
such invoices.

“Performance Category” shall mean a grouping of Service Levels as set forth in
the applicable Supplement. Critical Deliverables do not constitute a Performance
Category.

“Personnel Projection Matrix” shall have the meaning given in Section 8.1.6.

“Policy and Procedures Manual” shall have the meaning given in Section 9.1.1.

“Pool Percentage Available for Allocation” shall have the meaning given in the
applicable Supplement.

“Portable Network Devices” shall mean portable, hand-held Equipment used by
Authorized Users for telecommunications access and services devices, as listed
in the applicable Supplement, where such list may be updated from time to time
by Kraft after a review of the update has gone through Change Control Procedures
in accordance with Section 9.6 of the Agreement. Portable Network Devices do not
include personal computers or laptops.

“Principles” shall have the meaning given in Section 8.3.2.

“Priority” shall mean the classification of a problem or incident as recorded in
the Problem Tracking System. Priority shall be set at one of P1, P2, P3, or P4.

“Priority 1” or “P1” shall mean that a problem or incident has a critical degree
of business impact and shall refer to a major system, product, or component
failure that impacts level of service and affects a major function of the
business, as a result of which the business is unable to function until the
failure is resolved. Problems or incidents involving a single user’s system or
access will not be considered a Priority 1, except for those systems or access
identified as plant floor equipment. Desktops and laptops may not generate P1
problems, with the exception of the Kraft designated plant floor desktops and
laptops (which may generate P1 problems) that Supplier has agreed may generate
P1 problems.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

17



--------------------------------------------------------------------------------

“Priority 2” or “P2” shall mean that a problem or incident has a high degree of
business impact and shall refer to a problem or incident that impacts the
business’ ability to complete daily work and therefore affects daily level of
service, as a result of which the business is able to perform and function with
either a workaround or manual processes but service is degraded. Desktops and
laptops may not generate P2 problems, with the exception of the Kraft designated
plant floor desktops and laptops (which may generate P2 problems) that Supplier
has agreed may generate P2 problems.

“Priority 3” or “P3” shall mean that a problem or incident has a medium degree
of business impact and shall refer to a problem or incident that results in
limited loss of function, during which work can be completed using alternative
methods and there is no impact to daily levels of service, and as a result of
which the business can continue to function even though service may be degraded.

“Priority 4” or “P4” shall mean that a problem or incident has a low degree of
business impact and shall refer to a minor issue or request which has no impact
on daily level of service and requires follow-up only.

“Privacy Laws” means Laws that relate to the security and protection of
personally identifiable information, data privacy, trans-border data flow or
data protection, including the Health Insurance Portability and Accountability
Act (HIPAA), the Gramm-Leach-Bliley Act and the implementing legislation and
regulations of the European Union member states under the European Union
Directive 95/46/EC.

“Problem Management” shall mean the process of tracking and managing all
problems arising in Kraft’s information technology (“IT”) environment and
recorded in the Problem Tracking System, and resolving those problems arising
from or related to the Services.

“Problem Tracking System” shall mean the functionality and technical
characteristics of the system described in the problem tracking system described
in the applicable Supplement.

“Procurement Catalog” shall mean a list of Equipment and Software that are the
approved products for purchase or lease by Authorized Users. The Procurement
Catalog may include the provision of Services and also products purchased by
Authorized Users as Pass-Through Expenses.

“Projects” shall have the meaning given in Section 4.6.1.

“Project IMAC” shall mean a combination of ten or more IMACs that occur within
the same building or locale or some other similar requirements or timeframe that
requires more than routine scheduling of personnel to deliver this group of
IMACs in a coordinated manner. These types of requests typically involve a
coordinated movement of multiple Equipment in order to minimize the impact to
the end users. Supplier will work with Kraft to schedule these IMACs and provide
a written plan for Project IMACs as described in the applicable Supplement.
IMACS that have similar requirements that may require EDS to perform a Project
may be submitted to EDS as described in the Agreement. Project IMACS will be
performed according to the schedule in the written plan for Project IMACS or a
Project plan, as approved by Kraft.

“Proprietary Information” shall have the meaning given in Section 13.4.1.

“Quality Assurance” means the actions, planned and performed, to provide
confidence that all business processes, Systems, Equipment, Software and
components that influence the quality of the Services are working as expected
individually and collectively.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

18



--------------------------------------------------------------------------------

“Recovery Point Objective” or “RPO” shall mean the maximum amount of acceptable
data loss after an unplanned data loss or unplanned disruption preventing Kraft
Authorized Users from accessing a computer, Server, System, Network or
Application files. This is the point in time before the event from which
Application and data can be successfully recovered; that is, the time elapsed
since the most recent completed, usable backup meeting the Kraft defined
Application back-up requirements.

“Recovery Time Objective” or “RTO” shall mean the maximum acceptable length of
time for restoring a computer, Server, System, Network, or Application and
regaining access to data and Applications by Kraft Authorized Users and Eligible
Recipients for business use in a production mode after an unplanned disruption,
failure or disaster. RTO is comprised of both the amount of time required for
Supplier to recover the Application infrastructure for which Supplier is
responsible under the Agreement and the amount of time Kraft and/or Kraft’s
designee require to perform their work to ensure that the RTO is met.

“Reduced Resource Credit(s)” or “RRC(s)” means, for any Billable Resource Unit,
the incremental credit payable by Supplier to Kraft based on the amount by which
the Actual Volumes of Billable Resource Units is below the Resource Baseline for
such Billable Resource Unit.

“Regional Support Services” shall mean, collectively, the services that will be
provided by Kraft to support Kraft non-Core Equipment consisting of (i) servers
and distributed computing equipment and associated attachments, features,
accessories, peripheral devices, and cabling, (ii) personal computers, laptop
computers, terminals, workstations and associated attachments, features,
accessories, printers, multi-functional printers, peripheral devices, and
cabling and (iii) voice, data, video and wireless telecommunications and network
and monitoring equipment and associated attachments, features, accessories, cell
phones, peripheral devices, and cabling, all of which shall be physically
installed or located within a CEEMA Core Location that is designated in Schedule
7 to receive CEEMA Core Services from Supplier.

“Reports” shall have the meaning set forth in Section 9.2.1.

“Request Management” shall mean the process of tracking and managing all
requests from Authorized Users arising in Kraft’s information technology
environment recorded on the Request Management System, and resolving those
requests arising from or related to the Services.

“Request Management System” shall mean the functionality and technical
characteristics of the System described in the applicable Supplement as a
“Request Management System”.

“Required Consents” shall mean the consents (if any) required to be obtained:
(i) to assign or transfer to Supplier Kraft licensed Third Party Software, Third
Party Contracts, Equipment Leases or Acquired Assets (including related
warranties); (ii) to grant Supplier the right to use and/or access the Kraft
licensed Third Party Software in connection with providing the Services;
(iii) to grant Kraft and the Eligible Recipients the right to use and/or access
the Supplier Owned Software, Third Party Software and Equipment acquired,
operated, supported or used by Supplier in connection with providing the
Services; (iv) to change location of the installation or use of any Software,
Equipment or System (including consents to offshore use) or change the permitted
use thereof by Supplier; (v) except for Developed Materials that are owned by
Supplier pursuant to Section 14, to assign or transfer to Kraft, the Eligible
Recipients or their designee(s) any Developed Materials; (vi) to assign or
transfer to Kraft, the Eligible Recipients or their designee(s) Supplier Owned
Software, Third Party Software, Third Party Contracts, Equipment leases or other
rights following the Term to the extent provided in this Agreement; and
(vii) all other consents required from third parties in connection with
Supplier’s provision of the Services or performance of its obligations
hereunder.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

19



--------------------------------------------------------------------------------

“Resolvable Calls” shall mean those Calls that would be possible to solve at
first level, either through existing knowledge, transfer of knowledge, or
process changes. This does not include Calls that require dispatch or transfer
to another group for resolution.

“Resource Baselines” shall mean the estimated number of Resource Units
applicable to a defined period of time and included in the Monthly Base Charges.
The Resource Baselines as of the Commencement Date are set forth in the
applicable Supplement, and may be adjusted in accordance with the applicable
Supplement. The Resource Baselines may also be revised from time to time by
agreement of the Parties based on the usage, demand and business requirements of
Kraft and the Eligible Recipients and the Monthly Base Charges will be adjusted
accordingly.

“Resource Baseline Band(s)” means the volume bands (or, where applicable, the
multiple volume bands) represented as percentages above and below the Resource
Baseline. Each Resource Baseline Band has unique ARC Rates and RRC Rates, as set
forth on the applicable Supplement, that shall apply to the volume of Billable
Resource Units that fall within that Resource Baseline Band. Unless otherwise
indicated on the applicable Supplement, the Resource Baseline Band for each
Resource Unit, other than the Resource Units designated in the applicable
Supplement as not being subject to Resource Baseline Bands, will be [ * * * ]
above and [ * * * ] below the Resource Baseline for that Resource Unit.

“Resource Unit(s)” means a particular unit of service delivery resources. Each
Resource Unit is either a “Non-Billable Asset” or a “Billable Resource Unit” as
indicated on the applicable Supplement.

“Retained Systems and Business Processes” means those systems and business
processes of Kraft or an Eligible Recipient for which Supplier has not assumed
responsibility under this Agreement (including those provided, managed,
operated, supported and/or used on their behalf by Kraft Third Party
Contractors). Retained Systems and Business Processes include equipment and
software associated with such systems and business processes.

“Root Cause Analysis” shall mean the formal process, specified in the Policy and
Procedures Manual, to be used by Supplier to diagnose the underlying cause of
problems at the lowest reasonable level so that corrective action can be taken
that will eliminate repeat failures. Supplier shall implement a Root Cause
Analysis in accordance with the Service Levels.

“RRC Rate” means, in relation to each Billable Resource Unit, the amount
specified as the “RRC Rate” for that Billable Resource Unit on the applicable
Supplement, as adjusted pursuant to the applicable Supplement.

“SSAE Audit” shall have the meaning given in Section 9.10.9.1.

“SSAE Report” shall have the meaning given in Section 9.10.9.1.

“Scheduled Downtime” shall mean that period of time during which a particular
System, Application, Software, Equipment, Network or any other part of the
Services is expected not to be available during the Measurement Window.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

20



--------------------------------------------------------------------------------

“Scheduled Uptime” shall mean that period of time during which a particular
System, Application, Software, Equipment, Network or any other part of the
Services is expected to be available during the Measurement Window.

“SDBs” shall have the meaning given in Section 9.13.3.

“Self Service Tools” shall mean tools and processes that allow an Authorized
User to obtain Service or remediate a problem without the direct intervention of
Supplier.

“Server” shall mean any computer, but excluding desktops and laptops acting as a
server, that provides shared processing or resources such as printer, fax,
Application processing, database, mail, proxy, firewalls, and backup
capabilities to Authorized Users or other computers over the Network. A Server
includes the operating system, associated peripherals, such as local storage
devices, attachments to centralized storage, monitor, keyboard, pointing device,
tape drives and external disk arrays (but not desktops and laptops), and is
identified by a unique manufacturer’s serial number.

“Server Instances” shall have the meaning given in the applicable Supplement.

“Service Entitlement” shall have the meaning set forth in the applicable
Supplement.

“Service Level(s)” shall mean, individually and collectively, the quantitative
performance standards for the Services set forth in the applicable Supplement.

“Service Level Credit Allocation Percentage” shall mean the percentage of the
Allocation of Pool Percentage allocated to a Critical Service Level within a
Performance Category.

“Service Level Credits” shall have the meaning given in Section 7.2 and the
applicable Supplement.

“Service Level Default” shall mean a Minimum Service Level Default or an
Expected Service Level Default.

“Service Target” shall mean a performance level to which (i) a particular
service element is to be delivered and (ii) Supplier’s solution is to be
architected and designed to deliver. Service Targets are not measured for
Service Level purposes, however may be reported by Supplier in accordance with
the applicable Supplement. Service Targets are listed in the applicable
Supplement.

“Service Taxes” shall mean all sales, use, transaction based gross receipts,
excise, provincial, value added, COFINS, ISS and PIS and other similar taxes
that are assessed against either Party on the final provision of the Services as
a whole, or on any particular Service received by Kraft or an Eligible Recipient
from Supplier, excluding Income Taxes.

“Services” shall mean, collectively: (i) the services, functions and
responsibilities of Supplier described in the applicable Supplements, in Article
4 and elsewhere in this Agreement (including Transition Services, Transformation
Services and Termination Assistance Services) as they may be supplemented,
enhanced, modified or replaced during the Term in accordance with this
Agreement; and (ii) any ongoing Projects required to be performed as
specifically described in this Agreement and any new Projects upon Kraft’s
acceptance of Supplier’s proposals for such Projects in accordance with
Section 4.6 and the other provisions of this Agreement; and (iii) any New
Services, upon Kraft’s acceptance of Supplier’s proposal for such New Services
in accordance with Section 11.5 and the other provisions of this Agreement.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

21



--------------------------------------------------------------------------------

“Service Function” shall mean a specific category of Services, such as remote
monitoring and management services, systems support and DBA support performed by
Supplier Personnel. Service Functions are listed in the applicable Supplement.

“Shared Subcontractors” shall have the meaning given in Section 9.12.3.

“SMC” shall have the meaning given in Section 9.10.9.1.

“Snack Business” means the global snacks business of Kraft and its Affiliates,
that is being separated from the North America grocery businesses in the
Spin-Off.

“SnackCo” means Kraft.

“Soft IMAC” shall mean an approved Soft IMAC request received from Kraft, which
IMAC can be performed concurrently with remote element management tools and does
not require any physical on-site intervention. A Software patch or error
correction upgrade will not be considered as a Soft IMAC, but is included in the
Services.

“Software” shall mean all software programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto), to the extent a Party has financial or operational
responsibility for such programs or programming in connection with the Services,
including under Schedule 11.1, 12.1 or 12.3 or the applicable Supplement.
Software shall include all such programs or programming in use or required to be
used as of the Commencement Date, including those set forth in Schedule 11.1 or
the applicable Supplement, those as to which the license, maintenance or support
costs are included in the Kraft Base Case, and those as to which Supplier
received reasonable notice and/or access prior to the Commencement Date.
Software also shall include all such programs or programming developed and/or
introduced by or for Kraft or the Eligible Recipients on or after the
Commencement Date to the extent a Party has financial or operational
responsibility for such programs or programming under Schedule 11.1, 12.1 or
12.3 or the applicable Supplement. Software includes all Applications,
Development Tools, Management Tools and Systems Software.

“Specialized Services” shall have the meaning given in Section 9.9.1.

“Specifications” shall mean, with respect to business processes, Software,
Equipment, Systems or other contract deliverables to be designed, developed,
delivered, integrated, installed and/or tested by Supplier, the technical,
design and/or functional specifications set forth in the applicable Supplement
or Schedule 8, in third party vendor documentation, in a New Services or Project
description requested and/or approved by Kraft, or otherwise agreed upon in
writing by the Parties.

“Spin-Off” means Kraft’s intended separation of its operations into two
independent public companies: a North American grocery business and a global
snacks business.

“Standard Products” shall mean EUC Equipment and Software requirements and/or
specific EUC Equipment and Software that are designated as being in standard use
within Kraft.

“Standard Voice Network” shall mean the portion of the Network consisting of
Standard Voice Premise Systems, Software, Transport Systems, Interconnect
Devices, and Cabling used to create, connect and transmit voice to Authorized
Users.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

22



--------------------------------------------------------------------------------

“Standard Voice Premise Equipment” shall mean the Equipment and associated
attachments, features, accessories, and peripherals supported or used by
Supplier in connection with its provision of standard voice Services to the
Authorized Users, including PBXs and PBX rectifiers, handsets, key systems,
voice mail systems, and paging systems, American Disabilities Act (“ADA”)
communications devices (e.g., TDDs, teletype, special equipped handsets), voice
communications management systems, backup battery systems, and associated
diagnostic equipment.

“Standard Voice Premise Systems” shall mean all Standard Voice Premise Equipment
and associated Software supported or used by Supplier in connection with its
provision of standard voice Services.

“Strategic Plan” shall mean the plans that may be periodically developed by
Kraft that set forth Kraft’s key business objectives and requirements and
outline its strategies for achieving such objectives and requirements. Kraft may
revise the Strategic Plan from time to time. The Strategic Plan will include
both annual and multi-year strategies, objectives and requirements.

“Subcontractors” shall mean subcontractors (of any tier) of Supplier, including
Shared Subcontractors (as defined in Section 9.12.3). The initial list of
Subcontractors is set forth on Schedule 19, each of which has been approved by
Kraft to the extent such approval is required and described thereon. This
Schedule 19 shall be reviewed and modified as necessary as the Parties add or
remove Supplements. In addition, such list may be amended during the Term in
accordance with Section 9.12.

“Supplement Commencement Date” shall mean the date upon which the applicable
Services commence under the applicable Supplement.

“Supplement Effective Date” shall mean the execution date with respect to the
applicable Supplement(s).

“Supplier” shall have the meaning given in the preamble to this Agreement.

“Supplier Account Executive” shall mean the Supplier representative responsible
for both the day-to-day relationship with Kraft as well as the delivery of all
Services to Kraft, as further described in Section 8.5.

“Supplier Facilities” shall mean, individually and collectively, the facilities
owned or leased by Supplier (or its Affiliates or Subcontractors) from which
Supplier (or its Affiliates or Subcontractors) provides any Services.

“Supplier Laws” shall have the meaning given in Section 15.10.4.

“Supplier Overhead Functions” means Supplier’s overhead functions and
activities, including those described in the applicable Supplement.

“Supplier Overhead Materials” means for third party products that are used by
Supplier to perform its internal functions and which are not directly used to
provide the Services and for which Kraft does not have any reimbursement or
payment obligation either during the Term or upon any termination of this
Agreement. For avoidance of doubt, these are items such as Supplier Personnel’s
personal computers and associated software, and Supplier’s internal accounting
systems and internal database software which Kraft would not need to enable it
to provide the Services for itself.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

23



--------------------------------------------------------------------------------

“Supplier Owned Materials” shall have the meaning given in Section 14.3.1.

“Supplier Owned Software” shall mean any Software owned by Supplier and used to
provide the Services.

“Supplier Personnel” shall mean those employees, representatives, contractor
personnel, subcontractor personnel and agents of Supplier, Subcontractors and
Supplier Affiliates who perform any Services under this Agreement.

“System” shall mean an interconnected grouping of manual or electronic
processes, including Equipment, Software and associated attachments, features,
accessories, peripherals and cabling, and all additions, modifications,
substitutions, Upgrades or enhancements to such System, to the extent a Party
has financial or operational responsibility for such System or System components
under the applicable Supplement. System shall include all Systems in use or
required to be used as of the Commencement Date, all additions, modifications,
substitutions, Upgrades or enhancements to such Systems and all Systems
installed or developed by or for Kraft, the Eligible Recipients or Supplier
following the Commencement Date.

“Systems Software” shall mean all Software that perform tasks basic to the
functioning of the Equipment and are required to operate the Applications
Software or otherwise support the provision of Services by Supplier, including
operating systems, systems utilities, data security software, compilers,
performance monitoring and testing tools and database managers.

“Target Baselines” shall have the meaning set forth in the applicable
Supplement.

“Tax Authority” shall mean any federal, state, provincial, regional,
territorial, local or other fiscal, revenue, customs or excise authority, body
or official competent to impose, collect or assess tax.

“Technological Evolution” means any improvement, upgrade, addition,
modification, replacement, or enhancement to the standards, policies, practices,
processes, procedures, methods, controls, scripts, product information,
technologies, architectures, standards, Applications, Equipment, Software,
Systems, tools, products, transport systems, interfaces and personnel skills
associated with the performance of information technology services and related
functions in line with the established best practices of first-tier providers of
such services, as determined by Kraft. Technological Evolution includes:
(i) higher capacity, further scaling and commercializing of business processes,
more efficient and scalable business processes, new versions and types of
applications and systems/network software, new business or IT processes, and new
types of hardware and communications equipment that will enable Supplier to
perform the Services more efficiently and effectively as well as enable Kraft
and the Eligible Recipients to meet and support their business requirements and
strategies and (ii) any change to the Equipment, Software or methodologies used
to provide the Services that is necessary to bring that function, Equipment or
Software or those methodologies into line with the Kraft Standards and/or
current industry standards.

“Technology Plan” shall have the meaning given in Section 9.5.5.

“Term” shall mean the term for the applicable Supplement.

“Termination Assistance Services” shall mean the termination/expiration
assistance requested by Kraft to allow the Services to continue without
interruption or adverse effect and to facilitate the orderly transfer of the
Services to Kraft or its designee, as such assistance is further described in
Section 4.4 and Schedule 23.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

24



--------------------------------------------------------------------------------

“Termination Charges” shall mean the termination charges set forth in the
applicable Supplement.

“Third Party Contracts” shall mean all agreements between third parties and
Kraft, an Eligible Recipient or Supplier that have been or will be used to
provide the Services to the extent a Party has financial or operational
responsibility for such contracts under the applicable Supplement. Third Party
Contracts shall include all such agreements in effect as of the Commencement
Date, including those contracts identified in Schedules 12.1 and the applicable
Supplement, those as to which the costs are included in the Kraft Base Case, and
those as to which Supplier received reasonable notice and/or reasonable access
prior to the Commencement Date. Third Party Contracts also shall include those
third party agreements entered into by Supplier following the Commencement Date
which Supplier uses to provide the Services.

“Third Party E-Mail Services Provider” shall mean an entity that Kraft has
contracted directly to provide Microsoft Exchange and SharePoint hosting,
management and support services (collectively “Exchange & SharePoint Services”)
for Kraft Authorized Users worldwide as identified in Amendment 84. Exchange and
SharePoint Services shall include the following services and related activities:
server/messaging operational management, including related functions such as
incident management & request management, for the equipment that resides in the
Third Party E-Mail Services Provider’s data center hosting environment.

“Third Party LAN Printer” shall mean a LAN attached printer or multifunctional
device that Kraft acquires directly from a Third Party other than the Supplier
or its subcontractors for Kraft sites in Kraft North America, which includes
Canada, Puerto Rico, and the United States, or specific countries in the
European Union (EU) as identified in Amendment 69 and which receives the limited
Services from Supplier as further described in the applicable Supplement.

“Third Party LAN Printer Provider” shall mean an entity that Kraft has
contracted directly to provide LAN Printers and multifunctional devices for
Kraft sites in Kraft North America, which includes Canada, Puerto Rico, and the
United States, or specific countries in the European Union (EU) as identified in
Amendment 69, as further described in the applicable Supplement.

“Third Party LAN Printer Services” shall have the meaning given in the
applicable Supplement.

“Third Party Provider of EUC Equipment” shall mean a supplier with whom Kraft
has directly negotiated an agreement for the provision of EUC Equipment.

“Third Party Litigation” shall have the meaning given in Section 13.6.4.

“Third Party Materials” shall mean intellectual property, Third Party Software
or other Materials that are owned by third parties and provided under license to
Supplier (or its Affiliates or Subcontractors) or Kraft (or the Eligible
Recipients) and that have been or will be used to provide or receive the
Services.

“Third Party Software” shall mean all Software that is provided under license or
lease to Supplier, a Subcontractor, Kraft or an Eligible Recipient. Third Party
Software also shall include all such Software that is licensed and/or leased
after the Commencement Date.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

25



--------------------------------------------------------------------------------

“Three Year Architectural Plan” shall mean the long-range, comprehensive plan
for Kraft’s information technology systems, processes, technical architecture
and standards as described in the applicable Supplement.

“Tier 1 Disaster Recovery” shall mean a level of disaster recovery services with
an RTO/RPO of less than twenty-four (24) clock hours, which is generally used
for mission critical Systems or Applications with an extreme and immediate
business impact if they are not accessible by Kraft. This recovery methodology
has interdependent steps within the overall timeframe in which Kraft and/or
Kraft’s designee are allotted up to (8) clock hours to perform Application
recovery tasks within these time periods and Supplier is measured based upon the
remaining time of the RTO.

“Tier 2 Disaster Recovery” shall mean a level of disaster recovery services with
an RTO of between twenty-five to seventy-one (25 to 71) clock hours and an RPO
of less than twenty five (25) clock hours, and is generally used for business
critical Systems or Applications with high business impact and a minimal
tolerance for downtime if they are not accessible by Kraft. This recovery
methodology has interdependent steps within the overall timeframe in which Kraft
and/or Kraft’s designee are allotted up to (12) clock hours to perform
Application recovery tasks within these time periods and Supplier is measured
based upon the remaining time of the RTO.

“Tier 3 Disaster Recovery” shall mean a level of disaster recovery services with
an RTO of between seventy-two to ninety-six (72 to 96) clock hours and an RPO of
between twenty-four to forty-eight (24 to 48) clock hours, and is generally used
for critical Systems or Applications that have a moderate business impact and a
limited tolerance for downtime if they are not accessible by Kraft. This
recovery methodology has interdependent steps within the overall timeframe in
which Kraft and/or Kraft’s designee are allotted up to (24) clock hours to
perform Application recovery tasks within these time periods and Supplier is
measured based upon the remaining time of the RTO.

“Tier 4 Disaster Recovery” shall mean a level of disaster recovery services with
a RTO defined in calendar weeks and an RPO that meets the Kraft defined back-up
requirements for the System or Application but not earlier than forty-eight
clock hours, and is generally used for Systems or Applications that are business
important that have a reduced or minimal business impact if they are not
accessible by Kraft.

“Tier 5 Disaster Recovery” shall mean a level of disaster recovery services with
a RTO defined in calendar months and an RPO that meets the Kraft defined back-up
requirements for the System or Application and is generally used for
discretionary Systems or Applications that have minimal or no business impact if
they are not accessible by Kraft.

“Tower” shall mean any of the components of Services identified in the
applicable Supplement as being a “Tower”.

“Transaction Document(s)” means an accepted Kraft order (excluding pre-printed
terms) and in relation to that order valid Supplier quotations, Supplier
published technical data sheets or service descriptions (to the extent such
service descriptions do not conflict with the Services to be provided under the
Agreement), Supplier limited warranty statements in the applicable Supplement
subject to the terms, limitations and exclusions, if any, that may be contained
in a limited warranty statement delivered with the products or otherwise made
available to customer for those products specifically applicable for the country
in which the products are delivered, and mutually executed statements of work,
all as provided by Supplier, or other mutually executed documents that reference
this Agreement.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

26



--------------------------------------------------------------------------------

“Transformation Milestone” shall have the meaning given in Section 4.3.3.

“Transformation Plan” means the plan or plans set forth in the applicable
Supplement and further developed pursuant to Section 4.3 hereof, which
identifies the principal changes in technology and deliverables to be undertaken
by Supplier in connection with the transformational activities to be completed
during and after the Transition Period, and the dates by which each will be
completed by Supplier.

“Transformation Services” shall mean the services, functions and
responsibilities described in Section 4.3 and the Transformation Plan to be
performed by Supplier.

“Transition Milestone” shall mean each date identified in the Transition Plan
and the applicable Supplement as a milestone by which Supplier shall have
completed a key task or set of tasks in accordance with the Transition Plan in a
manner acceptable to Kraft.

“Transition Period” shall mean the period that commences on the Effective Date
and expires 11:59:59 p.m., United States Central Time, on the date specified for
the completion of the Transition Services as specified in the Transition Plan,
unless expressly extended in writing by Kraft.

“Transition Plan” shall mean the plan or plans set forth in the applicable
Supplement and developed pursuant to Section 4.2 hereof, which identifies all
material transition tasks, Projects and deliverables to be completed by Supplier
in connection with the transition of Services to Supplier, and the dates by
which each is to be completed by Supplier.

“Transition Services” shall mean the services, functions and responsibilities
described in Section 4.2 and the Transition Plan to be performed by Supplier
during the Transition Period.

“Transitioned Employees” shall mean the Affected Personnel who accept offers of
employment from Supplier, its Affiliates or Subcontractors and become employed
by such Entities pursuant to Article 8. Upon being employed by such Entities,
such Transitioned Employees shall be deemed to be Supplier Personnel as defined
herein.

“Transport Facilities” shall mean the entire medium over which transport takes
place, including the Equipment and associated attachments, features,
accessories, and peripherals supported or provided by Supplier in connection
with Transport Services (for example, data access lines and circuits; voice
access lines and trunks; ISDN lines; copper and fiber; microwave, and satellite,
routers, hubs, switches, and PBXs).

“Transport Services” shall mean a commercial service providing the carriage or
transmission of voice, video, or data electronic impulses over a distance.

“Transport Systems” shall mean all Transport Facilities and associated Software
supported or provided by Supplier in connection with the provision, monitoring
or management of Transport Services.

“Transport Vendor(s)” shall mean a provider of Transport Services.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

27



--------------------------------------------------------------------------------

“Unanticipated Change” shall have the meaning set forth in Section 11.7.

“Upgrade” and its derivatives shall mean the updates, renovations, enhancements,
additions and/or new versions or releases of Software or Equipment by Supplier.
Unless otherwise agreed, financial responsibility for the costs, fees and
expenses associated with an Upgrade of Software or Equipment shall be allocated
between the Parties in accordance with Sections 6.4 and the applicable
Supplement.

“US Telecom Management Fee” the differential between the applicable Supplement
pricing for applicable US Telecom Resource Units and the AT&T Charges to Kraft,
as per the applicable Supplement.

“Virtualization Software” shall mean Software that enables multiple Instances or
Application environments to be installed and operational on one or more physical
Servers.

“WAN” or “Wide Area Network” shall mean a long haul, high speed transmission
Network, consisting of WAN Equipment, Software, Transport Systems, and
Interconnect Devices that are used to create, connect and transmit data, voice
and video signals to within, between or among: (i) LANs; (ii) and non-Kraft
locations that do business with Kraft and for which Kraft is responsible for
allowing Connectivity.

“WAN Equipment” shall mean the Equipment and associated attachments, features,
accessories, peripherals and Cabling supported or used by Supplier in connection
with its provision of WAN Services to the Authorized Users (e.g., routers,
multiplexors, access circuits, backbone circuits, channel banks, CSU/DSUs, and
associated diagnostic equipment), and all additions, modifications,
substitutions, Upgrades or enhancements to such Equipment.

“Warehouse Devices” shall have the meaning given in the applicable Supplement.

“WARN Act” shall have the meaning set forth in Section 8.11.2.

“welfare plans” shall have the meaning set forth in Section 8.2.2.

“Whole Unit Spares” shall mean Desktop and Laptop devices used by EDS for the
repair of EDS supported End User Desktops and Laptops.

“Whole Unit Spare Credit” shall mean a monthly credit that will be provided to
Kraft by EDS to reimburse Kraft for its acquisition costs associated with the
Whole Unit Spare devices managed by EDS as part of the EUC Equipment Inventory
Pool.

“Wiring” or “Wire” shall mean the physical wire connection within walls, between
floors and between buildings terminating in a wall jack or other equipment that
allows a cable to be connected.

“Yearly Performance Average” shall mean, with respect to each Critical Service
Level for which there was a Service Level Default during the preceding Contract
Year, the average of the Supplier’s average monthly performances in the Critical
Service Level during the preceding Contract Year.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

  BACKGROUND AND OBJECTIVES      2      1.1    Performance and Management by
Supplier      2      1.2    Goals and Objectives      2      1.3   
Interpretation      3   

2.

  DEFINITIONS AND DOCUMENTS      4      2.1    Definitions      4      2.2   
Other Terms      4      2.3    Companion Agreements      4      2.4   
Associated Contract Documents      5   

3.

  TERM      7      3.1    Initial Term      7      3.2    Extension      7   

4.

  SERVICES      7      4.1    Overview      7      4.2    Transition Services   
  9      4.3    Transformation Services      12      4.4    Termination
Assistance Services      14      4.5    Use of Third Parties      20      4.6   
Projects      21      4.7    Acquisition and Divestiture Services      23   

5.

  REQUIRED CONSENTS      24      5.1    Supplier Responsibility      24      5.2
   Financial Responsibility      24      5.3    Contingent Arrangements      24
  

6.

  FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES      25      6.1    Service Facilities      25      6.2   
Use of Supplier Facilities      29      6.3    Kraft Rules/Employee Safety     
29      6.4    Software, Equipment and Third Party Contracts      30      6.5   
Assignment of Licenses, Leases and Related Agreements      33   

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     6.6    Managed Third Parties      34      6.7    Notice
of Defaults      36      6.8    Acquired Assets      36   

7.

  SERVICE LEVELS      37      7.1    General      37      7.2    Service Level
Credits; Deliverable Credits      38      7.3    Problem Analysis      38     
7.4    Continuous Improvement Reviews      39      7.5    Measurement and
Monitoring      39      7.6    Satisfaction Surveys      39      7.7    Notice
of Adverse Impact      40   

8.

  PROJECT PERSONNEL      40      8.1    Transitioned Personnel      40      8.2
   Employee Benefit Plans      44      8.3    Other Employee Matters      47   
  8.4    Key Supplier Personnel and Critical Affected Personnel      48      8.5
   Supplier Account Executive      50      8.6    [ * * * ] of Supplier Account
Executive and Key Supplier Personnel      50      8.7    Supplier Personnel Are
Not Kraft Employees      50      8.8    Replacement, Qualifications and
Retention of Supplier Personnel      51      8.9    Conduct of Supplier
Personnel      52      8.10    Substance Abuse      53      8.11    Union
Agreements and WARN ACT      53      8.12    Application of Acquired Rights
Directive and Similar Laws      54      8.13    Altria Affiliates      54   

9.

  SUPPLIER RESPONSIBILITIES      54      9.1    Policy and Procedures Manual   
  54      9.2    Reports      56      9.3    Governance Model; Meetings      57
     9.4    Quality Assurance and Internal Controls      58   

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     9.5    Processes, Procedures, Architecture, Standards and
Planning      59      9.6    Change Control      61      9.7    Software
Currency      64      9.8    Network Configuration Data      65      9.9   
Access to Specialized Supplier Skills and Resources; [ * * * ] Regarding [ * * *
]      65      9.10    Audit Rights      66      9.11    Agency and
Disbursements      70      9.12    Subcontractors      71      9.13   
Government Contract Flow-Down Clauses      73      9.14    Additional
Telecommunications Matters      74      9.15    Applicable Authority Actions   
  74      9.16    Unauthorized Use      76      9.17    Technological Evolution
     77      9.18    Retained Systems and Business Processes      79      9.19
   Annual Reviews      80   

10.

  KRAFT RESPONSIBILITIES      80      10.1    Responsibilities      80      10.2
   Savings Clause      81   

11.

  CHARGES      81      11.1    General      81      11.2    Pass-Through
Expenses      83      11.3    Procurement      84      11.4    Taxes      86   
  11.5    New Services      88      11.6    Extraordinary Events      90     
11.7    Unanticipated Change      91      11.8    Proration      91      11.9   
Refundable Items      91      11.10    Kraft Benchmarking Reviews      92     
11.11    [ * * * ]   

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

12.

  INVOICING AND PAYMENT      94      12.1    Invoicing      94      12.2   
Payment Due      95      12.3    Set Off      95      12.4    Disputed Charges
     95   

13.

  KRAFT DATA AND OTHER PROPRIETARY INFORMATION      96      13.1    Kraft
Ownership of Kraft Data      96      13.2    Safeguarding Kraft Data      96   
  13.3    Kraft and Supplier Personal Data      98      13.4    Confidentiality
     98      13.5    File Access      102      13.6    Requirements for
Information in Legal Proceedings      102   

14.

  OWNERSHIP AND LICENSE OF MATERIALS      104      14.1    Kraft Owned and
Licensed Materials      104      14.2    Developed Materials      106      14.3
   Supplier Owned and Licensed Materials      107      14.4    Other Materials
     109      14.5    General Rights      109      14.6    Kraft Rights Upon
Expiration or Termination of Agreement      110   

15.

  REPRESENTATIONS, WARRANTIES AND COVENANTS      114      15.1    Work Standards
     114      15.2    Maintenance      114      15.3    Efficiency and Cost
Effectiveness      114      15.4    Software      115      15.5   
Non-Infringement      116      15.6    Authorization      117      15.7   
Inducements; Kraft Code of Business Conduct and Ethics      117      15.8   
Malicious Code      118      15.9    Disabling Code      118      15.10   
Compliance with Laws      118      15.11    Interoperability; Currency      121
     15.12    Disclaimer      121   

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

16.

  INSURANCE AND RISK OF LOSS      122      16.1    Insurance      122      16.2
   Risk of Loss      124   

17.

  INDEMNITIES      124      17.1    Indemnity by Supplier      124      17.2   
Indemnity by Kraft      126      17.3    Additional Indemnities      128     
17.4    Infringement      128      17.5    Indemnification Procedures      128
     17.6    Indemnification Procedures – Governmental Claims      129      17.7
   Subrogation      130   

18.

  LIABILITY      130      18.1    General Intent      130      18.2    Force
Majeure      130      18.3    Limitation of Liability      131   

19.

  DISPUTE RESOLUTION      135      19.1    Informal Dispute Resolution      135
     19.2    Non-Binding Mediation      136      19.3    Arbitration      136   
  19.4    Equitable Remedies      138      19.5    Jurisdiction      138     
19.6    Continued Performance      139      19.7    Governing Law      139   

20.

  TERMINATION      139      20.1    Termination for Cause      139      20.2   
Termination for Convenience      141      20.3    Termination Upon Supplier
Change of Control      141      20.4    Termination Upon Kraft Change of Control
     141   

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     20.5    Termination for Insolvency      142      20.6   
[ * * * ] Rights Upon [ * * * ] Bankruptcy      142      20.7    Critical
Services      143   

21.

  GENERAL      143      21.1    Binding Nature and Assignment      143      21.2
   Entire Agreement; Amendment      144      21.3    Notices      144      21.4
   Counterparts      147      21.5    Headings      147      21.6   
Relationship of Parties      147      21.7    Severability      147      21.8   
Consents and Approval      147      21.9    Waiver of Default; Cumulative
Remedies      148      21.10    Survival      148      21.11    Publicity     
148      21.12    Service Marks      148      21.13    Export      148     
21.14    Enforcement and Third Party Beneficiaries      149      21.15   
Covenant Regarding Pledging      149      21.16    Order of Precedence      149
     21.17    Hiring of Employees      150      21.18    Further Assurances     
150      21.19    Liens      150      21.20    Covenant of Good Faith      150
     21.21    Notice of [ * * * ] Condition      151      21.22   
Acknowledgment      151      21.23    References      151   

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-vi-